 



Exhibit 10.6.9
STATE OF NEW JERSEY
DEPARTMENT OF HUMAN SERVICES
DIVISION OF MEDICAL ASSISTANCE AND HEALTH SERVICES
AND
AMERIGROUP NEW JERSEY, INC.
AGREEMENT TO PROVIDE HMO SERVICES
In accordance with Article 7, section 7.11.2A and 7.11.2B of the contract
between AMERIGROUP New Jersey, Inc. and the State of New Jersey, Department of
Human Services, Division of Medical Assistance and Health Services (DMAHS),
effective date October 1, 2000, all parties agree that the contract shall be
amended, effective July 1, 2005, as follows:

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9

  1.   Article 1, “Definitions” section — for the following definition:

  1.   Capitation Summary Record (new definition)

shall be amended as reflected in the relevant page of Article 1 attached hereto
and incorporated herein.

  2.   Article 2, “Conditions Precedent” Sections H and K.1(b) shall be amended
as reflected in Article 2, Sections H and K.1(b) attached hereto and
incorporated herein.     3.   Article 3, “Managed Care Management Information
System,” Sections 3.2(C); 3.2.1(B); 3.2.5; 3.3.1(A); 3.3.3(A); 3.4.4 (new);
3.9(A); 3.9(C); 3.9.1(A) (new); 3.9.1(B); 3.9.1(C) (deleted); 3.9.2(A);
3.9.2(B); 3.9.3(C); 3.9.3(D) (deleted), re-number remaining; 3.9.3(E) (new);
3.9.4(A) and 3.9.4(B) shall be amended as reflected in Article 3,
Sections 3.2(C), 3.2.1(B), 3.2.5, 3.3.1(A), 3.3.3(A), 3.4.4, 3.9(A), 3.9(C),
3.9.3(D), 3.9.3(E), 3.9.4(A) and 3.9.4(B) attached hereto and incorporated
herein.     4.   Article 4, “Provision of Health Care Services”
Sections 4.1.1(G)4 (new); 4.1.2(A)18; 4.2.1(K)3 (new); 4.2.6(A)6 (deleted);
4.2.6(B)1(c); 4.2.6(B)7(f); 4.2.6(B)7(f)ii. 1); 4.3.3(A); 4.5.2(B); 4.5.4(B);
4.6.1(C)8 (new) 4.6.2(P); 4.6.2(X) (new) (deleted previous); 4.6.2(AA)1 (new);
4.6.4(C); 4.6.4(C)6(c); 4.6.4(C)6(d); 4.7.1(K) (new); 4.7.2(A)1; 4.8.3;
4.8.3(A), 4.8.3(A)3 (new); 4.8.3(C)1(new); 4.8.7(D) and 4.8.8(G)1 shall be
amended as reflected in Article 4, Sections 4.1.1(G)4, 4.1.2(A)18, 4.2.1(K)3,
4.2.6(A)6, 4.2.6(B)1(c), 4.2.6(B)7(f)ii.1), 4.3.3(A), 4.5.2(B), 4.5.4(B),
4.6.1(C)8, 4.6.2(P), 4.6.2(X), 4.6.2(AA)1, 4.6.4(C), 4.6.4(C)6(c), 4.6.4(C)6(d),
4.7.1(K), 4.7.2(A)1, 4.8.3, 4.8.3(A), 4.8.3(A)3, 4.8.3(C)1, 4.8.7(D) and
4.8.8(G)1 attached hereto and incorporated herein.     5.   Article 5, “Enrollee
Services” Sections 5.8.2(S); 5.8.2(NN); 5.10.2(A)1; 5. 14.2(B)8 and 5.15.3(D)
shall be amended as reflected in article 5, Sections 5.8.2(S), 5.8.2(NN),
5.10.2(A)1, 5.15.2(B)8 and 5.15.3(D) attached hereto and incorporated herein.  
  6.   Article 7, “Terms and Conditions” Sections 7.3(A); 7.16.4; 7.16.5;
7.16.7(B)2 (new); 7.16.7(B)3 (new); 7.26(F); 7.27.1(B) and 7.38.2(A)1 shall be
amended as reflected in Article 7,

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9

      Sections 7.3(A), 7.16.4, 7.16.5, 7.16.7(B)2, 7.16.7(B)3, 7.26(F),
7.27.1(B) and 7.38.2(A)1 attached hereto and incorporated herein.     7.  
Article 8, “Financial Provisions”, Sections 8.4.1(A); 8.4.1(A)1; 8.4.1(A)2;
8.4.1(A)3; 8.5.2.1; 8.5.2.4; 8.5.4 (Heading) 8.5.8 (deleted) (Reserved) and
8.7(H)3 shall be amended as reflected in Article 8, Sections 8.4.1(A),
8.4.1(A)1, 8.4.1(A)2, 8.4.1(A)3, 8.5.2.1, 8.5.2.4, 8.5.4, 8.5.5 and 8.7(H)3
attached hereto and incorporated herein.     8.   Appendix, Section A, “Reports”
    •   A.3.1 — Reserved (deleted previous);     •   A.4.1 — Provider Network
File: Attachment A, #13, #18, #19, #20, #21, #22, #33, #36 (new); Attachment B,
#16, #18 (new); Attachment E (revised);     •   A.4.3 — Network Accessibility
Analysis for New Jersey Medicaid/NJ FamilyCare, B.3 #1, 2, 3, 8, 10, 11, 12
(footnote added to define “na”);     •   A.7.1 — Certifications, A.7.1(A);
A.7.1(B); A.7.1(C) revised language; A.7.1(E) (new);     •   A.7.2 — Fraud and
Abuse (deleted Section C);     •   A.7.3 — Table 1; (revised);     •   A.7.4 —
Reserved (deleted previous);     •   A.7.6 — Reserved (Table 4 moved to HMO
Financial Reporting Manual);     •   A.7.7 — Table 5; narrative revised;     •  
A.7.8 — Table 6: 6a, 6b, 6d and 6e moved to HMO Financial Reporting Manual; 6c
renamed;     •   A.7.9 — Reserved (Table 7 moved to HMO Financial Reporting
Manual);     •   A.7.10 — Reserved (deleted previous);     •   A.7.11 — Table 9:
Semi-Annual Utilization and Medical Expenditure Summary (new), (deleted
previous);     •   A.7.13 — Reserved (deleted previous);     •   A.7.16 —
Reserved (deleted previous);     •   A.7.18 — Table 16 (revised);     •   A.7.21
— HMO Financial Reporting Manual for Medicaid/NJ FamilyCare Rate Cell Grouping
Costs, (revised) (moved from B.7.3, incorporates revised Table 19;

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9

  •   A.7.22 — Reserved (Table 20 moved to Financial Reporting Manual);     •  
A.7.23 — Reserved (Table 21 moved to Financial Reporting Manual);     •   A.8.3
— Estate Referral Form — (report separated from previous A.8.2)

shall be amended as reflected in Appendix, Section A, A.3.1, A.4.1, A.4.3,
A.7.1, A.7.2, A.7.3, A.7.4, A.7.6, A.7.7, A.7.9, A.7.9, A.7.10, A.7.11, A.7.12,
A.7.13, A.7.16, A.7.18, A.7.21, A.7.22, A.7.23 and A.8.3 attached hereto and
incorporated herein.

  9.   Appendix, Section B, “Reference Materials”     •   B.3.1 — Reserved
(deleted previous);     •   B.3.2 — Data Files Resources Guide (new) (deleted
previous);     •   B.4.6 — School-Based Youth Services Programs — list replaced
with web site address;     •   B.4.7 — Local Health Departments — list replaced
with web site address;     •   B.4.9 — Mental Health/Substance Abuse Screening
Tool     •   B.4.11—Special Child Health Services Network — list replaced with
web site address;     •   B.4.13 — Statewide Family Centered HIV Care network
(Ryan White Title IV) — list replaced with web site address;     •   B.5.2 —
Cost sharing Requirements for NJ FamilyCare Plan H:#4 deleted, renumber
remaining;     •   B.57.3 — Reserved (previous moved to A.7.21), and     •  
B.7.4 — Reserved

shall be amended as reflected in Appendix, Section B, B.3.1, B.3.2, B.4.6,
B.4.7, B.4.9, B.4.11, B.4.13, B.5.2, B.7.3 and B.7.4 attached hereto and
incorporated herein.

  10.   Appendix, Section C, “Capitation Rates” shall be revised as reflected in
SFY 2005 Capitation Rates attached hereto and incorporated herein.     11.  
Appendix, Section E, “Managed Care Service Administrator (MCSA) Administrative
Fees” shall be revised as reflected in the SFY 2005 Administrative Fees attached
hereto and incorporated herein.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9

  12.   All other terms and conditions of the October 1, 2000 contract and
subsequent amendments remain unchanged except as noted above.

The contracting parties indicate their agreement by their signatures.

                  Amerigroup
New Jersey, Inc             State of New Jersey
Department of Human Services  
 
             
BY:
  /s/      TBD   BY:   /s/ Ann Clemency Kohler  
 
             
 
              TITLE: President and CEO   TITLE: Director, DMAHS   DATE: /s/
April 28, 2005   DATE: /s/ 5/2/05  
 
              APPROVED AS TO FORM ONLY

Attorney General
State of New Jersey          
 
             
BY:
  /s/      TBD          
 
              Deputy Attorney General          
 
              DATE: /s/ 4/29/05        

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
C. The Bureau of Guardianship Services (BGS); or
D. A person or agency who has been duly designated by a power of attorney for
medical decisions made on behalf of an enrollee.
Throughout the contract, information regarding enrollee rights and
responsibilities can be taken to include authorized person, whether stated as
such or not.
Automatic Assignment — The enrollment of an eligible person, for whom enrollment
is mandatory, in a managed care plan chosen by the New Jersey Department of
Human Services pursuant to the provisions of Article 5.4 of this contract.
Basic Service Area — the geographic area in which the contractor is obligated to
provide covered services for its Medicaid/NJ FamilyCare enrollees under this
contract.
Beneficiary — any person eligible to receive services in the New Jersey
Medicaid/NJ FamilyCare program
Benefits Package — the health care services set forth in this contract, for
which the contractor has agreed to provide, arrange, and be held fiscally
responsible.
Bilingual — see “Multilingual”
Bonus — a payment the contractor makes to a physician or physician group beyond
any salary, fee-for-service payments, capitation or returned withholding amount.
Capitated Service — any covered service for which the contractor receives
capitation payment
Capitation — a contractual agreement through which a contractor agrees to
provide specified health care services to enrollees for a fixed amount per
month.
Capitation Payments — the amount prepaid monthly by DMAHS to the contractor in
exchange for the delivery of covered services to enrollees based on a fixed
Capitation Rate per

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
enrollee, notwithstanding (a) the actual number of enrollees who receive
services from the contractor, or (b) the amount of services provided to any
enrollee.
Capitation Rate — the fixed monthly amount that the contractor is prepaid by the
Department for each enrollee for which the contractor provides the services
included in the Benefits Package described in this contract.
Capitation Summary Record — pseudo-encounters that are reported in addition to
normal encounters. They represent a financial summary of the reported services
rendered by HMO network providers, where the contractual relationship between
the HMO and the network provider is based on a periodic capitation payment, and
not on a pre-determined fee for a rendered service.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
2. The contractor shall comply with and remain in compliance with minimum net
worth and fiscal solvency and reporting requirements of the Department of
Banking and Insurance, the Department of Human Services, the federal government,
and this contract.
3. The contractor shall provide written certification of new written contracts
for all providers other than FQHCs and shall provide copies of fully executed
contracts for new contracts with FQHCs on a quarterly basis.
4. If solvency protection arrangements change, the contractor shall notify the
DMAHS sixty (60) days before such change takes effect and provide written copy
of DOBI approval.
2.H. County Expansion Phase-In Plan. If the contractor does not have an approved
COA for each of the counties in a designated region, the contractor shall submit
to DMAHS a county expansion phase-in plan for review and approval by DMAHS prior
to the execution of this contract. The plan shall include detailed information
of:

  •   The region and names of the counties targeted for expansion;     •  
Anticipated dates of the submission of the COA modification to DOBI and DHSS
(with copies to DMAHS);     •   Anticipated date of approval of the COA;     •  
Anticipated date for full operations in the region;     •   Anticipated date for
initial beneficiary enrollment in each county

The phase-in plan shall indicate that when full expansion into a region shall be
complete by June 30, 2004. All expansions are subject to approval by DMAHS. The
contractor shall maintain full coverage for each county in each region in which
the contractor operates for the duration of this contract.
I. No court order, administrative decision, or action by any other
instrumentality of the United State Government or the State of New Jersey or any
other state is outstanding which prevents implementation of this contract.
J. Net Worth

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
          1. The contractor shall maintain a minimum net worth in accordance
with N.J.A.C. Title 8:38-11 et seq.
          2. The Department shall have the right to conduct targeted financial
audits of the contractor’s Medicaid/NJ FamilyCare line of business. The
contractor shall provide the Department with financial data, as requested by the
Department, within a time frame specified by the Department.
2K. The contractor shall comply with the following financial operations
requirements:

  1.   A contractor shall establish and maintain:

  a.   An office in New Jersey, and     b.   Premium and claims accounts in a
New Jersey qualified bank with a principal office in New Jersey as approved by
DOBI.

  2.   The contractor shall have a fiscally sound operation as demonstrated by:

  a.   Maintenance of a minimum net worth in accordance with DOBI requirements
(total line of business) and the requirements outlined in G and J above and
Article 8.2.     b.   Maintenance of a net operating surplus for Medicaid/NJ
FamilyCare line of business. If the contractor fails to earn a net operating
surplus during the most recent calendar year or does not maintain minimum net
worth requirements on a quarterly basis, it shall submit a plan of action to
DMAHS within the time fram especified by the Department. The plan is subject to
the approval of DMAHS. It shall demonstrate how and when minimum net worth will
be replenished and present marketing and financial projections. These shall be
supported by suitable back-up material. The discussion shall include possible
alternate funding sources, including invoking of corporate parental guarantee.
The plan will include:

  i.   A detailed marketing plan with enrollment projections for the next two
years.     ii.   A projected balance sheet for the next two years.     iii.   A
projected statement of revenues and expenses on an accrual basis for the next
two years.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9

  iv.   A statement of cash flow projected for the next two years.     v.   A
description of how to maintain capital requirements and replenish net worth.    
vi.   Sources and timing of capital shall be specifically identified.

  3.   The contractor may be required to obtain prior to this contract and
maintain “Stop-Loss” insurance, pursuant to provisions in Article 8.3.2.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9



frames and format requirements are in Section A of the Appendices.
B. Ad Hoc Reporting. The contractor shall have the capability to support ad hoc
reporting requests, in addition to those listed in this contract, both from its
own organization and from the State in a reasonable time frame. The time frame
for submission of the report will be determined by DMAHS with input from the
contractor based on the nature of the report. DMAHS shall at its option request
six (6) to eight (8) reports per year, hardcopy or electronic reports and/or
file extracts. This does not preclude or prevent DMAHS from requiring, or the
contractor from providing, additional reports that are required by State or
federal governmental entities or any court of competent jurisdiction.
C. System Documentation. The contractor shall update documentation on its
system(s) within 30 days of implementation of the changes. The contractor’s
documentation must include a system introduction, program overviews, operating
environment, external interfaces, and data element dictionary. For each of the
functional components, the documentation should include where applicable program
narratives, processing flow diagrams, forms, screens, reports, files, detailed
logic such as claims pricing algorithms and system edits. The documentation
should also include job descriptions and operations instructions. The contractor
shall have available current documentation on-site for Staet audit as requested.
3.1.4 OTHER REQUIREMENTS
     Future Changes. The system shall be easily modifiable to accommodate future
system changes/enhancements to claims processing or other related systems at the
same time as changes take place in the State’s MMIS. In addition, the system
shall be able to accommodate all future requirements based upon federal and
State statues, policies and regulations. Unless otherwise agreed by the State,
the contractor shall be responsible for the costs of these changes.
3.2 ENROLLEE SERVICES

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
The MCMIS shall support all of the enrollee services as specified in Article 5
of this contract. The system shall:

  A.   Capture and maintain contractor enrollment data electronically.     B.  
Provide information so that the contractor can send plan materials and
information to enrollees.     C.   Capture electronically the Primary Care
Provider (PCP) selections name provided by enrollees as well as enrollee health
profiles from the Health Benefits Coordinator and/or the State.     D.   Provide
contractor enrollment and Medicaid information to providers.     E.   Maintain
an enrollee complaint and grievance tracking system for Medicaid and NJ
FamilyCare enrollees.     F.   Produce the required enrollee data reports.

The enrollee module(s) shall interface with all other required modules and
permit the access, search, and retrieval of enrollee data by key fields,
including date-sensitive information.
3.2.1 CONTRACTOR ENROLLMENT DATA
A. Enrollee Data. The contractor shall maintain a complete history of enrollee
information, including contractor enrollment , primary care provider selection
or assignment, third party liability coverage, and Medicare coverage. In
addition, the contractor shall capture demographic information relating to the
enrollee (age, sex, county, etc.), information related to family linkages,
information relating to benefit and service limitations, and information related
to health care for enrollees with special needs.
B. Updates. The contractor shall accept and process a weekly enrollment and
eligibility file information according to HIPPA standards (the managed care
register files; See section B.3.2 of the Appendices) within 48 hours of receipt
from the Department. Details of the 834 daily, weekly, and monthly files are
available in the HIPAA Implementation and New Jersey Medicaid Companion Guides.
The system shall provide reports that identify all errors encountered, count all
transactions processed, and provide for a complete audit trail of the update
processes. The MCMIS shall accommodate the following specific Medicaid/NJ
FamilyCare requirements.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
     1. The contractor shall be able to access and identify all enrollees by
their Medicaid/NJ FamilyCare Identification Number. This number shall be readily
cross-referenced to the contractor’s enrollment number and the enrollee’s social
security number. For DYFS cases, it is important that the contractor’s system be
able to distinguish the DYFS enrolled children not be consolidated based on the
first 10 digits of the Medicaid ID number because the family members may not be
residing together.
2. The system shall be able to link family members for on-line inquiry access
and for consolidated mailings based on the first ten-digits of the Medicaid ID
number.
3. The system shall be able to identify newborns from the date of birth, submit
the proper eligibility form to the State, and link the newborn record to the NJ
FamilyCare/Medicaid eligibility and enrollment data when these data are received
back from the State.

  4.   The system shall capture and maintain all of the data elements provided
by the Department on the weekly update files.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9

  2.   Generation of correspondence to enrollees based on variable criteria.,
including PCP and demographic information.

3.2.3 CONTRACTOR ENROLLMENT VERIFICATION
A. Electronic Verification System. The contractor shall provide a system that
supports the electronic verification of contractor enrollment to network
providers via the telephone 24 hours a day and 365 days a year or on a schedule
approved by the State. This capability should require the enrollee’s contractor
Identification Number, the Medicaid/NJ FamilyCare Identification Number, or the
Social Security Number. The system should provide information on the enrollee’s
current PCP as well as the enrollment information.
B. Telephone Enrollment Inquiry. The contractor shall provide telephone operator
personnel (both member services and provider services) to verify contractor
enrollment during normal business hours. The contractor’s telephone operator
personnel should have the capability to electronically verify contractor
enrollment based on a variety of fields, including contractor Identification
Number, the Medicaid/NJ FamilyCare Identification Number, Social Security
Number, Enrollee Name, Date of Birth.
The contractor shall ensure that a recorded message is available to providers
when enrollment capability is unavailable for any reason.
3.2.4 ENROLLEECOMPLAINT AND GRIEVANCE TRACKING SYSTEM
The contractor shall develop an electronic system to capture and track the
content and resolution of enrollee complains or grievances.
A. Data Requirements. The system shall capture, at a minimum, the enrollee, the
reason for the complaint or grievance, the date the complaint or grievance was
reported, the operator who talked to the enrollee, the explanation of the
resolution, the date the complaint or grievance was resolved, the person who
resolved the complaint or grievance, referrals to other departments, and
comments including general information and/or observations. See Article 5.15.
3.2.5 ENROLLEE REPORTING
The contractor shall produce all of the reports according to the timeframes and
specifications outlined in Section A of the Appendices.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
The contractor shall provide the State with a monthly file of enrollees (see
section A.3.1 of the Appendices). The State’s fiscal agent will reconcile this
file with the State’s Recipient File. The contractor shall provide for
reconciling any differences and taking the appropriate corrective action.
3.3 PROVIDER SERVICES
The contractor’s System shall collect, process, and maintain current and
historical data on program providers. This information shall be accessible to
all parts of the MCMIS for editing and reporting.
3.3.1 PROVIDER INFORMATION AND PROCESSING REQUIREMENTS
A. Provider Data. The contractor shall maintain individual and group provider
network information with basic demographics, EIN or tax identification number,
professional credentials, license and/or certification numbers and dates, sites,
risk arrangements (i.e., individual and group risk pools), services provided,
payment methodology and/or reimbursement schedules, group/individual provider
relationships, facility linkages, number of grievances and/or complaints.
For PCPs, the contractor shall maintain identification as traditional or safety
net provider, specialties, enrollees with beginning and ending effective dates,
capacity, emergency arrangements or contact, other limitations or restrictions,
languages spoken, address, office hours, disability access. See Articles 4.8 and
5.
The contractor shall maintain provider history files and provide for easy data
retrieval. The system should maintain audit trails of key updates.
Providers should be identified with a unique number. The contractor shall be
able to cross-reference it provider number with the provider’s EIN or tax
number, the provider’s license number, UPIN, Medicaid provider number or
Medicaid-assigned number, as provided by the State in response to the
contractor’s monthly Provider Network submission, and Medicare provider number
where applicable. The contractor shall comply with the HIPAA requirements for
provider identification.
B. Updates. The contractor shall apply updates to the provider file daily.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
C. Complaint Tracking System. The system shall provide for the capabilities to
track and report provider complaints as specified in Article 6.5. The contractor
shall provide detail reports identifying open complaints and summary statistics
by provider on the types of complaints, resolution, and average time for
resolution.
3.3.2 PROVIDER CREDENTIALING
A. Credentialing. The contractor shall credential and re-credential each network
provider as specified in Article 4.6.1. The system should provide a tracking and
reporting system to support this process.
B. Review. The contractor shall be able to flag providers for review based on
problems identified during credentialing, information received from the State,
information received from CMS, complaints, and in-house utilization review
results. Flagging providers should cause all claims to deny as appropriate.
3.3.3 PROVIDER/ENROLLEE LINKAGE
A. Enrollee Rosters. The contractor shall generate electronic (and/or hard copy
if provider lacks capability to accept electronic files) enrollee rosters to its
PCPs each month by the second business day of the month. The rosters shall
indicate all enrollees that are assigned to the PCP and should provide the
provider with basic demographic and enrollment information related to the
enrollee.
B. Provider Capacity. The contractor’s system shall support the provider network
requirements described in Article 4.8.
3.3.4 PROVIDER MONITORING
The contractor’s system shall support monitoring and tracking of
provider/enrollee complaints, grievances and appeals from receipt to
disposition. The system shall be able to produce provider reports for quality of
medical and dental care analysis, flag and identify providers with restrictive
conditions (e.g., fraud monitoring), and identify the confidentiality level of
information (i.e., to manage who has access to the information).
3.3.5 REPORTING REQUIREMENTS

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
The contractor shall produce all of the reports identified in Section A of the
Appendices. In addition, the system shall provide ongoing and periodic reports
to monitor provider activity, support provider contracting, and provide
administrative and management information as required for the contractor to
effectively operate.
3.4 CLAIMS/ENCOUNTER PROCESSING
The system shall capture and adjudicate all claims and encounters submitted by
providers. The major function of this module (s) include enrollee enrollment
verification, provider enrollment verification, claims and encounter edits,
benefit determination, pricing, medical review and claims adjudication, and
claims payment. Once claims and encounters are processed, the system shall
maintain the claims/encounter history file that supports the State’s encounter
reporting requirements as well as all of the utilization management and quality
assurance functions and other reporting requirements of the contractor.
3. 5 GENERAL REQUIREMENTS
The contractor shall have an automated claims and encounter processing system
that will support the requirements of this contract and ensure the accurate and
timely processing of claims and encounters. The contractor shall offer its
providers an electronic payment option.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
4. Contested Claims and Encounters
5. Aged Claims and encounters
6. Checks and EOB(s)
7. Lag Factors and IBNR
B. The contractor shall produce reports according to the timeframes and
specification outlined in Section A of the Appendices.
3.4.4 REMITTANCE ADVICE AND CAPITATION LISTS
     The contractor shall provide federally qualified health centers with
electronic remittance advices and electronic capitation lists of enrollees. In
addition, the contractor shall provide copies of or a report of the data
elements of the electronic remittance advices and capitation lists in Excel
format to the DMAHS.
3.5 PRIOR AUTHORIZATION, REFERRAL AND UTILIZATION MANAGEMENT
The prior authorization/referral and utilization management functions shall be
an integrated component of the MCMIS. It shall allow for effective management of
delivery of care. It shall provide a sophisticated environment for managing the
monitoring of both inpatient and outpatient care on a proactive basis.
3.5.1 FUNCTIONS AND CAPABILITIES
A. Prior Authorizations. The contractor shall provide an automated system that
includes the following:
1. Enrollee eligibility, utilization, and case management information.
2. Edits to ensure enrollee is eligible, provider is eligible, and service is
covered.
3. Predefined treatment criteria to aid in adjudicating the requests.
4. Notification to provider of approval or denial.
5. Notification to enrollees of any denials or cutbacks of service.
6. Interface with claims processing system for editing.
B. Referrals. The contractor shall provide an automated system that includes the
following:
     1. Ability for providers to enter referral information directly, fax
information to the contractor or call in on dedicated phone lines.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
2. Interface with claims processing system for editing.
C. Utilization Management. The contractor should provide an automated system
that includes the following:
1. Provides case tracking, notifies the case worker of outstanding actions.
2. Provide case history of all activity.
3. Provide online access to cases by enrollee and provider numbers.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
D. The contractor shall acquire the capability to receive and transmit data in a
secure manner electronically to and from the State’s data centers, which are
operated by OIT. The standard data transfer software that OIT utilizes for
electronic data exchange is Connect: Direct. Both mainframe and PC versions are
available. A dedicated line is preferred, but at a minimum connectivity software
can be used for the connection.
3.8.2 QUERY CAPABILITIES
The contractor’s MCMIS should have a sophisticated query tool with access to all
major files for the users.
A. General. The system should provide a user-friendly, online query language to
construct database queries to data available across all of the database(s), down
to raw data elements. It should provide options to select query output to be
displayed on-line, in a formatted, hard-copy report, or downloaded to the disk
for PC-based analysis.
B. Unduplicated Counts. The system should provide the capability to execute
queries that perform unduplicated counts (e.g., unduplicated count of original
beneficiary ID number), duplicated counts (e.g., total number of services
provided for a given aid category), or a combination of unduplicated and
duplicated counts.
3.8.3 REPORTING CAPABILITIES
The contractor should provide reporting tools with its MCMIS that facilitate ad
hoc, user, and special reporting. The MCMIS should provide flexible report
formatting/editing capabilities that meet the contractor’s business requirements
and support the Department’s information needs. For example, it should provide
the ability to import, export and manipulate data files from spreadsheet, work
processing and database management tools as well as the database(s) and should
provide the capability to indicate header information, date and run time, and
page numbers on reports. The system should provide multiple pre-defined report
types and formats that are easily selected by users.
3.9 ENCOUNTER DATA REPORTING
A. The contractor shall collect, process, format, and submit electronic
encounter data for all services delivered for which the contractor is
responsible. The contractor shall capture all required encounter data elements
using coding structures recognized by; the Department. The contractor

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
shall process the encounter data, integrating any manual or automated systems to
validate the adjudicated encounter date. The contractor shall interface with any
systems or modules within its organization to obtain the required encounter data
elements. The contractor shall submit the encounter data to the Department’s
fiscal agent electronically via diskette, tape or electronic transmission,
according to specifications in the HIPPA Implementation and Companion Guides
(HICG) Division’s Electronic Media Claims (EMC) Manual which will be distributed
with regular updates may be periodically updated, and which are available at
www.wpc-edi.com/hipaa and www.njmmis.com respectively. The encounter data
processing system shall have a data quality assurance plan to include timely
data capture, accurate and complete encounter records, and internal data quality
audit procedures. If DMAHS determines that changes are required, the contractor
shall e given advance notice and time to make the change according to the extent
and nature of the required change.
B. The contractor shall ensure that data received from providers is accurate and
complete by:
1. Verifying the accuracy and timeliness of reported data;
2. Screening the data for completeness, logic, and consistency; and
3. Collecting service information in standardized formats to the extent feasible
and appropriate.
C. Regardless of whether the contractor is considered a covered entity under
HIPAA, the contractor shall use the HIPAA Transaction and Code Sets as the
exclusive format for the electronic communication of health care claims and
encounter data for data with dates of service on or after October 16,
2003.submitted on or after January 1, 2005, regardless of date of service. The
contractor shall adhere to all HIPAA transaction set requirements as specified
in the national HIPAA Implementation Guide and the New Jersey Medicaid HIPAA
Companion Guide when submitting encounters.
3.9.1 REQUIRED ENCOUNTER DATA ELEMENTS
A. the contractor must report encounter data at least quarterly and no more
frequently than monthly. The data shall be enrollee specific, listing all
encounter data elements of the services provided. Encounter report files will be
used to create a database that can be used in a manner similar to
fee-for-service history files to analyze plan utilization, reimburse the
contractor for supplemental payments, and calculate capitation premiums. DMAHS
will edit the data to assure

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
consistency and readability. If data are not of an acceptable quality or
submitted timely; the contractor will not be considered in compliance with this
contract requirement until an acceptable file is submitted. All Types of Claims.
The contractor shall capture all required encounter data elements for each of
the eight claim types: Inpatient, Outpatient, Professional, Home Health,
Transportation, Vision, Dental, and Pharmacy.
B. Data Elements. The required data elements shall be in compliance with HIPAA
transaction set requirements (see 3.9.C) are provided in Section A.7.11. note
that New Jersey specific Medicaid codes are required in some fields. Provides
shall be identified using the provider’s EIN or tax-identification number.
Inpatient hospital claims and encounters shall be combined into a single stay
when the enrollee’s dates of services are consecutive.
C. Contractor Encounter. The contractor shall submit encounter data for claims
and encounter received by the contractor. The contractor shall identify a
capitated arrangement versus a “fee for service” arrangement for its network
providers. For noncapitated arrangements, the contractor shall report the actual
payment made to the provider for each encounter. For capitated arrangements the
contractor may reports a zero payment for each encounter. However, a monthly
“Capitation Summary Record” shall be required for each provider type,
beneficiary capitation category, and service month combination. The
specifications for the submission of monthly capitation summary records is
further detailed in the EMC Manual issued by the Division.
3.9.2 SUBMISSION OF TEST ENCOUNTER DATA
A. Submitter ID. The contractor shall make application in order to obtain a
Submitter Identification Number, according to the instructions listed in the EMC
Manual issued by the Division. HIPAA Implementation and Companion Guides.
B. Test Requirement. The contractor shall be required to pass a testing phase
for each of the eight encounter claim types before production encounter data
will be accepted. The contractor shall pass the testing phase for all encounter
claim type submissions within twelve (12) calendar weeks from the effective date
of the contract. Contractors with prior contracting experience with DHS who have
successfully submitted approved production data may be exempted at DHS’s option.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
The contractor shall submit the test encounter data to the Department’s fiscal
agent electronically, via diskette, tape, or electronic transmission according
to the specifications of the Electronic Media Claims Manual issued by the
Division HIPAA Implementation and Companion Guides.
The contractor shall be responsible for passing a two-phased test for each
encounter claim type. The first phase requires that each submitted file follows
the prescribed format that header and trailer records are present and correctly
located within the file, and that the key fields are present. The second phase
requires that the required data elements are present and properly valued. The
contractor shall be responsible for passing a phased-in test process prior to
submitting production encounter data. The details of the testing process and
handling of errors are provided in the New Jersey Medicaid Companion Guide.
Following each submission and error report will be forwarded to the contractor
identifying the file and record location of each error encountered for both
testing phases. The contractor shall analyze the report, complete the necessary
corrections, and re-submit the encounter data test file(s).
The contractor shall utilize production encounter data, systems, tables, and
programs when processing encounter test files. The contractor shall submit
error-free production data once testing has been approved for all of the
encounter claims types.
3.9.3 SUBMISSION OF PRODUCTION ENCOUNTER DATA
A. Adjudicated Claims and Encounters. The contractor shall submit all
adjudicated encounter data for all services provided for which the contractor is
responsible. Adjudicated encounter data are defined as data from claims and
encounters that the contractor has processed as paid or denied. The contractor
is not responsible for submitting contested claims or encounters until final
adjudication has been determined.
B. Schedule. Encounter data shall be submitted per the schedule established by
the Department. Each Submission shall include encounter data that were
adjudicated in the prior period and any adjustments for encounter data
previously submitted.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
C. Two-Phased Phased-in Process. Similar to testing, the contractor shall be
responsible for passing a two phased-in test process for all production
encounter data submitted. The details of production tests and handling of errors
is are found in the New Jersey Medicaid Companion Guide. The first phase
requires each submitted file follow the prescribed format, that header and
trailer records are present and correctly located within the file and that the
key fields are present. The second phase requires that the required data
elements are present and properly valued.
D. Phase One Errors. If all or part of a production encounter file(s) rejects
during phase one, an error report will be forwarded to the contractor
identifying the file and record location of each error encountered. The
contractor shall analyze the report, complete the necessary corrections, and
re-submit the “rejected” encounter production data within forty-five
(45) calendar days from the date the contractor receives the notice of error(S).
E. D. The contractor shall not be permitted to provide services under this
contract nor shall the contractor receive capitation payment until it has passed
the testing and production submission of encounter data.
E. Contractor Encounter. The contractor shall submit encounter data for claims
and encounters received by the contractor. The contractor shall identify a
capitated arrangement versus a “fee-for-service” arrangement for its network
providers. For noncapitated arrangements, the contractor shall report the actual
payment made to the provider for each encounter. For capitated arrangements, the
contractor may report a zero payment for each encounter. However, a monthly
“Capitation Summary Record” shall be required for each provider type beneficiary
capitation category, and service month combination. The specifications for the
submission of monthly capitation summary records is further detailed in the
HIPAA Implementation and Companion Guides.
3.9.4 REMITTANCE ADVICE
     a. Remittance Advice File Processing Report. The Department’s fiscal agent
shall produce a Remittance Advice File on a monthly basis that itemizes all
processed encounters. The contractor shall be responsible for the acceptance and
processing of a Remittance Advice (RA) File according to the specifications
listed in the Division’s EMC Manual HIPAA Implementation and Companion Guides.
The Remittance Advice File is produced on magnetic tape and contains all
submitted

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
encounter data that passed phase one testing. The disposition (paid or denied)
shall be reported for each encounter along with the “phase two” errors for those
claims that the Division denied.
B. Reconciliation. The contractor shall be responsible for matching the
encounters on the Remittance Advice File against the contractor’s data file(s).
The contractor shall correct any encounters that denied improperly and/or any
other discrepancies noted on the file. Corrections shall be resubmitted within
thirty (30) calendar days from the date the contractor receives the Remittance
Advice File.
All corrections to “Denied” encounter data, as reported on the Remittance Advice
File, shall be resubmitted as “full record” adjustments, according to the
requirements listed in the Division’s EMC Manual HIPAA Implementation and
Companion Guides.
3.9.5 SUBCONTRACTS AND ENCOUNTER DATA REPORTING FUNCTION
A. Interfaces. All encounter data shall be submitted to the department directly
by the contractor. DMAHS shall not accept any encounter data submissions or
correspondence directly from any subcontractors, and DMAHS shall not forward any
electronic media, reports or correspondence directly to a subcontractor. The
contractor shall be required to receive all electronic fields and hardcopy
material from the Department, or its appointed fiscal agent, and distribute them
within its organization or to its subcontractors appropriately.
B. Communication. The contractor and its subcontractors shall be represented at
all DMAHS meetings scheduled to discuss any issue related to the encounter
function requirements.
3.9.6 FUTURE ELECTRONIC ENCOUNTER SUBMISSION REQUIREMENTS
At the present time, the Centers for Medicare and Medicaid Services (CMS) is
pursuing a standardization of all electronic health care information, including
encounter data. The contractor shall be responsible for completing and paying
for any modifications required to submit encounter data electronically,
according to the same specifications and timeframes outlined by CMS for the New
Jersey MMIS.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
with the contractor with respect to payment. Further, the contractor shall
ensure that the cost to the enrollee is no greater than it would be if the
services were furnished within the network.
4.1.1.G.4 Protecting Managed Care Enrollees Against Liability for Payment.
As a general rule, if a participating or non-participating provider renders a
covered service to a managed are enrollee, the provider’s sole recourse for
payment, other than collection of any authorized cost-sharing and/or third party
liability, is the contractor, not the enrollee. A provider may not seek payment
from, and may not institute or cause the initiation of collection proceedings or
litigation against, an enrollee, an enrollee’s family member, any legal
representative of the enrollee, or anyone else acting on the enrollee’s behalf
unless subsections (a) through and including (f) or subsection (g) below apply:
     (a) (1) The service is not a covered service; or (2) the service is
determined to be medically unnecessary before it is rendered; or (3) the
provider does not participate in the program either generally or for that
service.
     (b) The enrollee is informed in writing before the service is rendered that
one or more of the conditions listed in subsection (a) above exist, and
voluntarily agrees in writing before the service is rendered to pay for all or
part of the provider’s charges; and
     (c) The service is not an emergency or related service covered by the
provisions of 42 USC 1396u-2(bb)(2)(A)(ii), 42 CFR 438.114 and/or NJAC
10:74-9.1; and
     (d) The service is not a trauma service covered by the provisions of the
NJAC 8:38-6.3(a)3.i; and
     (e) The protections afforded to enrollees under 42 USC 1396u-2(b)(6), 42
CFR438.106, NJAC 8:38-9.1(d)9, and/or NJAC 8:38-15.2(b)7.ii do not apply; and
     (f) The provider has received no program payments from either DMAHS or the
contractor for the service; or
(g) the enrollee has been paid for the service by a health insurance company or
other third party (as defined in NJSA 30:4D-3.m), and the enrollee has failed or
refused to remit to the provider that portion of the third party’s payment to
which the provider is entitled by law.
H. The contractor shall have policies and procedures on the use of enrollee
self-referred services.
I. The contractor shall have policies and procedures on how it will provide for
genetic testing and counseling.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
11. Audiology
12. Inpatient Rehabilitation services
13. Podiatrist Services
14. Chiropractor Services
15. Optometrist Services
16. Optical Appliances
17. Hearing Aid Services
4.1.2.A..18 Home Health Agency Services — Not a contractor-covered benefit for
the ABD population. All other services provided to any enrollee in the home,
including but not limited to pharmacy (not applicable to the ABD population) and
DME services, are the contractor’s fiscal and medical management responsibility.

  19.   Hospice Services — are covered in the community as well as in
institutional settings. Room and board services are included only when services
are delivered in an institutional (non-private residential) setting.     20.  
Durable Medical Equipment (DME)/Assistive Technology Devices in accordance with
existing Medicaid regulations.     21.   Medical Supplies     22.   Prosthetics
and Orthotics including certified shoe provider     23.   Dental Services    
24.   Organ Transplants — includes donor and recipient costs. Exception: the
contractor will not be responsible for transplant-related donor and recipient
inpatient hospital costs for an individual placed on a transplant list while in
the Medicaid FFS program prior to initial enrollment into the contractor’s plan.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9

  25.   Transportation Services for any contractor-covered service or
non-contractor covered service including ambulance, mobile intensive care units
(MICUs) and invalid coach (including lift equipped vehicles)     26.  
Post-acute Care

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9



4.2.1.K.3. Late notification of Emergent Inpatient Hospital Admissions. If the
contractor receives late notification from participating hospitals of emergent
hospital admissions because of the participating hospital’s inability to
identify the patient’s HMO due to extenuating circumstances, the contractor may
require proof from the participating hospital that it could not identify the
patient through eligibility verification or because of the medical condition or
the patient. The following procedure shall be followed:
     a. If the contractor receives notification of an emergent inpatient
hospital admission from its participating hospital later than one business day,
but no later than seven (7) business days following the emergent inpatient
admission at the participating hospital due to the hospital’s inability to
identify the patient as the contractor’s member, the contractor shall review the
hospital stay for medical necessity for each inpatient day. The review will
utilize the usual and customary concurrent review process agreed to by both
parties. The contractor shall complete its medical necessity review within seven
(7) business days of receiving all of the requested information from the
participating hospital.
     b. Participating hospitals shall notify the contractor within one
(1) business day once they have identified the patient’s HMO.
     c. If the contractor receives the notification from the participating
hospital later than seven (7 business days following an emergent inpatient
admission at the participating hospital due to the hospital’s inability to
identify the patient as the contractor’s member, the contractor shall review the
case for medical necessity for each inpatient day. With these cases, the
contractor may reserve the right to conduct a more extensive review than the
usual and customary concurrent review process. The contractor shall also
complete its review within seven (7) business days of receiving all of the
requested information from the participating hospital.
     d. If the contractor determines that a participating hospital routinely
notifies the contractor of a member admission beyond one business day, the
contractor will work with the participating hospital to resolve the issues and
re-educate the staff of the notice of the admission requirements and member
eligibility verification procedures.
L. The contractor shall establish and maintain policies and procedures for
emergency dental services for all enrollees.
     1. Within the contractor’s Enrollment/Service Area, the contractor will
ensure that:

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
2. NJ FamilyCare Plans B and C. For children eligible solely through NJ
FamilyCare Plans B and C, coverage includes all preventative screening and
diagnostic services, medical examinations, immunizations, dental, vision, lead
screening and hearing services. Includes only those treatment services
identified through the examination that are included under the contractor’s
benefit package or specified services through the FFS program. Other services
identified through an EPSDT examination that are not included in the New Jersey
Care 2000+ covered benefits package are not covered.

  3.   Enrollee Notification. The contractor shall provide written notification
to its enrollees under twenty-one (21) years of age when appropriate periodic
assessments or needed services are due and must coordinate appointments for
care.     4.   Missed Appointments. The contractor shall implement policies and
procedures and shall monitor its providers to provide follow up on missed
appointments and referrals from problems identified through the EPSDT exams.
Reasonable outreach shall be documented and must consist of: mailers, certified
mail as necessary; use of MEDM system provided by the State; and contact with
the Medical Assistance Customer Center (MACC), DDD, or DYFS regional offices in
the case of DYFS enrollees to confirm addresses and/or to request assistance in
locating an enrollee.     5.   PCP Notification. The contractor shall provide
each PCP, on a calendar quarter basis, as list of the PCP’s enrollees who have
not had an encounter during the past year and/or who have not complied with the
EPSDT periodicity and immunization schedules for children. Primary care
sites/PCPs and/or the contractor shall be required to contact these enrollees to
arrange an appointment. Documentation of the outreach efforts and responses is
required.

4.2.6.A.6. Reporting Standards. The contractor shall submit quarterly reports,
hard copy and on diskette, of the EPSDT services. See Section A.7.16 of the
Appendices (Table 14).
B. Section 1905(r) of the Social Security Act (42 USC § 1396(d) and federal
regulation 42 C.F.R. § 441.50 et. Seq. requires EPSDT services to include:
1. EPSDT Services which include:
     a. A comprehensive health and developmental history including assessments
of both physical and mental health development and the provision of all
diagnostic and treatment

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
services that are medically necessary to correct or ameliorate a physical or
mental condition identified during a screening visit. The contractor shall have
procedures in place for referral to the State or its agent for non-covered
mental health/substance abuse services.
b. A comprehensive unclothed physical examination including:

  •   Vision and hearing screening;     •   Dental inspection; and     •  
Nutritional assessment

4.2.6.B.1.c. Appropriate immunizations according to age, health history and the
schedule established by the Advisory Committee on Immunization Practices
(ACIP) for pediatric vaccines (See Section B.4.3 of the Appendices). Contractor
and its providers must adjust for periodic changes in recommended types and
schedule of vaccines. Immunizations must be reviewed at each screening
examination as well as during acute care visits and necessary immunizations must
be administered when not contraindicated. Deferral of administration of a
vaccine for any reason must be documented.
d. Appropriate laboratory tests: A recommended sequence of screening laboratory
examinations must be provided by the contractor. The following list of screening
tests is not all inclusive:

  •   Hemoglobin/hematocrit/EP     •   Urinalysis     •   Tuberculin test —
intradermal, administered annually and when medically indicated     •   Lead
screening using blood lead level determinations must be done for every
Medicaid-eligible and NJ FamilyCare child:

  o   between nine (9) months and eighteen (18) months, preferably at twelve
(12) months of age     o   at 18-26 months, preferably at twenty-four (24)
months of age     o   test any child between twenty-seven (27) to seventy-two
(72) months of age not previously tested

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9

  •   Additional laboratory tests may be appropriate and medically; indicated
(e.g., for ova an parasites) and shall be obtained as necessary.

e. Health education/anticipatory guidance.
f. Referral for further diagnosis and treatment or follow-up of all
abnormalities which are treatable/correctable or require maintenance therapy
uncovered or suspected (referral may be to

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
ii. The contractor shall implement plans for corrective action with those
identified PCPs that describe interventions to be taken to identify and correct
deficiencies and impediments to the screening and how the effectiveness of its
interventions will be measured.
e. On a quarterly basis, the contractor shall submit to DMAHS a report of all
lead-burdened children who are receiving treatment and case management services.
4.2.6.B.7.f. Lead Case Management Program. The contractor shall establish a Lead
Case Management Program (LCMP) and have written policies and procedures for the
enrollment of children with blood lead levels ³10 µg/dl and other contractor
enrollees who are members of the same household and who are between six months
and six years of age, into the contractor’s LCMP.
i. Lead Case Management shall consist of, at a minimum:
1) Follow-up of a child in need of lead screening, or who has been identified
with an elevated blood lead level ³10 µg/dl. At minimum follow-up shall include:
     A) For a child with an elevated blood lead level ³10 µg/dl, the Plan’s LCM
shall ascertain if the blood lead level has been confirmed by a venous blood
determination. In the absence of confirmatory test results, the LCM will arrange
for a test.
     B) For a child with a confirmed blood (venous) lead level of ³10 µg/dl, the
contractor’s LCM shall notify and provide to the local health department the
child’s name, primary health provider’s name, the confirmed blood lead level,
and any other pertinent information.
2) Education of the family about all aspects of lead hazard and toxicity.
Materials shall explain the sources of lead exposure, the consequences of
elevated blood levels, preventative measures, including housekeeping hygiene,
and appropriate nutrition. The reasons why it is necessary to follow a
prescribed medical regimen shall also be explained.
3) Communication among all interested parties.
4) Development of a written case management plan with the PCP and the child’s
family and other interested parties. The case management plan shall be reviewed
and updated on an ongoing basis.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
5) Coordination of the various aspects of the affected child’s care, e.g., WIC,
support groups, and community resources, and
6) Aggressively pursuing non-compliance with follow-up tests and appointments,
and document these activities in the LCMP.
4.2.6.B.7.f.ii. Active case management may be discontinued if one of the
following criteria has been met:
1) The child has one confirmed blood lead level <10 µg/dl drawn and all other
children under the age of six years living in the household who are also
contractor enrollees and who have been tested and their blood levels are <10
µg/dl, and the sources of lead have been identified and reduced, or
2) The family has been permanently relocated to a lead-safe house, or
3) The parent/guardian has given a written refusal of service, or
4) The LCM is unable to locate the child after a minimum of three documented
attempts, using the assistance of County Board of Social Services, and the LHD.
The child’s PCP will be notified in writing.
4.2.7 IMMUNIZATIONS
A. General. The contractor shall ensure that its providers furnish immunizations
to its enrollees in accordance with the most current recommendations for
vaccines and periodicity schedule of the Advisory Committee on Immunization
Practices (ACIP) and any subsequent revision to the schedule as formally
recommended by the ACIP, whether or not included as a contract amendment. To the
extent possible, the State will provide copies of updated schedules and vaccine
recommendations.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
Need for an examination based on a Head Start referral if the enrollee has had
an age-appropriate EPSDT examination (for infants) or an EPSDT examination (for
children two (2) to five (5) years old) within six (6) months of the referral
date.
9. Policies and Procedures for Head Start’s role in prevention activities or
programs developed by the contractor.
B. The contractor shall evaluate referred Head Start patients to determine the
need for treatment/therapies for problems identified by staff of those programs.
The contractor/PCP shall be responsible for providing treatment and follow-up
information for medically necessary care.
C. The contractor shall review referrals and provide appointments in accordance
with Article 5.12. Denials of service requests or reduction in level of service
only after an evaluation is completed, shall be in writing, following the
requirements in Article 4.6.4.
SCHOOL-BASED YOUTH PROGRAMS
A. The contractor shall demonstrate to DMAHS that is has established a working
linkage with school-based youth services programs (SBYSP) that meet
credentialing and scope of service requirements for services offered by these
programs which are covered MCE services. (See section B.4.6 of the Appendixees
fro a list of SBYSPs).
1. SBYSP service provision must meet MCE contract requirements, e.g.,
twenty-four (24)-hour coverage.
2. SBYSP employees must meet credentialing requirements.
B. Such working linkages shall include, at minimum, and exchange of information
on the following:
1. Policies and procedures for referrals for routine, urgent and emergent care,
and standing referrals.
2. Policies and procedures for scheduling appointments for routine and urgent
care.
3. Policies and procedures for the exchange of information of SBYSP participants
who are contractor enrollees.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
4. Policies and procedures for follow-up and assuring the provision of health
care services.
5. Policies and procedures for appealing denials of service and/or reductions in
the level of service.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
3. Care management systems to ensure all required services, as identified
through a Complex Needs Assessment, are furnished on a timely basis, and that
communication occurs between participating and nonparticipating providers (to
the extent the latter are used). Articles 4.5.4 and 4.6.5 contain additional
information on care managements.
4. Policies and procedures to allow for the continuation of existing
relationships with non-participating providers, when appropriate providers are
not available within network or it is otherwise considered by the contractor to
be in the best medical interest of the enrollee with special needs. Articles
4.5.2D and 4.8.7G contain more specific standards for use of non-participating
providers.
5. Methods to assure that access to all contractor-covered services, including
transportation, is available for enrollees with special needs whose disabilities
substantially impede activities of daily living. The contractor shall reasonably
accommodate enrollees with disabilities and shall ensure that physical and
communication barriers do not prohibit enrollees with disabilities from
obtaining services from the contractor.
6. Services for enrollees with special needs must be provided in a manner
responsive to the nature of a person’s disability/specific health care need and
include adequate time for the provision of the service.
4.5.2.B. The contractor shall ensure that any new enrollee identified (either by
the information on the Medical Information form Plan Selection Form at the time
of enrollment or by contractor providers after enrollment) as having
complex/chronic conditions receives immediate transition planning. The planning
shall be completed within a timeframe appropriate to the enrollee’s condition,
but in no case later than ten (10) business days from the effective date of
enrollment when the Medical Information form Plan Selection Form has an
indication of special health care needs or within thirty (30) days after special
conditions are identified by a provider. This transition planning shall not
constitute the IHCP described in Sections 4.5.4 and 4.6.5. Transition planning
shall provide for a brief, interim plan to ensure uninterrupted services until a
more detailed plan of care is developed. The transition planning process
includes, but is not limited to:
1. Review of existing care plans.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
2. Preparation of a transition plan that ensures continuous care during the
transfer into the contractor’s network.
3. If durable medical equipment has been ordered prior to enrollment but not
received by the time of enrollment, the contractor must coordinate and
follow-through to ensure that the enrollee receives necessary equipment.
C. Outreach and Enrollment Staff. The contractor shall have outreach and
enrollment staff who are trained to work with enrollees with special needs, are

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
4.5.4.B. Complex Needs Assessment. For enrollees with special needs, the
contractor shall perform a Complex Needs Assessment no later than forty-five
(45) days (or earlier, if urgent) from initial enrollment if special needs are
indicated on the Medical Information form Plan Selection Form or from the point
of identification of special needs. See 4.6.5 for a description of the CNA.
Additional time will be permitted if the contractor demonstrates a good faith
level of effort in developing the CNA, and the contractor has in place a
continuum of care while assessment is being completed.
C. Experience and Caseload. Care managers for enrollees who require a higher
level of care management will have the same role and responsibilities as the
care manager for the lower intensity care management and additionally will
address the complex intensive needs of the enrollee identified as being at “high
risk” of adverse medical outcomes absent active intervention by the contractor.
For example, a visually-impaired, insulin-dependent diabetic who requires
frequent glucose monitoring, nutritional guidance, vision checks, and assistance
in coordination with visits with multiple providers, therapeutic regimen, etc.
The contractor shall provide intensive acute care services to treat individual
with multiple complex conditions. The number of medical and social services
required by an enrollee in this level of care management will generally be
greater, thus the number of linkages to be created, maintained, and monitored,
including the promotion of communication among providers and the consumer and of
continuity of care, will be greater. The contractor shall provide these
enrollees greater assistance with scheduling appointments/visits. The intensity
and frequency of interaction with the enrollee and other members of the
treatment team will also be greater. The care manager shall contact the enrollee
bi-weekly or as needed.
1. At a minimum, the care manager for this level of care management shall
include, but is not limited to, individual who hold current RN licenses with at
least three (3) years experience serving enrollees with special needs or a
graduate degree in social work with at least two (2) years experience serving
enrollees with special needs.
2. The contractor shall ensure that the care manager’s caseload is adjusted, as
needed, to accommodate the work and level of effort needed to meet the needs of
the entire case mix of assigned enrollees including those determined to be high
risk:
3. The contractor should include care managers with experience working with
pediatric as well as adult enrollees with special needs.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
D. IHCPs. The contractor through its care manager shall ensure that an
Individual Health care Plan (IHCP) is developed and implemented as soon as
possible, according to the circumstances of the enrollee. The contractor shall
ensure the full participation and consent of the enrollee or, where applicable,
authorized person and participation of the enrollee’s PCP, consultation with any
specialists.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
j. The review and approval of studies and responses to DMAHS concerning QM
matters.
3. Enrollee Rights and Responsibilities. Shall include the right to the Medicaid
Fair Hearing Process for Medicaid enrollees.
4. Medical Record standards shall address both Medical and Dental records.
Records shall also contain notation of any cultural/linguistic needs of the
enrollee.
5. Provider Credentialing. Before any provider may become part of the
contractor’s network, that provider shall be credentialed by the contractor. The
contractor must comply with N.J.A.C. 8:38C-1 et seq. and Standard IX of NJ
modified QARI/QISMC (Section B.4.14 of the Appendices). Additionally, the
contractor’s credentialing procedures shall include verification that providers
and subcontractors have not been suspended, debarred, disqualified, terminated
or otherwise excluded from Medicaid, Medicare, or any other federal or state
health care program. The contractor shall obtain federal and State lists of
suspended/debarred providers from the appropriate agencies.
6. Institutional and Agency Provider Credentialing. The contractor shall have
written policies and procedures for the initial quality assessment of
institutional and agency providers with which it intends to contract. At a
minimum, such procedures shall include confirmation that a provider has been
reviewed and approved by a recognized accrediting body and is in good standing
with State and federal regulatory bodies. If a provider has not been approved by
a recognized accrediting body, the contractor shall develop and implement
standards of participation. For home health agency and hospice agency providers,
the contractor shall verify that the providers are licensed and meet Medicare
certification participation requirements.
7. Delegation/subcontracting of QAPI activities shall not relieve the contractor
of its obligation to perform all QAPI functions. The contractor shall submit a
written request and a plan for active oversight of the QAPI activities to DMAHS
for review and approval prior to subcontracting/delegating any QAPI
responsibilities.
4.6.1.C.8. Dental Service Coordinator. The contractor shall have on staff a
Dental Service Coordinator who shall be responsible for:

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
a. Coordinating of all dental activities of the contractor;
b. Monitoring activities to review the performance of dental providers in their
provision of health care to enrollees.
c. Responses to DMAHS concerning dental related QM matters; and
d. If the contractor contracts with a dental subcontractor, the contractor’s
Dental Services Coordinator shall monitor vendor performance; provide direction
to the dental subcontractor; ensure that decisions are made in a clinically
appropriate and timely manner; and address dental issues at the contractor
level.
4.6.2 QAPI ACTIVITIES
The contractor shall carry out the activities described in its QAPI. The
contractor shall develop and submit to DMAHS annually an annual work plan of
expected accomplishments which includes a schedule of clinical standards to be
developed, medical care evaluations to be completed, and other key quality
assurance activities to be completed. The contractor shall also prepare and
submit to DMAHS an annual report on quality assurance activities which
demonstrate the contractor’s accomplishments, compliance and/or deficiencies in
meeting its previous year’s work plan and should include studies undertaken,
subsequent actions, and aggregate data on utilization and clinical quality of
medical care rendered.
The contractor’s quality assurance activities shall include, at a minimum:
A. Guidelines. The contractor shall develop guidelines that meet the
requirements of 42 CFR 438 for the management of selected diagnoses and basic
health maintenance, and shall distribute all standards, protocols, and
guidelines to all providers and upon request to enrollees.
B. Treatment Protocols. The contractor may use treatment protocols, however,
such protocols shall allow for adjustments based on the enrollee’s medical
condition and contributing family and social factors.
C. Monitoring. The contractor shall have procedures for monitoring the quality
and adequacy of medical care including: 1) assessing use of the distributed
guidelines and 2) assessing possible under-treatment/under-utilization of
services.
D. Focused Evaluations. The contractor shall have procedures for focused medical
care evaluations to be employed when indicators suggest that quality may need to
be studied. The contractor shall also have procedures for conducting
problem-oriented clinical studies of individual care.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
E. Follow-up. The contractor shall have procedures for prompt follow-up of
reported problems and complaints involving quality care issues.
F. Reserved.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
appropriate use of new medical technologies or new applications of established
technologies including medical procedures, drugs, devices, assistive technology
devices, and DME.

N. Informed Consent. The contractor is required and shall require all
participating providers to comply with the informed consent forms and procedures
for hysterectomy and sterilization as specified in 42 C.F.R. Part 441, Sub-part
B, and shall include the annual audit for such compliance in its quality
assurance reviews of participating providers. Copies of the forms are included
in Section B.4.15 of the Appendices.
O. Continuity of Care. The contractor’s Quality Management Plan shall include a
continuity of care system including a mechanism for tracking issues over time
with an emphasis on improving health outcomes, as well as preventive services
and maintenance of function for enrollees with special needs.
4.6.2.P. HEDIS. The contractor shall submit annually, on a date specified by the
State, HEDIS 3.0 data or more updated version, aggregate population data as well
as, if available, the contractor’s commercial and Medicare enrollment HEDIS data
for its aggregate, enrolled commercial and Medicare population in the State or
region (if these data are collected and reported to DHSS, a copy of the report
should be submitted also to DMAHS) the following clinical indicator measures:

      HEDIS   Report Period Reporting Set Measures   by Contract Year  
*Childhood Immunization Status
  Annually
*Adolescent Immunization Status
  Annually
*Well-Child visits in first 15 months of life
  Annually
* Well-Child visits in the 3rd, 4th, 5th, and 6th year of life
  annually
Adolescent Well-Care Visits
  annually
*Prenatal and Postpartum care
  annually
Breast Cancer Screening
  annually
Cervical Cancer Screening
  annually
*Use of Appropriate Medication for People with Asthma
  annually
Comprehensive Diabetes Care
  annually

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
Childhood & Adolescent Immunization *NOTE: HEDIS data for NJ FamilyCare
enrollees up to the age of 19 years must be reported separately.
Q. Quality Improvement Projects (QIPs). The contractor shall participate in QIPs
defined annually by the State with input from the contractor. The State will,
with input from the contractor and possibly other MCEs define measurable
improvement goals and QIP-specific measures which shall serve as the focus for
each QIP. The contractor shall be responsible for designing and implementing
strategies for achieving each QIP’s objectives. At the beginning of each
contract year the contractor shall present a plan for designing and implementing
such strategies, which shall receive approval from the State prior to
implementation.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
2. Clinical performance measures on outcomes of care;
3. Maintenance and preventive services;
4. Enrollee experience and perceptions of service delivery; and
5. Access.
For MH/SA services provided to enrollees who are clients of DDD the contractor
shall report MH/SA utilization data to its providers.
W. Member Satisfaction. The State will assess member satisfaction of contractor
services by conducting surveys employing the Consumer Assessments of Health
Plans Study (CAHPS) survey, or another survey instrument specified by the State.
The survey shall be stratified to capture statistically significant results for
all categories of New Jersey Care 2000+ enrollees including AFDC/TANF, DYFS, SSI
and New Jersey Care Aged, Blind and Disabled, NJ FamilyCare, pregnant and
parenting women, and racial and linguistic minorities. Sample size, sample
selection, and implementation methodology shall be determined by the State, with
contractor input, to assure comparability of results across State contractors.
The contractor shall fully cooperate with the State and the independent survey
administrator such that final, analyzed survey results shall be available from
the survey administrator to the State, in a format approved by the State, by a
date specified by the State of each contract year. Within sixty (60) days of
receipt of the final analyzed survey results sent to the contractor, it shall
identify leading sources of enrollee dissatisfaction, specify additional
measurement or intervention efforts developed to address enrollee
dissatisfaction, and a timeline, subject to State approval, indicating when such
activities will be completed. A status report on the additional measurement or
intervention efforts shall be submitted to the State by a date specified by
DMAHS. The contractor shall respond to and submit a corrective action to address
and correct problems and deficiencies found through the survey.
If the contractor conducts a member satisfaction survey of its own, it shall
send to DMAHS the results of the survey.
4.6.2.X. Enrollee Outreach and Education Assessment. The State will conduct a
needs assessment to determine the areas of service provision that require
additional enrollee outreach and education. The assessment will evaluate member
understanding of the managed care system, ability to access

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
appropriate and needed services, effectiveness of enrollee communication
methods, and areas of difficulty for enrollees. The assessment will comprise
various informal enrollee surveys conducted by the State throughout the year.
The surveys may be conducted in person, by telephone, mail or other means, and
will ascertain information on areas that require additional enrollee outreach
and education by the State and/or the contractor. The contractor shall cooperate
with the State in identifying target groups to survey, topics and materials to
survey, and opportunities for revised and/or additional enrollee outreach and
education activities as a result of the surveys.
The State shall not divulge the names or other identifying information of those
surveyed to the contractor or any other party except in the case where an
enrollee gives permission to the State to be contacted for assistance with a
stated question or problem. The State will annually summarize and provide to the
contractor, its findings and recommendations for future enrollee outreach and
education activities.
X. Focus Groups. The State will annually conduct four focus groups with enrolled
populations identified by the State and communicated in writing to the
contractor. Objectives for the focus groups will be collaboratively developed by
the State and the contractor. For the first contract year, two focus groups each
will be conducted with enrollees who have communication affecting disorders and
with enrollees who are elderly.
Focus groups results will be reported by the State. The contractor shall
identify opportunities for improvement identified through the focus groups,
specify additional measurement or intervention efforts developed to address the
opportunities for improvement, and a timeline, subject to State approval.,
indicating when such activities will be completed. A status report on the
additional measurement or intervention efforts shall be submitted annually to
the State by a date specified by DMAHS.
Y. ERO. Other “areas of concern” shall be monitored through the external review
process. The External Review Organization (ERO) shall, in its monitoring
activities, validate the contractor’s protocols, sampling, and review
methodologies.
Z. Community /Health Education Advisory Committee. The contractor shall
establish and maintain a community advisory committee, consisting of persons
being served by the contractor, including

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
enrollees or authorized persons, individual and providers with knowledge of and
experience with serving elderly people or people with disabilities; and
representatives from community agencies that do not provide contractor-covered
services but are important to the health and well-being of members. The
committee shall meet at least quarterly and its input and recommendations shall
be employed to inform and direct contractor quality management activities and
policy and operations changes. The DMAHS shall conduct on-site review of the
membership of this committee, as well as the committee’s activities throughout
the year.
AA. Provider Advisory Committee. The contractor shall establish and maintain a
provider advisory committee, consisting of providers contracting with the
contractor to serve enrollees. At least two providers on the committee shall
maintain practices that predominantly serve Medicaid beneficiaries and other
indigent populations. In addition to at least one other practicing provider on
the committee who has experience and expertise in serving enrollees with special
needs. The committee shall meet at least quarterly and its input and
recommendations shall be employed to inform and direct contractor quality
management activities and policy and operations changes. The DMAHS shall conduct
on-site review of the membership of this committee, as well as the committee’s
activities throughout the year.
4.6.2.AA.1. The contractor shall have a Dental Affairs Advisory subcommittee to
give participating dental providers the opportunity to provide input to the HMO
in improving dental screening performance rates and quality of care.
4.6.3 REFERRAL SYSTEMS
A. The contractor shall have a system whereby enrollees needing specialty
medical and dental care will be referred timely and appropriately. The system
shall address authorization for specific services with specific limits or
authorization of treatment and management of a case when medically indicated
(e.g., treatment of a terminally ill cancer patient requiring significant
specialist care). The contractor shall maintain and submit a flow chart
accurately describing the contractor’s referral system, including the title of
the person(s) responsible for approving referrals. The following items shall be
contained within the referral system:
1. Procedures for recording and tracking each authorized referral.
2. Documentation and assurance of completion of referrals.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
3. Policies and procedures for identifying and rescheduling broken referral
appointments with the providers and/or contractor as appropriate (e.g., EPSDT
services).
4. Policies and procedures for accepting, resolving, and responding to verbal
and written enrollee requests for referrals made to the PCP and/or contractor as
appropriate. Such requests shall be logged and documented. Requests that cannot
be decided upon immediately shall be responded to in writing no later than five
(5) business days from the date of receipt of the request (with a call made to
the enrollee on final disposition) and postmarked the next day.
5. Policies and procedure for proper notification of the enrollee and where
applicable, authorized person, the enrollee’s provider, and the enrollee’s care
manager, including notice of right to appeal and/or right to request a second
opinion when services are denied.
6. A referral form which can be given to the enrollee or, where applicable, an
authorized person to take a specialist.
7. Referral form mailed, faxed, or sent by electronic means directly to the
referral provider.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
d. The action taken or intended to be taken by the contractor on the request for
prior authorization and the reason for such action including clinical rationale
and the underlying contractual basis or Medicaid authority;
e. The name and address of the contractor;
f. Notice of internal (contractor) appeal rights and instructions on how to
initiate such appeal;
g. Notice of the availability, upon request, of the clinical review criteria
relied upon to make the determination;
h. the notice to the enrollee shall inform the enrollee that he or she may file
an appeal concerning the contractor’s action using the contractor’s appeal
procedure prior to or concurrent with the initiation of the State hearing
process.
i. The contractor shall notify enrollees, and/or authorized persons within the
time frames set forth in this contract and in 42 CFR 438.404(c);
j. The enrollee’s right to have benefits continue (see Article 4.6.4C) pending
resolution of the appeal and how to request that benefits be continued.
9. In no instance shall the contractor apply prior authorization requirements
and utilization controls that effectively withhold or limit medically necessary
services, or establish prior authorization requirements and utilization controls
that would result in a reduced scope of benefits for any enrollee.
4.6.4C. Appeal Process of UM Determinations. The contractor shall have policies
and procedures for the appeal of utilization management determinations and
similar determinations. In the case of an enrollee who was receiving a covered
service (from the contractor, another contractor, or the Medicaid
Fee-for-Service program) prior to the determination, the contractor shall
continue to provide the same level of service while the determination is in
appeal. However, the contractor may require the enrollee to receive the service
from within the contractor’s provider network, if equivalent care can be
provided within network.
1. The contractor shall provide that an enrollee, and any provider acting on
behalf of the enrollee with the enrollee’s consent (enrollee’s consent shall not
be require in the case of a deceased patient, or when an enrollee has relocated
and cannot be found), may appeal any UM decision resulting in a denial,
termination, or other limitation in the coverage of and access to health care
services in accordance with this contract and as defined in C.2.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
4.6.4.G.6. Continuation of benefits. The MCO shall continue the enrollee’s
benefits if —
a. the enrollee or the provider files the appeal timely;
b. the appeal involves the termination suspension, or reduction of a previously
authorized course of treatment;
c. The services were ordered by an authorized provider (i.e. a network
provider); and
d. the original period covered by the original authorization has not expired,
unless inadequate notice was given to allow an enrollee a timely appeal.
7. Duration of continued or reinstated benefits. The contractor shall continue
the enrollee’s benefits while an appeal is pending. The benefits must be
continued until one of the following occurs:
a. the enrollee withdraws the appeal,
b. Ten days pass after the contractor mails the notice, providing the resolution
of the appeal against the enrollee, unless the enrollee, within the 10-day
timeframe has requested a State fair hearing with continuation of benefits until
a State fair hearing decision is reached.
c. A State fair hearing Office issues a hearing decision adverse to the
enrollee.
d. The time period or service limits of a previously authorized service has been
met.
8. Effectuation of reversed appeal resolutions.
a. Services not furnished while the appeal is pending. If the contractor or the
State fair hearing officer reverses a decision to deny, limit or delay services
that were not furnished while the appeal was pending, the contractor must
authorize or provide the disputed services promptly, and as expeditiously as the
enrollee’s health condition requires.
b. Services furnished while the appeal is pending. If the contractor or the
State fair hearing officer reverses a decision to deny authorization of
services, and the enrollee received the disputed services while the appeal was
pending, the contractor must pay for those services, in accordance with this
contract.
9. Expedited Resolution of Appeals. The contractor shall establish and maintain
an expedited review process for appeals when the contractor determines (for a
request from the enrollee) or the provider indicates (in making the request on
the enrollee’s behalf or supporting the enrollee’s request) that taking the time
for a standard resolution could seriously jeopardize the enrollee’s life or
health or

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
ability to attain, maintain or regain maximum function.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
C. The contractor hereby agrees to medical audits in accordance with the
protocols for care specified in this contract, in accordance with medical
community standards for care, and of the quality of car provided all enrollees,
as may be required by appropriate regulatory agencies.
D. The contractor shall cooperate with DMAHS in carrying out the provisions of
applicable statutes, regulations, and guidelines affecting the administration of
this contract.
E. The contractor shall distribute to all subcontractors providing services to
enrollees, informational materials approved by DMAHS that outlines the nature,
scope, and requirements of this contract.
F. The contractor, with the prior written approval of DMAHS, shall print and
distribute reporting forms and instructions, as necessary whenever such forms
are required by this contract.
G. The contractor shall make available to DMAHS copies of all standards,
protocols, manuals and other documents used to arrive at decisions on the
provision of care to its DMAHS enrollees.
H. The contractor shall use appropriate clinicians to evaluate the clinical
data, and must use multi-disciplinary teams to analyze and address systems
issues.
I. contractor shall develop an incentive system for providers to assure
submission of encounter data. At a minimum, the system shall include:
     1. Mandatory provider profiling that includes complete and timely
submissions of encounter data. Contractor shall set specific requirements for
profile elements based on data from encounter submissions.
     2. Contractor shall set up data submission requirements based on encounter
data elements for which compliance performance will be both rewarded and/or
sanctioned.
J. The contractor shall include in its quality management system reviews/audits
which focus on the special dental needs of enrollees with developmental
disabilities. Using encounter data reflecting the utilization of dental services
and other data sources, the contractor shall measure clinical outcomes, have
these outcomes evaluated by clinical experts; identify quality management tools
to be applied; and recommend changes in clinical practices intended to improve
the quality of dental care to enrollees with developmental disabilities.
4.7.1.K. The contractor shall produce reports of all PCPs in its network
(regardless of panel size), who are treating children under 21 years old, that
provide information to the PCPs of underutilization or no utilization of their
enrollee panel members as compared to EPSDT utilization requirements.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
4.7.2 EVALUATION AND REPORTING — CONTRACTOR RESPONSIBILITIES
A. The contractor shall collect data and report tot eh State its findings on the
following:
1. Encounter Data: the contractor shall prepare and submit encounter data to
DMAHS in accordance with Article 3.9.Instructions and formats for this report
are specified in Section B.3.3 of the Appendices of this contract.
2. Grievance Reports: the contractor shall provide to DMAHS quarterly reports of
all grievances in accordance with Articles 5.15 and the contractor’s approved
grievance process included in this contract. See Section A.7.5 of the Appendices
(Table 3).
3. Appointment Availability Studies: The contractor shall conduct a review of
appointment availability and submit a report to DMAHS annually. The report must
list the average time that enrollees wait for appointments to be scheduled in
each of the following categories: baseline physical, routine, specialty, and
urgent care appointments. DMAHS must approve the methodology for this review in
advance in writing. The contractor shall assess the impact of appointment
waiting times on the health status of enrollees with special needs.
4. Twenty-four (24) Hour Access Report: the contractor shall submit to DMAHS an
annual report describing its twenty-four (24) hour access procedures for
enrollees. The report must include the names and addresses of any answering
services that the contractor uses to provide twenty-four (24) hour access.
5. The contractor shall submit to DMAHS, on a quarterly basis, the number of
early discharges that pertain to hospital stays for newborns and mothers.
6. The contractor shall monitor, evaluate and submit an annual report to DMAHS
on the incidence of HIV/AIDS patients, the impact of the contractor’s program to
promote HIV prevention (Article 4.5.7), counseling, treatment and quality of
life outcomes, mortality rates.
7. Additional Reports: The contractor shall prepare and submit such other
reports as DMAHS may request. Unless otherwise required by law or regulation,
DMAHS shall determine the timeframe for submission based on the nature of the
report and give the contractor the opportunity to discuss and comment on the
proposed requirements before the contractor is required to submit such
additional reports.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
understanding that the contractor may permit a more liberal, direct specialty
access (See section 4.5.2) to a specific specialist for the explicit purpose of
meeting those specific specialty service needs. The PCP shall in this case
retain all responsibility for provision of primary care services and for overall
coordination of care, including specialty care.
5. If the enrollees’ existing PCP is a participating provider in the
contractor’s network, and if the enrollee wishes to retain the PCP, contractor
shall ensure that the PCP is assigned, even if the PCP’s panel is otherwise
closed at the time of the enrollee’s enrollment.
C. In addition to offering, at a minimum, a choice of two or more primary care
physicians, the contractor shall also offer an enrollee, or where applicable,
and authorized person the option of choosing a certified nurse midwife,
certified nurse practitioner or clinical nurse specialist whose services must be
provided within the scope of his/her license. The contractor shall submit to
DMAHS for review a detailed description of the CNP/CNS’s responsibilities and
health care delivery system within the contractor’s plan.
4.8.3 PROVIDER NETWORKFILE REQUIREMENTS
The contractor shall provide a certified [See appendix A.4.4 for form] provider
network file monthly, to be reported by hard copy and electronically in a format
and software application system determined by DMAHS that will include the names
and addresses of every provider in the contractor’s network. The file shall be
submitted electronically by the close of business on the fourth Monday of every
month. This includes all contracted providers and required established
relationships. It excludes all non-participating providers. The format for
computer diskette electronic submission is found in Section A.4.1 of the
Appendices.
A. The contractor shall provide the DMAHS a full network, monthly, on computer
diskette electronically in accordance with the specifications provided in
Section A.4.1 of the Appendices. The contractor shall phase-in use of HIPAA
Taxonomy Specialty Codes with full implementation by January 2007. The network
file shall include an indicator for new additions and deletions and shall
include:
     1. Any and all changes in participating primary care providers, including,
for example, additions, deletions, or closed panels, must be reported monthly to
DMAHS.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
     2. Any and all changes in participating physician specialists, health care
providers, CNPs/CNSs, ancillary providers, and other subcontractors must be
reported to DMAHS on a monthly basis.
     3. The contractor shall not allow enrollment freezes for any provider
unless the same limitations apply to all non-Medicaid/NJ FamilyCare members as
well, or contract capacity limits have been reached.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
B. DMAHS review of provider network deficiencies will be conducted on a
quarterly basis or more frequently as may be required.
C. The contractor shall provide the HBC with a full network on a monthly basis
in accordance with the specifications found in Section A.4.1 of the Appendices.
The electronic files shall be sent to DMAHS, and a hard copy to the DMAHS’
designee for distribution.
1. The contractor will receive an electronic “HMO Provider Network Response”
file from the State in response to the monthly provider network file submitted
to the State by the contractor. The file will contain the pre-existing Medicaid
ID or the assigned pseudo-Medicaid ID for each network provider. This response
file will contain the same fields and records submitted to the State by the
contractor and the State will value the Medicaid or pseudo-Medicaid Provider ID
field for each record. The contractor shall use the Medicaid or pseudo-Medicaid
Provider IDs as a secondary identifier on all encounter data submitted to the
State.
4.8.4 PROVIDER DIRECTORY REQUIREMENTS
The contractor shall prepare a provider director which shall be presented in the
following manner. Fifty (50) copies of the provider directory, and any updates,
shall be provided to the HBC, and ten (10) copies shall be provided to DMAHS at
least every six months or within 30 days of an update.
A. Primary care providers who will serve enrollees listed by

  •   County, by city by specialty     •   Provider name and degree; specialty
board eligibility/certification status; office address(es) (actual street
address); telephone number; fax number if available; office hours at each
location; indicate if a provider services enrollees with disabilities and how to
receive additional information such as type of disability; hospital
affiliations, transportation availability; special appointment instructions if
any; languages spoken; disability access; and any other pertinent information
that would assist the enrollee in choosing a PCP.

B. Contracted specialists and ancillary services providers who will service
enrollees Listed by county, by city, by physician specialty, by non-physician
specialty, and by adult specialist and by pediatric specialist for those
specialties indicated in Section 4.8.8.C.
C. Subcontractors

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
Contracting, as a consultant, or on a referral basis. Payment mechanism and
rates shall be negotiated directly with the center.
C. The contractor shall include primary care providers experienced in caring for
enrollees with special needs (See A.4.1 provider network file).
4.8.7.D. The contractor shall include providers who have knowledge and
experience in identifying child abuse and neglect and should include Child Abuse
Regional Diagnostic Centers (Section B.4.16 of the Appendix) or their equivalent
through either direct contracting, as a consultant or on a referral basis. A
list of Child Abuse Regional Diagnostic Centers is in Section B.4.16 of the
Appendices.
E. The contractor shall have a procedure by which an enrollee who needs ongoing
care from a specialist may receive a standing referral to such specialist. If
the contractor or the primary care provider in consultation with the
contractor’s medical director and specialist, if any, determines that such a
standing referral is appropriate, the organization shall make such a referral to
a specialist. The contractor shall not be required to permit an enrollee to
elect to have a non-participating specialist if a network provider of equivalent
expertise is available. Such referral shall be pursuant to a treatment plan
approved by the contractor in consultation with the primary care provider, the
specialist, the care manager, and the enrollee, or , where applicable,
authorized person. Such treatment plan may limit the number of visits or the
period during which such visits are authorized and may require the specialist to
provide the primary care provider with regular updates on the specialty care
provided, as well as all necessary medical information.
F. The contractor shall have a procedure by which an enrollee as described in
Articles 4.5.2.D may receive a referral to a specialist or specialty care center
with expertise in treating such conditions in lieu of a traditional PCP.
G. If the contractor determines that it does not have a health care provider
with appropriate training and experience in its panel or network to meet the
particular health care needs of an enrollee, the contractor shall make a
referral to an appropriate out-of-network provider, pursuant to a treatment plan
approved by the contractor in consultation with the primary care provider, the
non- contractor participating provider and the enrollee or where applicable,
authorized person, at no additional cost

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
to the enrollee. The contractor shall provide for a review by a specialist of
the same or similar specialty as the type of physician or provider to whom a
referral is required before the contractor may deny a referral.
4.8.8 PROVIDER NETWORK REQUIREMENTS
Provider networks and all provider types within the network shall be reviewed on
a county basis, i.e., must be located within the county except where indicated,
(See also Section 4.8.8M.). The contractor shall monitor the capacity of each of
its providers and decrease ratio limits as needed to maintain appointment
availability standards.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
F. The contractor shall also establish relationships with physician specialist
and subspecialists [Non-Institutional file] through a contract, as a consultant,
or on a referral basis for:
1. Dental Specialists — Required relationships for dental conditions that
require specialists for
a. Prosthodontia
b. Endodontia
c. Periodontia
2. Pain Management
3. Medical Genetics
4. Developmental-Behavioral Pediatrics
G. Specialty Centers (Centers of excellence) shall be included in the network
either through a contract, as a consultant, or on a referral basis
[Institutional File].
1. Providers and health care facilities for the care and treatment of HIV/AID
(list of for available centers, found in see section B.4.13 of the Appendices
Appendix).
2. Special Child Health services Network Agencies for:
a. Pediatric Ambulatory Tertiary Centers
b. Regional Cleft Lip/Palate Centers
c. Pediatric HIV Treatment Centers
d. Comprehensive Regional Sickly Cell/Hemoglobinpathies Treatment Centers
e. PKU Treatment Centers
f. Other as designated from time to time by the Department of Health and Senior
Services.
3. Other
a. Genetic Testing and Counseling Centers
b. Hemophilia Treatment Centers
H. Other Specialty Centers/Providers [Institutional File]
Contractor should establish relationships with the following providers/centers
on a consultant or referral basis.
1. Spinal bifida Centers/providers
2. Adult Scoliosis

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
3. Autism and Attention Deficits
4. Spinal Cord Injury
5. Lead Poisoning Treatment Centers
6. Child Abuse Regional Diagnostic Centers

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
family planning services outside the contractor’s provider network are not
covered services
N. A description of the process for referral to specialty and ancillary care
providers and second opinions;
O. An explanation of the reasons for which an enrollee may request a change of
PCP, the process of effectuating that change, and the circumstances under which
such a request may be denied;
P. The reasons and process by which provider may request an enrollee to change
to a different PCP.
Q. An explanation of an enrollee’s rights to disenroll or transfer at any time
for cause; disenroll or transfer in the first 90 days after the latter of the
date the individual enrolled or the date they receive notice of enrollment and
at least every twelve (12) months thereafter without cause and that the lock-in
period does not apply to ABD, DDD or DYFS individuals;
R. Complaints and Grievances/Appeals
1. Procedures for resolving complaints, as approved by the DMAHS;
2. A description of the grievance/appeal procedures to be used to resolve
disputes between a contractor and an enrollee, including: the name, title, or
department, address, and telephone number of the person(s) responsible for
assisting enrollees in grievance/appeal resolutions; the time frames and
circumstances for expedited and standard grievances; the right to appeal a
grievance determination and the procedures for filing such an appeal; the time
frames and circumstances for expedited and standard appeals; the right to
designate a representative; a notice that all disputes involving clinical
decisions will be made by a qualified clinical personnel; and that all notices
of determination will include information about the basis of the decision and
further appeal rights, if any;
3. The contractor shall notify all enrollees in their primary language of their
rights to file grievances and appeal grievance decisions by the contractor;
5.8.2.S. An explanation that in addition to the HMO Appeal process, Medicaid/NY
FamilyCare Plan A enrollees, and Plans D and H enrollees with a program status
code of 380, have the right to a Medicaid Fair Hearing (which must be requested
withink20 days of the date of the adverse action) with DMAHS and the appeal
process through the DHSS for Medicaid and NJ FamilyCare enrollees, including
instructions on the procedures involved in making such a request;

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
specialized medical care over a prolonged period of time may request a
specialist or specialty care center responsible for providing or coordinating
the enrollee’s medical care and the procedure for requesting and obtaining such
a specialist or access to the center;
HH. A notice of all appropriate mailing addresses and telephone numbers to be
utilized by enrollees seeking information or authorization;
II. A notice of pharmacy Lock-In program and procedure:
JJ. An explanation of the time delay of thirty (30) to forty-five (45) days
between the date of initial application and the effective date of enrollment;
however, during this interim period, prospective Medicaid enrollees will
continue to receive health care benefits under the regular fee-for-service
Medicaid program or the HMO with which the person is currently enrolled.
Enrollment is subject to verification of the applicant’s eligibility for the
Medicaid program and New Jersey Care 2000+ enrollment; and the time delay of
thirty (30) to forty five (45 days between the date of request for disenrollment
and the effective date of disenrollment.
KK. An explanation of the appropriate uses of the Medicaid/NJ FamilyCare
identification card and the contractor identification card. ;
LL. A notification, whenever applicable, that some primary care physicians may
employ other health care practitioners, such as nurse practitioners or physician
assistants, who may participate in the patient’s care;
MM. The enrollee’s or, where applicable, an authorized person’s signed
authorization on the enrollment application allows release of medical records.
5.8.2.NN. Notification that the enrollees’ health status survey information on
the Plan Selection Form will be sent to the contractor by the enrollee Health
Benefits Coordinator.
OO. A notice that enrollment and disenrollment is subject to verification and
approval by DMAHS;
PP. An explanation of procedures to follow if enrollees receive bills from
providers of services, in or out of network;

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
QQ. An explanation of the enrollee’s financial responsibility for payment when
services are provided by a health care provider who is not part of the
contractor’s organization or when a procedure , treatment or service is not a
covered health care benefit by the contractor and/or by Medicaid;

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
Person of the enrollee’s disenrollment rights at least sixty (60) days prior to
the end of his/her twelve (12) — month enrollment period. The contractor shall
notify the enrollee of the effective disenrollment date.
D. Release of Medical Records. The contractor shall transfer or facilitate the
transfer of the medical record (or copies of the medical record) upon the
enrollee’s or, where applicable, and authorized person’s request, to either the
enrollee, to the receiving provider, or, in the case of a child eligible through
the Division of Youth and Family Services, to a representative of the Division
of Youth and Famaly Services or to an adoptive parent receiving subsidy through
DYFS, at no charge, in a timely fashion, i.e., no later than ten days prior to
the effective date of transfer. The contractor shall release medical records of
the enrollee, and/or facilitate the release of medical records in the possession
of participating providers as may be directed by DMAHS authorized personnel and
other appropriate agencies of the State of New Jersey, or the federal
government. Release of medical records shall be consistent with the provision of
confidentiality as expressed in Article 7.40 of this contract and the provisions
of 42 C.F.R. 431.300. For individual being served through the Division of Youth
and Family Services, release of medical records must be in accordance with the
provisions under JNSA 9:6-8.10a and 9:6-8:40 and consistent with the need to
protect the individual’s confidentiality.
E. in the event the contract, or any portion thereof, is terminated, or expires,
the contractor shall assist DMAHS in the transition of enrollees to other
contractors. Such assistance and coordination shall include, but not belimited
to, the forwarding of medical and other records and the facilitation and
scheduling of medically necessary appointments for care and services. The cost
of reproducing and forwarding medical charts and other materials shall be borne
by the contractor. Contractor shall be responsible for providing all reports set
forth in this contract. The contractor shall make provision for continuing all
management and administrative services until the transition of enrollees is
completed and all other requirements of this contract are satisfied. The
contractor shall be responsible for the following:
1. Identification and transition of chronically ill, high risk and hospitalized
enrollees, and enrollees in their last four weeks of pregnancy.
2. Transfer of requested medical records.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
5.10.2 DISENROLLMENT FROM THE CONTRACTOR’S PLAN AT THE ENROLLEE’S REQUEST
A. An individual enrolled in a contractor’s plan may be subject to the
enrollment Lock-in period provided for in this Article. The enrollment Lock-In
provision does not apply to SSI and New Jersey Care ABD individual, clients of
DD or to individuals eligible to participate through the Division of Youth and
Family Services.
1. An Medicaid and NJ FamilyCare Plan A enrollees are subject to the enrollment
Lock In period and may initiate disenrollment or transfer for any reason during
the first ninety days after the latter of the date the individual is enrolled or
the date they receive notice of enrollment with a new contractor and at least
every twelve (12) months thereafter without cause. NJ FamilyCare Plans B, C, D,
and H enrollees will be subject to a twelve (12) month Lock In period.
a. The period during which an individual has the right to disenroll from the
contractor’s plan without cause applies to an individual’s initial period of
enrollment with the contractor. If that individual chooses to re-enroll with the
contractor, his/her initial date of enrollment with the contractor will apply.
b. Upon automatic re-enrollment of an individual who is disenrolled solely
because he or she loses Medicaid eligibility for a period of 2 months or less,
if the temporary loss of Medicaid eligibility has caused the individual to miss
the annual disenrollment opportunity.
2. An enrollee subject to the Lock in Period may initiate disenrollment for good
cause at any time
a. Good cause reasons for disenrollment or transfer shall include unless
otherwise defined by DMAHS:
i. Failure of the contractor to provide services including physical access to
the enrollee in accordance with the terms of this contract;
ii. Enrollee has filed a grievance/appeal with the contractor pursuant to the
applicable grievance/appeal procedure and has not received a response within the
specified time period stated herein, or in a shorter time period required by
federal law;
iii. Documented grievance/appeal by the enrollee against the contractor’s plan
without satisfaction.
iv. Enrollee is subject to enrollment exemption as set forth in Article 5.3.2.
If an exemption situation exists within the contractor’s plan but another
contractor can accommodate the individual’s needs, a transfer may be granted.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
6. Expected timeframes for disposition of grievances/appeals in accordance with
NJAC8:38 et seq. and 42 CFR 438.408
7. Extensions of the grievance/appeal process if needed and time frames in
accordance with 5.15.2.B.8 Fair hearing procedures including the Medicaid
enrollee’s right to access the also file for a Medicaid Fair Hearing process at
any time in addition to the HMO appeal to request resolution of a
grievance/appeal
9. DHSS process for use of Independent Utilization Review Organization (IURO)
C. A description of the process under which an enrollee may file an appeal shall
include at a minimum:
1. Title of person responsible for processing appeal
2. Title of person(s) responsible for resolution of appeal
3. Time deadlines for notifying enrollee of appeal resolution
4. The right to request a Medicaid Fair Hearing/DHSS IURO processes where
applicable to specific enrollee eligibility categories
5.15.3 GRIEVANCE/APPEAL PROCEDURES
A. Availability. The contractor’s grievance/appeal procedure shall be available
to all enrollees, or where applicable, an authorized person or permit a provider
acting on behalf of an enrollee and with the enrollee’s consent. The procedure
shall assure that grievance/appeals may be filed verbally directly wit the
contractor.
B. The grievance/appeal procedure shall be in accordance with NJAC 8:38 et seq.
and 42 CFR 438.438 subpart F.
C. DMAHS shall have the right to submit comments to the contractor regarding the
merits or suggested resolution of any grievance/appeal.
By the fifteenth of every month the contractor shall submit electronically
reports of all UM and non-UM enrollee grievance/appeal requests and dispositions
directly to the DMAHS on the database format provided by DMAHS. The information
submitted to DMAHS shall include information for the reporting month and all
open cases to date and indicate the enrollee’s name, Medicaid/NJ FamilyCare
number, date of birth, age, eligibility category, as well as the date of the
grievance/appeal, resolution and the date of resolution.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
D. Time limits to File. The contractor may provide reasonable time limits within
which enrollees must file grievance/appeals, but such time period shall not e
less than sixty (60) days and not to exceed 90 days from the date of the
contractor’s notice of action. (Within that timeframe, the enrollee may file an
appeal or request a State fair hearing). In the case of a Medicaid Fair Hearing,
the enrollee must file a request within 20 days of the adverse action.
5.15.4 PROCESSING GRIEVANCES/APPEALS
A. Staffing. The contractor shall have an adequate number of staff to receive
and assist with enrollee grievance/appeals by phone, in person and by mail. All
staff involved in the receipt, investigation and resolution of complaints shall
be trained on the contractor’s policies and procedures and shall treat all
enrollees with dignity and respect.
B. grievance/appeal Forms. If the contractor uses a grievance/appeal form, the
contractor must make available written grievance/appeal forms in the enrollee’s
primary language in accordance with the multilingual definition. Such forms
shall be readily available through the contractor upon request by telephone or
in writing. The contractor shall mail the form within five (5) work days of
receiving a telephone or written request. The contract shall permit
grievance/appeals to be filed in writing, either on the contractor’s form ir in
any other written format, by fax, or verbally. For appeals, an oral filing must
be followed with a written, signed appeal except when the request is for
expedited translation service to translate grievance/appeal forms in an
enrollee’s primary language in order to meet the timeframes of this contract
provision. A copy of the translated form shall be sent to DMAHS for post review.
C. Confidentiality. The contractor shall have written policies and procedures to
assure enrollee confidentiality and reasonable privacy throughout the complaint
and grievance/appeal process.
D. Non — Discrimination. The contractor shall have written policies to assure
that the contractor or any provider or agent of the contractor shall not
discriminate against an enrollee or attempt to disenrolll an enrollee for filing
a complaint or grievance/appeal against the contractor.
E. Documentation. Upon receipt of a grievance/appeal, the contractor’s staff
shall record the date of receipt, a written summary of the problem, the response
given, the resolution effected, if any, and the department or staff personnel to
whom the grievance/appeal has been routed. See article 5.15.5 for further
information on records maintenance.
F. Tracking System. The contractor shall maintain a separate complaint log as
well as a grievance/appeal tracking and resolution for Medicaid/NJ

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
Commission, percentage, brokerage or contingent fee, except bona fide employees
or bona fide established commercial or selling agencies maintained by the
contractor for the purpose of securing business. The penalty for breach or
violation of this provision may result in termination of the contract without
the State being liable for damages, cost and/or attorney fees or, in the
Department’s discretion, a deduction from the contract price or consideration
the full amount of such commission, percentage, brokerage or contingent fee.
K. MacBride Principles. The contractor shall comply with the MacBride principles
of nondiscrimination in employment and have no business operations in Northern
Ireland as set forth in NJSA 52:34-12.1.
L. Ownership of Documents. All documents and records, regardless of form,
prepared by the contractor in fulfillment of the contract shall be submitted to
the State and shall become the property of the State
M. Publicity. Publicity and/or public announcements pertaining to the project
shall be approved by the State prior to release. See Article 5.16 regarding
Marketing
N. Taxes. Contractor shall maintain and produce to the Department upon request,
proof that all appropriate federal and State taxes are paid.
7.3 STAFFING
In addition to complying with the specific administrative requirements specified
in Articles Two through Six and Eight, the contractor shall adhere to the
standards delineated below:
A. The contractor shall have in place the organization, management and
administrative systems necessary to fulfill all contractual arrangements. The
contractor shall demonstrate to DMAHS’ satisfaction that it has the necessary
staffing, by function and qualifications, to fulfill its obligations under this
contract which include at a minimum:

  •   A designated administrative liaison for the Medicaid/NJ FamilyCare
contract who shall be the main point of contact responsible for coordinating all
administrative activities for this contract (“contractor’s Representative”; See
also Article 7.5 below)     •   A medical director who shall be a New Jersey
licensed physician (M.D. or D.O).     •   A dental service coordinator     •  
Financial Officer(s) or accounting and budgeting officer

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9



Liquidated Damages:
If the contractor does not provide or perform the requirement within fifteen
(15) business days of the written notice, or longer if allowed by the
Department, or through an approved corrective action plan, the Department may
impose liquidated damages of $250 per requirement per day for each day the
requirement continues not to be provided or performed. If after fifteen (15)
additional days from the date the Department imposes liquidated damages, the
requirement has still not been provided or performed, the Department, after
written notice to the contractor, may increase the liquidated damages to $500
per requirement per day for each day the requirement continues to be unprovided
or unperformed.
7.16.3 TIMELY REPORTING REQUIREMENTS
The contractor shall produce and deliver timely reports within the specified
timeframes and descriptions in the contract including information required by
the ERO. Reports shall be produced and delivered on both a scheduled and
mutually agreed upon on-request basis according to the schedule established by
DMAHS.
Liquidated Damages:
For each late report, the Department may impose liquidated damages of $250 per
report per day until the report is provided. For any late report that is not
delivered after thirty (30) days or such longer period as the Department shall
allow, the Department, after written notice, shall have the right to increase
the liquidated damages to $500 per day per report until the report is provided.
7.16.4 ACCURATE REPORTING REQUIREMENTS
Every report due the State shall contain sufficient and accurate information and
in the approved media format to fulfill the State’s purpose for which the report
was generated.
If the Department imposes liquidated damages, it shall give the contractor
written notice of a report that is either insufficient or in accurate and that
liquidated damages will be assessed accordingly. After such notice, the
contractor shall have fifteen (15) business days, or such longer period as the
Department may allow, to correct the report.
Encounter data shall be accurate and complete, i.e., have not missing encounters
or required data elements, and shall have no more than 5% edit errors.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
Liquidated Damages:
If the contractor fails to correct the report within the fifteen (15) business
days, or such longer period as the Department may allow, the Department shall
have the right to impose liquidated damages of $250 per day per report until the
corrected report is delivered. If the report remains uncorrected for more than
thirty (30) days from the date liquidated damages are imposed, the Department,
after written notice, shall have the right to increase the liquidated damages
assessment to $500 per day per report until the report is corrected.
The State will use encounter data completeness benchmarks to identify areas
where encounter data appear to have been underreported. These benchmarks will be
periodically revised to ensure that they are reasonable, and accurately reflect
minimum reporting expectations. If the contractor falls outside of encounter
data completeness benchmarks for any Managed Care Category of Service, the
contractor will be notified that reporting deficiencies may have occurred for
specified date ranges. In this event, the State may require documentation
regarding the potential deficiency and/or a plan of corrective action from the
contractor . If the contractor is unable to demonstrate that encounter data
reports are complete, the State will conduct reviews of medical records, or
utilize other means to determine reporting compliance. The State reserves the
right to consider utilization rates reported via encounter data in the process
of calculating capitation rates. Additionally the State reserves the right to
reconsider the use of the benchmarks to measure reporting completeness.
In addition to conducting routine monitoring, the DMAHS will conduct, on a
calendar year basis, annual reviews of encounter data to determine compliance
performance. Encounter data will be reviewed for missing or omitted encounter
data and for pending encounters or edit errors. An amount of $1 may be assessed
for each missing or omitted encounter. Id addition, $1 per encounter or
encounter data element may be assessed for any pending encounter or error that
is not corrected and returned to DMAHS within thirty (30) days after
notification by DMAHS that the data are incomplete or incorrect. The Department
shall have the right to calculate the total number of missing or omitted
encounters and encounter data by extrapolating from a sample of missing or
omitted encounters and encounter data.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
7.16.5 TIMELY PAYMENTS TO MEDICAL PROVIDERS
The contractor shall process claims in accordance with New Jersey laws and
regulations and shall be subject to damages pursuant to such laws and
regulations. In addition, pursuant to this contract the Department may assess
liquidated damages if the contractor does not process (pay or deny) claims
within the following timeframes: ninety (90) percent of all claims (the totality
of claims received whether contested or uncontested) submitted manually by
medical providers within thirty (30) days of receipt; ninety (90) percent of all
claims filed electronically within forty (40) days of receipt; ninety-nine
(99) percent of all claims , whether submitted electronically or manually,
within sixty (60) days of receipt; and one hundred (100) percent of all claims
within ninety (90) days of receipt. Claims processed for providers under
investigation for fraud or abuse and claims suppressed pursuant to Article 8.9
(regarding PIPs) are not subject to these requirements.
The amount of time required to process a paid claim shall be computed in days by
comparing the initial date of receipt with the check mailing date. The amount of
time required to process a denied claim (whether all or part of the claim is
denied) shall be computed in days by comparing the date of initial receipt with
the denial notice mailing date. Claims processed during the quarter shall be
reported in required categories through the Claims Lag report (see Section
A.7.621 of the Appendices (Tables 4A and B)). Table 4A shall be used to report
claims submitted manually and Table 4B shall be used to report claims submitted
electronically.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
Liquidated Damages
Liquidated damages may be assessed if the contractor does not meet the above
requirements on a quarterly basis. Based on the contractor-reported information
n the claims lag report, the Department shall determine for each time period
(thirty (30)/forty (40), sixty (60), and ninety (90) days) the actual percentage
of claims processed (electronic and manual claims shall be added together). This
number shall be subtracted from the percentage of claims the contractor should
have processed in the particular time period. The difference shall be expressed
in points. For example, if the contractor only processed eighty-eight
(88) percent of manual claims within forty days, it shall be considered to be
two (20 pointes short for that time period. The points that the contractor is
short for each of the three time periods shall be added together. This sum shall
then be multiplied times .0004 times the compensation received by the contractor
during the quarter at issue to arrive at the liquidation damages amount.
No offset shall be given if a criterion is exceeded. DMAHS reserves the right to
audit and/or request detail and validation of reported information. DMAHS shall
have the right to accept or reject the contractor report and may substitute
reports created by DMAHS if contractor fails to submit reports or the
contractor’s reports are found to be unacceptable.
7.16.6 CONDITIONS FOR TERMINATION OF LIQUIDATED DAMAGES
Except as waived by the Contracting Officer, no liquidated damages imposed on
the contractor shall be terminated or suspended until the contractor issues a
written notice of correction to the Contracting Officer certifying the
correction of condition(s) for which liquidated damages were imposed and until
all contractor corrections have been subjected to system testing or other
verification at the discretion of the Contracting Officer. Liquidated damages
shall cease on the day of the contractor’s certification only if subsequent
testing of the correction establishes that, indeed, the correction has been made
in the manner and at the time certified to by the contractor.
A. the contractor shall provide the necessary system time to system test any
correction the Contracting Officer deems necessary.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
Iv Achievement of less than 30 percent lead screening rate: refund of $5 per
enrollee for all enrollees under age 3 not screened.
b. Discretionary sanction. The DMAHS shall have the right to impose a financial
or administrative sanction if the contractor’s performance screening rate is
between sixty (60) and seventy (70) percent. The DMAHS, in its sole discretion,
may impose a sanction after review of the contractor’s corrective action plan
and ability to demonstrate good faith efforts to improve compliance.
7.16.7.B.2. Failure to achieve and maintain the required screening rate shall
result in the Local Health Departments being permitted to screen the
contractor’s pediatric members. The cost of these screening shall be paid by the
DMAHS to the LHD, and the screening cost shall be deducted from the contractor’s
capitation rate in addition to the damages imposed as a result of failure to
achieve lead screening performance standards.
3. Mandatory sanctions may be offset when the contractor demonstrates improved
compliance. The division, in is sole discretion, may reduce the sanction amount
by $1 for each twelve (12) point improvement over prior reporting period
performance rate. Offsets shall not reduce the financial sanction amount to
below $1 per enrollee not screened.
C. The contractor must deomonstrate continuous quality improvement in achieving
the performance standard for EPSDT and elad screenings as stated in Article 4.
The Division shall, in its sole discretion, determine the appropriateness of v
imposed corrective action and the imposition of any other financial or
administrative sanction in addition to those set out above.
7.16.8 DEPARTMENT OF HEALTH AND HUMAN SERVICES CIVIL MONEY PENALITIES
7.16.8.1 FEDERAL STATUTES
Pursuant to 42 U.S.C§ 1396B(m)(5)(A), the Secretary of the Department of Health
and Human Services may impose substantial monetary and/or criminal penalties on
the contractor when the contractor:
A. fails to substantially provide an enrollee with required medically necessary
items and services, required under law or under contract to be provided to an
enrolled beneficiary, and the failure has adversely affected the enrollee or has
substantial likelihood of adversely affecting the enrollees.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
B. Imposes premiums or charges on enrollees in violation of this contract, which
provides that no premiums, deductibles, co-payments or fees of any kind may be
charged to Medicaid enrollees.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
Quality assurance studies or projects; prospective, concurrent, and
retrospective utilization reviews of inpatient hospital stays and denials of
off-formulary drug requests.
7.26.F. the contractor shall prepare and submit to DMAHS quarterly reports to be
submitted reported electronically (e.g., email) in report-ready form by hard
copy and diskette in a format and software application system determined by
DMAHS, containing summary information on the contractor’s operations for each
quarter of the program. (See Section A.7 of the Appendices, Tables 1 though
2122. Exceptions — Tables 3A and 3B shall be submitted monthly by the fifteenth
(15th ) of every month; Tables 5 and 7 shall be submitted annually). These
reports shall be receive by DMAHS no later than forty-five (45 ) calendar days
after the end of the quarter. After a grace period of five (5) days, for each
calendar day after a due date the DMAHS has not yet received at a prescribed
location a report that fulfills the requirements of any one item, assessment for
damages equal to one half month’s negotiated blended capitation rate that would
normally be owed by the DMAHS to the contractor for one recipient shall be
applied. The damages shall be applied as an offset to the subsequent payments to
the contractor.
The contractor shall be responsible for continued reporting beyond the term of
the contract because of lag time in submitting source documents by providers.
g. The contractor may submit encounter reports daily but must submit encounter
reports at least quarterly . However, encounter reports will be processed by
DMAHS’ fiscal agent no more frequently than monthly. All encounters shall be
reported to DMAHS within seventy-five (75) days of the end of the quarter in
which they are received by the contractor and within one year plus seventy-five
days from the date of service.
H. The contractor shall annually and at the time changes are made report its
staffing position including the names of supervisory personnel (Director level
and above and the QM/UR personnel), organizational chart, and any position
vacancies in tehse major areas.
I. DMAHS shall have the right to create additional reporting requirements at any
time as they are required by applicable federal or State laws and regulations,
as they exist or may hereafter be amended and incorporated into this contract.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
J. Reports that shall be submitted on an annual or semi-annual basis, as
specified in this contract, shall be due within sixty (60) days of the close of
the reporting period, unless specified otherwise.
K. MCSA Paid Claims Reconciliation. On a quarterly basis, the contractor shall
provide paid claims data, via an encounter data file or separate paid claims
file, that meet the HIPAA format requirements for audit and reconciliation
purposes.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
The contractor shall provide documentation that demonstrates a 100%
reconciliation of the amounts paid to the amounts billed to the DMAHS. The paid
claims data shall include at a minimum, claim type, provider type, category of
service, diagnosis code (5 digits), procedure/revenue code, Internal Control
Number or Patient Account Number under HIPAA, provider ID, dates of services,
that will allow the DMAHS to price claims in comparison to Medicaid fee
schedules for evaluation purposes.
L. Encounter Data Submissions. The contractor shall cooperate with the DMAHS in
its review of the status of encounter data submissions to determine needed
improvements for accuracy and completeness of encounter data submissions. With
the contract period beginning July 2005, the contractor will be subject to
additional sanction if not in full compliance with encounter data submission
standards.
7.27. FINANCIAL STATEMENTS
7.27.1 AUDITED FINANCIAL STATEMENTS (SAP BASIS)
A. Annual Audit. The contractor shall submit its audited annual financial
statements prepared in accordance with Statutory Accounting Principles
(SAP) certified by an independent public accountant no later than June 1 of each
year, for the immediately preceding calendar year as well as for any company
that is a financial guarantor for the contractor in accordance with NJSA
8:38-11.6.
B. Audit of Income Statements by Rate Cell Grouping Costs
The contractor shall submit quarterly, reports found in Appendix, Section A in
accordance with the “HMO Financial Guide for Reporting Manual for Medicaid/NJ
FamilyCare Rate Cell Grouping Costs” (appendix, Section B7.3A7.21). these
reports shall be reviewed by an independent public accountant in accordance with
the standard “Agreed Upon Procedures” procedures and for the cost categories
that will be detailed by DMAHS on or before December 31 each year, to be
effective the following July. (Appendix, Section BA).
The contractor shall require its independent public accountant to prepare a
letter and report of finding which shall be submitted to DMAHS by June 1 of each
year. Only the fourth quarter report (period October through December 31) of
each calendar year will be subject to this agreed upon procedures a Audit of
Income Statements by Rate Cell Grouping.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
The contractor shall require its independent public accountant to explain any
differences between the Statewide Income Statement by Rate Cell Grouping Cost
Reports (Report 2 – Parts S1 through S3) and the annual audit statements in the
letter.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
4. Has been convicted for an offense that occurred after the date of the
enactment of the Health Insurance Portability and Accountability Act of 1996 of
a criminal offense consisting of a felony relating to the unlawful manufacture,
distribution, prescription, or dispensing of a controlled substance.
7.38 FRAUD AND ABUSE
The contractor shall have arrangements and procedures that comply with all state
and federal statutes and regulations, including 42 CFR 438.608 governing fraud
and abuse requirements.
7.38.1 ENROLLEES
A. Policies and procedures. The contractor shall establish written policies and
procedures for identifying potential enrollee fraud and abuse. Proven cases are
to be referred to the Department for screening for advice and/or assistance on
follow-up actions to be taken. Referrals are to be accompanied by all supporting
case documentation.
B. Typical Cases. The most typical cases of fraud or abuse include but are not
limited to: the alteration of an identification card for possible expansion of
benefits, the loaning of an identification card to others; use of forged or
altered prescriptions; and mis-utilization of services.
7.38.3 PROVIDERS
A. Policies and Procedures. The contractor shall establish written policies and
procedures for identifying, investigating, and taking appropriate corrective
action against fraud and abuse (as defined in 42 CFR§ 455.2) in the provision of
health care services. The policies and procedures will include, at a minimum:
1. Written notification must be sent by the contractor to DMAHS within 5
business days of the contractor’s intent to conduct an investigation or to
recover funds and approval must e obtained by the contractor from DMAHS prior to
conducting the investigation or attempting to recover funds. Details of
potential investigations shall be provided to DMAHS and include the data
elements in Section A72B of the Appendices. Representatives of the contractor
may be required to present the case to DMAHS. DMAHS in consultation with the
contractor will then determine the appropriate course of action to be taken.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
Written notification must be sent by the contractor to DMAHS within five (50
business days of the contractor’s intent to recover fund, and approval must be
obtained by the contractor from DMAHS prior to collection of those funds.
2. Incorporation of the use of claims and encounter data for detecting potential
fraud and abuse of services.
3. A means to verify services were actually provided.
4. Reporting investigation results within twenty (20) business days to DMAHS.
5. Specifications of, and reports generated by, the contractor’s prepayment and
postpayment surveillance and utilization review systems, including prepayment
and postpayment edits.
B. Distinct Unit. The contractor shall establish a distinct fraud and abuse
unit, solely dedicated to the detection and investigation of fraud and abuse by
its New Jersey Medicaid/NJ FamilyCare beneficiaries and providers It shall be
separate from the contractor’s utilization review and quality of care functions.
The unit can either be part of the contractor’s corporate structure, or operate
under contract with the contractor.
1. The unit shall be staffed with investigators who shall have at least one of
the following: (1) a Bachelor’s degree; (2) an Associate’s degree plus a minimum
of two years experience with health care related employment; (3) a minimum of
four years experience with health care related employment; or (4) a minimum of
five years of law enforcement experience. When approved by DMASH, the contractor
shall be permitted to employ a limited number of specialist who shall possess
unique qualifications by way of training, technical skill and/or experience to
investigate and identify cases of fraud, but who lack the specific educational
requirements set forth above to be investigators. The unit shall have an
investigator to beneficiary ratio for the New Jersey Medicaid/NJ FamilyCare
enrollment of at least one investigator per 60,000 or fewer New Jersey enrollees
or a greater ratio as needed to meet the investigative demands. The requirement
of at least on investigator per 60,000 or fewer New Jersey enrollees can be
satisfied by the use of full-

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
time equivalents rather than dedicated investigators, but only if the contractor
submits to DMAHS on a quarterly basis the statistics ask for in Section A.7.2 of
the Appendix documenting that at least one full-time equivalent investigator per
60,000 or fewer enrollees is being devoted to DMAHS-related fraud and abuse
cases.
2. Claims analysts who are reviewing claims specifically for trends of fraud
and/or abuse can be counted toward the FTEs. However, reviewing claims primarily
for quality of care may not be counted. Exclusive use of

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
8.4 MEDICAL COST RATIO
8.4.1 MEDICAL COST RATIO STANDARD
The contractor shall maintain direct medical expenditures for enrollees equal to
or greater than eighty (80) percent of premiums paid in all forms from the
State. This medical cost ratio (MCR) shall apply to annual periods from the
contractor effective date (if the contract ends before the completion of an
annual period, the MCR shall apply to that shorter period). The MCR shall be
based on reports completed by the contractor and acceptable to the Department.
A. Direct Medical Expenditures. Direct medical expenditures are the incurred
cots of providing direct care to enrollees for covered health care services as
stated in Article 4.1 (Report on Table 19s 6a and 6b6). Costs related to
information and materials for general education and outreach and/or
administration are not considered direct medical expenditures.
Personnel costs are generally considered to be administrative in nature and must
be reported as an administrative expense to Table 19s 6a and 6b6 (Income
statement by Rate Cell Grouping of Revenues and Expenses) on line 3029 for
(compensation). However, a portion of these costs may qualify as direct medical
expenditures, subject to prior review and approval by the State. Those
activities that the contractor expects to generate these costs must be specified
and detailed in a Medical Cost Ratio-Direct Medical Expenditures Plan which must
be reviewed and approved by the State. At the end of the reporting period, the
contractor’s reporting shall be based only on the approved Medical Cost Ratio-
Direct Medical Expenditures Plan. In order to consider these costs as Direct
Medical Expenditures, the contractor must complete Table 6e, entitled “Allowable
Direct Medical Expenditures,” which will be used by the State to determine the
allowable portion of the costs. The allowable components of these personnel
costs include the following activities:
1. Care Management. Allowable direct medical expenditures for care management
include: 1) assessment(s) of an enrollee’s risk factors; and 2)development of
Individual Health Care Plans. The costs of performing these two allowable
components may be considered a direct medical expenditure for purposes of
calculating MCR and must be reported on Table 6c.
2. The cost associated with the provision of a face-to-face home visit by the
contractor’s clinical personnel for the purpose of medical education or
anticipatory guidance can be considered a direct medical expenditure (Report on
Table 6c.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
3. Costs for activities required to achieve compliance standards for EPSDT
participation, lead screening, and prenatal care as specified in Article IV may
be considered direct medical expenditures. The contractor’s reporting shall be
based only on the approved Medical Cost Ratio- Direct Medical Expenditures Plan
(report on Table 6c).
Calculation of MCR. The calculation of MCR will be made using information
submitted by each contractor on the quarterly reports — Income Statement by Rate
Cell Grouping of Revenues and Expenses (Section A.7.8 21 of the Appendices,
(Tables 6a, 6b and 6c 19)). The costs related to 8.4.1.A 1 -3 are to be reported
on Table 6c and the allowable amount will be added to the calculation of Medical
and Hospital Expenses (lines 28) less Coordination of Benefits (COB) (line 6)
and less reinsurance recoveries (line 7) will be divided by the sum of all
applicable quarter of Medicaid/NJ FamilyCare premiums (line 4) to arrive at the
ratio.
8.4.2 RESERVED
8.4.3 DAMAGES
The Department shall have the right to impose damages on a contractor that has
failed to maintain an appropriate MCR. The damages shall be assessed when MCR is
below 80% and an underexpenditure occurs. The formula for imposing damages
follows:

          ACTUAL MCR   1st OFFENSE   2ND OFFENSE  
80% or above
  NONE   NONE
 
       
78.00% — 79.99%
  .15 times underexpenditure   .15 times underexpenditure
 
       
75.00 — 77.99%
  .50 times underexpenditure   .50 times underexpenditure
 
       
74.99 or below
  .90 times underexpenditure   .90 times underexpenditure

If the contractor fails to meet the MCR requirement and a penalty is applied, a
plan of corrective action shall be required.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
8.5 REGIONS, PREMIUM GROUPS, AND SPECIAL PAYMENT PROVISIONS
8.5.1 REGIONS
Capitation rates for DYFS NJ FamilyCare Plans B, C, and D and the non
risk-adjusted rates for AIDS and clients of DD are statewide. Rates for all
other premium groups are regional in each of the following regions:

  •   Region 1: Bergen, Hudson, Hunterdon, Morris, Passaic, Somerset, Sussex,
and Warren counties     •   Region 2: Essex, Union, Middlesex, and Mercer
counties     •   Region 3: Altantic, Burlington, Camden, Cape May, Cumberland,
Gloucester, Monmouth, Ocean, and Salem Counties

Contractors may contract for one or more regions but, except as provided in
Article 2, may not contract for part of a region.
8.5.2 MAJOR PREMIUM GROUPS
The following is a list of the major premium groups. The individual rate groups
(e.g. children under 2 years, etc.) with their respective rates are presented in
the rates tables in the appendix.
8.5.2.1 AFDC/TANF, NJJC PREGNANT WOMEN, AND NJ FAMILYCARE PLAN A CHILDREN
This grouping includes capitation rates for Aid to Families with Dependent
Children (AFDC)/Temporary Assistance for Needy Families (TANF), New Jersey Care
Pregnant Woman and Children, and NJ FamilyCare Plan A children (includes
individual under 21 in PSC 380), but excludes individual who have AIDS or are
clients of DDD, as well as AFCD/TANF restricted alien individual over the age of
20.99 years old.
8.5.2.2 NJ FAMILYCARE PLANS B &C
This grouping includes capitation rates for NJ FamilyCare Plans B and C
enrollees, excluding individuals with AIDS and/or DDD Clients.
8.5.2.3 NJ FamilyCare PLAN D CHILDREN
This grouping includes capitation rates for NJ FamilyCare Plan D children
excluding individuals with AIDS.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
8.5.2.4 NJ FamilyCare PLAN D PARENTS/CARETAKERS
This grouping includes capitation rates for NJ FamilyCare Plan D
parents/caretakers, excluding individuals with AIDS, and restricted alien
individuals, and include only enrollees 19 years of age or older.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
8.5.4 SUPPLEMENTAL PAYMENT PER PREGNANCY OUTCOME (Not applicable to Plan H).
Because cost for pregnancy outcomes were not included in the capitation rates,
the contractor shall be paid supplemental payments for pregnancy outcomes for
all eligibility categories.
Payment for pregnancy outcome shall be a single, predetermined lump sum payment.
This amount shall supplement the existing capitation rate paid. The Department
will make a supplemental payment to contractors following pregnancy outcome. For
purposes of this Article, pregnancy outcome shall mean each live birth, still
birth or miscarriage occurring at the thirteenth (13th) or greater week of
gestation. This supplemental payment shall reimburse the contractor for its
inpatient hospital, antepartum, and postpartum costs incurred in connection with
delivery. Costs for care of the baby for the first 60 days after the birth plus
through the end of the month in which the 60th day falls are included (see
Section 8.5.3). Regional payment shall be made by the State to the contractor
based on submission of a financial summary report of hospital and/or birthing
center claims paid for final pregnancy outcomes. No other services, in patient
hospital or otherwise, rendered prior to final pregnancy outcome shall qualify
or be payable for a maternity supplement.
The report shall be accompanied by a signed certification form and an electronic
file to include:
1. Paid inpatient hospital/birthing center claims;
2. Name of mother;
3 Mothers Medicaid identification number;
4. Newborn’s name, if known;
5. Diagnosis and five-digit ICD-9 codes, including V-codes, specified by DMAHS,
and
6. Place of service.
The contractor shall continue to submit encounter data that will document each
paid claim reported on the financial summary report. The DMAHS will conduct a
reconciliation of these paid claims utilizing encounter data.
8.5.5 PAYMENT FOR CERTAIN BLOOD CLOTTING FACTORS
The contractor shall be paid separately for factor VIII and IX blood clotting
factors. Payment will be made by DMAHS to the contractor based on; 1) submission
of appropriate encounter data; and 2) notification from the contractor to DMAHS
within 12 months of the date of service of

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
identification of individual with factor VIII or IX hemophilia. Payment for
these products will be lesser of 1)Average Wholesale Price (AWP) minus 12.5% and
2)rates paid by the contractor.
8.5.6 PAYMENT FOR HIV/AIDS DRUGS
The contractor shall be paid separately for protease inhibitors and other
anti-retroviral agents (First Data Bank Specific Therapeutic Class Codes W5C,
W5B, W5I, W5J, W5K, W5L, W5M, W5N). Payment for protease inhibitors shall be
made by DMAHS to the contractor based on 1)submission of appropriate encounter
data; and 2) notification from the contractor to DMAHS within 12 months of the
date of service of identification of individuals with HIV/AIDS. Payment for
these products will be the lesser of 1)Average Wholesale Price (AWP) minus 12.5%
and 2) rates paid by the contractor.
Individuals eligible through NJ FamilyCare Plans A, B, C and only those Plan D
enrollees with a program status code of 380 and all children groups shall
receive protease inhibitors and other anti-retroviral agents under the
contractor’s plan. All other individual eligible through NJ FamilyCare P with
program status codes of 497-498, 300-301, 700-701, and 763, and all Plan H
individuals shall receive protease inhibitors and other anti-retrovirals (First
Date Bank Specific Therapeutic Class Codes W5C, W5B, W5I, W5J, W5K, W5L, W5M,
and W5N) through Medicaid fee for service and/or the AIDS Drug Distribution
Program (ADDP).
8.5.7 EPSDT INCENTIVE PAYMENT
     the contractor shall be paid separately, $10 for every documented encounter
record for a contractor-approved EPSDT screening examination. The contractor
shall be required to pass the $10 amount directly to screening provider.
The incentive payment shall be reimbursed for EPSDT encounter records submitted
in accordance with 1) procedure codes specified by DMAHS, and 2) EPSDT
periodicity schedule.
8.5.8 ADMINISTRATIVE COSTS RESERVED
The capitation rates, effective July 1, 2003 recognize costs for anticipated
contractor administrative expenditures due to Balanced Budge Act regulations.
8.5.9 NJ FAMILYCARE PLAN H ADULTS

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
The contractor shall be paid an administrative fee for NJ FamilyCare Plan H
adults without dependent children, and restricted alien parents excluding
pregnant women as defined in Article One.
8.6 HEALTH BASED PAYMENT SYSTEM (HBPS) FOR THE ABD POPULATION WITHOUT MEDICARE
The DMAHS shall utilize a Health-Based Payment System (HBPS) for reimbursements
for the ABD population without Medicare to recognize larger average health care
costs and the greater dispersion around the average than other DMAHS
populations. The contractor shall be reimbursed not only on the basis of the
demographic cells into which individuals fall, but also on the basis of
individual health status.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
Number, date of accident/incident, nature of injury, name and address of
enrollee’s legal representative, copies of pleadings, and nay other documents
related to the action in the contractor’s possession or control. This shall
include, but not limited to (for each service date on or subsequent to the date
of the accident/incident), the name of the provider, practitioner or
subcontractor, the enrollee’s diagnosis, the nature of the service provided to
the enrollee, and the amount paid to the provider (or to a provider’s authorized
subcontractor) by the contractor for each service. A form is available for this
purpose and is included in Section A.8.2 of the Appendices.
8.7.H.3. The contractor shall notify the State within thirty (30) days of the
date it becomes aware of the death of one of its Medicaid enrollees age
fifty-five (55) or older, giving the enrollees full name, Social Security
Number, Medicaid identification number, and the date of death. The State will
then determine whether it can recover correctly paid Medicaid benefits from the
enrollee’s estate. (See Appendix A.8.3, Estate Referral Form)
4. The contractor agrees to cooperate with the State’s efforts to maximize the
collection of third party payments by providing to the State updates to the
information required by this Article.
I. Enrollment Exclusions and Contractor Liability for the Costs of Care.
1. Any Medicaid beneficiary enrolled in or covered by either a Medicare or
commercial HMO will not re enrolled by the contractor. The only exception to
this exclusion from enrollment is when the contractor and the beneficiary’s
Medicare/commercial HMO are the same. When beneficiaries are enrolled under this
exception, appropriate reductions will be made in the State’s capitation
payments to the contractor.
2. If the contractor and the Medicaid beneficiary’s Medicare or commercial HMO
are the same, the contractor will be responsible for either:
a. Paying all cost-sharing expenses of the Medicaid beneficiary; or
b. Addressing cost sharing in the contracts with its providers in such a way
that the Medicaid beneficiary is not liable for any cost sharing expenses,
subject to the subarticle 3 below.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
3. If a Medicaid beneficiary otherwise covered by the provisions of subarticle 2
above wishes to utilize a provider outside of the Medicare or commercial HMO’s
network, the HMO’s rules apply. Failure to follow the HMO’s rules relieves both
the contractor and the State of any liability for

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
A.3.1 Monthly HMO Reconciliation Rile Reserved
The following is submitted by the contractor to DMAHS fiscal agent.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
4.
State of New Jersey
Department of Human Services
Division of Medical Assistance and Health Services
Office of Management Information Systems
File Layout

     
HMO Reconciliation File
  Effective Date
File Name
   

         
Data Set Name
        Record Size – Bytes Block Size  

                                          Element   Field Name   Chars   Bytes  
Bytes # rel to 1   Format   Cobol Picture   Description and/or Remarks
1
  Medicaid Number   12   12   1-12   Num   9(12)   Enrollee’s Medicaid Number
 
                                       
2
  Last Name   12   12   13-24   AN   X(12)   Enrollee’s Last Name
 
                                       
3
  First Name   7   7   25-31   AN   X(7)   Enrollee’s First Name
 
                                       
4
  DOB   8   8   32-39   Num   9(8)   Enrollee’s Date of Birth
 
                                       
5
  SSN   9   9   40-48   An   X(9)   Enrollee’s Social Security No.
 
                                       
6
  Effect Enrollee   8   8   49-56   Num   9(8)   Effective date of enrollment
mmddyyyy format
 
                                       
7
  Disenroll Date   8   8   57-64   Num   9(8)   Disenrollment Date mmddyyyy
format
 
                                       
8
  Filler   33   33   65-97   An   X(33)   As Needed/If Needed
 
                                       
9
  Plan Code   3   3   98-100   An   X(3)   ###(078-098)

 

Format: Num – Numeric   An – alpha numeric   PD = Packed Decimal

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9

BI = Binary

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
ATTACHMENT A
New Jersey Department of Human Services, Division of Medical Assistance and
Health Services, Office of Managed
Health Care
HMO Non-Institutional Provider Network File Specifications

                                                  When         Field   Field
Name   Size   Required   Definition   Example
1
  Last Name     22       A     Individual Provider’s Surname; may include R. or
III. Name of group or medical school is unacceptable   Jones, Jr.
 
                               
2
  First Name     15       A     Providers First Name. should include middle
initial. Name of group or medical schools is unacceptable   Tom T.
 
                               
3
  SSN     9       A     Provider’s Social Security Number. Do not use hyphens or
spaces   150999999
 
                               
4
  Tax ID     9       B     Provider’s Tax ID Number. Do not use hyphens or
spaces   229999999
 
                               
5
  Degree     5       A     MD, DO, etc. Do not use periods   DO
 
                               
6
  Primary     1       A     Is this a primary care provider? (y Or N) Do not
indicate Y for dental providers   Y
 
                               
7
  Practice Name     45       B     Name of Practice if different than provider’s
last name   Jones Family Practice
 
                               
8
  Address 1     60       A     Place where services are rendered. Always start
with street number if one is contained in the actual address of the practice.
“Serving This Area” is not acceptable.   225 Main St
 
                               
9
  Address 2     30       B     Building Name, PO Box etc.   Suite 3
 
                               
10
  City     22       A     Proper Name for Municipality in which practice office
is located. No abbreviations   South Orange
 
                               
11
  State     2       A     Two Character State Abbreviation, NJ or other with
rare exceptions   NJ
 
                               
12
  Zip     5       A     5 digit zip code   08888
 
                               
13
  Phone     15       A     For service address, include Area Code, prefix, and
Number No spaces or dashes.   6095882705
 
                               
14
  County     2       A     Two digit code for county in which office is actually
located   07
 
                               
15
  Office Hours     60       A     List days and hours when patients can be seen
at this site.   M9-5, T1-5, Th1-7
 
                               
16
  Specialty Code     3       A     See List. List only one per record   213
 
                               
17
  Age Restrictions     4       B     Speciality code in string field 16, 1st 2 =
min age, 2nd 2 = max age, 0000 if none for a specialty. Omit if no specialty is
limited   1234
 
                               
18
  Hosp Affl1     355       B     Code for Hhospital where provider has admitting
privileges. *required for physicians, podiatrists &Oral Surgeons.   Newark-Beth
Israel
A1234
 
                               
19
  Hosp Affl2     355       B     If more than One   A1234
 
                               
20
  Hosp Affl3     355       B     If more than Two   A1234
 
                               
21
  Hosp Affl4     355       B     If more than Three   A1234

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9

                                                  When         Field   Field
Name   Size   Required   Definition   Example
22
  Hosp Affl5     355       B     If more than Four   A1234
 
                               
23
  Languages     10       A     Must be at least one, even if English; See code
list. No spaces/commas/Slashes/Hyphens, etc   EFG9
 
                               
24
  Plan Code     3       1     Three digit plan code   099
 
                               
25
  Panel Status     1       A     O = Open, F = Frozen (no new patients)   O
 
                               
26
  Specialty Name     30       A     Show one narrative specialty name per record
  Family Practice
 
                               
27
  Panel Capacity     4       B     Potential Number of Members: PCPs & General
Dentists, should not exceed 1500 unless authorized by DMAHS   1500
 
                               
28
  Members Assigned     4       B     Actual number of Members Assigned; PCPs &
Dentists   900
 
                               
29
  Record Type     3       B     a = addition of record to file (excludes d)
d = deletion of record from file (excludes a & c)
s = multiple listing of provider, unique specialty
l = multiple listing of provider, unique location
Use all that apply. No commas. Spaces allowed.   s a
 
                               
30
  Date     10       A     Fill with date Network Update File or Application
Network
File was submitted to DMAHS mm/dd/yyyy   06/01/2000
 
                               
31
  Servicing County     4       B     If other than actual county; include a
record for each county served. Out-of-county physicians may not be considered in
applications except where specified in the contract        
 
                               
32
  Total Hours     2       A     Total number of hours for record. Round down  
20
 
                               
33
  Medicaid ID     7       A     Provider’s Medicaid assigned ID   1234567
 
                               
34
  Special Needs
Indicator     5       A     Indicates provider has expertise serving specific
populations. Use all OMHS special needs codes that apply to provider.        
 
                               
35
  Handicapped
Accessible     1       C     Use Y if facility is Handicapped Accessible        
 
                               
36
  Taxonomy Coe     10       B     Health Care Provider Taxonomy Code  
Alpha-Numeric
according to
instructions.

 

A = Always Required   B = Required When Applicable   C = Optional

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
ATTACHMENT B
NEW JERSEY DEPARTMENT of Human Services, Division of Medical Assistance and
Health
Services,
Office of Managed Health Care
HMO Institutional Provider Network File Specifications

                                              When         Field   Field Name  
Size   Required   Definition   Example
1
  Provider Name     45     A       Doc’s Drugs
 
                           
2
  Provider Type     30     A       Pharmacy
 
                           
3
  Provider Tax ID     9     A   Provider’s Tax ID Number   22999999
 
                           
4
  Address 1     60     A   Always start with street number if one is contained
in the actual address of the practice. “Serving This Area” is not acceptable.  
22 Main St.
 
                           
5
  Address 2     30     B   Building Name, PO Box, Etc   Suite 3
 
                           
6
  City     22     A   Proper Name for Municipality in which practice office is
located. No abbreviations   South Orange
 
                           
7
  State     2     A   Two Character State Abbreviation, NJ or
other with rare exceptions   NJ
 
                           
8
  Zip     5     A   5 digit zip code   08888
 
                           
9
  Phone     15     A   For service address, include Area Code, prefix, and
Number No spaces or dashes.   6095882705
 
                           
10
  County     2     A   Two digit code for county in which office is actually
located   07
 
                           
11
  Plan Code     3     A   Three Digit Plan Code   099
 
                           
12
  Specialty Code     3     A   See Code List. Use one.   500
 
                           
13
  Servicing County     4     B   If other than actual county; Include a record
for each county served. Out-of-county institutions may not be considered in
application except where specified in the contract.        
 
                           
14
  Date     10     A   Fill with date Network Update File or Application Network
File was submitted to DMAHS mm/dd/yyyy   06/01/2000
 
                           
15
  Record Type     1     B   A = addition of record to file (excludes d)
D = Deletion of record from file (excludes a)   a
 
                           
16
  Medicaid Id     7     B   Provider’s Medicaid assigned Id   1234567
 
                           
17
  Hospital Code     5     B   Unique Hospital Code   99999
 
                           
18
  Taxonomy code     10     B   Health care Provider Taxonomy Code   Alpha
Numeric
according to
specifications.

 

A = Always required   B = Required when applicable

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
ATTACHMENT E
Hospital Code List

          Hospital Name   County Location   Codes
Ancora Psychiatric Hospital
  Atlantic   P0101
Atlantic City Medical Center — City Division
  Atlantic   H0102
Atlantic City Medical Center — Mainland Division
  Atlantic   H0103
Bacharach Institute for Rehabilitation
  Atlantic   R0104
Shore Medical Hospital
  Atlantic   H0105
William B. Kessler Memorial Hospital
  Atlantic   R0106
Bergen Regional Medical Center
  Bergen   H0201
Christian Health Care Center
  Bergen   P0202
Englewood Hospital and Medical Center
  Bergen   H0203
Hackensack University Medical Center
  Bergen   H0204
Holy Name Hospital
  Bergen   H0205
Kessler Institution for Rehabilitation — Kessler North
  Bergen   R0206
Pascack Valley Hospital
  Bergen   H0207
The Valley Hospital
  Bergen   H0208
Lourdes Medical Center of Burlington County
  Burlington   H0301
Deborah Heart and Lung Center
  Burlington   S0302
Hampton Behavioral Health Center
  Burlington   P0303
Marlton Rehabilitation Hospital
  Burlington   R0304
Virtua Memorial Hospital Burlington
  Burlington   H0305
Virtua-West Jersey Hospital Marlton
  Burlington   H0306
Weisman Children’s Rehabilitation Hospital
  Burlington   R0307
The Cooper Health System
  Camden   H0401
Kennedy Memorial Hospital — UMC Cherry Hill
  Camden   H0402
Kennedy Memorial Hospital — UMC Stratford
  Camden   H0403
Our Lady of Lourdes Medical Center
  Camden   H0404
Virtua West Jersey Hospital — Berlin
  Camden   H0405
Virtua West Jersey Hospital — Voorhees
  Camden   H0406
Burdette Tomlin Memorial Hospital
  Cape May   H0501

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9

          Hospital Name   County Location   Codes
Rehabilitation Hospital of South Jersey
  Cumberland   R0601
South Jersey Healthcare — Regional Medical Center
  Cumberland   H0602
Clara Maas Medical Center
  Essex   H0701
Columbus Hospital
  Essex   H0702
East Orange General Hospital
  Essex   H0703
Irvington General Hospital
  Essex   H0704
Kessler Institution for Rehabilitation — Kessler East
  Essex   R0705
Kessler Institution for Rehabilitation — Kessler West
  Essex   R0706
Newark Beth Israel Medical Center
  Essex   H0707
St. Barnabas Medical Center
  Essex   H0708
St. James Hospital
  Essex   H0709
St. Michael’s Medical Center
  Essex   H0710
The Mountainside Hospital
  Essex   H0711
UMDNJ — University Hospital
  Essex   H0712
VA New Jersey Health care System — East Orange
  Essex   V0713
Kennedy Memorial Hospitals — UMC Washington Township
  Gloucester   H0801
Underwood Memorial Hospital
  Gloucester   H0802
Bayonne Medical Center
  Hudson   H0901
Christ Hospital
  Hudson   H0902
Hudson County Meadowview Hospital
  Hudson   P0903
Liberty Health Care System — Greenview Hospital Campus
  Hudson   H0904
Liberty Health Care System — Jersey City Medical Center Campus
  Hudson   H0905
Liberty Health Care System — Meadowlands Hospital Campus
  Hudson   H0906
Palisades Medical Center — New York Presbyterian Health Care System
  Hudson   H0907
St. Mary’s Hospital
  Hudson   H0908
Hunterdown Medical Center
  Hunterdon   H1001
Senator Garrett W Hagedorn Gero-Psychiatric Hospital
  Hunterdon   P1002
Capital Health System — Fuld Campus
  Mercer   H1101

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9

          Hospital Name   County Location   Codes
Capital Health System — Mercer Campus
  Mercer   H1102
University Medical Center at Princeton
  Mercer   H1103
Robert Wood Johnson University Hospital At Hamilton
  Mercer   H1104
St. Francis Medical Center
  Mercer   H1105
St. Lawrence Rehabilitation center
  Mercer   R1106
Trenton Psychiatric Hospital
  Mercer   P1107
JFK Medical Center
  Middlesex   H1201
Raritan Bay Medical Center — Old Bridge
  Middlesex   H1212
Raritan Bay Medical Center — Perth Amboy
  Middlesex   H1203
Robert Wood Johnson University Hospital — New Brunswick
  Middlesex   H1204
St. Peter’s University Hospital
  Middlesex   H1205
JFK Johnson Rehabilitation Hospital
  Middlesex   R1206
University Behavioral HealthCare
  Middlesex   P1207
Bayshore Community Hospital
  Monmouth   H1301
CentraState Healthcare System
  Monmouth   H1302
Jersey Shore University Medical Center
  Monmouth   H1303
Monmouth Medical Center
  Monmouth   H1304
Riverview Medical Center
  Monmouth   H1305
HEALTHSOUTH Rehabilitation Hospital at Tinton Falls
  Monmouth   R1306
Chilton Memorial Hospital
  Morris   H1401
Morristown Memorial Hospital
  Morris   H1402
St. Clare’s Health Services — Denville
  Morris   H1403
Greystone Park Psychiatric Hospital
  Morris   P1404
Kessler Institute for Rehabilitation Corporation-Kessler Welkind
  Morris   R1405
St. Clare’s Hospital Boonton Township
  Morris   P1406
Community Medical Center
  Ocean   H1501
Kimball Medical Center
  Ocean   H1502
Meridian Health Ocean Medical Center
  Ocean   H1503
Southern Ocean County Hospital
  Ocean   H1504
HEALTHSOUTH Rehabilitation Hospital of Toms River
  Ocean   H1505

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9

          Hospital Name   County Location   Codes
St. Barnabas Behavioral Health Network
  Ocean   P1506
Barnert Hospital
  Passaic   H1601
Passaic Beth Israel Regional Health Network
  Passaic   H1602
St. Joseph’s Hospital and Medical Center — Paterson
  Passaic   H1603
St. Joseph’s Wayne Hospital
  Passaic   H1604
St. Mary’s Hospital Passaic
  Passaic   H1605
South Jersey Healthcare — Elmer Hospital
  Salem   H1701
The Memorial Hospital of Salem county
  Salem   H1702
Carrier Clinic
  Somerset   P1801
The Matheny School and Hospital
  Somerset   S1802
Somerset Medical Center
  Somerset   H1803
VA New Jersey Health Care System Lyons
  Somerset   V1804
Newton Memorial Hospital
  Sussex   H1901
St. Clare’s Hospital /Sussex
  Sussex   H1902
Muhlenburg Regional Medical Center
  Union   H2001
Overlook Hospital
  Union   H2002
Robert Wood Johnson University Hospital at Rahway
  Union   H2003
Trinitas Hospital Williamson Street Campus
  Union   H2004
Union Hospital
  Union   H2005
Children’s Specialized Hospital
  Union   R2006
Runnells Specialized Hospital
  Union   S2007
Summit Hospital
  Union   P2008
Hackettstown Community Hospital
  Warren   H2101
Warren Hospital
  Warren   H2102

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9

          HOSPITAL NAME   COUNTY LOCATION   CODES
Ancora Psychiatric Hospital
  Atlantic   P0101
Atlantic City Medical Center — City Division
  Atlantic   H0102
Atlantic City Medical Center — Mainland Division
  Atlantic   H0103
Bacharach Institute for Rehabilitation
  Atlantic   R0104
Shore Medical Hospital
  Atlantic   H0105
William B. Kessler Memorial Hospital
  Atlantic   R0106
Bergen Regional Medical Center
  Bergen   H0201
Christian Health Care Center
  Bergen   P0202
Englewood Hospital and Medical Center
  Bergen   H0203
Hackensack University Medical Center
  Bergen   H0204
Holy Name Hospital
  Bergen   H0205
Kessler Institution for Rehabilitation — Kessler North
  Bergen   R0206
Pascack Valley Hospital
  Bergen   H0207
Valley Health System — The Valley Hospital
  Bergen   H0208
Lourdes Medical Center of Burlington County
  Burlington   H0301
Deborah Heart and Lung Center
  Burlington   S0302
Hampton Hospital
  Burlington   P0303
Mediplex Rehabilitation Hospital
  Burlington   R0304
Virtua Health — Virtua Memorial Hospital Burlington
  Burlington   H0305
Virtua Health — Virtua West Jersey Hospital Marlton
  Burlington   H0306
Voorhees Pediatric Rehabilitation Hospital
  Burlington   R0307
The Cooper Health System
  Camden   H0401
Kennedy Memorial Hospital- Cherry Hill
  Camden   H0402
Kennedy Memorial Hospital- Stratford
  Camden   H0403
Lourdes Health System-Our Lady of Lourdes Medical Center
  Camden   H0404
Virtua West Jersey Hospital — Berlin
  Camden   H0405
Virtua West Jersey Hospital — Voorhees
  Camden   H0406
Burdette Tomlin Memorial Hospital
  Cape May   H0501
South Jersey Health System- South Jersey Hospital Bridgeton
  Cumerland   H0601

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9

          HOSPITAL NAME   COUNTY LOCATION   CODES
South Jersey Health system South Jersey Hospital - Vineland
  Cumberland   H0602
Clara Maas Medical Center
  Essex   H0701
Columbus Hospital
  Essex   H0702
East Orange General Hospital
  Essex   H0703
Hospital Center at Orange
  Essex   H0704
Irvington General Hospital
  Essex   H0705
Kessler Institution for Rehabilitation — Kessler East
  Essex   R0706
Kessler Institution for Rehabilitation — Kessler West
  Essex   R0707
Newark Beth Israel Medical Center
  Essex   H0708
St. Barnabas Medical Center
  Essex   H0709
St. James Hospital
  Essex   H0710
St. Michael’s Medical Center
  Essex   H0711
The Mountainside Hospital
  Essex   H0712
UMDNJ — University Hospital
  Essex   H0713
VA New Jersey Health care System — East Orange
  Essex   V0714
Essex County Hospital Center
  Essex   P0715
Kennedy Memorial Hospitals — UMC Washington Township
  Gloucester   H0801
Underwood Memorial Hospital
  Gloucester   H0802
Bayonne Medical Center
  Hudson   H0901
Christ Hospital
  Hudson   H0902
Liberty Health Care System — Greenview Hospital Campus
  Hudson   H0903
Liberty Health Care System — Jersey City Medical Center Campus
  Hudson   H0904
Liberty Health Care System — Meadowlands Hospital Campus
  Hudson   H0905
Palisades Medical Center — New York Presbyterian Health Care System
  Hudson   H0906
St. Mary’s Hospital
  Hudson   H0907
West Hudson Hospital
  Hudson   H0908
Hunterdon Medical Center
  Hunterdon   H1001
Senator Garrett W Hagedorn Gero-Psychiatric Hospital
  Hunterdon   P1002
Capital Health System — Fuld Campus
  Mercer   H1101
Capital Health System — Mercer Campus
  Mercer   H1102

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9

          HOSPITAL NAME   COUNTY LOCATION   CODES
The Medical Center at Princeton
  Mercer   H1103
Robert Wood Johnson University Hospital Hamilton
  Mercer   H1104
St. Francis Medical Center
  Mercer   H1105
St. Lawrence Rehabilitation center
  Mercer   R1106
Trenton Psychiatric Hospital
  Mercer   P1107
JFK Medical Center
  Middlesex   H1201
Raritan Bay Medical Center — Old Bridge
  Middlesex   H1212
Raritan Bay Medical Center — Perth Amboy
  Middlesex   H1203
Robert Wood Johnson University Hospital — New Brunswick
  Middlesex   H1204
St. Peter’s University Hospital
  Middlesex   H1205
JFK Johnson Rehabilitation Hospital
  Middlesex   R1206
University Behavioral HealthCare
  Middlesex   P1207
Bayshore Community Hospital
  Monmouth   H1301
CentraState Healthcare System
  Monmouth   H1302
Jersey Shore University Medical Center
  Monmouth   H1303
Monmouth Medical Center
  Monmouth   H1304
Riverview Medical Center
  Monmouth   H1305
HEALTHSOUTH Rehabilitation Hospital at Tinton Falls
  Monmouth   R1306
Chilton Memorial Hospital
  Morris   H1401
Morristown Memorial Hospital
  Morris   H1402
St. Clare’s Health Services — Denville
  Morris   H1403
Greystone Park Psychiatric Hospital
  Morris   P1404
Kessler Rehabilitation Corporation- Kessler Welkind
  Morris   R1405
St. Clare’s Health Services Boonton
  Morris   P1406
St Barnabas Health Care System Community Medical Center

  Ocean   H1501
St Barnabas Health Care System Kimbal Medical Center
  Ocean   H1502
Meridian Health Ocean Medical Center
  Ocean   H1503
Southern Ocean County Hospital
  Ocean   H1504
HEALTHSOUTH Rehabilitation Hospital of Toms River
  Ocean   H1505
St. Barnabas Behavioral Health Network
  Ocean   P1506
Barnert Hospital
  Passaic   H1601

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9

          HOSPITAL NAME   COUNTY LOCATION   CODES
Beth Israel Hospital
  Passaic   H1602
St. Joseph’s Hospital and Medical Center — Paterson
  Passaic   H1603
St. Joseph’s Wayne Hospital
  Passaic   H1604
St. Mary’s Hospital Passaic
  Passaic   H1605
The General Hospital Center At Passaic
  Passaic   H1606
South Jersey Healthcare — Elmer Hospital
  Salem   H1701
The Memorial Hospital of Salem county
  Salem   H1702
Carrier Clinic
  Somerset   P1801
The Matheny School and Hospital
  Somerset   S1802
Somerset Medical Center
  Somerset   H1803
VA New Jersey Health Care System VA Medical Center
  Somerset   V1804
Newton Memorial Hospital
  Sussex   H1901
St. Clare’s Health Services/Sussex
  Sussex   H1902
Solaris Health System — Muhlenburg Regional Medical Center
  Union   H2001
Atlantic Health System Overlook Hospital
  Union   H2002
Rahway Hospital
  Union   H2003
RJW Health Systems Children’s Specialized Hospital
  Union   H2003
Runnells Specialized Hospital
  Union   S2007
Summit Hospital
  Union   P2008
Hackettstown Community Hospital
  Warren   H2101
Warren Hospital
  Warren   H2102

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
B — Report Specifications
1) Prepare a separate geographic accessibility analysis for each county.
Restrict provider groups to service area equal to county. Separate analyses are
required for each of the following:

                  Beneficiaries - Include all AFDC, DYFS, NJ FamilyCare, SSI-ABD
Provider Type   All Ages   Children under 21   Adults 21 and up
Adult PCPs (FP, FP,
IM OB/GYN-women
only
          Page Codes 1-9
Pediatric PCPs (FP, Ped., GP)
           
General Dentists
  Page Codes 1-9        
Hospitals
  Page Codes 1-10 & 12        
Blood Drawing Centers and Labs that Draw Blood
  Page Codes 11 & 12        

2) See Article 4.8.8 for standards A and B for each provider type. For example,
eligibles living in urban areas should have two PCPs within six miles. Mileage
should be calculated on an estimated driving distance basis.
3). Each of the analyses should consist of the pages indicated above.

          Page   Access     Code   Standard   Description
1
  na*   This cover page of each report includes plan name, county beneficiary
group and date.  
2
  na*   This page uses a graph to illustrate the percentage of beneficiaries who
have access to a group of providers at various distances. It includes a table
showing the average distances to the nearest choices of one, two, three, four
and five providers.  
3
  na*   This page shows, by zip code, the average distance for beneficiaries to
two providers and the percentage of beneficiaries having two providers within 2,
6, 10 and 15 miles  
4
  A   This page shows the number of providers, the number of beneficiaries with
access to two providers and the average distance to up to five providers for
beneficiaries with access. It also analyzes beneficiary accessibility in ten key
cities.  
5
  A   This page shows, by zip code, the number and percentage of beneficiaries
who do not have access to a choice of two providers and the average distance to
one and two providers.  
6
  B   This page shows the number of providers the number of beneficiaries with
access to one provider and the average distance to up to five providers for
beneficiaries with access. It also analyzes beneficiary

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9

          Page   Access     Code   Standard   Description
 
      accessibility in ten key cities.  
7
  B   This page shows, by zip code, the number and percentage of beneficiaries
who do not have access to one provider and their average distance to one
provider.  
8
  na*   This includes documentation about the report and its data sources  
9
  A   This county map shows beneficiary locations for those who do not have
access to two providers. Use 2 point black circles for beneficiaries.  
10
  na*   This county map shows provider locations. Use 12 point light gray
circles for individual and 12 point black triangles for multiple provider
locations.  
11
  na*   This county map shows all beneficiaries and a five mile radius circle
around each provider location. The map should show only “Radius 1” which should
be transparent. Use provider and beneficiary symbol specifications from page
codes 9 and 10.  
12
  na*   This should be a hard copy of the geocoded provider file, which must
include name, specialty/type, address, zip code, individual capacity (where
applicable), geographic coordinates and geocoding method return code.

 

* na = no access standard applicable; information required

4) Save to dBASE file the geocoded provider file according to the specifications
indicated in Figure 1.
Figure 1

      Field Name   Description
NAME1
  Last name for individual providers (include suffix, e.g., Jr. Sr.)
Entire name for institution
NAME2
  First name and middle initial with period for individuals
ADDRESS1
  Street number first then street name where medical care is actually provided
ADDRESS2
  Additional information (e.g., suite #, building)
STDCITY
  Standard city name according to geocoder output field
STATE
  State
ZIP
  Full zip codes in character or text format to show leading zeros
SPECIALTY
  Primary specialty only for individual providers Provider type for institutions
LONGITUDE
  Geocoded Longitude
LATITUDE
  Geocoded Latitude
GEOMETHOD
  Return codes from geocoder
CAPACITY
  Individual capacity used for access analysis when applicable

Report specifications, calculations and supporting data files for geographic
analysis reports submitted to DMAHS must be retained in accordance with 45 CFR.
Part 74 and made available on request

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
A.7.1.A CERTIFICAION OF ENROLLMENT INFORMATION RELATING TO PAYMENT UNDER THE
Medicaid/NJ FAMILYCARE PROGRAM.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
 A
(Sample Certification Form)
This certification includes the State of New Jersey’s proposed language for data
submission certification for the New Jersey Medicaid/NJ FamilyCare Program.
CERTIFICATION OF ENROLLMENT INFORMATION RELATING TO PAYMENT UNDER THE
MEDICAID/NJ FAMILYCARE PROGRAM
CERTIFICATION
Pursuant to the contract(s) between the Department of Human services and the
(name of managed care organization (MCO), provider certifies that; the business
entity named on this form is a qualified provider enrolled with and authorized
to participate in the New Jersey Medical Assistance Program as an MCO designated
as Plan number (insert Plan identification number(s) here). (Name of MCO)
acknowledges that if payment is based on enrollment data, Federal regulations at
42 CFR 438.600 (et.al.) require that the data submitted must be certified by a
Chief Financial Officer, Chief Executive Officer, or a person who reports
directly to and who is authorized to sign for the Chief Financial Officer or
Chief Executive Officer.
(Name of MCO) hereby requests payment from the New Jersey Medical Assistance
Program under contracts based on enrollment data submitted and in doing so makes
the following certification to the Department of Human Services (DHS) as
required by the Federal regulations at 42 CFR 438.600 (et.al.)

    (Name of MCO) has reported to the DHS for the month of (indicate month and
year) all new enrollments, disenrollments, and any changes in the enrollee’s
status. (Name of MCO) has reviewed the monthly membership report for the month
of (indicate month and year) and I, (enter Name of Chief Financial Officer,
Chief Executive Officer or Name of Person who Reports Directly to and Who is
Authorized to Sign for Chief Financial Officer or Chief Executive Officer)
attest that based on best knowledge, information, and belief as of the date
indicated below, all information submitted to DHS in this report is accurate,
complete, and truthful, and I hereby certify that NO MATERIAL FACT HAS BEEN
OMITTED FROM THIS FORM AND/OR THE DATA SUBMISSION.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9



    I, (enter Name of Chief Financial Officer, Chief Executive Officer or Name
of Person who Reports Directly to and Who is Authorized to Sign for Chief
Financial Officer or Chief Executive Officer), ACKNOWLEDGE THAT THE INFORMATION
DESCRIBED ABOVE MAY DIRECTLY AFFECT THE CALCULATION OF PAYMENTS TO (Name of
MCO). I UNDERSTAND THAT I MUST COMPLY WITH ALL APPLICABLE FEDERAL AND STATE LAWS
FOR ANY FALSE CLAIMS, STATEMENTS, OR DOCUMENTS, OR CONCEALMENT OF A MATERIAL
FACT. I HAVE READ AND AM FAMILIAR WITH THE CONTENTS OF THIS SUBMISSION.

     
 
   
 
  (INDICATE NAME AND TILTE
 
  CFO, CEO OR DELGATE))
 
  On behalf of
 
   
 
   
 
  (INDICATE NAME OF BUSINESS ENTITY)
 
   
 
   
 
  DATE

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
A.7.1.B CERTIFICATION OF ECOUNTER INFORMATION RELATING TO PAYMENT UNDER THE
MEDICAID/NJ FAMILYCARE PROGRAM

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
 B
(Sample Certification Form)
This certification includes the State of New Jersey’s proposed language for data
submission certification for the New Jersey Medicaid/NJ FamilyCare Program.
CERTIFICATION OF ENCOUNTER INFORMATION RELATING TO PAYMENT UNDER THE MEDICAID/NJ
FAMILYCARE PROGRAM
CERTIFICATION
Pursuant to the contract(s) between the Department of Human Services and the
(name of managed care organization (MCO), provider certifies that; the business
entity named on this form is a qualified provider enrolled with and authorized
to participate in the New Jersey Medical Assistance Program as an MCO designated
as Plan number (insert Plan identification number(s) here). (Name of MCO)
acknowledges that if payment is based on encounter data, Federal regulations at
42 CFR 438.600 (et.al.) require that the data submitted must be certified by a
Chief Financial Officer, Chief Executive Officer, or a person who reports
directly to and who is authorized to sign for the Chief Financial Officer or
Chief Executive Officer.
(Name of MCO) hereby requests payment from the New Jersey Medical Assistance
Program under contracts based on encounter data submitted and in doing so makes
the following certification to the Department of Human Services (DHS) as
required by the Federal regulations at 42 CFR 438.600 (et.al.)

    (Name of MCO) has reported to the DHS for the month of (indicate month and
year) all new encounters, (indicate type of data — inpatient hospital,
outpatient hospital, physician, etc.). (Name of MCO) has reviewed the encounter
data for the month of (indicate month and year) and I, (enter Name of Chief
Financial Officer, Chief Executive Officer or Name of Person who Reports
Directly to and Who is Authorized to Sign for Chief Financial Officer or Chief
Executive Officer) attest that based on best knowledge, information, and belief
as of the date indicated below, all information submitted to DHS in this report
is accurate, complete, and truthful, and I hereby certify that NO MATERIAL FACT
HAS BEEN OMITTED FROM THIS FORM AND/OR THE DATA SUBMISSION.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9



    I, (enter Name of Chief Financial Officer, Chief Executive Officer or Name
of Person who Reports Directly to and Who is Authorized to Sign for Chief
Financial Officer or Chief Executive Officer), ACKNOWLEDGE THAT THE INFORMATION
DESCRIBED ABOVE MAY DIRECTLY AFFECT THE CALCULATION OF PAYMENTS TO (Name of
MCO). I UNDERSTAND THAT I MUST COMPLY WITH ALL APPLICABLE FEDERAL AND STATE LAWS
FOR ANY FALSE CLAIMS, STATEMENTS, OR DOCUMENTS, OR CONCEALMENT OF A MATERIAL
FACT. I HAVE READ AND AM FAMILIAR WITH THE CONTENTS OF THIS SUBMISSION.

     
 
   
 
  (INDICATE NAME AND TILTE
 
  CFO, CEO OR DELGATE))
 
  On behalf of
 
   
 
   
 
  (INDICATE NAME OF BUSINESS ENTITY)
 
   
 
   
 
  DATE

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
A.7.1.C CERTIFICATION OF ANY INFORMATION REQUIRED BY THE STATE AND CONTAINED IN
CONTRACTS, PROPOSALS, AND RELATED DOCUMENTS RELATING TO PAYMENT UNDER THE
MEDICAID/NJ FAMILYCARE PROGRAM.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
 C
(Sample Certification Form)
This certification includes the State of New Jersey’s proposed language for data
submission certification for the New Jersey Medicaid/NJ FamilyCare Program.
CERTIFICATION OF ANY INFORMATION REQUIRED BY THE STATE AND CONTAINED IN
CONTRACTS, PROPOSALS, AND RELATED DOCUMENTS RELATING TO PAYMENT UNDER THE
MEDICAID/NJ FAMILYCARE PROGRAM
CERTIFICATION
Pursuant to the contract(s) between the Department of Human services and the
(name of managed care organization (MCO), provider certifies that; the business
entity named on this form is a qualified provider enrolled with and authorized
to participate in the New Jersey Medical Assistance Program as an MCO designated
as Plan number (insert Plan identification number(s) here). (Name of MCO)
acknowledges that if payment is based on any information required by the State
and contained in contracts, proposals, and related documents, Federal
regulations at 42 CFR 438.600 (et.al.) require that the data submitted must be
certified by a Chief Financial Officer, Chief Executive Officer, or a person who
reports directly to and who is authorized to sign for the Chief Financial
Officer or Chief Executive Officer.
(Name of MCO) hereby requests payment from the New Jersey Medical Assistance
Program under contracts based on any information required by the State and
contained in contracts, proposals, and related documents submitted and in doing
so makes the following certification to the Department of Human Services
(DHS) as required by the Federal regulations at 42 CFR 438.600 (et.al.)

    (Name of MCO) has reported to the DHS for the period of (indicate dates) all
information required by the State and contained in contracts, proposals, and
related documents submitted. (Name of MCO) has reviewed the monthly membership
report for the period of (indicate dates) and I, (enter Name of Chief Financial
Officer, Chief Executive Officer or Name of Person who Reports Directly to and
Who is Authorized to Sign for Chief Financial Officer or Chief Executive
Officer) attest that based on best knowledge, information, and belief as of the
date indicated below, all information submitted to DHS in this report is

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9

    accurate, complete, and truthful, and I hereby certify that NO MATERIAL FACT
HAS BEEN OMITTED FROM THIS FORM AND/OR THE DATA SUBMISSION.

    I, (enter Name of Chief Financial Officer, Chief Executive Officer or Name
of Person who Reports Directly to and Who is Authorized to Sign for Chief
Financial Officer or Chief Executive Officer), ACKNOWLEDGE THAT THE INFORMATION
DESCRIBED ABOVE MAY DIRECTLY AFFECT THE CALCULATION OF PAYMENTS TO (Name of
MCO). I UNDERSTAND THAT I MUST COMPLY WITH ALL APPLICABLE FEDERAL AND STATE LAWS
FOR ANY FALSE CLAIMS, STATEMENTS, OR DOCUMENTS, OR CONCEALMENT OF A MATERIAL
FACT. I HAVE READ AND AM FAMILIAR WITH THE CONTENTS OF THIS SUBMISSION.

     
 
   
 
  (INDICATE NAME AND TILTE
 
  CFO, CEO OR DELGATE))
 
  On behalf of
 
   
 
   
 
  (INDICATE NAME OF BUSINESS ENTITY)
 
   
 
   
 
  DATE

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
A.7.1.E. Certification of HIV/AIDS/Hemophilia

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
E.
HIV/AIDS/Hemophilia

     
 
  Month of Certification                                        
 
  Run Date                                                            

I,                                          , hereby certify on behalf of
                                                            
Name of Medical
Director                                                            Name of HMO
that                                         , Medicaid ID number
                                                              
           Name of Member
a member of said HMO, has been diagnosed by his/her treating physician with
and/or is being treated for HIV or AIDS or Hemophilia requiring Factors VIII or
IX (circle any that apply). If including more than one member, you may attach a
written list of members specifying the diagnosis of each individual.
The number of members with HIV is                     ; AIDS
                    ; Factor VIII                    ; Factor IX
                     I certify that the foregoing statements are true, and
attest that based on best knowledge, information, and belief as of the date
indicated below, all information submitted to DMAHS is accurate, complete and
truthful, and certify that no material fact has been omitted from this form. I
am aware that if any foregoing statements made by me are willfully false,
                                        , may be subject to the imposition

      Name of HMO

of sanctions and/or liquidated damages. I understand that I must abide by all
applicable Federal and State laws for any false claims, statements, or
documents, or concealment of a material fact. I have read and am familiar with
the contents of this submission.
Signature of Medical Director:
Print Name:
Title:
Date:

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
A.7.2 Fraud and Abuse
A. the contractor shall report to the Department all identified instances
(proven or suspected) of provider, subcontractor, and enrollee fraud and abuse
with supporting case documentation attached to the report.
The contractor must submit quarterly the following report with monthly data
identified by reporting month:
Month
Year

                                      Beginning of month   Added during the
month   Completed/Closed   End of Month     Provider   Enrollee   Provider  
Enrollee   Provider   Enrollee   Provider   Enrollee
# of Cases
                               
Totals
                               

B. The contractor must report in detail to DMAHS the following information for
cases involving providers, subcontractors, and enrollees:
Case Name
Date Opened
Reason for initiating case
Date of notification to DMAHS
Date of approval from DMAHS
Personnel assigned to case
Date of completion
Findings
Date of screening with DMAHS
Actions

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
C. The contractor must submit quarterly the following report of FTE hours
devoted solely to DMAHS related fraud and abuse cases, reviews and initiatives.
The contractor shall report the data by employee.


                                  TOTAL HOURS                 DEVOTED        
DMAHS RELATED FRAUD AND   SOLELY TO         ABUSE CASE(S), REVIEWS, AND   DMAHS
EMPLOYEE   INITIATIVE(S0   FRAUD/ABUSE         Name/Description(List            
    each case, review or                 initiative separately,                
along with hours                 devoted solely to         Last Name   First
Name   DMAHS for each)   Sub total Hours   Total Hours
 
               

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
A.7.3
Table 1 Medicaid Enrollment by Primary Care Providers
Listed alphabetically by provider type and for each primary care physician,
primary care dentist, primary care CNP/CNS, and primary care physician
assistant, the contractor shall enter the total number of enrollees at the end
of the prior quarter and for the reporting period and any member months for the
quarter.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9

     
STATE OF NEW JERSEY
   
Plan Name
                                                                                
  Quarter Ending                                         

TABLE 1
MEDICAID ENROLLMENT BY PRIMARY CARE PROVIDERS

                      Primary Care Providers                     List, by type
of provider,                     alphabetically by last                     name
with one line for           # of Enrollees   Total # of   Total Member each
county in which           at End of Prior   Enrollees for   Months for provider
practices   Specialty   County   Quarter   Reporting Period   Quarter
Primary Care Physicians
                   
 
                   
Dentists
                   
 
                   
CNP/CNSs
                   
 
                   
Physician Assistants
                   
 
                   
Total
                   
 
                   
Total # PCPs
                   
 
                   
Total # PCPs with Enrollees
                   
 
                   
Total # PCPs without Enrollees
                   
 
                   
Total # Dentists
                   
 
                   
Total # Dentists with Enrollees
                   
 
                   
Total # Dentists without Enrollees
                   
 
                   
Total # CNP/CNSs
                   
 
                   
Total # CNP/CNSs with Enrollees
                   
 
                   
Total # CNP/CNSs without Enrollees
                   

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9

                      Primary Care Providers                     List, by type
of provider,                     alphabetically by last                     name
with one line for           # of Enrollees   Total # of   Total Member each
county in which           at End of Prior   Enrollees for   Months for provider
practices   Specialty   County   Quarter   Reporting Period   Quarter
Total # Pas
                   
 
                   
Total # PAs with Enrollees
                   
 
                   
Total # PAs without Enrollees
                   

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
A.7.4 Reserved
Table 2 Disenrollment Form Plan
The contractor shall aggregate the disenrollment from the plan of the number of
enrollees (not cases/families) by eligibility category and reason for
disenrollment by identifying involuntary (Section A) and voluntary (Section B)
disenrollments. All reasons must be explained in the appropriate space provided.
“NJ FamilyCare” in this and other tables includes Plans B, C, D and H.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
STATE OF NEW JERSEY
Plan Name                                                            Quarter
Ending
TABLE 2
DISENROLLMENT FORM PLAZN
A. Involuntary Disenrollment By Reason

                          A   D   SSI   NJ   T     FDC   YFS   ABD   FamilyCare
  QTAL
Death
                   
Institutionalized
                   
Moved from Enrollment Areas
                   
Loss of Medicaid Eligibility
                   
Change in Medicaid Aid Category
                   
Termination By Plan
                   
Other*
                   
TOTAL
                   

 
*Explanation of Other
B. Voluntary Disenrollment By Reason

                          A   D   SSI   NJ   T     FDC   YFS   ABD   FamilyCare
  QTAL
Closed Panel of Providers
                   
Emergency Treatment Procedures
                   
Delay in securing Appointments
                   
Dissatisfaction with PCP
                   
Other*
                   
TOTAL
                   

 
*Explanation of Other

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
A.7.6 Reserved
Table 4 Claims Lag Report

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
A.7.6
Table 4 Claims Lag Report
Table 4A
Note: Use this form to report manually submitted claims that were processed
during the quarterly period. Claims submitted and processed electronically must
be reported separately on Table 4B. Manual claims submission shall be processed
within 40 days of receipt.
Report amounts for each category of service and total listed in column 1 in the
following columns:
Non-Processed Claims from Prior Quarters (column 2). Enter the number of
manually submitted claims on hand that were unprocessed as of the closing date
of the last quarterly period. The number should be the same as was reported in
Column 16 of the prior quarterly report.
Claims Rec’d During Quarter (Column 3) Enter the amount of all manually
submitted claims that were received during the quarterly period being reported.
Total Claims (Column 4). Enter the total of Columns 2 and 3.
Claims Processed This Quarter (Column 5) — Enter the amount of all manually
submitted claims processed (both paid and denied) during the quarterly period
being reported. Do not count pended claims.
1-40 Days (Column 6) Enter the number of manually submitted claims that were
processed (either paid or denied) within 40 days of their receipt. Note: The
number of days required to process a claim is calculated by comparing the date
the claim was received by the contractor to the date the claim was paid or
denied by the contractor (See Article 7.16.5 of this contract for further
details.).
% of Total (Column 7) Enter the percentage of manually submitted claims
processed within 40 days (Compared to the total claims processed. Divide Column
6 by Column 5 to arrive at percent).
41-60 Days (Column 8) Enter the number of manually submitted claims that were
processed (either paid or denied) between 41-60 days of their receipt

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
% of Total (Column 9) Enter the percentage of manually submitted claims
processed within between 41-60 days (Compared to the total claims processed.
Divide Column 8 by Column 5 to arrive at percent).
61-90 Days (Column 10) Enter the number of manually submitted claims that were
processed (either paid or denied) between 61-90 days of their receipt
% of Total (Column 11) Enter the percentage of manually submitted claims
processed within between 61-90 days (Compared to the total claims processed.
Divide Column 12 by Column 5 to arrive at percent).
91-120 Days (Column 8) Enter the number of manually submitted claims that were
processed (either paid or denied) between 90-120 days of their receipt
% of Total (Column 9) Enter the percentage of manually submitted claims
processed within between 90-120 days (Compared to the total claims processed.
Divide Column 14 by Column 5 to arrive at percent).
Non Processed Claims on Hand at End of Quarter (Column 16). Enter the number of
manually submitted claims on hand that were not processed as of closing date of
the last report period. (Should be the difference of Column 4 minus Column 5).
Same number should match number of claims entered in column 2 of next quarter
reports.
% of Claims Not Processed at End of Quarter (Column 17). Divide Column 16 by
Column 4 to arrive at percent.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
>120 Days (Column 8) Enter the number of manually submitted claims that were
processed (either paid or denied) after 120 days of their receipt

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
Table 4B
Note: Use this form to report electronically submitted claims that were
processed during the quarterly period. Claims submitted and processed
electronically must be reported separately on Table 4A. Electronic Claims
submission shall be processed within 30 days of receipt.
Report amounts for each category of service and total listed in Column 1 in the
following columns:
Non-Processed Claims from Prior Quarters (Column 2). Enter the number of
electronically submitted claims on hand that were unprocessed as of the closing
date of the last quarterly period. The number should be the same as was reported
in Column 16 of the prior quarterly report.
Claims Rec’d During Quarter (Column 3) Enter the amount of all electronically
submitted claims that were received during the quarterly period being reported.
Total Claims (Column 4). Enter the total of Columns 2 and 3.
Claims Processed This Quarter (Column 5) — Enter the amount of all
electronically submitted claims processed (both paid and denied) during the
quarterly period being reported. Do not count pended claims.
1-30 Days (Column 6) Enter the number of electronically submitted claims that
were processed (either paid or denied) within 30 days of their receipt. Note:
The number of days required to process a claim is calculated by comparing the
date the claim was received by the contractor to the date the claim was paid or
denied by the contractor (See Article 7.16.5 of this contract for further
details.).
% of Total (Column 7) Enter the percentage of electronically submitted claims
processed within 30 days (Compared to the total claims processed. Divide Column
6 by Column 5 to arrive at percent).
31-60 Days (Column 8) Enter the number of electronically submitted claims that
were processed (either paid or denied) between 31-60 days of their receipt
% of Total (Column 9) Enter the percentage of electronically submitted claims
processed within between 31-60 days (Compared to the total claims processed.
Divide Column 8 by Column 5 to arrive at percent).
61-90 Days (Column 10) Enter the number of electronically submitted claims that
were processed (either paid or denied) between 61-90 days of their receipt

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
% of Total (Column 11) Enter the percentage of electronically submitted claims
processed within between 61-90 days (Compared to the total claims processed.
Divide Column 12 by Column 5 to arrive at percent).
91-120 Days (Column 8) Enter the number of electronically submitted claims that
were processed (either paid or denied) between 91-120 days of their receipt
% of Total (Column 9) Enter the percentage of electronically submitted claims
processed within between 91-120 days (Compared to the total claims processed.
Divide Column 14 by Column 5 to arrive at percent).
Non Processed Claims on Hand at End of Quarter (Column 16). Enter the number of
electronically submitted claims on hand that were not processed as of closing
date of the last report period. (Should be the difference of Column 4 minus
Column 5). Same number should match number of claims entered in column 2 of next
quarter reports.
% of Claims Not Processed at End of Quarter (Column 17). Divide Column 16 by
Column 4 to arrive at percent.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
STATE OF NEW JERSEY

     
Plan Name
 
Quarter Ending

Table 4A
CLAIMS LAG REPORT FOR MANUALLY SUBMITTED CLAIMS

                                                                               
                                          1   2     3     4     5     Claims
Processed During Quarter       Non                                     Processed
                                                                               
                Non     % of Claims       claims     Claims     Total          
                                                                       
Processed     not       from     Rec’d     Claims     Claims processed this    
                                                                        Claims
on     Processed       prior     During     (cols     quarter (cols     1-40    
Of     1-60     Of     1-90     0f-1-120     Of     120     Of     Hand at End  
  at End of   Category of services   quarter     Quarter     2+3)    
6+8+10+12+14)     ays     etal     ays     etal     ays     etal     ays    
etal     ays     of Quarter     Quarter  
Inpatient Hospital
                                                                               
                                       
 
                                                                               
                                       
Primary Care
                                                                               
                                       
 
                                                                               
                                       
Physician Specialty Services
                                                                               
                                       
 
                                                                               
                                       
Hospital Outpatient
                                                                               
                                       
 
                                                                               
                                       
Other Professional Services
                                                                               
                                       
 
                                                                               
                                       
Emergency Room
                                                                               
                                       
 
                                                                               
                                       
DME/Medical Supplies
                                                                               
                                       
 
                                                                               
                                       
Prosthetics
                                                                               
                                       
 
                                                                               
                                       
Dental
                                                                               
                                       
 
                                                                               
                                       
Pharmacy
                                                                               
                                       

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9

                                                                               
                                          1   2     3     4     5     Claims
Processed During Quarter       Non                                     Processed
                                                                               
                Non     % of Claims       claims     Claims     Total          
                                                                       
Processed     not       from     Rec’d     Claims     Claims processed this    
                                                                        Claims
on     Processed       prior     During     (cols     quarter (cols     1-40    
Of     1-60     Of     1-90     0f-1-120     Of     120     Of     Hand at End  
  at End of   Category of services   quarter     Quarter     2+3)    
6+8+10+12+14)     ays     etal     ays     etal     ays     etal     ays    
etal     ays     of Quarter     Quarter  
AIDS/HIV Reimbursable Drugs
                                                                               
                                       
 
                                                                               
                                       
Home Health Care
                                                                               
                                       
 
                                                                               
                                       
Transportation
                                                                               
                                       
 
                                                                               
                                       
Lab and X-Ray
                                                                               
                                       
 
                                                                               
                                       
Vision Care & Eyeglasses
                                                                               
                                       
 
                                                                               
                                       
Mental Health/Substance Abuse
                                                                               
                                       
 
                                                                               
                                       
Other Medical
                                                                               
                                       
 
                                                                               
                                       
Total
                                                                               
                                       

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
STATE OF NEW JERSEY

     
Plan Name
 
Quarter Ending

Table 4B
CLAIMS LAG REPORT FOR ELECTRONICALLY SUBMITTED CLAIMS

                                                                               
                                          1   2     3     4     5     Claims
Processed During Quarter       Non                                     Processed
                                                                               
                Non     % of Claims       claims     Claims     Total          
                                                                       
Processed     not       from     Rec’d     Claims     Claims processed this    
                                                                        Claims
on     Processed       prior     During     (cols     quarter (cols     1-30    
Of     1-60     Of     1-90     0f-1-120     Of     120     Of     Hand at End  
  at End of   Category of services   quarter     Quarter     2+3)    
6+8+10+12+14)     ays     etal     ays     etal     ays     etal     ays    
etal     ays     of Quarter     Quarter  
Inpatient Hospital
                                                                               
                                       
 
                                                                               
                                       
Primary Care
                                                                               
                                       
 
                                                                               
                                       
Physician Specialty Services
                                                                               
                                       
 
                                                                               
                                       
Hospital Outpatient
                                                                               
                                       
 
                                                                               
                                       
Other Professional Services
                                                                               
                                       
 
                                                                               
                                       
Emergency Room
                                                                               
                                       
 
                                                                               
                                       
DME/Medical Supplies
                                                                               
                                       
 
                                                                               
                                       
Prosthetics
                                                                               
                                       
 
                                                                               
                                       
Dental
                                                                               
                                       
 
                                                                               
                                       
Pharmacy
                                                                               
                                       

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9

                                                                               
                                          1   2     3     4     5     Claims
Processed During Quarter       Non                                     Processed
                                                                               
                Non     % of Claims       claims     Claims     Total          
                                                                       
Processed     not       from     Rec’d     Claims     Claims processed this    
                                                                        Claims
on     Processed       prior     During     (cols     quarter (cols     1-30    
Of     1-60     Of     1-90     0f-1-120     Of     120     Of     Hand at End  
  at End of   Category of services   quarter     Quarter     2+3)    
6+8+10+12+14)     ays     etal     ays     etal     ays     etal     ays    
etal     ays     of Quarter     Quarter  
AIDS/HIV Reimbursable Drugs
                                                                               
                                       
 
                                                                               
                                       
Home Health Care
                                                                               
                                       
 
                                                                               
                                       
Transportation
                                                                               
                                       
 
                                                                               
                                       
Lab and X-Ray
                                                                               
                                       
 
                                                                               
                                       
Vision Care & Eyeglasses
                                                                               
                                       
 
                                                                               
                                       
Mental Health/Substance Abuse
                                                                               
                                       
 
                                                                               
                                       
Other Medical
                                                                               
                                       
 
                                                                               
                                       
Total
                                                                               
                                       

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
A.7.7
Table 5 Hospital Specific Data
Table 5
In Table 5, the contractor shall report on an annual basis, hospital-specific
data for Medicaid and NJ FamilyCare enrollees for whom hospital services were
rendered during the year. The first year to be reported shall be calendar year
2001, due by March 1, 2003. Subsequent reporting shall follow this model. The
contractor must provide data in Excel format, (hard copy and electronically),
only for those hospitals listed on the spreadsheet. The contractor must combine
data for hospitals to which the contractor has assigned multiple provider
numbers. The data elements required for each hospital include:
Number of discharges
Patient Days
Outpatient visits
Inpatient charges
Inpatient payments
Outpatient charges
Outpatient payments
Use discharge date as service date for inpatient services.
For an updated list of hospitals, the contractor shall utilize the DHSS website:
www.state.nj.us/health/hcsa/hospitalsearch/index.html.
Click on “General Acute Care Hospital” and “Start Search”.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
A.7.8
Table 6 Statement of Revenues and Expenses Allowable Direct Medical Expenditures
The Contractor shall report quarterly its expenditures for allowable direct
medical activities for purposes of calculating the medical cost ratio.
The contractor shall report revenues and expenses for all Medicaid premium
groups on an accrual basis for each quarter of the calendar year (Table 6A). A
cumulative year to date report is also required in the second, third, and fourth
quarters of the calendar year (Table 6B).
Note: Shaded blocks are not required to be completed.
1. Member months
REVENUE
2. Capitated Premiums — Revenue recognized on a prepaid basis for enrollees for
provision of a specified range of health services over a defined period of time,
normally one month. If Advance payments are made to the plan for m ore than one
reporting period, the portion of payment that has not been earned must be
treated as a liability (unearned Premiums).
3. Supplemental Premiums — Revenue paid to the pal in addition to capitated
premiums for certain services provided. .See a, b and c below.
a. Maternity (See Article 8)
b. HIV/AIDS Reimbursable Drugs
c. Other — Any other revenue paid by DMAHS to the plan in addition to capitation
for covered services that is not a or b above.
4. Total Premium — All Medicaid premiums paid to the plan reported on lines 2,
3a, 3b and 3c.
5 . Interest — Interest earned from all sources including escrow and reserve
accounts.
6. COB Income from Coordination of Benefits and Subrogation
7. Reinsurance Recoveries — income from the settlement of claims resulting from
a policy with a private reinsurance carrier.
8. Other Revenue. Revenue from sources not covered in the previous revenue
accounts
9. Total Revenue — Total revenue (the sum of lines 2 through 8).

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
EXPENSES: Report total actual expense on an accrual basis for each of the
medical and hospital categories below in column d. Report the applicable amounts
for each of the categories in columns a, b, and c as defined below.
Paid Claims (Column a) — Enter amounts of paid claims (claims for which checks
have actually been mailed) during the quarter for each medical and hospital
category.
Reported by Unpaid Claims (RBUSs) (Column b) Enter the amount of all claims
which are received during the quarter by the plan for which a check has not yet
been issued for services during the quarter.
Incurred But Not Reported (IBNR) (column c) Enter estimated amounts of the
obligation for claims which have not yet been received by the plan for services
rendered during the quarter.
Actual PMPM (Column e). Enter the actual cost per member per month for each line
category. Divide the amount in column d by total member months online1 to arrive
a the dollar and cents number (use two decimal places, e.g. $14.25)
Medical and Hospital
10. Inpatient Hospital — Inpatient hospital costs including ancillary services
for enrollees while confined to an acute care hospital, including out of area
hospitalization.
11. Primary care — Includes all costs associated with medical services provided
in any setting by a primary care provider, including physicians and other
practitioners
12. Physician specialty services — All costs associated with medical services
provided by a physician other than a primary care physician.
13. Outpatient Hospital. Includes the facility component of the outpatient
visit. The visit can be free standing or a hospital outpatient department. The
professional component should be billed separately and reported in the
appropriate service category line item, e.g., physician specialty services.
14. Other Professional Services — Compensation paid by the contractor to non
physician providers engaged in the delivery of medical services.
15. Emergency Room — Includes the facility component of the emergency room visit
asd well as out of area emergency room costs. Professional components that are
billed separately should be reported in the appropriate service category line
item.
16. DME/Medical Supplies ___include the cost of durable medical equipment and
supplies

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
17. Prosthetics and Orthotics — includes the cost of Prosthetics and Orthotics
18. Dental Expenses for all dental services provided.
19. Pharmacy — Expenses for legend and non-legend pharmacy services provided
that includes both ingredient costs and dispensing fees. Excludes expenses
reported as HIV/AIDS Reimbursable Drugs on line 20.
20. HIV/AIDS Reimbursable Drugs
21. Home Health Care — Expenses for home health services provided including
nurses, aides, hospice costs private duty nursing.
22. Transportation — Expenses for all ambulance, medical intensive care Units
(MICUs) and invalid coach services.
23. Lab & X-Ray. The cost of all laboratory and radiology (diagnostic
andtherpeutic) services for which the contractor is separately billed.
24. Vision Care including Eyeglasses — The cost of routine exams (by
non-physicians) and dispensing glasses to correct eye defects. This category
includes the cost of eyeglasses but excludes ophthalmologist costs related to
the treatment of disease or injury to the eye: the latter should be included in
physician specialty or Other professional Services.
25. Mental Health/Substance Abuse — Include the cost of all mental health and
substance abuse services including inpatient, physician services, outpatient
hospital, other professional services and other services associated with mental
health or substance abuse treatment.
26. Reinsurance Expense — Expenses for reinsurance or “stop loss” insurance
27. Incentive Pool Adjustment — A reduction to medical expense for adjusting the
full medial expenses reported.
28. Other Medical — medical expenses not included in lines 10-27.
29Total Medical and Hospital — The total of all medical and hospital expenses
(the sum of lines 10 through 28).
ADMINISTRATION: Costs associated with the overall management and operation of
the plan including the following components:
30. Compensation ___all expenses for administrative services including
compensation and fringe benefits for personnel time devoted to or in direct
support of administration. Include expenses for management contracts. Do not
include marketing expenses here.
31. Interest Expense — Interest on loans paid during the period.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
32. Occupancy, Depreciation, and Amortization
33. Education and Outreach — Expenses incurred for education and outreach
activities
34. Marketing — Expenses directly related to marketing activities including
advertising, printing, marketing, salaries, and fringe benefits, commissions,
broker fees, travel, occupancy, and other expenses allocated to the marketing
activity.
35. Other. Costs which are not appropriately assigned to the health plan
administration categories defined above.
36. Total Administration- The total of costs of administration ( the sum of
lines 30 through 35).
37. Total Expenses: the sum of Total Medical and Hospital Expenses (line 29) and
total Administration (line 36)
38. Operation Income (Loss) — Excess or deficiency of Total Revenu (line 9)
minus Total Expenses (line 37).
39. Extraordinary Item — A non-recurring gain or loss
40. Adjustments for prior period IBNR estimates — should include a
reconciliation and explanation of prior period (BNY estimates. A contra expense
would be reported if IBNR estimates exceeded actual expenses. )
42. Net Income (loss) — Operation Income (Loss) (line 38) minus lines 39, 40 and
41.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
STATE OF NEW JERSEY

      Plan Name   Quarter Ending                   

MEDICAID DATA ONLY
TABLE 6A
Quarter Only
STATEMENT OF REVENUES AND EXPENSES
Summary of All Eligibility groups on Claims Incurred
During the Current Quarter

                                              PAID                              
  CLAIMS     RBUCs     IBNR                     For services received          
  ACTUAL       during this quarter     ACTUAL TOTAL     PMPM  
Member Months
                                       
REVENUE:
                                       
2. Capitated Premiums
                                       
3. Supplemental Premiums
                                       
a. Maternity
                                       
b. HIV/AIDs Reimbursable Drugs
                                       
c. Other
                                       
4. Total Premiums
                                       
5. Interest
                                       
6. COB
                                       
7. Reinsurance Recoveries
                                       
8. Other Revenue
                                       
Total REVENUE
                                       
EXPENSES:
                                       
Medical & Hospital
                                       
10. Inpatient Hospital
                                       
11. Primary Care
                                       
12. Physician Specialty
                                       
13. Outpatient Hospital
                                       
14. Other Professional Service
                                       
15. Emergency Room
                                       
16. DME/Medical supplies
                                       
17. Prosthetics & Orthotics
                                       
18. Dental
                                       
19. Pharmacy
                                       
20. HIV/AIDS Reimbursable Drugs
                                       
21. Home Health care
                                       
22. Transportation
                                       
23. Labs & X-ray
                                       
24. Vision Care
                                       
25 Mental Health/Substance Abuse
                                       
26. Reinsurance Expenses
                                       
27. Incentive Pool Adjustment
                                       
28. Other Medical
                                       
 
                                       
29. TOTAL MEDICAL AND HOSPITAL
                                       
ADMINISTRATION
                                       

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9

                                              PAID                              
  CLAIMS     RBUCs     IBNR                     For services received          
  ACTUAL       during this quarter     ACTUAL TOTAL     PMPM  
30. Compensation
                                       
31. Interest Expense
                                       
32. Occupancy, Depre. & Amortiz.
                                       
33. Education and outreach
                                       
34. Marketing
                                       
35. Other
                                       
36.TOTAL ADMINISTRATION
                                       
37.TOTAL EXPENSES
                                       
38. OPERATION INCOME (LOSS)
                                       
39. Extraordinary Item
                                       
40 Provision for Taxes
                                       
41. Adj for Prior period IBNR est.
                                       
42. NET INCOME (LOSS)
                                       

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
STATE OF NEW JERSEY

      Plan Name   Quarter Ending

MEDICAID DATA ONLY
TABLE 6B
STATEMENT OF REVENUES AND EXPENSES
Summary of All Eligibility groups on Claims Incurred
Year to Date

                                              PAID                              
  CLAIMS     RBUCs     IBNR     ACTUAL TOTAL     ACTUAL       For services
received year                     to date              
Member Months
                                       
REVENUE:
                                       
2. Capitated Premiums
                                       
3. Supplemental Premiums
                                       
a. Maternity
                                       
b. HIV/AIDs Reimbursable Drugs
                                       
c. Other
                                       
4. Total Premiums
                                       
5. Interest
                                       
6. COB
                                       
7. Reinsurance Recoveries
                                       
8. Other Revenue
                                       
Total REVENUE
                                       
EXPENSES:
                                       
Medical & Hospital
                                       
10. Inpatient Hospital
                                       
11. Primary Care
                                       
12. Physician Specialty
                                       
13. Outpatient Hospital
                                       
14. Other Professional Service
                                       
15. Emergency Room
                                       
16. DME/Medical supplies
                                       
17. Prosthetics & Orthotics
                                       
18. Dental
                                       
19. Pharmacy
                                       
20. HIV/AIDS Reimbursable Drugs
                                       
21. Home Health care
                                       
22. Transportation
                                       
23. Labs & X-ray
                                       
24. Vision Care
                                       
25 Mental Health/Substance Abuse
                                       
26. Reinsurance Expenses
                                       
27. Incentive Pool Adjustment
                                       
28. Other Medical
                                       
 
                                       
29. TOTAL MEDICAL AND HOSPITAL
                                       
ADMINISTRATION
                                       
30. Compensation
                                       

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9

                                              PAID                              
  CLAIMS     RBUCs     IBNR                     For services received year      
      ACTUAL       to date     ACTUAL TOTAL     PMPM  
31. Interest Expense
                                       
32. Occupancy, Depre. & Amortiz.
                                       
33. Education and outreach
                                       
34. Marketing
                                       
35. Other
                                       
36.TOTAL ADMINISTRATION
                                       
37.TOTAL EXPENSES
                                       
38. OPERATION INCOME (LOSS)
                                       
39. Extraordinary Item
                                       
40 Provision for Taxes
                                       
41. Adj for Prior period IBNR est.
                                       
42. NET INCOME (LOSS)
                                       

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
Table 6c
Allowable DIRECT MEDICAL EXPENSES
For purposes of calculating Medical Cost Ratio
For the Quarter Ending
List the employee name or employee number of salaried individual who have
performed Allowable Direct Medical Expenditure functions during the quarter.
Allowable Direct Medical Expenditures are the salary costs of performing
function related to the following categories: 1) assessment(s) of an enrollee’s
risk factor; 2)development of Individual Health care Plans; 3)provision of
face-to-face medical education or anticipatory guidance; and4) activities
required to maintain compliance with EPSDT, lead screening and pre-natal care.
Reporting of direct medical expenditures shall reflect only those activities
approved by the State in the Medical Cost Ratio — Direct Medical Expenditure
Plan. Other Care Management functions are considered administrative and are
allowable.

                                                                      Category  
                                  (Care Management,                            
        Face-to-face,         Employee Name                           Compliance
with         Or Number   Employee Title     Salary This quarter     Allowable
Amount     EPSDT, et.al)     %  
 
                                       
Total*
                                       
(attach additional sheets, if necessary)
                                       

I certify the expenses reported as allowable are the true and accurate salary
costs of the individuals listed above and meet the definition of an Allowable
Direct Medical Expenditure defined in Section 8.4.1.A of the managed care
contract. Further, I certify these costs are included and have been reported as
Administrative costs on Tables 6a and 6b online 30 (Compensation).

             
 
  (Signature)        
 
     
 
   
 
  Name and Title        
 
     
 
   

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
A.7.9 Reserved
Table 7 Stop Loss Summary
The contractor shall identify reinsurance coverage in effect during the
quarterly report period. For each of the designated eligibility categories, the
contractor shall report the total number of enrollees that exceeded the stop
loss threshold and the total net expenditures exceeding the stop loss threshold
during the period.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
STATE OF NEW JERSEY
Plan Name                 Quarter Ending
Medicaid Data Only
Table 7
STOP LOSS SUMMARY

A. COVERAGE

                                                      Maximum     Includes      
          Aggregate   Maximum     Aggregate     Insolvency             Cost of  
Stop Loss   Per Enrollee     Lifetime Per     Insurance             Premiums  
threshold   Per Year     Enrollee     (Y/N)     Deductable     PMPM    
 
                                         

Policy Expiration Date
B.

                                          Category of Eligibility   AFDC/TA NF  
  DYFS     ABD     NJ FamilyCare     TOTAL    
Number of Enrollees Exceeding Stop Loss
                                       
Net Expenditures Above Stop Loss
                                       

C. List Details for Each Individual (Name or ID Not Required)

              Net Expenditures Above Stop Loss   Primary Diagnosis/Major
Procedure      
1
       
2
       
3
       
4
       
5
       
6
       
7
       
8
       
9
       
10
       
11
       
12
       
13
       
14
       
15
       

 

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
A.7.10 reserved
Table 8 Medicaid Claims Analysis
Part A. Claims Incurred During Current Period (quarter).
Total Expense (Column A): Enter the accrued amounts in each respective medical
expense category in Column A. Amount reported as line 6. Total should agree with
Table 6a, line 29. total medical and Hospital Expenses. Column A — amounts
should equal the sum of Columns B, C,and D for each respective medical expense
category.
Claims Paid (Column B): Enter the amount of all claims actually processed
(checks mailed) related to services incurred during the quarter. Prior period
claims processed during this quarter but related to services incurred during
prior quarters must be reflected in Part B, Column B.
Claims Reported — But Not Paid (Column C): Enter the amount of claims received
by the contractor related to services incurred during the quarter but for which
checks have not yet been issued. Do not include amounts for claims paid or IBNY
amounts in this column
Claims Incurred — but not Reported (Column D): Enter the amount estimated for
services incurred during the quarter for which the contractor has not yet
received a claim. (Should be same as Part A, Column D).
Part B: Unpaid Claims
Reported Claims that are Unpaid:
On Claims Incurred During Prior Periods (Column A): Enter the amount of claims
received by the contractor related to services incurred during all periods prior
to this quarter for which checks have not yet been issued.
On Claims Incurred During Current Period (Column B): Enter the amount of claims
received by the contractor related to services incurred during the quarter for
which checks have not been issued.
Incurred — but not Reported
On Claims Incurred During Prior Periods (Column C): Enter the amount estimated
for services incurred during all periods prior to this quarter for which the
contractor has not yet received a claim.
On Claims Incurred During Current Period (Column D) Enter the amount estimated
for services incurred during the quarter for which the contractor has not yet
received a claim.
(Should be the same as Part A, Column D).
Total Unpaid Claims (Column E): Enter the sum of Part B, Columns A, B, C, and D.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
Plan Name                                                 
                                                                           STATE
OF NEW JERSEY
Quarter Ending
TABLE 8
MEDICAID CLIAMS ANALYSIS
A. Claims incurred during Current Period

                                                              (D)              
        (C)     Claims Incurred   Category of Service                   Claims  
  But Not   Revenue & Expense   (A)     (B)     Reported But     Reported  
Statement (Table 6a)   Total Expenses     Claims Paid     Not Paid     (IBNR)  
1. Inpatient.... (line 10)
                               
2. Primary Care ... (line 11)
                               
3. Physician Specialty Services (line12)
                               
4. Emergency Room (line 15)
                               
5. All other medical services (line 28)
                               
6. TOTAL (line 29)
                               

B. Claims Unpaid

                                              (A)     (B)     (C)     (D)    
(E)       Reported Claims that are Unpaid     Incurred But Not Reported        
          On Claims     On Claim
Incurred     On Claims     On Claims
Incurred             Incurred     During     Incurred     During     Total
Unpaid       During Prior     Current     During Prior     Current     Claims  
Category of Service   Periods     Period     Periods     Period     (A+B+C+D)  
1. Inpatient
                                       
2. Primary Care
                                       
3. Physician Specialty Services
                                       
4. Emergency Room
                                       
5. All other medical services
                                       
6. TOTAL
                                       

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9

                      A.7.11     Table 9

Health Care Data Elements Semi-Annual Utilization and Medical Expenditure
Summary
The contractor shall report utilization and expenditure data every six months,
by calendar year. The report will summarize all claims adjudicated, encounters
received, and capitations and other medical expenditures paid as of six and
twelve months after the end of each period. The required utilization and
expenditure statistics shall be reported according to date of service and
grouped using the Managed Care Category of Service Matrix. The report shall be
submitted in an electronic format defined by DMAHS.
Managed care categories of Service
Inpatient Hospital (01) — services for enrollees while confined to an acute
care, specialty or rehab hospital, including out of area hospitalization.
Outpatient Hospital, except emergency Room and EPSDT(04N) — services associated
with the facility component of ambulatory surgery visits. The visit can be free
standing or a hospital outpatient department. The professional component should
be reported in the appropriate service category line item, e.g. physician
specialty services.
Outpatient Hospital, Emergency Room (04E) — services associated with the
facility component of emergency room visits as well as out of area emergency
room costs. Professional components that are billed separately should be
reported in the appropriate service category line item.
EPSDT Private Duty Nurse (08D) — PDN services defined by procedures, diagnosis,
and recipients’ age that are provided by a private duty nurse.
EPSDT Dental (EPD) — dental services defined by procedures, diagnosis, and
recipients’ age that are provided in any setting by a dental provider.
Optical Appliances (09) non-physician services associated with the dispensing of
corrective lenses, ocular implants and prostheses to correct eye defects. (This
category includes the cost of eyeglasses and other corrective lenses, implants,
and prostheses. It excludes ophthalmologist and optometrist data related to the
treatment of disease or injury to the eye; the former should be included in
Specialty Physician; and the latter in Optometrist Services)
Primary Care Physician, Nurse Practitioner, Physician Assistant (10P) — medical
services provided by a primary care provider , including physicians and other
practitioners (excludes EPSDT).
Specialty Physician (10S) Medical services provided by a physician other than a
primary care physician (Excludes EPSDT)
Dental (11) — All dental services except EPSDT
Optomestrist Services (13) — optical services by non-physicians. (this category
includes optometrist data related to the treatment of disease or injury to the
eye. It excludes ophthalmologist data related to the treatment of disease or
injury to the eye and the cost of eyeglasses and other optical

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
appliances; the former should be included in Specialty Physician and the latter
in Optical Appliances).
Chiropractic Services (14) — All chiropractic services
Nurse Practitioner Specialty (15S0 — units and compensation related to Nurse
Practitioners practicing within a medical specialty and engaged in the delivery
of medical services and paid by the contractor.
Podiatrist Services (17)
Prosthetics and Orthotics (a8)
Pharmacy, HIV/AIDS Drugs (20H) — reimbursable HIV/AIDS Drugs.
Pharmacy, excluding HIV/AIDS drugs (20N) — legend and non-legend pharmacy
services provided that includes both ingredient costs and dispensing fees.
Medical Supplies (30)
DME (31) — Durable Medical Equipment
Hearing Aids (32) — units and compensation related to hearing aid providers
engaged in the delivery of medical services and paid by the contractor
Home Health (33) — home health services provided by nurses and aides.
Private Duty Nursing (PDN) — PDN services other than EPSDT that are provided by
a private duty nurse
Hospice Services (50) — Hospice Services for which the contractor is separately
billed
Lab (60) — Laboratory services for which the contractor is separately billed
Radiology (65) — The units and costs of all x-rays (diagnostic and therapeutic)
for which the contractor is separately billed
Transportation (70) — ambulance, mobile intensive care units (MCIU) and invalid
coach services for which the contractor is separately billed
Family Planning (FP) — certain services defined by procedure, diagnosis and
recipient’s age provided in any setting by a primary care provider, including
physicians and other practitioners.
Mental Health (MH)— inpatient or outpatient hospital , physician services, and
other services associated with mental health treatment
Physician Assistant Specialty (PAS) services other than primary care provided by
physician assistants

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
Substance Abuse (SA) inpatient or outpatient hospital, physician services, and
other services associated with treatment for substance abuse
Other Medical (XM) — medical services and/or expenditures that are not reported
in any other category.
Required Statistics
Unduplicated Enrollees Served — the unduplicated number of enrollees receiving
one or more services in the category during the report period
Units/Days/Prescription — Report the number of applicable units for each service
category. Report the total number of days for Inpatient Hospital and the Number
of prescriptions for pharmacy.
FFS Amount Paid — the amount paid by the contractor to its fee-for-service
providers
Capitation Amount Paid — the amount paid by the contractor to its providers in
capitation payments
Other Amount Paid — any expenditure for medical services that is not considered
a fee for service or a capitation payment
The contractor must report encounter data at least quarterly and no more
frequently than monthly. The data shall be enrollee specific, listing all
encounter data elements of the services provided. The data reporting medium
shall be a tape or diskette in a configuration specified by DMAHS. Encounter
report files will be used to create a data base which can be used in a manner
similar to fee for service history files to analyze plan utilization, reimburse
the contractor for supplemental payments (e.g. Pregnancy outcome) and calculate
capitation premiums. DMAHS will edit the data to assure consistency and
readability. If data are not of an acceptable quality or submitted timely, the
contractor will not be considered in compliance with this contract requirement
until an acceptable file is submitted. All enrollee specific encounter data must
be submitted in accordance with the EMC manual.

The encounter list indicates the “required “data elements for Inpatient and
Ambulatory Care encounters. In addition, “optional” data elements are also
listed. These elements are optional in the sense that they can be used to custom
fit the reporting to the needs of a particular program, enhance data validity
checking, or allow more flexibility in the use of mandatory data elements.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
Table 9
Semi-Annual Utilization and Medical Expenditure Summary
MCO Name            Paid Through            June 30,
Calendar Year
Enter the year in the appropriate cell to the right of month and day.
December 31,

                                  Medical Center   Medical Center DOS  
Unduplicated   Units/Days/Prescri       Capitation   Other Amount         COS
Code   DESC   Enrollees Served   ptions   FFS Amount Paid   Amount   Paid      
 
01
  Inpatient Hospital                    
04N
  Outpatient Hospital- Not ER                    
04E
  Outpatient Hospital- ER                    
08D
  EPSDT-PDN                    
EPM
  EPSDT- Medical                    
EPD
  EPSDT- Dental                    
09
  Optical Appliances                    
10P
  Primary Care Physician,
Nurse Practitioner,
Physician Assistant                    
10S
  Specialty Physician                    
11
  Dental                    
13
  Optomestrist Services                    
14
  Chiropractic Services                    
15S
  Nurse Practitioner -
Specialty                    
17
  Podiatrist Services                    
18
  Prosthetics and Orthotics                    
20H
  Pharmacy, HIV/AIDS Drugs                    
20N
  Pharmacy, Not HIV/AIDS Drugs                    
30
  Medical supplies                    

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9

                                  Medical Center   Medical Center DOS  
Unduplicated   Units/Days/Prescri       Capitation   Other Amount         COS
Code   DESC   Enrollees Served   ptions   FFS Amount Paid   Amount   Paid      
 
31
  DME                    
32
  Hearing Aids                    
40
  Home Health                    
PDN
  Private Duty Nursing — Not EPSDT                    
50
  Hospice Services                    
60
  Lab                    
65
  Radiology                    
70
  Transportation                    
FP
  Family Planning                    
MH
  Mental Health                    
PAS
  Physician Assistant Specialty                    
SA
  Substance Abuse                    
XM
  Other Medical                    

S

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9

TABLE 9
HEALTH CARE ELEMENTS

                                  Professional   Dental   Transportation  
Vision   Description
 
  COMMON
DATA                    
 
  HMO ID   X       X       HMO ID number assigned by
Medicaid
 
  Record
ID   X       X       HMO Number assigned to the record
 
  Patient
Medicaid ID   X       X       Recipient ID
Number
 
  Workers
Comp   X       X       Y/N indicator that service is subject to workers comp or
related
 
  Payment
amount   X       X       Total amount paid by
HMO
 
  Patient
DOB   O       X       Patient’s DOB
 
  Date Claim
received   X       X       Date Claim received by
HMO
 
  Date of payment   X       X       Date of payment by HMO
 
  Status
code   X       X       Status code p = paid, d =
denied
 
  DETAIL
AREA   X       X        
0
  Capitation
Service
Category   X       X       Classification of services according to list
1
  Service Date
From   X       X       Date service
started
2
  Service Date to   X               Date Service
Ended
3
  Procedure
Code   X       X       HCPCS procedure
code
4
  1 Procedure
Code Modifier   X               First modifier, if
applicable
5
  2 Procedure
Code modifier   X               Second modifier, if
applicable
6
  Place of Service   X               Place of Service 1=Office, 2=inpatient
hospital, 3 = outpatient hospital/ER
7.
  Diagnosis
Codes   X               ICD 9 CM diagnosis
code
8
  Units of Service   X       X       Units of service rendered
9
  Servicing
Provider Number   X       X       Provider SSN or Tax
ID
0
  Referring
Provider Number   X       X       Individual group from who
the patient was referred

     
X = Required
O= Optional

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9

TABLE 9B
HEALTH CARE ELEMENTS

                              Inpatient   Outpatient   Home Health   Description
 
  COMMON DATA                
 
  HMO ID   X   X       HMO ID number assigned by
Medicaid
 
  Record ID   X   X       HMO Number assigned to the record
 
  Patient Medicaid ID   X   X       Recipient ID Number
 
  Workers Comp   X   X       Y/N indicator that service is subject to workers
comp or related
 
  Payment amount   X   X       Total paid by HMO
 
  Capitation Service Category   O   O       Classification of service, according
to list
 
  Patient DOB   X   X       Patient’s DOB
 
  Admit Date/Service From Date   X   X       Date admitted to hospital
 
  Discharge Date   X   X       Date discharged from hospital

0
  DRG Code   X           DRG Code
1
  Patient Status   X           Status of patient at end of stay 1= discharged to
home, 2=discharged to LTC facility, 3=death, 4=other
 
  Surgery Data (Up to 3 times)                
2
  Procedure Code   X           CPT/HCPCS Codes
3
  Surgery Date   X           Surgery Date, if
applicable
4
  Admitting Diagnosis Code   X           ICD 9CM diagnosis on
admittance
5
  Discharge Diagnosis   X           ICD 9CM diagnosis on
discharge
6
  Attending Physician Code   X           Attending Physician SSN or Tax
ID
7
  Servicing provider Number   X           Facility/agency rendering care
tax id
8
  Referring provider number   X           Individual/group from whom the
patient was referred, SSN or tax
id
9
  Date claim received   X           Date Claim received by
HMO
0
  Date of Payment   X           Date of payment by HMO
1
  Status Code   X           Status code p = paid, d =
denied
 
  DETAIL AREA                
2
  Capitation Service Category               Classification of services according
to list
3
  Service Date From               Date service started
4
  Service Date to               Date Service Ended
5
  Procedure Code               HCPCS procedure code
6
  Procedure Code Modifier               modifier, if
applicable
7
  Units of Service               Units of service rendered
8
  Revenue Code               Identifies the services
rendered in these settings
9
  Clinic Code               Identifies specialty clinic in
the outpatient hospital
setting

X = Required
O= Optional

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
TABLE 9C
HEALTH CARE DATA ELEMENTS

                      DRUG    
 
  HMO ID   X   HMO ID number assigned by Medicaid
 
  Record ID   X   HMO Number assigned to the record
 
  Patient Medicaid ID   X   Recipient ID Number
 
  Workers Comp/Accident
    Ind   X   Y/N indicator that service is subject to workers comp or related
 
  Payment amount   X   Total paid by HMO
 
  Pharmacy Number   X   Pharmacy provider SSN or Tax ID
 
  Prescribing Provider
    Number   X   Prescribing provider SSN or Tax ID
 
  Recipient DOB   X   Patient date of birth
 
  Date Dispersed   X   Date drug was dispersed
 
  NDC Number   X   NDC code of the substance dispensed
 
  Metric Quantity   X   Quantity of the substance dispensed and the units of
measure
 
  Days Supply   X   Days supply of the drug dispensed
 
  Refill Indicator   X   Number of available refills after the dispensing date
 
  Capitation Service
    Category   X   Classification of service according to list
 
  Date Claim Received
  X   Date claim received by HMO
 
  Date of Payment   X   Date payment made by HMO
 
  Status code   X   Status code p=paid, d= denied


TABLE 9D
CAPITATION SERVICE CATEGORY LIST

     
0
1A
  PRIMARY Care Physician, Nurse
Practitioners, Physician Assistant
01b
  Specialty Physician
02
  EPSDT
03
  Inpatient Hospital
04
  Outpatient Hospital
05
  Laboratory
06
  Radiology
07
  Prescription Drugs
08
  Family Planning
09
  Outpatient Therapies
10
  Podiatrist Services
11
  Chiropractic Services
12
  Optometrist Services
13
  Optical Appliances
14
  Hearing Aids
15
  Home Health Agency Services
16
  Hospice Services

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9

     
17
  Durable Medical Equipment
18
  Medical Supplies
19
  Prosthetics and Orthotics
20
  Dental Services
21
  Transportation

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
A.7.12 Reserved
Table 10 Third Party Liability Collections

The contractor shall report quarterly the categories of all third party
liability collections to DMAHS and shall include a complete disclosure
demonstrating its efforts to obtain payment from liable third parties and the
amounts and nature of all third party payments recovered for Title XIX and NJ
FamilyCare enrollees including but not limited to payments for services ad
condition which are:

  •   · Covered through coordination of benefits;     •   Employment related
injuries or illnesses;     •   Related to motor vehicle accidents, whether
injured as pedestrians, drivers, passengers or bicyclists; and     •   Contained
in diagnosis Codes 800 through 999 (ICD9CM) with the exception of Code 994.6.  
       

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
STATE OF NEW JERSEY
PLAN NAME
                                                                                                                                                    
Quarter Ending
TABLE 10
THIRD PARTY LIABILITY COLLECTIONS *

                  Casualty Insurance Health Insurance     Employment   Motor
Vehicle     Eligibility Category   Related   Related   Other
AFDC **
           
DYFS
           
SSI AGED W/MEDICARE+
           
SSI AGED W/O MEDICARE+
           
SSI DISABLED & BLIND W/ MEDICARE
           
SSI DISABLED & BLIND W/O MEDICARE
           
NJ FAMILYCARE
           
Total
           

 

*   Enter total amount collected for each eligibility category,   **   Include
New Jersey care children and pregnant women   +   Include essential spouses

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
A.7.13 Reserved
Table 11 Provider Additions and Deletions
The contractor shall report, on a quarterly and annual basis, all additions and
deletions to the provider network as well as closed panels. Report closed panels
under the deletions portion of the table and state under the “Reason for change’
column: “Closed Provider Panel”. Include the names and locations of all new
providers and subcontractors; decreases in the provider network; identified by
provider type, name and location; an all PCPs, PCDs, CNPs/CNSs, physician
assistants, physician specialists, and other subcontractors who are not
accepting new patients. The contractor shall not allow enrollment freezes for
any provider unless the same limitations apply to all commercially insured
members as well or contract capacity limits have been reached.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
STATE OF NEW JERSEY
Plan Name
                                                                       
                               Quarter Ending
TABLE 11
PROVIDER ADDITIONS AND DELETIONS

 
A) Total Physicians at Start of Quarter
b)Total Additions this quarter
c) Total Deletions this Quarter
d) Total Physicians at End of Quarter

     
Recruitment Rate
  %
Disenrollment Rate
  %
Growth Rate
  %

=a+b+c
A. Listing of changes in Non Hospital Providers During Quarter

                  Name of Additions   Provider Type   Address & City   County  
Reason for Change
Total Additions
               
Name of Deletions
                 
Total Deletions
               

B. Listing of Contracted Hospital Changes

          Name of Additions   Address & City   Reason for Change
Total Additions
       
Name of Deletions
         
Total Deletions
       

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
A.7.12 Reserved
Table 14 EPSDT Services
1. EPSDT Services

the following EPSDT Services reports sorted by age group (0-11.99 months,
1-2 years, 3-5
years, 6-9 years, 10-14 years, 15-18 years, and 19-20 years) and separated by
Medicaid/NJ
FamilyCare Plan A and Medicaid/NJ FamilyCare Plans B, C, and D must be submitted
quarterly:
a. Number of Enrollees Receiving at least One Initial or Periodic Screening
Services. This
is an unduplicated count of individual who received one or more documented
initial or
periodic screenings during the quarter.
b. Actual Number of Initial and Periodic Screening Services by Age. This
includes combined
number of initial and periodic EPSDT child health screening examinations during
the quarter.
Do not enter data for incomplete or inter-periodic screenings, or for vision,
dental, or
hearing services.
2. Referrals to Specialists
a. Number of Referrals for Vision Assessments
b. Number of Referrals for Dental Assessments
c. Number of Referrals for Hearing Assessments
d. Number of Referrals for Mental Health Assessments e. Number of Referrals for
Other Health Assessments
3. Appropriate Immunizations according to Age (Report only newly identified
Cases).
Number of enrollees Receiving Immunizations Sorted by Age Group (0-11.99 months,
1-2 years, 3-5 years, 6-9 years, and 10+ years).
4. Lead Screenings and Treatments
a. total number of enrollees screened for Lead Toxicity (all ages).
b. Number of enrollees Screened Sorted by Age Group (9-18 months, 19-26 months,
and 27-72 months).
c. Number of newly identified Lead Positive Enrollees with Blood Lead Level
Between 10-14 µg/dl (low Toxicity).
d. Number of newly identified Lead Positive Enrollees with Blood Lead Level
Between 15-19 µg/dl (Mild Toxicity).
e. Number of newly identified Lead Positive Enrollees with Blood Lead Level 20
µg/dl and Over (Moderate, High and Severe Toxicity).
f. Number of Enrollees Referred to Local Health Departments with Blood Lead
level of 10 µg/dl and over
g. Number of Enrollees Receiving Treatments with chelation.
h. Number of Enrollees with Blood Lead level of 10 µg/dl and over placed in HMO
Case Management Program.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
STATE OF NEW JERSEY
Plan Name
                                                                       
                               Quarter Ending
TABLE 14

EPSDT SERVICES

              Medicaid/NJ     1. EPSDT Services   FamilyCare A   FamilyCare B, C
& D
unduplicated count of children screened
       
b. Number of screens by
age:                                                                      <1
       
1-2
       
3-5
       
6-9
       
10-14
       
15-18
       
19-20
       
Total number of screens
       

              Medicaid/NJ   FamilyCare B, C 2. Referrals to Specialist  
FamilyCare A   & D
a. Vision referrals
       
b. Dental referrals
       
c. Hearing referrals
       
d. Mental health referrals
       
e. Other referrals
       

              Medicaid/NJ   FamilyCare B, C 3. Appropriate Immunizations
According to Age   FamilyCare A   & D
a. Number of enrollees receiving immunizations by age:       <1
       
1
       
1-2
       
3-5
       
6-9
       
10+
       
Total number of enrollees receiving immunizations
       

          4. Lead screenings and Treatments   Medicaid/NJ   FamilyCare B, C
Report only newly identified Cases   FamilyCare A   & D
a. Total No. of enrollees screened (all ages)
       
b. No. of enrollees screened by age:
       
19-18 months
       
19-26 months
       
27-72 months
       
c No. of enrollees with low toxicity (BLL 10-14 µg/dl) Ages
       
19-18 months
       
19-26 months
       
27-72 months
       
c No. of enrollees with mild toxicity (BLL 15-19 µg/dl) Ages
       
19-18 months
       

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9

          4. Lead screenings and Treatments   Medicaid/NJ   FamilyCare B, C
Report only newly identified Cases   FamilyCare A   & D
19-26 months
       
27-72 months
       
e No. of enrollees with high toxicity (BLL = 20 µg/dl) Ages
       
19-18 months
       
19-26 months
       
27-72 months
       
f. no. of enrollees referred to LHDs (BLL = 10 µg/dl)
       
g. . no. of enrollees being treated with chelation
       
h. . no. of enrollees with BLL = 10 µg/dl placed in HMO case management
       

NOTE: if a response is 0, provide explanation

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
A.7.18
Table 16 Ratio of Prior Authorizations Denied to Requested
The contractor shall report the number of prior authorizations requested and
denied each quarter by category of service. If prior authorization is not
required, indicate “NA” for not applicable.

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
STATE OF NEW JERSEY
Plan Name
                                                                                                                                      
                       Quarter Ending
TABLE 16
RATE OF PRIOR AUTHORIZATIONS DENIED TO REQUESTED

                  Number of PAs   Number of PAs     Category of Service  
    requested          denied   % of PAs Denied
Inpatient Hospital
           
Primary Care
           
Physician Specialty Services
           
Outpatient Hospital
           
Other Professional Services
           
Emergency Room
           
DME/Medical Supplies
           
Prosthetics & Orthotics
           
Dental
           
Pharmacy
           
    Formulary
           
    Off-Formulary
           
HIV/AIDS Reimbursable Drugs
           
Home Health Care
           
Transportation
           
Lab & X-Ray
           
Vision Care & Eyeglasses
           
Mental Health
           
Substance Abuse
           
Hospice
           
Private Duty Nursing
           
Other Medical
           
Total
           

 



--------------------------------------------------------------------------------



 



Exhibit 10.6.9
A.7.21 HMO Financial Reporting Manual for Medicaid/NJ FamilyCare Rate Cell
Grouping Costs Table 19A, Parts A through V.

 



--------------------------------------------------------------------------------



 



Exhibit 10.9
HMO Financial
Guide Reporting Manual
for Reporting Medicaid/NJ FamilyCare Rate
Cell Grouping Costs
State of New Jersey
Revised Date: March – January 2004
Effective Date: State Fiscal Year 2005


 



--------------------------------------------------------------------------------



 



Contents

         
1. Introductions
    2  
2. General Instructions
    7  
3. Report Guidelines Specifications
    9  

  •   Report # 1: Lag Report (Table 20, Parts A—E)      
                                                                        9      
•   Report # 2: Income Statements by Rate Cell Grouping (Table 19, Parts A—V) 16
13

  o   Table 19, Parts A—S3: Medicaid/NJ FamilyCare At-Risk Groupings     o  
Table 19, Part T: Non-State Plan Services     o   Table 19, Parts U and V:
Managed Care Service Administrator Groupings

•   Report # 3: Maternity Outcome Counts (Table 21)                 2922424

•   Report # 4: Claims Processing Lag Reports (Parts A—B)               
302525  

•   Report # 7: Stop Loss Summary (Parts A—C)                 352929  

•   Report # 10: Third Party Liability Collections                 363030  

•   Report # 3: Maternity Outcome            Counts (Table 21) 22          

     
4. Incurred — But Not Reported (IBNR) Methodology
  Appendix A  
5. Report Forms
  Appendix B

     
HMO Financial Guide for Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



Introduction
Purpose
The objective of this Financial Guide Reporting Specifications is to ensure
uniformity, accuracy and completeness in reporting Medicaid/NJ FamilyCare rate
cell groupings. In addition, the provision of this Guide Reporting
Specifications to the HMOs will help to eliminate inconsistencies, and reports
can vary in the presentation of items such as allocation of expense, accrual of
incurred-but-not-reported (IBNR) claims, handling of maternity claims, and other
items. All reports should shall be submitted as outlined in the general
instructions. The financial reports submitted from this Guide Financial
Reporting Specifications will be used in future rate setting and to better
assess the financial performance of HMOs.
The reports in this Guide Financial Reporting Specifications are to supplement,
not replace, the reporting requirements currently required in the Division of
Medical Assistance and Health Services (DMAHS) Managed Care Contract (please
refer to Section A of the contract). Key differences between this Guide
Financial Reporting Specifications and the reports currently submitted to the
State are as follows:

  •   Rate cell grouping detail;     •   Regional detail;     •   IBNR
calculation detail;     •   Timing of submissions.

Rate Cell Groupings
This Guide Financial Reporting Specifications requires key cost reporting by
rate cell grouping. Rate cells have been combined into nineteen rate cell
groupings for these reporting purposes (seventeen rate cell groupings for
Medicaid/NJ FamilyCare Managed Care at-risk populations and two rate cell
groupings for Managed Care Service Administrator (MCSA) populations). Please
note where Acquired Immunodeficiency Syndrome (AIDS) individuals are included or
excluded in the rate cell groupings. Also note that maternity and newborn costs
are reported as a separate rate cell groupings and should shall be excluded from
other rate cell groupings. The rate cell groupings are as follows:

     
HMO Financial Guide for Reporting Specifications
State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



                          Capitation     Rate Cell Reference   Rate Cell
Grouping   Code   Description
Table # 19 — Parts A, B, C
  AFDC/NJCPW/NJ KidCare A
(Excluding AIDS)   125R1-125R3
143R1-143R3
171R1-171R3
172R1-172R3
183R1-183R3   Individual eligible for Aid to Families with Dependent Children
(AFDC) New Jersey Care Pregnant Women (NJCPW), or NJ KidCare A (children below
the age of 19 with family incomes up to and including 133% of the federal
poverty level (FPL)), excluding individuals with AIDS.
Table # 19 — Part D
  DFYS Clients
(Excluding AIDS)     32599,34399     Individuals eligible through the Division
of Youth and Family services (DYFS), also known as including Foster Care
children and children with Adoption Assistance, excluding individuals with AIDS.
Table # 19 — Part E
  ABD with Medicare — DDD (Excluding AIDS)     48399     ABD (Aged, Blind,
and/or Disabled) individuals who receive Medicare and are eligible for services
through the Division of Developmental Disabilities (DDD), excluding individuals
with AIDS.
Table # 19 — Part F
  ABD with Medicare Non- DDD (Excluding AIDS)   711R1-711R3
813R1-813R3
823R1-823R3
  ABD individual who receive Medicare and are not eligible for services through
the DDD, excluding individuals with AIDS.
Table # 19 — Part G
  Non-ABD — DDD (Excluding AIDS)   47399   Non-ABD individual eligible for
services through the DDD, excluding individuals with AIDS.
Table # 19 — Part H
  ABD without Medicare —
DDD
(including AIDS)     49399     ABD individuals not receiving Medicare and
eligible for services through the DDD, including individuals with AIDS.
Table # 19 — Part I
  ABD without Medicare —
Non-DDD
(including AIDS)     71099, 81099     ABD individuals not receiving Medicare and
not eligible for services through the DDD, including individuals with AIDS
Table # 19 — Part J
  NJ KidCare B7C
(excluding AIDS)     62599, 6399     Eligible children under age 19 with family
income above 133% and up to and including 200% FPL, excluding individuals with
AIDS.
Table # 19 — Part K
  NJ KidCare D
(excluding AIDS)     92599, 93399     Eligible children under age 19 with family
income above 201% and up to and including 350% FPL, excluding individuals with
AIDS.
Table # 19 — Part M
  NJ FamilyCare Parents
0-133% FPL (excluding
AIDS)   57199, 57899,
58499                Parents with dependent children with family income between
0 and 133% FPL, excluding individuals with AIDS
Table # 19 — Part O
  NJ FamilyCare Parents
134-2050% FPL (excluding
AIDS)     95499, 97499,
98499     Parents with dependent children with family income between 134% and
200% FPL, Parents/Caretakers with children below 23, and children from the age
of 19 through 22 years who are fulltime students who do not qualify for AFDC
Medicaid with family incomes up to and including 250% of FPL, excluding
individuals with AIDS.

     
HMO Financial Guide for Reporting Specifications
State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



                      Capitation     Rate Cell Reference   Rate Cell Grouping  
Code   Description
 
          250% of FPL, excluding individuals with AIDS.              
Special Populations Data
           
Table # 19 — Part P
  ABD with Medicare —
AIDS   28499, 48499   ABD individuals with AIDS who receive Medicare, including
those eligible for DDD, excluding the risk-adjusted populations.
Table # 19 — Part Q
  Non-ABD — AIDS   27499, 47499,
27699   Non-ABD individuals with AIDS including AFDC, NJCPW, NJ KidCare, DYFS,
and NJ FamilyCare Parents, excluding the risk-adjusted populations.
Table # 19 — Part R1
  Maternity   N/A   Please refer to criteria outlined in the instructions for
Report # 2R1 and#3(Table 21) in the Report Guidelines Specifications section.
Table # 19 — Part R2
  Newborn   Includes
newborn claims
costs
associated
within: 103R1-
103r3, 30399,
60399, 80399,
90399   Please refer to criteria outlined in the instructions for Report # 2R2,
in the Report Guidelines Specifications section.
Table # 19 — Part U
  NJ Familycare Adults
0—100% FPL (excluding
AIDS)   65499, 67499,
68499   Single Adults and couples without dependent children with family income
between 0% and 100% FPL, adults and couples without dependent children under the
age of 23 with family incomes up to and including 250% FPL, excluding
individuals with AIDS. Includes Health Access individuals without dependent
children.
Table # 19 — Part V
  Adult Restricted Aliens   40199, 40299,
40399   Classification based on restricted alien status PSCs 310—330, 410-47 30,
470 and 380 over the age of 20, or NJ FamilyCare PSCs 763, and 497 and 498 with
corresponding cap codes.

     
HMO Financial Guide for Reporting Specifications
State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



Introduction
Geographic Regions
Some of the reports in this Guide HMO Reporting Specifications request
information from the three geographic regions corresponding to those used in
rate setting. Listed below are the counties included in each geographic region.

          Northern (Region 1)   Central (Region 2)   Southern (Region 3)
Bergen
  Essex   Atlantic
Hudson
  Mercer   Burlington
Hunterdon
  Middlesex   Camden
Morris
  Union   Cape May
Passaic
      Cumberland
Somerset
      Gloucester
Sussex
      Monmouth
Warren
      Ocean
 
      Salem

     
HMO Financial Guide for Reporting Specifications
State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



General Instructions
The following are general guideline general instructions for completing the
various reports required to be submitted by the HMOs to the State. These
instructions are designed to promote uniformity in reporting.
Due Dates
All Medicaid/NJ FamilyCare revenues and expenses must be reported using the
accrual basis of accounting except for Report# 2 Parts T-V (non-State Plan
Services by rate cell grouping and MCSA groupings). Report # 2 Parts T-V should
shall be reported on a paid basis. Reports shall be submitted quarterly and are
due 45 days following each quarter end.
Quarterly Reports

      Quarter Ending:   Due Date
March 31
  May 15
June 30
  August 15
September 30
  November 15
December 31
  February 15

If a due date falls on a weekend or state holiday, reports will be due the next
business day. Please submit the completed reports to:
State of New Jersey
Director, HMO Financial Reporting
Daved.Moran@dhs.state.nj.us
and
Tanti.Dararutana@dhs.state.nj.us


and

Mercer Government Human Services Consulting
Actuarial Services
Mike.Nordstrom@mercer.com
Format
The HMO will submit these reports electronically versions of these reports ,
including notes to the financial statements, in the formula specified, to the
e-mail addresses listed above. Copies of the reports are included in Appendix B
of this manual.

     
HMO Financial Guide for Reporting Specifications
State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



General Instructions
Annual Audit Requirement
Please refer to Section 7.27 for the audit requirements in the current DMAHS
managed care contract.
Other Instructions
Line titles and columnar headings of the various reports are, in general,
self-explanatory. Specific instructions are provided for items that may have
some question as to content. Any entry for which no specific instructions are
included should shall be made in accordance with sound accounting principles and
in a manner consistent with related items covered by specific instructions.
Incorporate adjustments to prior data in the current reporting period.
Adjustments for prior period IBNR estimates should shall be included on Report #
2, Table 19, Parts S1 and S2, in Line 402, and a detailed reconciliation shall
be included on Report # 2, Table 19, Part S3. Information about any adjustments
that pertain to prior periods should shall be explained in a note t the reports.
However, if there was material error in preparation of the prior period report,
a revised report should shall be submitted.
Unanswered questions or blank lines on any report or schedule will render the
report or schedule incomplete and may result in a resubmission request. Any
resubmission must be clearly identified as such. If no answers or entries are to
be made, write “Non”, “not Applicable (N/A)”, or “0” in the space provided.
Always use predefined categories or classifications before reporting an amount
as “other”.
Dollar amounts should shall be reported to the nearest dollar. Per member per
month (PMPM) amounts, however, should shall be shown with two digits to the
right of the decimal point.
Additional sheets referencing the applicable reports can must be attached for
further explanation. You may also the contractor shall use “notes To Financial
Reports” in Appendix B for write-ins and explanations.

         
HMO Financial Guide for Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
       

 



--------------------------------------------------------------------------------



 



Report Guidelines Specifications
Report # 1: Lag Reports (Table 20, Parts A-E)
Analyzing the accuracy of historical medical claims liability estimates is
helpful necessary in assessing the adequacy of current liabilities. In addition,
valid IBNR liability estimates are crucial when utilizing financial statements
in the managed care rate setting process. The schedule provides the necessary
information to make this analysis.
Information is provided on Inpatient Hospital, Physician, Pharmacy, and Other
Medical Payments on Parts A through D, respectively with all rate cell groupings
combined, excluding the Managed Care Service Administrator (MCSA) rate cell
groupings. Lag report see below for information shall be provided for services
that are included in each Medical Cost Grouping as defined below and map to the
corresponding consolidated category of service for the corresponding incurral
period within Report # 2, Table 19, Parts S1 and S2. A detailed reconciliation
of the lag report information and Income Statements by Rate Cell Group shall be
included on Report # 2, Table 19, Part S3. Information about any adjustments
that pertain shall be explained in a not to the reports.

                  Consolidated   Income Statement   Managed Care Category  
Medical Cost   Lag Report Category of Service   Reference   of Service Codes  
Grouping   Reference         Description        
Inpatient Hospital
  Table # 19 — Parts S1 & S2, Line 9   Inpatient hospital costs including
ancillary services for enrollees while confined to an acute care hospital ,
including out of area (OOA) hospitalization. 01   Inpatient Hospital   Table #
20 — Part A
 
               
Primary Care
  Table # 19 — parts S2 & S2, Line 10   All costs associated with medical
services provided in any setting by a primary care provider, including
physicians and other practitioners. 10P   Physician   Table # 20 — Part B
 
               
Physician Specialty Services
  Table # 19 — parts S2 & S2, Line 11   All costs associated with
medical services provided by a
physician other than a primary care
physician (PCP) 10S   Physician   Table # 20 — Part B
 Pharmacy (not to include Reimbursable HIV/AIDS Drugs and Blood Products)
  Table # 19 — parts S2 & S2, Line 18   Expenses for legend and non-legend drugs
provided that include both ingredient costs and dispensing fees. Exclude expense
reported to Human Immunodeficiency Virus (HIV/AIDS Reimbursable Drugs 20N  
Pharmacy   Table # 20 — Part C

         
HMO Financial Guide for Reporting Specifications
    State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
       

 



--------------------------------------------------------------------------------



 



                  Consolidated   Income Statement   Managed Care Category  
Medical Cost   Lag Report Category of Service   Reference   of Service Codes  
Grouping   Reference         Description        
Reimbursable HIV/AIDS Drugs and Blood Products
  Table # 19 — parts S2 & S2, Line 19   Specifically, protease inhibitors and
certain other anti-retrovirals and factor VIII and IX blood clotting factors.
20H   Pharmacy   Table # 20 — Part C
 
               
Outpatient Hospital
(excludes ER)
  Table # 19 — parts S2 & S2, Line 12   The facility component of the outpatient
visit. The visit can be to a free standing clinic or to a hospital outpatient
department 04N   Pharmacy   Table # 20 — Part D  
 Other Professional Services
  Table # 19 — parts S2 & S2, Line 13   Compensation paid by the HMO to
non-physician providers engaged in the delivery of medical services 14, 15S, 17,
PAS   Other   Table # 20 — Part D  
 Emergency Room
  Table # 19 — parts S2 & S2, Line 14   The facility component of the emergency
room visit as well as OOA emergency rooms costs. 04E   Other   Table # 20 — Part
D  
 DME/Medical Supplies
  Table # 19 — parts S2 & S2, Line 15   The cost of durable medical Equipment
(DME) and supplies 30, 31, 32.   Other   Table # 20 — Part D  
 Prosthetics and Orthotics
  Table # 19 — parts S2 & S2, Line 16   The cost of Prosthetics and Orthotics  
Other   Table # 20 — Part D  
  Dental
  Table # 19 — parts S2 & S2, Line 17   Expenses for all dental
services provided   Other   Table # 20 — Part D  
 Home Health, Hospice, and PDN Care
  Table # 19 — parts S2 & S2, Line 20   Expenses for home health services
provided, including nurses, aides and hospice costs and private duty nursing
(PDN ). 40, 50, PDN   Other   Table # 20 — Part D
 
               
Transportation
  Table # 19 — parts S2 & S2, Line 21   Expenses for all ambulance, medical
intensive care units (MICUs) and invalid coach services   Other   Table # 20 —
Part D  
 Lab & X-ray
  Table # 19 — parts S2 & S2, Line 22   The cost of all laboratory and radiology
(diagnostic and therapeutic) services for which the HMO is separately billed.
60, 65.   Other   Table # 20 — Part D

         
HMO Financial Guide for Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
       

 



--------------------------------------------------------------------------------



 



                  Consolidated   Income Statement   Managed Care Category  
Medical Cost   Lag Report Category of Service   Reference   of Service Codes  
Grouping   Reference         Description        
Vision Care including
eyeglasses
  Table # 19 — parts S2 & S2, Line 23   The cost of routine exams (by
non-physicians) and dispensing glasses to correct eye defects. This category
includes the cost of eyeglasses but excludes ophthalmologist costs related to
the treatment of disease or injury to the eye. 09, 13.   Other   Table # 20 —
Part D
 
               
Mental Health/substance
Abuse
  Table # 19 — parts S2 & S2, Line 24   The cost of mental health and substance
abuse services including inpatient, physician services, outpatient hospital,
other professional services, and other services associated with mental health or
substance abuse treatment. MH, SA.   Other   Table # 20 — Part D
 
               
EPSDT Medical and PDN
  Table # 19 — parts S2 & S2, Line 26a   08D, EPM   Other   Table # 20 — Part D
 
               
EPSDT Dental
  Table # 19 — parts S2 & S2, Line 26b   EPD   Other   Table # 20 — Part D  
 Family Planning
  Table # 19 — parts S2 & S2, Line 27   The cost of family planning services,
including medical history and physical examinations (including pelvic and
breast), diagnostic and laboratory tests, drugs and biologicals, medical
supplies and devices, counseling, continuing medical supervision, continuity of
care and genetic counseling , FP   Other   Table # 20 — Part D
 
               
Other Medical
  Table # 19 — parts S2 & S2, Line 28   Medical expenses not included above. XM
  Other   Table # 20 — Part D

The schedules are arranged with the month of service horizontally and the month
of payment vertically. Therefore, payments made during the current month for
services rendered during the current month would be reported in Line 1, Column
3, while payments made during the current month for services rendered in prior
months would be reported on Line 1, Columns 4 through 39. Please note that
columns 13 through 38 and rows 11 through 36 are hidden in the sample worksheet.
Lines 1 through 3 contain data for payments made in the current period. Earlier
data on

         
HMO Financial Guide for Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
       

 



--------------------------------------------------------------------------------



 



Lines 4 through 37 should shall match data on appropriate lines on the prior
period’s submission. If Lines 4 through 37 change from the prior period’s
submission, include an explanation. The current month is the last month of the
period that is being reported. For example, in the report for the period ended
June 30, 2003, the current month would be June 2003, and the first prior month
would be May 2003. Do not include risk pool distributions as payments in this
schedule.
Report # 1 must provide data for the period beginning with the first month the
MO is responsible for providing medical benefits to Medicaid/NJ FamilyCare
recipients, and ending with the current month.
Line 39 — Subcapitation payments should shall be reported here, by month of
payment. They should are not to be included above line 39. For the current
period, Line 39 should shall contain new data in Columns 3 through 5. Data in
columns 6 through 38 should shall match data in appropriate columns on the prior
period’s submission. If columns 6 through 38 change from the prior period’s
submission, include an explanation.
Line 40 — Report pharmacy rebates anticipated for drugs dispensed this period.
Adjust as appropriate any adjustment applicable to a prior period. Only complete
for the Pharmacy Payment report, Part C.
Line 41 — the HMO should shall report payments on Lines 1—36. If the HMO makes a
settlement or other payment that cannot be reported on Lines 1—36 due to lack of
data, the amount should shall be reported on Line 41. If the service month(s)
can be determined, the settlement dollars can be allocated to the service month.
Otherwise, with the payment month can be used as a substitute for the service
month. If an amount is shown on Line 41, in columns 3 through 5, include an
explanation. If columns 6 and greater change from the prior submission, also
include an explanation.
Line 42 — This line is the total amount paid to date for services rendered. Line
42 should shall equal the sum of Lines 38, 39 and 41. For the Pharmacy Payment
report, Part C, also include Line 40.
Line 43 — This line provides the current estimate of remaining liability for
unpaid claims for each month of service. The amount in each column on this line
must be updated each period. The amount in Column 40 is the sum of amounts in
Columns 3 through 39. The sum of the amounts in Column 40, in parts A through D,
is the unpaid claim liability (IBNR and reported-but-unpaid-claims (RBUC)).
Please refer to Attachment A for a methodology for calculating IBNR.
Line 44. The total incurred claims is the sum of Lines 42 (the amounts paid to
date) and Line 43 (estimate of unpaid claims liability). Amounts on Line 44 are
shown for each month.
The State recognizes that claims liabilities may include the administrative
portion of claim settlement expenses. Any liability for future claim settlement
expense must be disclosed in the notes in the reports.
The Family Care Adults 0—100 percent of FPL, Health Access individual without
dependent children, and Adult Restricted Aliens (excluding pregnant women)
populations are classified into two groups under the MCSA program. As the State
has assumed the responsibility for financial risk for medical costs of these
populations, the medical expenses for these populations should shall be excluded
from Parts A—D of the Lag Report. All medical expenses for these populations
must be reported within Part E of the Lag Report.

         
HMO Financial Guide for Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
       

 



--------------------------------------------------------------------------------



 



         
HMO Financial Guide for Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
       

 



--------------------------------------------------------------------------------



 



Report Guidelines Specifications
Report # 2: Income Statement by Rate Cell Groupings (Table 19, Parts A—V)
This report is meant to provide detailed summary information on revenues and
expenses. A separate report is to be completed for each of the seventeen fifteen
rate cell groupings and for Maternity and Newborn with Report #2, Part S1 and S2
being the summations of Parts A-R2 respectively. For quarter end and calendar
year-to-date end. For reporting purposes, AIDS revenues and expenses are
included or excluded from the rate cell groupings as indicated on the report
forms and in the chart defining the rate cell groupings provided on page 2.
Additionally, State fiscal year-end information will be provided on the first
fiscal quarter ending reports (September 30). This information shall include all
data with incurred dates through the most recent completed state fiscal year,
with paid data through September 30 (incurred in 12 months, paid in 15 months)
Reports are to be completed for each of the fifteen rate cell groupings and for
Maternity and Newborn categories. Besides quarter ending September 30, this
information is not required for any other quarter ending time periods.
The Family Care Adults 0—100 percent of FPL, Health Access individual without
dependent children, and Adult Restricted Aliens (excluding pregnant women)
populations are classified into two groups under the MCSA program. As the State
has assumed the responsibility for financial risk for medical costs of these
populations, the medical and administrative expenses and premiums for these
populations should shall be excluded from all rate cell groupings in Parts A—T
and reported separately in Parts U and V. Part V has been created to provide
information on services for the non-risk Adult Restricted Aliens (excluding
pregnant women). The Adult Restricted Aliens (excluding pregnant women) expenses
and revenues, which have been scattered across several COAs should shall now
only be included in Part V. Revenue and expenses for non-risk FamilyCare Adults
0—100 percent of FPL will be reported within Part U.
Do not include maternity or newborn revenues or expenses in Part A—Q. Only
include maternity or newborn revenues and maternity expenses on the Income
Statement for Maternity, Part R1, and for all Rate Cell Groupings, Parts S1 and
S2. Include newborn expenses on the Income Statement for Newborn, Part R2, and
for all Rate Cell Groupings, Parts S1 and S2. Include Maternity costs associated
with the following codes for still births or live births after the twelfth week
of gestation, excluding elective abortions:
ICG—9 Diagnosis Codes:

  •   640.01, 640.81, 640.91     •   641.01, 641.11, 641.21, 641.31, 641.81,
641.91,     •   642.01, 642.11, 642.21, 642.21, 642.31, 642.41, 642.51, 642.64,
642.71, 642.91, 642.02, 642.12, 642.22, 642.21, 642.31, 642.41, 642.51, 642.61,
642.71, 642.91, 642.92     •   643.01, 643.11, 643.21, 643.81, 643.91,     •  
645.01     •   646.01, 646.11, 646.12, 646.21, 646.22, 646.31, 646.41, 646.42,
646.51, 646.52, 646.61, 646.62, 646.71, 646.81, 646.82, 646.91

         
HMO Financial Guide for Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
       

 



--------------------------------------------------------------------------------



 



  •   647.01, 647.11, 647.21, 647.31, 647.41, 647.51, 647.61, 647.61, 647.81,
647.91, 647.02, 647.12, 647.11, 647.21, 647.32, 647.42, 647.52, 647.62, 647.82,
647.92     •   648.01, 648.11, 648.21, 648.31, 648.41, 648.51, 648.61, 648.71,
648.81, 648.91, 648.02, 648.12, 648.22, 648.32, 648.62, 648.52, 648.62, 648.82,
648.92     •   650 (and any or no trailing characters)     •   651.01, 651.11,
651.21, 651.31, 651.41, 651.51, 651.61, 651.81, 651.91     •   652.01, 652.11,
652.21, 652.31, 562.41, 652.51, 652.61, 652.71, 652.81, 652.91     •   653.01,
653.11, 653.21, 653.31, 563.41, 653.51, 653.61, 653.71, 653.81, 653.91     •  
654.01, 654.11, 654.21, 654.31, 564.41, 654.51, 654.61, 654.71, 654.81, 654.91,
654.02, 654.12, 654.22, 654.32, 564.42, 654.52, 654.62, 654.72, 654.82, 654.92  
  •   655.01, 655.11, 655.21, 655.31, 565.41, 655.51, 655.61, 655.71, 655.81,
655.91     •   656.01, 656.11, 656.21, 656.31, 566.41, 656.51, 656.61, 656.71,
656.81, 656.91     •   657.01     •   658.01, 658.11, 658.21, 658.31, 568.41,
658.81, 658.91     •   659.01, 659.11, 659.21, 659.31, 569.41, 659.51, 659.61,
659.71, 659.81, 659.91     •   660.01, 660.11, 660.21, 660.31, 660.41, 660.51,
660.61, 660.71, 660.81, 660.91     •   661.01, 661.11, 661.21, 661.31, 661.41,
661.91     •   662.01, 662.11, 662.21, 662.31,     •   663.01, 663.11, 663.21,
663.31, 663.41, 663.51, 663.61, 663.81, 663.91     •   664 (and any or no
trailing characters)     •   665.01, 665.11, 665.31, 665.41, 665.51, 665.61,
665.71, 665.81, 665.91, 665.22, 665.72, 665.92, 665.92     •   666.02, 666.12,
666.22, 666.32     •   667.02, 667.12     •   668.01, 668.11, 668.21, 66.881,
668.02, 668.12, 668.22, 668.82     •   669.01, 669.11, 669.21, 669.31, 669.41,
669.51, 669.61, 669.71, 669.81, 669.91, 669.02, 669.12, 669.22, 669.32, 669.42,
669.82, 669.92     •   670.02     •   671.01, 671.11, 671.21, 671.31, 671.42,
671.51, 671.81, 671.91, 671.01,671.12, 671.22, 671.52, 671.82, 671.92     •  
672.02     •   673.01, 673.11, 673.21, 673.31, 673.81, 673.02, 673.12, 673.22,
673.32, 673.82     •   674.01, 674.02, 674.12, 674.22, 674.32, 674.42, 674.82,
674.92     •   675.01, 675.11, 675.21, 675.81, 675.91, 675.02, 675.12, 675.22,
675.82, 675.92     •   676.01, 676.11, 676.21, 676.31, 676.41, 676.51, 676.61,
676.81, 676.91, 676.02, 676.12, 676.22, 676.32, 676.42, 676.52, 676.62, 676.82,
676.92, 677 (no other characters)     •   V27, V27.0, V27.2, V27.3, V27.4,
V27.5, V27.6, V27.7, V27.9

    CPT-4 Codes

  •   59400, 59409, 59410, 59412, 59414, 59430, 59510, 59510, 59514, 59515,
59525, 59610, 59612, 59614, 59618, 59620, 59622, 59821

Revenue Codes

         
HMO Financial Guide for Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
       

 



--------------------------------------------------------------------------------



 



  •   720, 722, 724, 729

Additionally, Report R2 (Income Statement for Newborn) includes newborn claims
for the partial month of birth and the first two (2) months therefter,
previously reported in the AFCD/NJCPW/KidCare A, NJ KidCareB, C, and D, DYFS,
and Blind/Disabled rate cell groupings — Age should shall be determined by
counting the child’s age as of their last birthday, on the first of the month in
which the claim is incurred.
Except for non-State Plan services (Part T) and MCSA reports (Parts U — V), all
revenues and expenses must e reported on Report # 2 using the accrual basis of
accounting for the requested period of the calendar year. Cumulative YTD
revenues and expenses are also required in this report. Each report is based on
statewide reporting except for the rate cell grouping AFDC/NJCPW/NJ KidCare A,
which is to be reported for each of the Northern, Central and Southern region
(Report # 2). Each report must provide total dollar amounts and PMPM amounts.
Cells shaded are not to be filled out. Report # 2 Part S must reconcile to
reports #6A and #6B for the Medicaid managed care at rsik populations. Report #
2 Parts U and V must reconcile to reports #6D and #6E (reports #6D and #6E on a
paid basis) respectively, for the MCSA groups.

The non-State Plan services (See: supplemental Benefits, Article 4.8.1 of the
contract) report (Part T) has been created to provide information on
benefits/services reported within Report # 2, Parts A—S2 in excess of the State
Plan. All medical and administrative expenses must be reported using actual
incurred and paid data for the current period of the calendar year. Unit cost
expenses for the non-State Plan services must also be provided. An E examples of
non-State Plan approved medical expense would be child car seat enhanced
eyeglass allowance and over the counter drugs for adults.
All medical and administrative expenses within the MCSA reports (Parts U — V)
must be reported using paid data for the current period of the calendar year.
Member Months
A member month is equivalent to the one member for whom the HMO has recognized
capitation-based revenue for the entire month. Where the revenue is recognized
for only part of a month for a given individual, a partial, pro-rated member
month should shall be counted. A partial member month is pro-rated based on the
actual number of days in a particular month. The member months should shall be
reported on a cumulative basis by the rate cell grouping as shown on the report.
Enter the number of member months for the current period in the second column of
the member months line and the member months for the year to date in the fourth
column.
The Maternity Income Statement, Part R1 should shall list number of deliveries,
rather than member months. Newborn member months, as defined in the previous
section, will be reported within Part R2 and are not to be included with Parts
S1—S2.
Revenue
Line 1 — Capitated Premiums — revenue recognized on a prepaid basis for
enrollees for provision of a specified range of health services over a defined
period of time, normally generally one month. If advance payments are made to
the HMO, for more than one reporting period, the portion of the

         
HMO Financial Guide for Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
       

 



--------------------------------------------------------------------------------



 



payment that has not been earned must be treated as a liability (Unearned
Premiums). Refer to Part S3 for reconciliations.
Line 2 — supplemental Premiums — Revenue paid to the HMO in addition to
capitated premiums for certain services provided. See Lines 2a through 2f below.
Line 2a — Maternity 1— Supplemental payment per pregnancy outcome. This line
item should shall only be included in Part R1 (Maternity) and Parts S1 and S2
(all rate cell groupings).
Line 2b — Reimbursable HIV/AIDS Drugs and blood Products — Supplemental payment
for HIV/AIDS Drugs (protease inhibitors and effective 7/1/01 other
anti-retrovirals) and clotting factor VIII and IX blood products.
Line 2c — early and Periodic Screening, Diagnosis and Treatment
(EPSDT) Incentive Payment — Supplemental payment for EPSDT services.
Line 2d — Reimbursable Medical and Hospital — Supplemental payment for medical
and hospital expenses for FamilyCare Adults 1—100 percent of FPL, Health Access
individuals without dependent children, and Adult Restricted Aliens (excluding
pregnant women) populations who are under a MCSA program. This revenue should
shall only be included in Part U (FamilyCare Adults 0—100 percent FPL) and part
V (Adult Restricted Aliens) and should is not be included in Parts S1 and S2
(all Rate Cell Groupings).
Line 2e — Managed Care service Administrator Premium — supplemental payment for
administrative expenses for FamilyCare Adults 1—100 percent of FPL, Health
Access individuals without dependent children, and Adult Restricted Aliens
(excluding pregnant women) populations who are under a MCSA program. This
revenue should shall only be included in Part U (FamilyCare Adults 1—100 percent
of FPL) and Part V (Adult Restricted Aliens), and shoule is not be included in
Parts S1 and S2 (All rate cell groupings).
Line 2f — Other — Any other revenue paid by DMAHS to the HMO in addition to
capitation for covered services that is not included in lines 2a, 2b, 2c, 2d, or
2e above.
Line 3 — Total Premiums — All Medicaid/NJ FamilyCare premiums paid to the HMO
reported on lines 1, 2a, 2b, 2c, 2d, 2e, and 2f. A detailed reconciliation of
total premiums received and reported on the Income Statement in Part S1 shall be
included on Report # 2, Table 19, Part S3. Information about any differences
shall be explained in a note to the reports.
Line 4 — interest — Interest earned from all sources including escrow and
reserve accounts.
Line 5 — C.O.B. — Income from Coordination of Benefits and Subrogation.
Alternatively, COB for a particular claim may be recognized as a negative claim
expense.
 

1   Because costs for pregnancy outcomes were not included in the capitation
rates, a separate maternity premium payment is paid for pregnancy outcomes (each
live birth, still birth, or miscarriage occurring at after or after the twelfth
thirteenth (12 13th) week of gestation). This supplemental payment reimburses
HMOs for its inpatient hospital, antepartum, and postpartum costs incurred in
connection with delivery. Costs for care of the baby are included only for the
first two months of newborn claims in the AFDC/NJCPW/NJ KidCare A, NJKidCare B,
C, and D, DYFS, and Blind/Disabled rate cell groupings.

         
HMO Financial Guide for Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
       

 



--------------------------------------------------------------------------------



 



Line 6 — Reinsurance Recoveries — Income from the settlement of claims resulting
from a policy with a private reinsurance carrier.
Line 7 — Other Revenue — Revenue from sources not covered in the previous
revenue accounts.
Line 8 — Total Revenue — Total revenue (the sum of lines 3 through 7).
Expenses
Medical and Hospital
Line 9 — Inpatient Hospital — code 01 — for description, see Medicaid/NJ
FamilyCare Managed Care Contract.
Inpatient hospital costs including ancillary services for enrollees while
confined to an acute care hospital, including OOA hospitalization.
Line 10 — Primary Care — Code 10P — For description, see Medicaid/NJ FamilyCare
Managed Care Contract.
Includes all costs associated with medical services provided in any setting by a
primary care provider, including physicians and other practitioners.
Line 11 — Physician Specialty Services — Code 10S — For description, see
Medicaid/NJ FamilyCare Managed Care Contract.
All costs associated with medical services provided by a physician other than a
PCP.
Line 12 — Outpatient Hospital (excludes ER) — Code 04N — For description, see
Medicaid/NJ FamilyCare Managed Care Contract.
Includes the facility component of the outpatient visit to a free standing
clinic or to a hospital outpatient department should shall be billed separately
and reported in the appropriate service category line item, e.g. physician
specialty services.
Lines 13 — Other Professional Services — Codes 14, 15S, 16, PAS — For
description, see Medicaid/NJ FamilyCare Managed Care Contract.
Compensation paid by the HMO to non-physician providers engaged in the delivery
of medical services
Line 14 — Emergency Room — Code 04E — For description, see Medicaid/NJ
FamilyCare Managed Care Contract.
The facility component of the emergency room visit as well as OOA emergency
rooms costs.
Line 15 — DME/Medical Supplies — codes 30, 31, 32 — For description, see
Medicaid/NJ FamilyCare Managed Care Contract.
The cost of durable medical Equipment (DME) and supplies

         
HMO Financial Guide for Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
       

 



--------------------------------------------------------------------------------



 



Line 16 — Prosthetics and Orthotics — Code 18 — For description, see Medicaid/NJ
FamilyCare Managed Care Contract.
Includes the cost of Prosthetics and Orthotics
Line 17 — Covered Dental — code 11 — For description, see Medicaid/NJ FamilyCare
Managed Care Contract.
Expenses for all covered dental services.
Line 18 — Pharmacy (not to include Reimbursable HIV/AIDS Drugs and Blood
Products)- Code 20N — For description, see Medicaid/NJ FamilyCare Managed Care
Contract.
Expenses for legend and non-legend drugs provided that include both ingredient
costs and dispensing fees. Exclude expense reported to Human Immunodeficiency
Virus (HIV/AIDS Reimbursable Drugs on line 19.
Line 19 — Reimbursable HIV/AIDS Drugs and Blood Products Reimbursable HIV/AIDS
Drugs Code 20H — For description, see Medicaid/NJ FamilyCare Managed Care
Contract.
HIV/AIDS Drugs (protease inhibitors and other anti-retrovirals) and clotting
factor VIII and IX blood products. This expense should shall equal the amount on
Revenue Line 2b.
Line 20 — Home Health, Hospice, PDN Care — codes 40, 50, PDN- For description,
see Medicaid/NJ FamilyCare Managed Care Contract.
Expenses for home health services provided, including nurses, aides and hospice
costs and private duty nursing (PDN).
Line 21 — Transportation — Code 70 — For description, see Medicaid/NJ FamilyCare
Managed Care Contract.
Expenses for all ambulance, medical intensive care units (MICUs) and invalid
coach services
Line 22 — Lab & E-Ray — Codes 60, 65 — For description, see Medicaid/NJ
FamilyCare Managed Care Contract.
The cost of all laboratory and radiology (diagnostic and therapeutic) services
for which the HMO is separately billed.
Line 23 — Vision Care including Eyeglasses — Codes 09, 13 — For description, see
Medicaid/NJ FamilyCare Managed Care Contract.
The cost of routine exams (by non-physicians) and dispensing glasses to correct
eye defects. This category includes the cost of eyeglasses but excludes
ophthalmologist costs related to the treatment of disease or injury to the eye.
Line 24 — Mental Health/Substance Abuse — Code MH, SA — For description, see
Medicaid/NJ FamilyCare Managed Care Contract.
The cost of mental health and substance abuse services including inpatient,
physician services, outpatient hospital, other professional services, and other
services associated with mental health or substance abuse treatment.
Line 25 — Reinsurance Expenses — Expenses for reinsurance or “stop loss”
insurance made to a contracted reinsurer.

         
HMO Financial Guide for Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
       

 



--------------------------------------------------------------------------------



 



Line 26a — EPSDT Medical & PDN — codes 08D, EPM — For description, see
Medicaid/NJ FamilyCare Managed Care Contract.
Line 26b — EPSDT Dental — code EPD — For description, see Medicaid/NJ FamilyCare
Managed Care Contract.
Line 26 — Incentive Pool Adjustment — A reduction to medical expenses for
adjusting the full medical expenses reported. For example, physician withholds
retained by the HMO should shall be included here.
Line 27 — Family Planning — Code FP — For description, see Medicaid/NJ
FamilyCare Managed Care Contract. The cost of family planning services,
including medical history and physical examinations (including pelvic and
breast), diagnostic and laboratory tests, drugs and biologicals, medical
supplies and devices, counseling, continuing medical supervision, continuity of
care genetic counseling.
Line 27 8 — Other Medical — Code XM — For description, see Medicaid/NJ
FamilyCare Managed Care Contract.
Medical expenses not included in lines 9 through 267.
Line 28 9— Total Medical and Hospital — the total of all medical and hospital
expense (sum of lines 9 through 27 8)
Administration
Administration expenses should shall only be reported on the designated forms
for the MCSA populations (Parts U andV) and the forms for all rate cell
groupings (Parts S1—S2). Except for the MCSA rate cell groupings , this
eliminates the need to allocate these costs across the remaining rate cell
groupings. As the State has the responsibility for financial risk for medical
costs of the NJ FamilyCare Adults 1-100 percent of FPL, Health Access
individuals without dependent children, and Adult Restricted Aliens (excluding
pregnant women) populations , the administrative expenses for these populations
should shall be excluded from Parts S1-S2. The administration expenses for these
populations should shall be reported separately in Parts U — V. Administration
must also be reported on Part T if the HMO provides any non-State Plan services.
Costs associated with the overall management and operation of the HMO including
the following components.
Line 29 30 — Compensation — All expenses for administrative services including
compensation and fringe benefits for personnel time devoted to or in direct
support of administration. Include expenses for management contracts. Do not
include marketing expenses here.
Line 30 1 — Occupancy, Depreciation, and Amortization
Line 3210 Interest Expense. Interest paid during the period on loans.
Line 31 — Occupancy, Depreciation, and Amortization
Line 32 3 — Education/and Outreach Marketing — Expenses incurred for education
and outreach activities for enrollees. Expenses directly related to marketing
activities including advertising,

         
HMO Financial Guide for Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
       

 



--------------------------------------------------------------------------------



 



printing, marketing salaries, and fringe benefits, commissions, broker fees,
travel, occupancy, and other expenses allocated to the marketing activity.
Line 33 4 — Sanctions — Expenses related to events where DMAHS finds the
contractor to be out of compliance with the program standards, performance
standards, or the terms and conditions of the Medicaid managed care contract.
Line 33 — Marketing Expenses directly related to marketing activities including
advertising, printing, marketing salaries, and fringe benefits, commissions,
broker fees, travel, occupancy, and other expenses allocated to the marketing
activity.
Line 35 44 — Corporate Overhead Allocations — all expenses for management fees,
and other allocations of corporate expenses. Methodologies for allocated
expenses may include PMPM, percent of revenue, percent of head counts and/or
full-time equivalents (FTE), etc. Include an explanation of the expenses
included and the basis of methodology in the notes to the financial reports.
Line 36 — Subcontracted/Delegated Administrative Services — Administrative
portion of Delegated Administrative expenses such as Pharmacy Benefits Manager
(PBM) or Third Party Administrator (TPA) payments that cover costs such as
claims processing and medical management of the PBM/TPA. An example of TPA
expenses includes dental subcontractors and delegated case management
administrative expenses.
Line 34 7 — Other — Costs which are not appropriately assigned to the health
plan administration categories defined in lines 30 to 36 above. An explanation
for this expense must be detailed on Table 19, Part S3 for categories where the
expense is greater than $250,000.
Line 35 8 — Total Administration — The total of costs of administration (the sum
of line 28 9 through 34 7)
Line 36 9 — Total Expenses — The sum of Total Medical and Hospital expenses
(Line 28 9) and total Administration (Line 35 8).
Line 3740 — Operation Income (Loss) Excess or deficiency of Total Revenue (line
8) minus Total Expenses Line 36 9).
Line 38 41 — Extraordinary Item — A non-recurring gain or loss.
Line 39 42 — Provision for State, Federal , and o Other g Governmental Income
Taxes — All income taxes for the period.
Line 42 3 — Other than Income taxes — Expenses other than the state or federal
income taxes (i.e. state assessments irrespective of profit position).
Line 44 032 — Adjustment for prior period IBNR estimates — should shall include
a reconciliation within Part S3 and an explanation of prior period IBNR
estimates and a detailed calculation within Report # 2, Table 20, Parts A
through D. A contra-expense would be reported if IBNR estimates exceeded actual
expenses.

         
HMO Financial Guide for Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
       

 



--------------------------------------------------------------------------------



 



Report Guidelines Specifications
In the explanation below, the term “IBNR” is used to represent all claims
incurred, but unpaid. In statutory accounting for HMOs the incurred claims for a
period are calculated as follows:

                          Example for Quarter Ending   Example Using Dollars    
06/30/2003xx Reporting                     Period    
Claims paid in the period
  Claims Paid in quarter ending06/30/2003 xx           $ 48,000,000  
+IBNR at the end of the period
  + IBNR as of 06/30/2003xx           $ 11,000,000  
- IBNR at the end of the prior period
  - IBNR as of 03/31/2003xx           –$ 9,000,000  
+Subcapitation Payments,Pharmacy Rebates, settlements at the end of the period
  +Subcapitation Payments, Pharmacy Rebates, settlements as of 06/30/20xx      
    +$ 500,000  
- Subcapitation Payments, Pharmacy Rebates, settlements at the end of the prior
period
  - Subcapitation Payments, Pharmacy Rebates, settlements as of 3/31/20xx      
    –$ 450,000  
Claims incurred in the period
  Claims incurred in quarter ending 06/30/20xx           $ 50,0050,000  

         
HMO Financial Guide for Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
       

 



--------------------------------------------------------------------------------



 



Report GuidelinesSpecifications
The above calculation can be split into two components — the first for services
rendered in the period and the second for services rendered prior to the period,
as follows:

                                      Incurred in Quarter   Incurred in   Total
    Ending   03/31/2003xx &             06/30/2003xx   Prior    
Claims paid in QTR ending 06/30/20 03 xx
  $ 39,500,000             $ 8,500,000     $ 48,000,000  
+IBNR as of 06/30/20 03 xx
  $ 10,900,000             $ 100,000     $ 11,000,000  
-IBNR as of 03/31/20 03 xx
    None           $ 9,000,000     $ 9,000,000  
+ Subcapitation Payments, Pharmacy Rebates, Settlements as of 06/30/20xx
  $ 50,000             $ 450,000     $ 500,000  
- Subcapitation Payments, Pharmacy Rebates, Settlements as of 03/31/20xx
    None           $ 450,000     $ 450,000  
Recognized in QTR Ending 06/30/20 03xx
  $ 50,4050,000       —     $ 400,000     $ 50,0050,000  

In the example, claims incurred in the quarter ending 06/30/2003 xx are
$50.45 million. This is the amount that would be shown on Report # 2S Line 28 9;
the Statewide Total hospital and Medical Expense for the 3 months ended
06/30/2003 xx. The negative $0.4 million would be reported on line 44032
Adjustment for prior period IBNR estimates. This is the effect of the estimation
error for the prior year end IBNR. Such Estimation errors are to be expected,
since the actual amount of unpaid claims will never exactly match the estimate
made earlier.
The sum of the amounts on lines 28 9 and 44032 should shall be consistent with
the statutory accounting amount of claims recognized as incurred in the period,
$50 million in the example above. Information about a Any non-claim adjustments
for prior periods which are not to be grouped into Line 44032, but not in Report
#1, in line 4543, and should shall be explained in a note to the reports. A
detailed reconciliation of prior period IBNR shall be included on Report # 2,
Table 19, Part S3.
Line 45 43 — Non Cliam adjustments for Prior periods.
Line 46 541 — Net Income (loss) — Operation Income (Loss) (line 37 40) minus
Lines 38, 39, 41, 42, 423, and 434 and 45043

         
HMO Financial Guide for Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
       



--------------------------------------------------------------------------------



 



Report Guidelines Specifications
Report # 3 (Table 21): Maternity Outcome Counts
This report provides counts of second and third trimester maternity outcomes2
for the current period and year-to-date.
The HMO will provide counts for the following:
Live Births

  -   Cesarean section deliveries     -   Vaginal deliveries

Non-Live Births
These counts will be reported for the following rate cell groupings and
geographic areas.

     
Rate Cell Grouping
  Geographic Area
AVDC/NJCPW/NJ KidCare A
  Northern
AVDC/NJCPW/NJ KidCare A
  Central
AVDC/NJCPW/NJ KidCare A
  Southern
All Other
  Statewide

Multiple births should be counted as one maternity outcome.
 

2   Still or live births at or after the twelfth thirteenth week of gestation,
excluding elective abortions.

HMO Financial Guide for Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs

 



--------------------------------------------------------------------------------



 



Report Guidelines Specifications
Report # 4: Claims Processing Lag Report (Tables 4A & 4B)
This report is meant to provide a detailed summary of manual and electronic
submitted claims that were processed during the quarter.
Table 4A
Use Table 4A to report manually submitted claims that were processed during the
quarterly period. Claims submitted and processed electronically must be reported
separately on Table 4b. Manual claims submission shall be processed within
40 days of receipt. Report amounts for each consolidated category of service and
listed in Column 1 in the following columns:
Column 2 — Non-Processed Claims from Prior Quarters — Enter the number manually
submitted claims on-hand that were unprocessed as of the closing date of the
last quarterly period. The number shall be the same as was reported in Column 16
of the prior quarterly report.
Column 3 — Claims Received During Quarter — Enter the amount of all manually
submitted claims that were received during the quarterly period being reported.
Column 4 — Total Claims — Enter the sum of Columns 2 and 3
Column 5 — Claims Processed This Quarter — Enter the amount of all manually
submitted claims processed (both paid and denied) during the quarterly period
being reported. Do not count pended claims.
Column 6 — 01—40 Days. Enter the number of all manually submitted claims
processed (both paid and denied) within 40 days of their receipt. Note: The
number of days required to process a claim is calculated by comparing the date
the claim was received by the contractor to the date the claim was paid or
denied by the contractor (See Article 7.16.5 of the contractor for further
detail).
Column 7 — Percent of Total — enter the percentage of manually submitted claims
processed (both paid and denied) within 40 days of their receipt (Compared to
total claims processed. Divide Column 6 by 5).
Column 8 — 41—60 Days Enter the number of all manually submitted claims
processed (both paid and denied) between 41—60 days of their receipt
Column 9 — Percent of Total — enter the percentage of manually submitted claims
processed (both paid and denied) between 41—60 days of their receipt. (Compared
to total claims processed. Divide Column 8 by 5).
Column 10 — 61—90 Days — Enter the number of all manually submitted claims
processed (both paid and denied) between 61—90 days of their receipt
      

HMO Financial Guide for Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs

 



--------------------------------------------------------------------------------



 



Column 11 — Percent of Total — enter the percentage of manually submitted claims
processed (both paid and denied) between 61—90 days of their receipt. (Compared
to total claims processed. Divide Column 10 by 5).
Column 12 — 91—120 Days — Enter the number of all manually submitted claims
processed (both paid and denied) between 91—120 days of their receipt
Column 13 — Percent of Total — enter the percentage of manually submitted claims
processed (both paid and denied) between 91—120 days of their receipt. (Compared
to total claims processed. Divide Column 12 by 5).
Column 14 — > 120 days — Enter the number of all manually submitted claims
processed (both paid and denied) after 120 days of their receipt
Column 15 — Percent of Total — enter the percentage of manually submitted claims
processed (both paid and denied) after 120 days of their receipt. (Compared to
total claims processed. Divide Column 14 by 5).
Column 16 — Non-Processed Claims on Hand at End of Quarter — Enter the number of
manually submitted claims on hand that were not processed as of closing date of
the last report period. (Should be the difference of Column 4 minus Column 5).
Same number should match number of claims entered in Column 2 of next quarter
Report.
Column 17 — Percent of Claims Not Processed at End of Quarter — Divide Column 16
by Column 4 to arrive at percent.
Table 4B
Use Table 4B to report electronically submitted claims that were processed
during the quarterly period. Claims submitted and processed manually must be
reported separately on Table 4A. Electronic claims submission shall be processed
within 30 days of receipt. Report amounts for each consolidated category of
service and total listed in Column 1 in the following columns:
Column 2 — Non-Processed Claims from Prior Quarters — Enter the number
electronically submitted claims on-hand that were unprocessed as of the closing
date of the last quarterly period. The number shall be the same as was reported
in Column 16 of the prior quarterly report.
Column 3 — Claims Received During Quarter — Enter the amount of all
electronically submitted claims that were received during the quarterly period
being reported.
Column 4 — Total Claims — Enter the sum of Columns 2 and 3.
Column 5 — Claims Processed This Quarter — Enter the amount of all
electronically submitted claims processed (both paid and denied) during the
quarterly period being reported. Do not count pended claims.
      

HMO Financial Guide for Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs

 



--------------------------------------------------------------------------------



 



Column 6 — 01—30 Days. Enter the number of all electronically submitted claims
processed (both paid and denied) within 30 days of their receipt. Note: The
number of days required to process a claim is calculated by comparing the date
the claim was received by the contractor to the date the claim was paid or
denied by the contractor (See Article 7.16.5 of the contractor for further
detail).
Column 7 — Percent of Total — enter the percentage of electronically submitted
claims processed (both paid and denied) within 30 days of their receipt
(Compared to total claims processed. Divide Column 6 by 5).
Column 8 — 31—60 Days Enter the number of all electronically submitted claims
processed (both paid and denied) between 31—60 days of their receipt
Column 9 — Percent of Total — enter the percentage of electronically submitted
claims processed (both paid and denied) between 31—60 days of their receipt.
(Compared to total claims processed. Divide Column 8 by 5).
Column 10 — 61—90 Days — Enter the number of all electronically submitted claims
processed (both paid and denied) between 61—90 days of their receipt
Column 11 — Percent of Total — enter the percentage of electronically submitted
claims processed (both paid and denied) between 61—90 days of their receipt.
(Compared to total claims processed. Divide Column 10 by 5).
Column 12 — 91—120 Days — Enter the number of all electronically submitted
claims processed (both paid and denied) between 91—120 days of their receipt
Column 13 — Percent of Total — enter the percentage of electronically submitted
claims processed (both paid and denied) between 91—120 days of their receipt.
(Compared to total claims processed. Divide Column 12 by 5).
Column 14 — > 120 days — Enter the number of all electronically submitted claims
processed (both paid and denied) after 120 days of their receipt
Column 15 — Percent of Total — enter the percentage of electronically submitted
claims processed (both paid and denied) after 120 days of their receipt.
(Compared to total claims processed. Divide Column 14 by 5).
Column 16 — Non-Processed Claims on Hand at End of Quarter — Enter the number of
electronically submitted claims on hand that were not processed as of closing
date of the last report period. (Should be the difference of Column 4 minus
Column 5). Same number should match number of claims entered in Column 2 of next
quarter Report.
Column 17 — Percent of Claims Not Processed at End of Quarter — Divide Column 16
by Column 4 to arrive at percent.
      

HMO Financial Guide for Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs

 



--------------------------------------------------------------------------------



 



Report Guidelines Specifications
Report # 3 (Table 21) :Maternity Outcome Counts
This report provides counts of second and third trimester maternity outcomes3
for the current period and year-to-date.
The HMO will provide counts for the following:
Live Births

      Cesarean section deliveries         Vaginal deliveries

Non-Live Births
These counts will be reported for the following rate cell groupings and
geographic areas.

     
Rate Cell Grouping
  Geographic Area
AVDC/NJCPW/NJ KidCare A
  Northern
AVDC/NJCPW/NJ KidCare A
  Central
AVDC/NJCPW/NJ KidCare A
  Southern
All Other
  Statewide

 

3   Still or live births at or after the twelfth thirteenth week of gestation,
excluding elective abortions.

  HMO Financial Guide for Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs

 



--------------------------------------------------------------------------------



 



Report Guidelines Specifications
Report # 7: Stop Loss Summary (Table 7, Parts A-C)
The contractor shall identify reinsurance coverage in effect during the calendar
year for the reporting period ending December 31 of each year. For each of the
designated eligibility categories, the contractor shall report the total number
of enrollees that exceeded the stop-loss threshold and the total net
expenditures exceeding the stop-loss threshold during the period.
      

HMO Financial Guide for Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs

 



--------------------------------------------------------------------------------



 



Report Guidelines Specifications
Report # 10: Third Party Liability Collections (Table 10)
The contractor shall report quarterly the categories of all third party
liability collections and shall include the amounts and nature of all third
party payments recovered for Medicaid/NJ FamilyCare enrollees, included but not
limited to, payments for services and conditions which are:

  •   Covered through coordination of benefits;     •   Employment related
injuries or illnesses;     •   Related to motor vehicle accidents, whether
injured as pedestrians, drivers, passengers, or bicyclists; and     •  
Contained in diagnosis Codes 800 through 999 (ICD9CM) with the exception of Code
994.6.

Multiple births should be counted as one maternity outcome.
      

HMO Financial Guide for Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs

 



--------------------------------------------------------------------------------



 



Appendix A — IBNR Methodology
IBNR Methodology
IBNRs are difficult to estimate because of the quantity of service and exact
service cost are not always known until claims are actually received. Since
medical claims are the major expenses incurred by the HMOs, it is extremely
important to accurately identify costs for outstanding unbilled services. To
accomplish this, a reliable claims system and a logical IBNR methodology are
required.
Selection of the most appropriate system for estimating IBNR claims expense
requires judgment based on an HMO’s own circumstances, characteristics, and the
availability and reliability of various data sources. A primary estimation
methodology along with supplementary analysis usually produces the most accurate
IBNR estimates. Other common elements needed for successful IBNR systems are:

  •   An IBNR system must function as part of the overall financial management
and claims system. These systems combine to collect, analyze, and share claims
data. They require effective referral, prior authorization, utilization review,
and discharge planning functions. Also, the HMO must have a full accrual
accounting system. Full accrual accounting systems help properly identify and
record the expense, together with the related liability, for all unpaid and
unbilled medical services provided to HMO members.     •   An effective IBNR
system requires the development of reliable lag tables that identify the length
of time between provision of service, receipt of claims, and processing and
payment of claims by major provider type (inpatient hospital, physician,
pharmacy, and other medical). Reliable claims/cash disbursement systems
generally produce most of the necessary data. Lag tables, and the projections
developed from them, are most useful when there is sufficient, accurate claims
history, which show stable claims lag patterns. Otherwise, the tables will need
modification, on a pro forma basis, to reflect corrections for known errors or
skewed payment patterns. The data included in the lag schedules should shall
include all information received to date in order to take advantage of all known
amounts (i.e., RBUCs and paid claims).

Accurate, complete, and timely claims data should shall be monitored, collected,
compiled, and evaluated as early as possible. Whenever practical, claims data
collection and analysis should shall begin before the service is provided (i.e.
prior authorization records). This prospective claims data, together with claims
data collected as the services are provided, should shall be used to identify
claims liabilities. Claims data should shall also be segregated to permit
analysis by major rate code, region/county, and consolidated category of
service.
Subcontractor agreements should shall clearly state each party’s responsibility
for claims/encounter submission, prior notification, authorization, and
reimbursement rates. These agreements should shall be in writing, clearly
understood and followed consistently by each party.
The individual IBNR amounts, once established, should shall be monitored for
adequacy and adjusted as needed. If IBNR estimates are subsequently found to be
significantly inaccurate, analysis should shall be performed to determine the
reasons for the inaccuracy. Such an analysis should shall be used to refine an
HMO’s IBNR methodology if applicable.
      

HMO Financial Guide for Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs

 



--------------------------------------------------------------------------------



 



There are several different methods that can be used to determine the amount of
IBNRs. The HMO should shall employ the one that best meets its needs and
accurately estimates its IBNRs. If an HMO is utilizing a method different from
the methods included herein, a detailed description of the process must be
submitted to the State for approval. This process may be described in the “notes
to Financial Reports” section. The IBNR methodology used by the HMO must be
evaluated by the HMO’s independent accountant or actuary for reasonableness.
Case Basis Method
Accruals are based on estimates of individual claims and/or episodes. This
method is generally used for those types of claims where the amount of the cost
will be large, requiring prior authorization. The final estimated cost could be
made after the services have been authorized by the HMO. For example, if an HMO
knows how many hospitals days were authorized for a certain time period, and can
incorporate the contracted reimbursement arrangement(s) with the hospital (s), a
reasonable estimate should be attainable. This is also the most common and can
be the most accurate method for small and medium sized organizations.
Average Cost Method
As the name suggests, average costs of services are used to estimate total
expense. The expenses estimated using average costs. Two primary average costs
methods are discussed below. It is important to note that each method may be
used by and HMO to estimate different categories of IBNRs (i.e. hospitalization
vs. other medical). Also, either method may be utilized in conjunction with
other IBNR methodologies discussed in this document.
PMPM Averages
Under this method the average costs are based on the population of each rate
code (or group of homogenous rate codes) over a given time period, in this case
one month. The average cost may cover one or more service categories and it
multiplied by the number of members in the specific population to estimate the
total expense of the service category. Any claims paid are subtracted from the
expense estimate that results in the IBNR liability estimate for that service
category.
Per Diem or Per Service Averages
Averages for this method are of specific occurrences known by the HMO at the
time of the estimation. Therefore, it is first necessary to know how many
hospital days, procedure or visits were authorized as of the date for which the
IBNR is being estimated. Again, once the total expense has been estimated, the
amount of related paid claims should shall be subtracted to get the IBNR
liability. This method is primarily used for hospitalization IBNRs as HMOs know
the amount of hospital days authorized at any given time.
Lag Tables
Lag tables are used to track historical payment patterns. When a sufficient
history exists and a regular claims submission pattern has been established,
this methodology can be employed. All HMOs should shall use lag information as a
validation test for accruals calculated using other methods., if it is not the
primary methodology employed. Typically, the information on the

  HMO Financial Guide for Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs

 



--------------------------------------------------------------------------------



 



schedules I organized according to the month claims are incurred on the
horizontal axis and the month claims are paid by the HMO on the vertical axis.
Once a number of months becomes “fully developed” (i.e. claims submissions are
thought to be complete for the month of service), the information can be
utilized to effectively estimate IBNRs. Computing the average period over which
claims are submitted historically and applying this information to months that
are not yet fully developed does this.
      

HMO Financial Guide for Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs

 



--------------------------------------------------------------------------------



 



Appendix B — Report Forms
Quarterly Report Forms
This section includes copies of the forms to be completed electronically by the
HMO for each quarter.

  •   Quarterly Certification Statement     •   Report # 1: Lag Report

  o   Part A: Lag Report for Inpatient Hospital Payments Excluding MCSA
Populations.     o   Part B: Lag Report for Physician Payments Excluding MCSA
Populations     o   Part C: Lag Report for Pharmacy Payments Excluding MCSA
Populations     o   Part D: Lag Report for Other Medical Payments Excluding MCSA
Populations     o   Part E: Lag Report for MCSA Populations

  •   Report # 2: Income Statement by RATE CELL GROUPING

  o   Part A: AFDC/NJCPW/NJ KidCare A — Northern Region     o   Part B:
AFDC/NJCPW/NJ KidCare A — Central Region     o   Part C: AFDC/NJCPW/NJ KidCare A
— Southern Region     o   Part D: DYFS — Statewide     o   Part E: ABD with
Medicare — DDD — Statewide     o   Part F: ABD with Medicare — non-DDD —
Statewide     o   Part G: Non-ABD — DDD — Statewide     o   Part H: ABD without
Medicare — DDD — Statewide     o   Part I: ABD without Medicare — Non DDD —
Statewide     o   Part J: NJ KidCare B&C Statewide     o   Park K: NJ KidCare D
Statewide     o   Part L: Reserved     o   Part M: NJ FamilyCare Parents 0-133%
FPL — Statewide     o   Part N: (Reserved)     o   Part O: NJ FamilyCare Parents
134-200 250% FPL — Statewide     o   Part P: ABD with Medicare — AIDS- Statewide
    o   Part Q: Non- ABD — AIDS- Statewide     o   Part R1: Maternity- Statewide
    o   Part R2: Newborn — Statewide     o   Part S1: All Rate Cell Groupings
Current Quarter — Statewide     o   Part S2: All Rate Cell Groupings Year — To
-Date — Statewide     o   Part S3: Reconciliations     o   Part T: Non-State
Plan Services     o   Part U: NJ FamilyCare Adults 0-100% FPL — Statewide     o
  Part V: Adult Restricted Aliens — Statewide

  •   Report # 3: table 21: Maternity Outcome Counts     •   Report # 4: Claims
Processing Lag Report

  o   Part A: Claims Processing Lag Report for Manually Submitted Claims     o  
Part B: Claims Processing Lag Report for Electronically Submitted Claims

  •   Report # 7: Stop Loss Summary     •   Report # 10 : Third Party Liability
Collections     •   Notes to Financial Reports

      

HMO Financial Guide for Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs

 



--------------------------------------------------------------------------------



 



Appendix B — Report Forms
QUARTERLY CERTIFICATION STATEMENT
OF

 
HMO NAME
TO THE
NEW JERSEY DEPARTMENT OF HUMAN SERVICES
DIVISION OF MEDICAL ASSISTANCE AND HEALTH SERVICES
FOR THE PERIOD ENDED
 
(Month/day/year)
Name of Preparer _________________
Title ________________
Phone Number ______________
Please check which reports are included with this packet:
O Report # 1
  O Report # 2   O Report # 3
O Report # 4
  O Report # 7   O Report # 10

I hereby attest that the information submitted in the reports herein is current,
complete and accurate to the best of my knowledge. I understand that whoever
knowingly and willfully makes or causes to be made a false statement or
representation on the reports may be prosecuted under applicable state laws. In
addition, knowingly and willfully failing to fully and accurately disclose the
information requested may result in denial of a request to participate, or where
the entity already participates, a termination of an HMO’s agreement or contract
with the State.

         
Date
  Chief Financial Officer   Signature

      

HMO Financial Guide for Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs

 



--------------------------------------------------------------------------------



 



Appendix B — Report Forms
NOTES TO FINANCIAL REPORTS
Any notes or further explanation of any items contained in any of the reports or
in the reporting of financial disclosures are to be noted here. Appropriate
references and attachments are to be used as necessary. Space is provided below
or you may use a separate page as necessary.
      

HMO Financial Guide for Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs

 



--------------------------------------------------------------------------------



 



Table # 4 — Part A — claims Processing Lag Report for Manually Submitted Claims
For the Three months ending _______ for _______

                                                                               
                                                  Claims Processed During
Quarter   1   2     3     4     5     6     7     8     9     10     11     12  
  13     14     15     16     17                                                
                                                                             
Percent       Non                                                              
                                              Non     of Non       Processed    
                                                                               
                        Processed     Processed       Claims     Claims        
    Claims                                                                      
              Claims     Claims       from     Received             Processed  
                                                                               
  on Hand     on Hand   Consolidated   Prior     During     Total     this    
01-40     Percent     41-60     Percent     61-90     Percent     91-120    
Percent     >120     Percent     at end of     at End of   Category of service  
quarter     Quarter     Claims     Quarter     Days     of Total     Days     of
Total     Days     of Total     Days     of Total     days     of Total    
Quarter     Quarter    
Inpatient Hospital
                                                                               
                                               
Primary Care
                                                                               
                                               
Physician Specialty Services
                                                                               
                                               
Other Professional Services
                                                                               
                                               
Emergency Room
                                                                               
                                               
DME/Medical Supplies
                                                                               
                                               
Prosthetics
                                                                               
                                               
Dental
                                                                               
                                               
Pharmacy
                                                                               
                                               
AIDS/HIV Reimbursable Drugs
                                                                               
                                               
Home Health Care
                                                                               
                                               
Transportation
                                                                               
                                               
Lab and X-Ray
                                                                               
                                               
Vision Care & Eyeglasses
                                                                               
                                               
Mental Health/Substance Abuse
                                                                               
                                               
Other Medical
                                                                               
                                               
Grand Total
                                                                               
                                               

      

HMO Financial Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs

 



--------------------------------------------------------------------------------



 



Table # 4 — Part B — Claims Processing Lag Report for Electronically Submitted
Claims
For the Three months ending __________ for ___________

                                                                               
                                                  Claims Processed During
Quarter   1   2     3     4     5     6     7     8     9     10     11     12  
  13     14     15     16     17                                                
                                                                             
Percent       Non                                                              
                                              Non     of Non       Processed    
                                                                               
                        Processed     Processed       Claims     Claims        
    Claims                                                                      
              Claims     Claims       from     Received             Processed  
                                                                               
  on Hand     on Hand   Consolidated   Prior     During     Total     this    
01-30     Percent     31-60     Percent     61-90     Percent     91-120    
Percent     >120     Percent     at end of     at End of   Category of service  
quarter     Quarter     Claims     Quarter     Days     of Total     Days     of
Total     Days     of Total     Days     of Total     days     of Total    
Quarter     Quarter    
Inpatient Hospital
                                                                               
                                               
Primary Care
                                                                               
                                               
Physician Specialty Services
                                                                               
                                               
Other Professional Services
                                                                               
                                               
Emergency Room
                                                                               
                                               
DME/Medical Supplies
                                                                               
                                               
Prosthetics
                                                                               
                                               
Dental
                                                                               
                                               
Pharmacy
                                                                               
                                               
AIDS/HIV Reimbursable Drugs
                                                                               
                                               
Home Health Care
                                                                               
                                               
Transportation
                                                                               
                                               
Lab and X-Ray
                                                                               
                                               
Vision Care & Eyeglasses
                                                                               
                                               
Mental Health/Substance Abuse
                                                                               
                                               
Other Medical
                                                                               
                                               
Grand Total
                                                                               
                                               

      

HMO Financial Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs

 



--------------------------------------------------------------------------------



 



Table # 7: Parts A—C — Stop Loss Summary
For the Calendar Year ENDING ______________ For _____________________

                                          A. Coverage
    Aggregate Stop Loss   Maximum Per Enrollee Per     Maximum Aggregate    
Includes Insolvency               Threshold   Year     Lifetime Per Enrollee    
Insurance (Y/N)     Deductible     Cost of Premiums PMPM    
$
  $
 
Policy Expiration Date       $               $
 
00/00/0000       $    

                                                  B
  Category of Eligibility   AFDC   DYFs   ABD   NJ KidCare   FamilyCare   TOTAL
 
Number of Enrollees Exceeding Stop Loss
                                               
Net Expenditures Above Stop Loss
    $       $       $       $       $       $  

                          C. List Details for Each Individual (Name or ID Not
Required)
        Net Expenditures Above Stop Loss     Primary Diagnosis/Major Procedure  
  Reinsurance Recoveries    
1
                       
2
                       
3
                       
4
                       
5
                       
6
                       
7
                       
8
                       
9
                       
10
                       
11
                       
12
                       
13
                       
14
                       
15
                       
Total (lines 1 through 15)
                       
Table # 19, Parts S2, Line 6
                       
Difference
                       

Table # 10 — Third Party Liability *

  HMO Financial Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs

 



--------------------------------------------------------------------------------



 



FOR THE THREE MONTHS ENDING __________ FOR ___________

                  COA   Employment Related   Motor Vehicle Related   Other  
Health Insurance  
AFDC**
  $   $   $   $
DYFS
  $   $   $   $
Aged with Medicare
  $   $   $   $
Aged w/o Medicare
  $   $   $   $
Blind and Disabled with Medicare +
  $   $   $   $
Blind and Disabled w/o Medicare +
  $   $   $   $
NJ KidCare
  $   $   $   $
NJ FamilyCare
  $   $   $   $
Total
  $   $   $   $

 

*   Enter total amount collected for each eligibility category.   **   Include
New Jersey care children and pregnant women   +   Include essential spouses

      

HMO Financial Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs

 



--------------------------------------------------------------------------------



 



NOTES TO FINANCIAL REPORTS
FOR THE THREE MONTHS ENDING _________________________         FOR
________________
Any notes or further explanations of any items contained in any of the reports
or in the reporting of financial disclosures are to be noted here. Appropriate
references and attachments are to be used as necessary. Space is provided below
or you may use a separate page as necessary.
Table # 4

  •   Part A — Claims Lag report for manually submitted     •   Part B — Claims
Lag report for electronically submitted

Table # 7
Parts A—C — Stop Loss
Table # 10 — Third Party Liability
Table # 19
Parts A—V — Income Statement by RATE CELL GROUPINGS
Table # 20
Part A — Lag Report for Inpatient hospital Payments
Part B — Lag Report for physician Payments
Part C — Lag Report for pharmacy Payments
Part D — Lag Report for Other Medical Payments
Part E — Lag Report for MCSA Payments
Table # 21
Maternity Outcome Counts
Table # 21 — Maternity Outcome Counts
      

HMO Financial Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs

 



--------------------------------------------------------------------------------



 



FOR THE THREE MONTHS ENDING ________         FOR _____________
        (HMO NAME)

                                                      Current Period     Year to
Date       Live Births     Non-live       Live Births     Non-live      
C-Section     Vaginal     births     C-Section     Vaginal     births    
NORTHERN REGION
                                               
CENTRAL REGION
                                               
SOUTHERN REGION
                                               
STATEWIDE ALL OTHER
                                               
TOTAL
                                               

Note: Only outcomes on or after the thirteenth week of gestation should be
included in this report, excluding elective abortions.
      

HMO Financial Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs

 



--------------------------------------------------------------------------------



 



HMO Financial Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs

 



--------------------------------------------------------------------------------



 



Table #20 – Part A – Lag Report for Inpatient Hospital Payments
FOR THE THREE MONTHS ENDING ___                FOR ___
(HMO NAME)

                                                                               
                                                                               
              (1)   (2)   (3)     (4)     (5)     (6)     (7)     (8)     (9)  
  (10)     (11)     (12)     (13)     (14)     (15)     (16)     (17)     (18)  
  (19)     (20)     (21)     (22)     (23)           Current     1st Prior    
2nd Prior     3rd Prior     4th Prior     5th Prior     6th Prior     7 Prior  
  8 Prior     9 Prior     10 Prior     11th Prior     12thPrior     13 Prior    
14 Prior     15 Prior     16 Prior     17 Prior     18 Prior     19 Prior    
20th Prior   Line   Month of Payment   Month     month     month     month    
month     month     month     month     month     month     month     month    
month     month     month     month     month     month     month     month    
month  
1
  Current Month                                                                
                                                                               
                       
2
  1st Prior month                                                              
                                                                               
                         
3
  2nd Prior month                                                              
                                                                               
                         
4
  3rd Prior month                                                              
                                                                               
                         
5
  4th Prior month                                                              
                                                                               
                         
6
  5th Prior month                                                              
                                                                               
                         
7
  6th Prior month                                                              
                                                                               
                         
8
  7 Prior month                                                                
                                                                               
                       
9
  8 Prior month                                                                
                                                                               
                       
10
  9 Prior month                                                                
                                                                               
                       
11
  10 Prior month                                                                
                                                                               
                       
12
  11th Prior month                                                              
                                                                               
                         
13
  12th Prior month                                                              
                                                                               
                         
14
  13 Prior month                                                                
                                                                               
                       
15
  14 Prior month                                                                
                                                                               
                       
16
  15 Prior month                                                                
                                                                               
                       
17
  16 Prior month                                                                
                                                                               
                       
18
  17th prior month                                                              
                                                                               
                         
19
  18th prior month                                                              
                                                                               
                         
20
  19th prior month                                                              
                                                                               
                         
21
  20th prior month                                                              
                                                                               
                         
22
  21st prior month                                                              
                                                                               
                         
23
  22nd prior month                                                              
                                                                               
                         
24
  23rd prior month                                                              
                                                                               
                         
25
  24th prior month                                                              
                                                                               
                         
26
  25th prior month                                                              
                                                                               
                         
27
  26th prior month                                                              
                                                                               
                         
28
  27th prior month                                                              
                                                                               
                         
29
  28th prior month                                                              
                                                                               
                         
30
  29th prior month                                                              
                                                                               
                         
31
  30th prior month                                                              
                                                                               
                         
32
  31st prior month                                                              
                                                                               
                         
33
  32rd prior month                                                              
                                                                               
                         
34
  33 prior month                                                                
                                                                               
                       
35
  34 prior month                                                                
                                                                               
                       
36
  35th prior month                                                              
                                                                               
                         
37
  Months before                                                                
                                                                               
                       
 
  35th prior month                                                              
                                                                               
                         
38
  Total Claim Payments                                                          
                                                                               
                             
39
  Subcapitation payments                                                        
                                                                               
                               
40
  Pharmacy Rebates                                                              
                                                                               
                         
41
  Settlements                                                                  
                                                                               
                     

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   





--------------------------------------------------------------------------------



 



                                                                               
                                                                               
              (1)   (2)   (3)     (4)     (5)     (6)     (7)     (8)     (9)  
  (10)     (11)     (12)     (13)     (14)     (15)     (16)     (17)     (18)  
  (19)     (20)     (21)     (22)     (23)           Current     1st Prior    
2nd Prior     3 Prior     4th Prior     5th Prior     6th Prior     7 Prior    
8 Prior     9 Prior     10 Prior     11th Prior     12thPrior     13 Prior    
14 Prior     15 Prior     16 Prior     17 Prior     18 Prior     19 Prior    
20th Prior   Line   Month of Payment   Month     month     month     month    
month     month     month     month     month     month     month     month    
month     month     month     month     month     month     month     month    
month  
42
  Sum of claims,                                                                
                                                                               
                       
 
  Subcapitation payments, and                                                  
                                                                               
                                     
 
  settlements                                                                  
                                                                               
                     
43
  Current estimate of                                                          
                                                                               
                             
 
  remaining liability                                                          
                                                                               
                             
44
  Total Incurred Claims                                                        
                                                                               
                               

Table #20 – Part A – Lag Report

                                                                               
                                                                      (1)   (2)
  (24)     (25)     (26)     (27)     (28)     (29)     (30)     (31)     (32)  
  (33)     (34)     (35)     (36)     (37)     (38)     (39)     (40)          
        Current     1st Prior     2nd Prior     3rd Prior     4th Prior     5th
Prior     6th Prior     7 Prior     8 Prior     9 Prior     10 Prior    
11thPrior     12th Prior     13 Prior     14 Prior     15 Prior                
  Line   Month of Payment   Month     month     month     month     month    
month     month     month     month     month     month     month     month    
month     month     month                  
1
  Current Month                                                                
                                                                               
2
  1st Prior month                                                              
                                                                               
 
3
  2nd Prior month                                                              
                                                                               
 
4
  3rd Prior month                                                              
                                                                               
 
5
  4th Prior month                                                              
                                                                               
 
6
  5th Prior month                                                              
                                                                               
 
7
  6th Prior month                                                              
                                                                               
 
8
  7 Prior month                                                                
                                                                               
9
  8 Prior month                                                                
                                                                               
10
  9 Prior month                                                                
                                                                               
11
  10 Prior month                                                                
                                                                               
12
  11th Prior month                                                              
                                                                               
 
13
  12th Prior month                                                              
                                                                               
 
14
  13 Prior month                                                                
                                                                               
15
  14 Prior month                                                                
                                                                               
16
  15 Prior month                                                                
                                                                               
17
  16 Prior month                                                                
                                                                               
18
  17th prior month                                                              
                                                                               
 
19
  18th prior month                                                              
                                                                               
 
20
  19th prior month                                                              
                                                                               
 
21
  20th prior month                                                              
                                                                               
 
22
  21st prior month                                                              
                                                                               
 
23
  22nd prior month                                                              
                                                                               
 
24
  23rd prior month                                                              
                                                                               
 
25
  24th prior month                                                              
                                                                               
 
26
  25th prior month                                                              
                                                                               
 
27
  26th prior month                                                              
                                                                               
 
28
  27th prior month                                                              
                                                                               
 
29
  28th prior month                                                              
                                                                               
 
30
  29th prior month                                                              
                                                                               
 
31
  30th prior month                                                              
                                                                               
 
32
  31st prior month                                                              
                                                                               
 
33
  32rd prior month                                                              
                                                                               
 
34
  33 prior month                                                                
                                                                               
35
  34 prior month                                                                
                                                                               
36
  35th prior month                                                              
                                                                               
 
37
  Months before                                                                
                                                                               
 
  35th prior month                                                              
                                                                               
 
38
  Total Claim Payments                                                          
                                                                               
     

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   





--------------------------------------------------------------------------------



 



                                                                               
                                                                      (1)   (2)
  (24)     (25)     (26)     (27)     (28)     (29)     (30)     (31)     (32)  
  (33)     (34)     (35)     (36)     (37)     (38)     (39)     (40)          
        Current     1st Prior     2nd Prior     3rd Prior     4th Prior     5th
Prior     6th Prior     7 Prior     8 Prior     9 Prior     10 Prior    
11thPrior     12th Prior     13 Prior     14 Prior     15 Prior                
  Line   Month of Payment   Month     month     month     month     month    
month     month     month     month     month     month     month     month    
month     month     month                  
39
  Subcapitation payments                                                        
                                                                               
       
40
  Pharmacy Rebates                                                              
                                                                               
 
41
  Settlements                                                                  
                                                                             
42
  Sum of claims,                                                                
                                                                               
 
  Subcapitation payments, and settlements                                      
                                                                               
                         
43
  Current estimate of                                                          
                                                                               
     
 
  remaining liability                                                          
                                                                               
     
44
  Total Incurred Claims                                                        
                                                                               
       

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   





--------------------------------------------------------------------------------



 



Table #20 – Part B – Lag Report for Physician Payments
FOR THE THREE MONTHS ENDING ___                FOR ___
(HMO NAME)

                                                                               
                                                                               
            (1)   (2)   (3)     (4)     (5)     (6)     (7)     (8)     (9)    
(10)     (11)     (12)     (13)     (14)     (15)     (16)     (17)     (18)    
(19)     (20)     (21)     (22)     (23)         Current     1st Prior     2nd
Prior     3rd Prior     4th Prior     5th Prior     6th Prior     7 Prior     8
Prior     9 Prior     10 Prior     11th Prior     12th Prior     13 Prior     14
Prior     15 Prior     16 Prior     17 Prior     18 Prior     19 Prior     20th
Prior Line   Month of Payment   Month     month     month     month     month  
  month     month     month     month     month     month     month     month  
  month     month     month     month     month     month     month     month
1
  Current Month                                                                
                                                                               
                     
2
  1st Prior month                                                              
                                                                               
                       
3
  2nd Prior month                                                              
                                                                               
                       
4
  3rd Prior month                                                              
                                                                               
                       
5
  4th Prior month                                                              
                                                                               
                       
6
  5th Prior month                                                              
                                                                               
                       
7
  6th Prior month                                                              
                                                                               
                       
8
  7 Prior month                                                                
                                                                               
                     
9
  8 Prior month                                                                
                                                                               
                       
10
  9 Prior month                                                                
                                                                               
                       
11
  10 Prior month                                                                
                                                                               
                       
12
  11th Prior month                                                              
                                                                               
                         
13
  12th Prior month                                                              
                                                                               
                         
14
  13 Prior month                                                                
                                                                               
                       
15
  14 Prior month                                                                
                                                                               
                       
16
  15 Prior month                                                                
                                                                               
                       
17
  16 Prior month                                                                
                                                                               
                       
18
  17th prior month                                                              
                                                                               
                         
19
  18th prior month                                                              
                                                                               
                         
20
  19th prior month                                                              
                                                                               
                         
21
  20th prior month                                                              
                                                                               
                         
22
  21st prior month                                                              
                                                                               
                         
23
  22nd prior month                                                              
                                                                               
                         
24
  23rd prior month                                                              
                                                                               
                         
25
  24th prior month                                                              
                                                                               
                         
26
  25th prior month                                                              
                                                                               
                         
27
  26th prior month                                                              
                                                                               
                         
28
  27th prior month                                                              
                                                                               
                         
29
  28th prior month                                                              
                                                                               
                         
30
  29th prior month                                                              
                                                                               
                         
31
  30th prior month                                                              
                                                                               
                         
32
  31st prior month                                                              
                                                                               
                         
33
  32rd prior month                                                              
                                                                               
                         
34
  33 prior month                                                                
                                                                               
                       
35
  34 prior month                                                                
                                                                               
                       
36
  35th prior month                                                              
                                                                               
                         
37
  Months before 35th prior month                                                
                                                                               
                                       
38
  Total Claim Payments                                                          
                                                                               
                             
39
  Subcapitation payments                                                        
                                                                               
                               
40
  Pharmacy Rebates                                                              
                                                                               
                         
41
  Settlements                                                                  
                                                                               
                     

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   





--------------------------------------------------------------------------------



 



                                                                               
                                                                               
                                      (1)   (2)   (3)     (4)     (5)     (6)  
  (7)     (8)     (9)     (10)     (11)     (12)     (13)     (14)     (15)    
(16)     (17)     (18)     (19)     (20)     (21)     (22)     (23)            
                      Current     1st Prior     2nd Prior     3rd Prior     4th
Prior     5th Prior     6th Prior     7 Prior     8 Prior     9 Prior     10
Prior     11th Prior     12th Prior     13 Prior     14 Prior     15 Prior    
16 Prior     17 Prior     18 Prior     19 Prior     20th Prior                  
        Line   Month of Payment   Month     month     month     month     month
    month     month     month     month     month     month     month     month
    month     month     month     month     month     month     month     month
                         
42
  Sum of claims, Subcapitation payments, and settlements                        
                                                                               
                                                                               
       
43
  Current estimate of remaining liability                                      
                                                                               
                                                                         
44
  Total Incurred Claims                                                        
                                                                               
                                                       

Table #20 – Part B – Lag Report

                                                                               
                                                                      (1)   (2)
  (24)     (25)     (26)     (27)     (28)     (29)     (30)     (31)     (32)  
  (33)     (34)     (35)     (36)     (37)     (38)     (39)     (40)          
        Current     1st Prior     2nd Prior     3rd Prior     4th Prior     5th
Prior     6th Prior     7 Prior     8 Prior     9 Prior     10 Prior     11th
Prior     12th Prior     13 Prior     14 Prior     15 Prior                  
Line   Month of Payment   Month     month     month     month     month    
month     month     month     month     month     month     month     month    
month     month     month                  
1
  Current Month                                                                
                                                                               
2
  1st Prior month                                                              
                                                                               
 
3
  2nd Prior month                                                              
                                                                               
 
4
  3rd Prior month                                                              
                                                                               
 
5
  4th Prior month                                                              
                                                                               
 
6
  5th Prior month                                                              
                                                                               
 
7
  6th Prior month                                                              
                                                                               
 
8
  7 Prior month                                                                
                                                                               
9
  8 Prior month                                                                
                                                                               
10
  9 Prior month                                                                
                                                                               
11
  10 Prior month                                                                
                                                                               
12
  11th Prior month                                                              
                                                                               
 
13
  12th Prior month                                                              
                                                                               
 
14
  13 Prior month                                                                
                                                                               
15
  14 Prior month                                                                
                                                                               
16
  15 Prior month                                                                
                                                                               
17
  16 Prior month                                                                
                                                                               
18
  17th prior month                                                              
                                                                               
 
19
  18th prior month                                                              
                                                                               
 
20
  19th prior month                                                              
                                                                               
 
21
  20th prior month                                                              
                                                                               
 
22
  21st prior month                                                              
                                                                               
 
23
  22nd prior month                                                              
                                                                               
 
24
  23rd prior month                                                              
                                                                               
 
25
  24th prior month                                                              
                                                                               
 
26
  25th prior month                                                              
                                                                               
 
27
  26th prior month                                                              
                                                                               
 
28
  27th prior month                                                              
                                                                               
 
29
  28th prior month                                                              
                                                                               
 
30
  29th prior month                                                              
                                                                               
 
31
  30th prior month                                                              
                                                                               
 
32
  31st prior month                                                              
                                                                               
 
33
  32rd prior month                                                              
                                                                               
 
34
  33 prior month                                                                
                                                                               
35
  34 prior month                                                                
                                                                               
36
  35th prior month                                                              
                                                                               
 
37
  Months before                                                                
                                                                               
 
  35th prior month                                                              
                                                                               
 
38
  Total Claim Payments                                                          
                                                                               
     

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   





--------------------------------------------------------------------------------



 



                                                                               
                                                                      (1)   (2)
  (24)     (25)     (26)     (27)     (28)     (29)     (30)     (31)     (32)  
  (33)     (34)     (35)     (36)     (37)     (38)     (39)     (40)          
        Current     1st Prior     2nd Prior     3rd Prior     4th Prior     5th
Prior     6th Prior     7 Prior     8 Prior     9 Prior     10 Prior     11th
Prior     12th Prior     13 Prior     14 Prior     15 Prior                  
Line   Month of Payment   Month     month     month     month     month    
month     month     month     month     month     month     month     month    
month     month     month                  
39
  Subcapitation payments                                                        
                                                                               
       
40
  Pharmacy Rebates                                                              
                                                                               
 
41
  Settlements                                                                  
                                                                             
42
  Sum of claims,                                                                
                                                                               
 
  Subcapitation payments, and                                                  
                                                                               
             
 
  settlements                                                                  
                                                                             
43
  Current estimate of                                                          
                                                                               
     
 
  remaining liability                                                          
                                                                               
     
44
  Total Incurred Claims                                                        
                                                                               
       

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   





--------------------------------------------------------------------------------



 



Table #20 – Part C – Lag Report for Pharmacy Payments
FOR THE THREE MONTHS ENDING ___ FOR ___
(HMO NAME)

                                                                               
                                                                               
                                          (1)   (2)   (3)     (4)     (5)    
(6)     (7)     (8)     (9)     (10)     (11)     (12)     (13)     (14)    
(15)     (16)     (17)     (18)     (19)     (20)     (21)     (22)     (23)    
                              Current     1st Prior     2nd Prior     3rd Prior
    4th Prior     5th Prior     6th Prior     7 Prior     8 Prior     9 Prior  
  10 Prior     11th Prior     12th Prior     13 Prior     14 Prior     15 Prior
    16 Prior     17 Prior     18 Prior     19 Prior     20th Prior              
            Line   Month of Payment   Month     month     month     month    
month     month     month     month     month     month     month     month    
month     month     month     month     month     month     month     month    
month                          
1
  Current Month                                                                
                                                                               
                                               
2
  1st Prior month                                                              
                                                                               
                                                 
3
  2nd Prior month                                                              
                                                                               
                                                 
4
  3rd Prior month                                                              
                                                                               
                                                 
5
  4th Prior month                                                              
                                                                               
                                                 
6
  5th Prior month                                                              
                                                                               
                                                 
7
  6th Prior month                                                              
                                                                               
                                                 
8
  7 Prior month                                                                
                                                                               
                                               
9
  8 Prior month                                                                
                                                                               
                                               
10
  9 Prior month                                                                
                                                                               
                                               
11
  10 Prior month                                                                
                                                                               
                                               
12
  11th Prior month                                                              
                                                                               
                                                 
13
  12th Prior month                                                              
                                                                               
                                                 
14
  13 Prior month                                                                
                                                                               
                                               
15
  14 Prior month                                                                
                                                                               
                                               
16
  15 Prior month                                                                
                                                                               
                                               
17
  16 Prior month                                                                
                                                                               
                                               
18
  17th prior month                                                              
                                                                               
                                                 
19
  18th prior month                                                              
                                                                               
                                                 
20
  19th prior month                                                              
                                                                               
                                                 
21
  20th prior month                                                              
                                                                               
                                                 
22
  21st prior month                                                              
                                                                               
                                                 
23
  22nd prior month                                                              
                                                                               
                                                 
24
  23rd prior month                                                              
                                                                               
                                                 
25
  24th prior month                                                              
                                                                               
                                                 
26
  25th prior month                                                              
                                                                               
                                                 
27
  26th prior month                                                              
                                                                               
                                                 
28
  27th prior month                                                              
                                                                               
                                                 
29
  28th prior month                                                              
                                                                               
                                                 
30
  29th prior month                                                              
                                                                               
                                                 
31
  30th prior month                                                              
                                                                               
                                                 
32
  31st prior month                                                              
                                                                               
                                                 
33
  32rd prior month                                                              
                                                                               
                                                 
34
  33 prior month                                                                
                                                                               
                                               
35
  34 prior month                                                                
                                                                               
                                               
36
  35th prior month                                                              
                                                                               
                                                 
37
  Months before 35th prior month                                                
                                                                               
                                                               
38
  Total Claim Payments                                                          
                                                                               
                                                     
39
  Subcapitation payments                                                        
                                                                               
                                                       
40
  Pharmacy Rebates                                                              
                                                                               
                                                 
41
  Settlements                                                                  
                                                                               
                                             

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   





--------------------------------------------------------------------------------



 



                                                                               
                                                                               
                                      (1)   (2)   (3)     (4)     (5)     (6)  
  (7)     (8)     (9)     (10)     (11)     (12)     (13)     (14)     (15)    
(16)     (17)     (18)     (19)     (20)     (21)     (22)     (23)            
                      Current     1st Prior     2nd Prior     3rd Prior     4th
Prior     5th Prior     6th Prior     7 Prior     8 Prior     9 Prior     10
Prior     11th Prior     12th Prior     13 Prior     14 Prior     15 Prior    
16 Prior     17 Prior     18 Prior     19 Prior     20th Prior                  
        Line   Month of Payment   Month     month     month     month     month
    month     month     month     month     month     month     month     month
    month     month     month     month     month     month     month     month
                         
42
  Sum of claims,                                                                
                                                                               
                                               
 
  Subcapitation payments, and settlements                                      
                                                                               
                                                                         
43
  Current estimate of remaining liability                                      
                                                                               
                                                                         
44
  Total Incurred Claims                                                        
                                                                               
                                                       

Table #20 – Part c – Lag Report

                                                                               
                                                                      (1)   (2)
  (24)     (25)     (26)     (27)     (28)     (29)     (30)     (31)     (32)  
  (33)     (34)     (35)     (36)     (37)     (38)     (39)     (40)          
        Current     1st Prior     2nd Prior     3rd Prior     4th Prior     5th
Prior     6th Prior     7 Prior     8 Prior     9 Prior     10 Prior     11th
Prior     12th Prior     13 Prior     14 Prior     15 Prior                  
Line   Month of Payment   Month     month     month     month     month    
month     month     month     month     month     month     month     month    
month     month     month                  
1
  Current Month                                                                
                                                                               
2
  1st Prior month                                                              
                                                                               
 
3
  2nd Prior month                                                              
                                                                               
 
4
  3rd Prior month                                                              
                                                                               
 
5
  4th Prior month                                                              
                                                                               
 
6
  5th Prior month                                                              
                                                                               
 
7
  6th Prior month                                                              
                                                                               
 
8
  7 Prior month                                                                
                                                                               
9
  8 Prior month                                                                
                                                                               
10
  9 Prior month                                                                
                                                                               
11
  10 Prior month                                                                
                                                                               
12
  11th Prior month                                                              
                                                                               
 
13
  12th Prior month                                                              
                                                                               
 
14
  13 Prior month                                                                
                                                                               
15
  14 Prior month                                                                
                                                                               
16
  15 Prior month                                                                
                                                                               
17
  16 Prior month                                                                
                                                                               
18
  17th prior month                                                              
                                                                               
 
19
  18th prior month                                                              
                                                                               
 
20
  19th prior month                                                              
                                                                               
 
21
  20th prior month                                                              
                                                                               
 
22
  21st prior month                                                              
                                                                               
 
23
  22nd prior month                                                              
                                                                               
 
24
  23rd prior month                                                              
                                                                               
 
25
  24th prior month                                                              
                                                                               
 
26
  25th prior month                                                              
                                                                               
 
27
  26th prior month                                                              
                                                                               
 
28
  27th prior month                                                              
                                                                               
 
29
  28th prior month                                                              
                                                                               
 
30
  29th prior month                                                              
                                                                               
 
31
  30th prior month                                                              
                                                                               
 
32
  31st prior month                                                              
                                                                               
 
33
  32rd prior month                                                              
                                                                               
 
34
  33 prior month                                                                
                                                                               
35
  34 prior month                                                                
                                                                               
36
  35th prior month                                                              
                                                                               
 
37
  Months before 35th prior month                                                
                                                                               
               
38
  Total Claim Payments                                                          
                                                                               
     

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   





--------------------------------------------------------------------------------



 



                                                                               
                                                                      (1)   (2)
  (24)     (25)     (26)     (27)     (28)     (29)     (30)     (31)     (32)  
  (33)     (34)     (35)     (36)     (37)     (38)     (39)     (40)          
        Current     1st Prior     2nd Prior     3rd Prior     4th Prior     5th
Prior     6th Prior     7 Prior     8 Prior     9 Prior     10 Prior     11th
Prior     12th Prior     13 Prior     14 Prior     15 Prior                  
Line   Month of Payment   Month     month     month     month     month    
month     month     month     month     month     month     month     month    
month     month     month                  
39
  Subcapitation payments                                                        
                                                                               
       
40
  Pharmacy Rebates                                                              
                                                                               
 
41
  Settlements                                                                  
                                                                             
42
  Sum of claims, Subcapitation payments, and settlements                        
                                                                               
                                       
43
  Current estimate of remaining liability                                      
                                                                               
                         
44
  Total Incurred Claims                                                        
                                                                               
       

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   





--------------------------------------------------------------------------------



 



Table #20 – Part D – Lag Report for Other Medical Payments
FOR THE THREE MONTHS ENDING ___ FOR ___
(HMO NAME)

                                                                               
                                                                               
                                      (1)   (2)   (3)     (4)     (5)     (6)  
  (7)     (8)     (9)     (10)     (11)     (12)     (13)     (14)     (15)    
(16)     (17)     (18)     (19)     (20)     (21)     (22)     (23)            
                      Current     1st Prior     2nd Prior     3rd Prior     4th
Prior     5th Prior     6th Prior     7 Prior     8 Prior     9 Prior     10
Prior     11th Prior     12th Prior     13 Prior     14 Prior     15 Prior    
16 Prior     17 Prior     18 Prior     19 Prior     20th Prior                  
        Line   Month of Payment   month     month     month     month     month
    month     month     month     month     month     month     month     month
    month     month     month     month     month     month     month     month
                         
1
  Current Month                                                                
                                                                               
                                               
2
  1st Prior month                                                              
                                                                               
                                                 
3
  2nd Prior month                                                              
                                                                               
                                                 
4
  3rd Prior month                                                              
                                                                               
                                                 
5
  4th Prior month                                                              
                                                                               
                                                 
6
  5th Prior month                                                              
                                                                               
                                                 
7
  6th Prior month                                                              
                                                                               
                                                 
8
  7 Prior month                                                                
                                                                               
                                               
9
  8 Prior month                                                                
                                                                               
                                               
10
  9 Prior month                                                                
                                                                               
                                               
11
  10 Prior month                                                                
                                                                               
                                               
12
  11th Prior month                                                              
                                                                               
                                                 
13
  12th Prior month                                                              
                                                                               
                                                 
14
  13 Prior month                                                                
                                                                               
                                               
15
  14 Prior month                                                                
                                                                               
                                               
16
  15 Prior month                                                                
                                                                               
                                               
17
  16 Prior month                                                                
                                                                               
                                               
18
  17th prior month                                                              
                                                                               
                                                 
19
  18th prior month                                                              
                                                                               
                                                 
20
  19th prior month                                                              
                                                                               
                                                 
21
  20th prior month                                                              
                                                                               
                                                 
22
  21st prior month                                                              
                                                                               
                                                 
23
  22nd prior month                                                              
                                                                               
                                                 
24
  23rd prior month                                                              
                                                                               
                                                 
25
  24th prior month                                                              
                                                                               
                                                 
26
  25th prior month                                                              
                                                                               
                                                 
27
  26th prior month                                                              
                                                                               
                                                 
28
  27th prior month                                                              
                                                                               
                                                 
29
  28th prior month                                                              
                                                                               
                                                 
30
  29th prior month                                                              
                                                                               
                                                 
31
  30th prior month                                                              
                                                                               
                                                 
32
  31st prior month                                                              
                                                                               
                                                 
33
  32rd prior month                                                              
                                                                               
                                                 
34
  33 prior month                                                                
                                                                               
                                               
35
  34 prior month                                                                
                                                                               
                                               
36
  35th prior month                                                              
                                                                               
                                                 
37
  Months before 35th prior month                                                
                                                                               
                                                               
38
  Total Claim Payments                                                          
                                                                               
                                                     
39
  Subcapitation payments                                                        
                                                                               
                                                       
40
  Pharmacy Rebates                                                              
                                                                               
                                                 
41
  Settlements                                                                  
                                                                               
                                             

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   





--------------------------------------------------------------------------------



 



                                                                               
                                                                               
                                      (1)   (2)   (3)     (4)     (5)     (6)  
  (7)     (8)     (9)     (10)     (11)     (12)     (13)     (14)     (15)    
(16)     (17)     (18)     (19)     (20)     (21)     (22)     (23)            
                      Current     1st Prior     2nd Prior     3rd Prior     4th
Prior     5th Prior     6th Prior     7 Prior     8 Prior     9 Prior     10
Prior     11th Prior     12th Prior     13 Prior     14 Prior     15 Prior    
16 Prior     17 Prior     18 Prior     19 Prior     20th Prior                  
        Line   Month of Payment   month     month     month     month     month
    month     month     month     month     month     month     month     month
    month     month     month     month     month     month     month     month
                         
42
  Sum of claims, Subcapitation payments, and settlements                        
                                                                               
                                                                               
       
43
  Current estimate of remaining liability                                      
                                                                               
                                                                         
44
  Total Incurred Claims                                                        
                                                                               
                                                       

Table #20 – Part D – Lag Report

                                                                               
                                                                      (1)   (2)
  (24)     (25)     (26)     (27)     (28)     (29)     (30)     (31)     (32)  
  (33)     (34)     (35)     (36)     (37)     (38)     (39)     (40)          
        Current     1st Prior     2nd Prior     3rd Prior     4th Prior     5th
Prior     6th Prior     7 Prior     8 Prior     9 Prior     10 Prior     11th
Prior     12th Prior     13 Prior     14 Prior     15 Prior                  
Line   Month of Payment   Month     month     month     month     month    
month     month     month     month     month     month     month     month    
month     month     month                  
1
  Current Month                                                                
                                                                               
2
  1st Prior month                                                              
                                                                               
 
3
  2nd Prior month                                                              
                                                                               
 
4
  3rd Prior month                                                              
                                                                               
 
5
  4th Prior month                                                              
                                                                               
 
6
  5th Prior month                                                              
                                                                               
 
7
  6th Prior month                                                              
                                                                               
 
8
  7 Prior month                                                                
                                                                               
9
  8 Prior month                                                                
                                                                               
10
  9 Prior month                                                                
                                                                               
11
  10 Prior month                                                                
                                                                               
12
  11th Prior month                                                              
                                                                               
 
13
  12th Prior month                                                              
                                                                               
 
14
  13 Prior month                                                                
                                                                               
15
  14 Prior month                                                                
                                                                               
16
  15 Prior month                                                                
                                                                               
17
  16 Prior month                                                                
                                                                               
18
  17th prior month                                                              
                                                                               
 
19
  18th prior month                                                              
                                                                               
 
20
  19th prior month                                                              
                                                                               
 
21
  20th prior month                                                              
                                                                               
 
22
  21st prior month                                                              
                                                                               
 
23
  22nd prior month                                                              
                                                                               
 
24
  23rd prior month                                                              
                                                                               
 
25
  24th prior month                                                              
                                                                               
 
26
  25th prior month                                                              
                                                                               
 
27
  26th prior month                                                              
                                                                               
 
28
  27th prior month                                                              
                                                                               
 
29
  28th prior month                                                              
                                                                               
 
30
  29th prior month                                                              
                                                                               
 
31
  30th prior month                                                              
                                                                               
 
32
  31st prior month                                                              
                                                                               
 
33
  32rd prior month                                                              
                                                                               
 
34
  33 prior month                                                                
                                                                               
35
  34 prior month                                                                
                                                                               
36
  35th prior month                                                              
                                                                               
 
37
  Months before 35th prior month                                                
                                                                               
               
38
  Total Claim Payments                                                          
                                                                               
     

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   





--------------------------------------------------------------------------------



 



                                                                               
                                                                      (1)   (2)
    (24)     (25)     (26)     (27)     (28)     (29)     (30)     (31)     (32)
    (33)     (34)     (35)     (36)     (37)     (38)     (39)     (40)        
  Line   Month of Payment     Current     1st Prior     2nd Prior     3rd Prior
    4th Prior     5th Prior     6th Prior     7 Prior     8 Prior     9 Prior  
  10 Prior     11th Prior     12th Prior     13 Prior     14 Prior     15 Prior
                            Month     month     month     month     month    
month     month     month     month     month     month     month     month    
month     month     month                  
39
  Subcapitation payments                                                        
                                                                               
       
40
  Pharmacy Rebates                                                              
                                                                               
 
41
  Settlements                                                                  
                                                                             
42
  Sum of claims,                                                                
                                                                               
 
  Subcapitation payments, and                                                  
                                                                               
             
 
  settlements                                                                  
                                                                             
43
  Current estimate of                                                          
                                                                               
     
 
  remaining liability                                                          
                                                                               
     
44
  Total Incurred Claims                                                        
                                                                               
       

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   





--------------------------------------------------------------------------------



 



Table #20 – Part E – Lag Report for Managed Care Service Administrator
Populations
FOR THE THREE MONTHS ENDING ___FOR ___
(HMO NAME)

                                                                               
                                                                               
                                      (1)   (2)   (3)     (4)     (5)     (6)  
  (7)     (8)     (9)     (10)     (11)     (12)     (13)     (14)     (15)    
(16)     (17)     (18)     (19)     (20)     (21)     (22)     (23)            
              Line   Month of Payment   Current     1st Prior     2nd Prior    
3rd Prior     4th Prior     5th Prior     6th Prior     7 Prior     8 Prior    
9 Prior     10 Prior     11th Prior     12th Prior     13 Prior     14 Prior    
15 Prior     16 Prior     17 Prior     18 Prior     19 Prior     20th Prior    
                              month     month     month     month     month    
month     month     month     month     month     month     month     month    
month     month     month     month     month     month     month     month    
                     
1
  Current Month                                                                
                                                                               
                                               
2
  1st Prior month                                                              
                                                                               
                                                 
3
  2nd Prior month                                                              
                                                                               
                                                 
4
  3rd Prior month                                                              
                                                                               
                                                 
5
  4th Prior month                                                              
                                                                               
                                                 
6
  5th Prior month                                                              
                                                                               
                                                 
7
  6th Prior month                                                              
                                                                               
                                                 
8
  7 Prior month                                                                
                                                                               
                                               
9
  8 Prior month                                                                
                                                                               
                                               
10
  9 Prior month                                                                
                                                                               
                                               
11
  10 Prior month                                                                
                                                                               
                                               
12
  11th Prior month                                                              
                                                                               
                                                 
13
  12th Prior month                                                              
                                                                               
                                                 
14
  13 Prior month                                                                
                                                                               
                                               
15
  14 Prior month                                                                
                                                                               
                                               
16
  15 Prior month                                                                
                                                                               
                                               
17
  16 Prior month                                                                
                                                                               
                                               
18
  17th prior month                                                              
                                                                               
                                                 
19
  18th prior month                                                              
                                                                               
                                                 
20
  19th prior month                                                              
                                                                               
                                                 
21
  20th prior month                                                              
                                                                               
                                                 
22
  21st prior month                                                              
                                                                               
                                                 
23
  22nd prior month                                                              
                                                                               
                                                 
24
  23rd prior month                                                              
                                                                               
                                                 
25
  24th prior month                                                              
                                                                               
                                                 
26
  25th prior month                                                              
                                                                               
                                                 
27
  26th prior month                                                              
                                                                               
                                                 
28
  27th prior month                                                              
                                                                               
                                                 
29
  28th prior month                                                              
                                                                               
                                                 
30
  29th prior month                                                              
                                                                               
                                                 
31
  30th prior month                                                              
                                                                               
                                                 
32
  31st prior month                                                              
                                                                               
                                                 
33
  32rd prior month                                                              
                                                                               
                                                 
34
  33 prior month                                                                
                                                                               
                                               
35
  34 prior month                                                                
                                                                               
                                               
36
  35th prior month                                                              
                                                                               
                                                 
37
  Months before 35th prior month                                                
                                                                               
                                                               
38
  Total Claim Payments                                                          
                                                                               
                                                     
39
  Subcapitation payments                                                        
                                                                               
                                                       
40
  Pharmacy Rebates                                                              
                                                                               
                                                 
41
  Settlements                                                                  
                                                                               
                                             

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   





--------------------------------------------------------------------------------



 



                                                                               
                                                                               
                                      (1)   (2)   (3)     (4)     (5)     (6)  
  (7)     (8)     (9)     (10)     (11)     (12)     (13)     (14)     (15)    
(16)     (17)     (18)     (19)     (20)     (21)     (22)     (23)            
              Line   Month of Payment   Current     1st Prior     2nd Prior    
3rd Prior     4th Prior     5th Prior     6th Prior     7 Prior     8 Prior    
9 Prior     10 Prior     11th Prior     12th Prior     13 Prior     14 Prior    
15 Prior     16 Prior     17 Prior     18 Prior     19 Prior     20th Prior    
                              month     month     month     month     month    
month     month     month     month     month     month     month     month    
month     month     month     month     month     month     month     month    
                     
42
  Sum of claims, Subcapitation payments, and settlements                        
                                                                               
                                                                               
       
43
  Current estimate of remaining liability                                      
                                                                               
                                                                         
44
  Total Incurred Claims                                                        
                                                                               
                                                       

           Table #20 — Part E — Lag Report

                                                                               
                                                                      (1)   (2)
  (24)     (25)     (26)     (27)     (28)     (29)     (30)     (31)     (32)  
  (33)     (34)     (35)     (36)     (37)     (38)     (39)     (40)          
Line   Month of Payment   Current     1st Prior     2nd Prior     3rd Prior    
4th Prior     5th Prior     6th Prior     7 Prior     8 Prior     9 Prior     10
Prior     11th Prior     12th Prior     13 Prior     14 Prior     15 Prior      
                    Month     month     month     month     month     month    
month     month     month     month     month     month     month     month    
month     month                
1
  Current Month                                                                
                                                                               
2
  1st Prior month                                                              
                                                                               
 
3
  2nd Prior month                                                              
                                                                               
 
4
  3rd Prior month                                                              
                                                                               
 
5
  4th Prior month                                                              
                                                                               
 
6
  5th Prior month                                                              
                                                                               
 
7
  6th Prior month                                                              
                                                                               
 
8
  7 Prior month                                                                
                                                                               
9
  8 Prior month                                                                
                                                                               
10
  9 Prior month                                                                
                                                                               
11
  10 Prior month                                                                
                                                                               
12
  11th Prior month                                                              
                                                                               
 
13
  12th Prior month                                                              
                                                                               
 
14
  13 Prior month                                                                
                                                                               
15
  14 Prior month                                                                
                                                                               
16
  15 Prior month                                                                
                                                                               
17
  16 Prior month                                                                
                                                                               
18
  17th prior month                                                              
                                                                               
 
19
  18th prior month                                                              
                                                                               
 
20
  19th prior month                                                              
                                                                               
 
21
  20th prior month                                                              
                                                                               
 
22
  21st prior month                                                              
                                                                               
 
23
  22nd prior month                                                              
                                                                               
 
24
  23rd prior month                                                              
                                                                               
 
25
  24th prior month                                                              
                                                                               
 
26
  25th prior month                                                              
                                                                               
 
27
  26th prior month                                                              
                                                                               
 
28
  27th prior month                                                              
                                                                               
 
29
  28th prior month                                                              
                                                                               
 
30
  29th prior month                                                              
                                                                               
 
31
  30th prior month                                                              
                                                                               
 
32
  31st prior month                                                              
                                                                               
 
33
  32rd prior month                                                              
                                                                               
 
34
  33 prior month                                                                
                                                                               
35
  34 prior month                                                                
                                                                               
36
  35th prior month                                                              
                                                                               
 
37
  Months before 35th prior month                                                
                                                                               
               
38
  Total Claim Payments                                                          
                                                                               
     

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   





--------------------------------------------------------------------------------



 



                                                                               
                                                                      (1)   (2)
  (24)     (25)     (26)     (27)     (28)     (29)     (30)     (31)     (32)  
  (33)     (34)     (35)     (36)     (37)     (38)     (39)     (40)          
Line   Month of Payment   Current     1st Prior     2nd Prior     3rd Prior    
4th Prior     5th Prior     6th Prior     7 Prior     8 Prior     9 Prior     10
Prior     11th Prior     12th Prior     13 Prior     14 Prior     15 Prior      
                    Month     month     month     month     month     month    
month     month     month     month     month     month     month     month    
month     month                
39
  Subcapitation payments                                                        
                                                                               
       
40
  Pharmacy Rebates                                                              
                                                                               
 
41
  Settlements                                                                  
                                                                             
42
  Sum of claims, Subcapitation payments, and settlements                        
                                                                               
                                       
43
  Current estimate of remaining liability                                      
                                                                               
                         
44
  Total Incurred Claims                                                        
                                                                               
       

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   





--------------------------------------------------------------------------------



 



Table #19 — Part A                                        Income Statement by
Rate Cell Grouping
AFDC/NJCPW/NJ KidCare A (Excluding AIDS) — NORTHERN REGION4
FOR THE THREE MONTHS ENDING                                          FOR
                    
(HMO NAME)

                                                     
Revenues/Expenses/Administration     Three-     Three     YTD $     YTD     SFY
End     SFY End $           month     month             PMPM     $@9/305    
@9/30                   PMPM                             PMPM     Member Months
                                                REVENUES:                      
                          1  
Capitated Premiums
                                                2  
Supplemental Premiums
                                                2a  
Maternity
                                                2b  
Reimbursable HIV/AIDS Drugs and Blood Product
                                                2c  
EPSDT Incentive Payment
                                                2d  
Reimbursable Medical and Hospital
                                                2e  
Managed Care Service Administrator Premium
                                                2f  
Other
                                                3  
Total Premiums (Lines 1+2a+2b+2c+2d+2e+2f)
                                                4  
Interest
                                                5  
COB
                                                6  
Reinsurance Recoveries
                                                7  
Other Revenue
                                                8  
TOTAL REVENUE (3+4+5+6+7)
                                                EXPENSES:                      
                          MEDICAL AND HOSPITAL                                  
              9  
Inpatient Hospital
                                                10  
Primary Care
                                                11  
Physician Specialty Services
                                                12  
Outpatient Hospital (excludes ER)
                                                13  
Other Professional Services
                                                14  
Emergency Room
                                                15  
DME/Medical Supplies
                                                16  
Prosthetics & Orthotics
                                                17  
Covered Dental
                                                18  
Pharmacy (not to include Reimbursable HIV/AIDS Drugs and Blood Products)
                                                19  
Reimbursable HIV/AIDS Drugs and Blood Product
                                                20  
Home Health, Hospice and PDN
                                                21  
Transportation
                                                22  
Lab & X-ray
                                                23  
Vision Care, including eyeglasses
                                                24  
Mental Health/Substance Abuse
                                                25  
Reinsurance Expenses
                                                26A  
EPSDT Medical & PDN
                                                26B  
EPSDT Dental — EPD
                                                27  
Family Planning
                                                28  
Other Medical
                                                29  
TOTAL MEDICAL & HOSPITAL (9 THRU 28)
                                                ADMINISTRATION:                
                                30  
Compensation
                                                31  
Occupancy/Depreciation/Amortization
                                                32  
Interest Expense
                                               

 

4   Notes: Effective November 1, 2003, the FamilyCare Adults 0-100% FPL, Health
Access individuals without dependent children, and Adult Restricted Aliens
(excluding pregnant women) populations were transferred into two groups under a
managed care Sevcie Administrator program.   5   For the twelve months incurred
claims expenses ending State Fiscal Year June 30, total should be reported with
an additional three months of paid claims at quarter ending Sept 30.

         
HMO Financial Reporting Specifications
      State of New Jersey     
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
       

 



--------------------------------------------------------------------------------



 



                                                     
Revenues/Expenses/Administration     Three-     Three     YTD $     YTD     SFY
End     SFY End $           month     month             PMPM     $@9/305    
@9/30                   PMPM                             PMPM     33  
Education/Outreach
                                                34  
Sanctions
                                                35  
Corporate Overhead Allocations
                                                36  
Subcontract/Delegated Administrative services
                                                37  
Other
                                                38  
TOTAL ADMINISTRATION
                                                39  
TOTAL EXPENSES
                                                40  
OPERATION INCOME (LOSS) (8-39)
                                                41  
Extraordinary Item
                                                42  
Provision for State, Federal and Other Governmental Taxes
                                                43  
Other than Income taxes6
                                                44  
Adjustment for prior period IBNR Estimates
                                                45  
Non-claim adjustments
                                                46  
NET INCOME (LOSS) (40-41-42-43-44-45)
                                               

 

6   Reported items other than State or Federal income taxes

         
HMO Financial Reporting Specifications
      State of New Jersey     
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
       

 



--------------------------------------------------------------------------------



 



Table #19 — Part B                                        Income Statement by
Rate Cell Grouping
AFDC/NJCPW/NJ KidCare A (Excluding AIDS) — CENTRAL REGION7
FOR THE THREE MONTHS ENDING                                          FOR
                    
(HMO NAME)

                                                     
Revenues/Expenses/Administration     Three-     Three     YTD $     YTD     SFY
End     SFY End $           month     month             PMPM     $@9/308    
@9/30                   PMPM                             PMPM     Member Months
                                                REVENUES:                      
                          1  
Capitated Premiums
                                                2  
Supplemental Premiums
                                                2a  
Maternity
                                                2b  
Reimbursable HIV/AIDS Drugs and Blood Product
                                                2c  
EPSDT Incentive Payment
                                                2d  
Reimbursable Medical and Hospital
                                                2e  
Managed Care Service Administrator Premium
                                                2f  
Other
                                                3  
Total Premiums (Lines 1+2a+2b+2c+2d+2e+2f)
                                                4  
Interest
                                                5  
COB
                                                6  
Reinsurance Recoveries
                                                7  
Other Revenue
                                                8  
TOTAL REVENUE (3+4+5+6+7)
                                                EXPENSES:                      
                          MEDICAL AND HOSPITAL                                  
              9  
Inpatient Hospital
                                                10  
Primary Care
                                                11  
Physician Specialty Services
                                                12  
Outpatient Hospital (excludes ER)
                                                13  
Other Professional Services
                                                14  
Emergency Room
                                                15  
DME/Medical Supplies
                                                16  
Prosthetics & Orthotics
                                                17  
Covered Dental
                                                18  
Pharmacy (not to include Reimbursable
                                                   
HIV/AIDS Drugs and Blood Products)
                                                19  
Reimbursable HIV/AIDS Drugs and Blood Product
                                                20  
Home Health, Hospice and PDN
                                                21  
Transportation
                                                22  
Lab & X-ray
                                                23  
Vision Care, including eyeglasses
                                                24  
Mental Health/Substance Abuse
                                                25  
Reinsurance Expenses
                                                26A  
EPSDT Medical & PDN
                                                26B  
EPSDT Dental — EPD
                                                27  
Family Planning
                                                28  
Other Medical
                                                29  
TOTAL MEDICAL & HOSPITAL (9 THRU 28)
                                                ADMINISTRATION:                
                                30  
Compensation
                                                31  
Occupancy/Depreciation/Amortization
                                                32  
Interest Expense
                                               

 

7   Notes: Effective November 1, 2003, the FamilyCare Adults 0-100% FPL, Health
Access individuals without dependent children, and Adult Restricted Aliens
(excluding pregnant women) populations were transferred into two groups under a
managed care Sevcie Administrator program.   8   For the twelve months incurred
claims expenses ending State Fiscal Year June 30, total should be reported with
an additional three months of paid claims at quarter ending Sept 30.

         
HMO Financial Reporting Specifications
      State of New Jersey     
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
       

 



--------------------------------------------------------------------------------



 



                                                     
Revenues/Expenses/Administration     Three-     Three     YTD $     YTD     SFY
End     SFY End $           month     month             PMPM     $@9/308    
@9/30                   PMPM                             PMPM     33  
Education/Outreach
                                                34  
Sanctions
                                                35  
Corporate Overhead Allocations
                                                36  
Subcontract/Delegated Administrative services
                                                37  
Other
                                                38  
TOTAL ADMINISTRATION
                                                39  
TOTAL EXPENSES
                                                40  
OPERATION INCOME (LOSS) (8-39)
                                                41  
Extraordinary Item
                                                42  
Provision for State, Federal and Other Governmental Taxes
                                                43  
Other than Income taxes9
                                                44  
Adjustment for prior period IBNR Estimates
                                                45  
Non-claim adjustments
                                                46  
NET INCOME (LOSS) (40-41-42-43-44-45)
                                               

 

9   Reported items other than State or Federal income taxes

         
HMO Financial Reporting Specifications
      State of New Jersey     
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
       

 



--------------------------------------------------------------------------------



 



Table #19 — Part C                                          Income Statement by
Rate Cell Grouping
AFDC/NJCPW/NJ KidCare A (Excluding AIDS) — SOUTHERN REGION10
FOR THE THREE MONTHS ENDING                                          FOR
                    
(HMO NAME)

                                                     
Revenues/Expenses/Administration     Three-     Three     YTD $     YTD     SFY
End     SFY End $           month     month             PMPM     $@9/3011    
@9/30                   PMPM                             PMPM     Member Months
                                                REVENUES:                      
                          1  
Capitated Premiums
                                                2  
Supplemental Premiums
                                                2a  
Maternity
                                                2b  
Reimbursable HIV/AIDS Drugs and Blood Product
                                                2c  
EPSDT Incentive Payment
                                                2d  
Reimbursable Medical and Hospital
                                                2e  
Managed Care Service Administrator Premium
                                                2f  
Other
                                                3  
Total Premiums (Lines 1+2a+2b+2c+2d+2e+2f)
                                                4  
Interest
                                                5  
COB
                                                6  
Reinsurance Recoveries
                                                7  
Other Revenue
                                                8  
TOTAL REVENUE (3+4+5+6+7)
                                                EXPENSES:                      
                          MEDICAL AND HOSPITAL                                  
              9  
Inpatient Hospital
                                                10  
Primary Care
                                                11  
Physician Specialty Services
                                                12  
Outpatient Hospital (excludes ER)
                                                13  
Other Professional Services
                                                14  
Emergency Room
                                                15  
DME/Medical Supplies
                                                16  
Prosthetics & Orthotics
                                                17  
Covered Dental
                                                18  
Pharmacy (not to include Reimbursable
                                                   
HIV/AIDS Drugs and Blood Products)
                                                19  
Reimbursable HIV/AIDS Drugs and Blood Product
                                                20  
Home Health, Hospice and PDN
                                                21  
Transportation
                                                22  
Lab & X-ray
                                                23  
Vision Care, including eyeglasses
                                                24  
Mental Health/Substance Abuse
                                                25  
Reinsurance Expenses
                                                26A  
EPSDT Medical & PDN
                                                26B  
EPSDT Dental — EPD
                                                27  
Family Planning
                                                28  
Other Medical
                                                29  
TOTAL MEDICAL & HOSPITAL (9 THRU 28)
                                                ADMINISTRATION:                
                                30  
Compensation
                                                31  
Occupancy/Depreciation/Amortization
                                                32  
Interest Expense
                                               

 

10   Notes: Effective November 1, 2003, the FamilyCare Adults 0-100% FPL, Health
Access individuals without dependent children, and Adult Restricted Aliens
(excluding pregnant women) populations were transferred into two groups under a
managed care Sevcie Administrator program.   11   For the twelve months incurred
claims expenses ending State Fiscal Year June 30, total should be reported with
an additional three months of paid claims at quarter ending Sept 30.

         
HMO Financial Reporting Specifications
      State of New Jersey     
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
       

 



--------------------------------------------------------------------------------



 



                                                     
Revenues/Expenses/Administration     Three-     Three     YTD $     YTD     SFY
End     SFY End $           month     month             PMPM     $@9/3011    
@9/30                   PMPM                             PMPM     33  
Education/Outreach
                                                34  
Sanctions
                                                35  
Corporate Overhead Allocations
                                                36  
Subcontract/Delegated Administrative services
                                                37  
Other
                                                38  
TOTAL ADMINISTRATION
                                                39  
TOTAL EXPENSES
                                                40  
OPERATION INCOME (LOSS) (8-39)
                                                41  
Extraordinary Item
                                                42  
Provision for State, Federal and Other Governmental Taxes
                                                43  
Other than Income taxes12
                                                44  
Adjustment for prior period IBNR Estimates
                                                45  
Non-claim adjustments
                                                46  
NET INCOME (LOSS) (40-41-42-43-44-45)
                                               

 

12   Reported items other than State or Federal income taxes

         
HMO Financial Reporting Specifications
      State of New Jersey     
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
       

 



--------------------------------------------------------------------------------



 



Table #19 — Part D                                                Income
Statement by Rate Cell Grouping
DFYS (EXCLUDING AIDS) — STATEWIDE13
FOR THE THREE MONTHS ENDING                                          FOR
                    
(HMO NAME)

                                                     
Revenues/Expenses/Administration     Three-     Three     YTD $     YTD     SFY
End     SFY End $           month     month             PMPM     $@9/3014    
@9/30                   PMPM                             PMPM     Member Months
                                                REVENUES:                      
                          1  
Capitated Premiums
                                                2  
Supplemental Premiums
                                                2a  
Maternity
                                                2b  
Reimbursable HIV/AIDS Drugs and Blood Product
                                                2c  
EPSDT Incentive Payment
                                                2d  
Reimbursable Medical and Hospital
                                                2e  
Managed Care Service Administrator Premium
                                                2f  
Other
                                                3  
Total Premiums (Lines 1+2a+2b+2c+2d+2e+2f)
                                                4  
Interest
                                                5  
COB
                                                6  
Reinsurance Recoveries
                                                7  
Other Revenue
                                                8  
TOTAL REVENUE (3+4+5+6+7)
                                                EXPENSES:                      
                          MEDICAL AND HOSPITAL                                  
              9  
Inpatient Hospital
                                                10  
Primary Care
                                                11  
Physician Specialty Services
                                                12  
Outpatient Hospital (excludes ER)
                                                13  
Other Professional Services
                                                14  
Emergency Room
                                                15  
DME/Medical Supplies
                                                16  
Prosthetics & Orthotics
                                                17  
Covered Dental
                                                18  
Pharmacy (not to include Reimbursable HIV/AIDS Drugs and Blood Products)
                                                19  
Reimbursable HIV/AIDS Drugs and Blood Product
                                                20  
Home Health, Hospice and PDN
                                                21  
Transportation
                                                22  
Lab & X-ray
                                                23  
Vision Care, including eyeglasses
                                                24  
Mental Health/Substance Abuse
                                                25  
Reinsurance Expenses
                                                26A  
EPSDT Medical & PDN
                                                26B  
EPSDT Dental — EPD
                                                27  
Family Planning
                                                28  
Other Medical
                                                29  
TOTAL MEDICAL & HOSPITAL (9 THRU 28)
                                                ADMINISTRATION:                
                                30  
Compensation
                                                31  
Occupancy/Depreciation/Amortization
                                                32  
Interest Expense
                                               

 

13   Notes: Effective November 1, 2003, the FamilyCare Adults 0-100% FPL, Health
Access individuals without dependent children, and Adult Restricted Aliens
(excluding pregnant women) populations were transferred into two groups under a
managed care Sevcie Administrator program.   14   For the twelve months incurred
claims expenses ending State Fiscal Year June 30, total should be reported with
an additional three months of paid claims at quarter ending Sept 30.

         
HMO Financial Reporting Specifications
      State of New Jersey     
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
       

 



--------------------------------------------------------------------------------



 



                                                     
Revenues/Expenses/Administration     Three-     Three     YTD $     YTD     SFY
End     SFY End $           month     month             PMPM     $@9/3014    
@9/30                   PMPM                             PMPM     33  
Education/Outreach
                                                34  
Sanctions
                                                35  
Corporate Overhead Allocations
                                                36  
Subcontract/Delegated Administrative services
                                                37  
Other
                                                38  
TOTAL ADMINISTRATION
                                                39  
TOTAL EXPENSES
                                                40  
OPERATION INCOME (LOSS) (8-39)
                                                41  
Extraordinary Item
                                                42  
Provision for State, Federal and Other Governmental Taxes
                                                43  
Other than Income taxes15
                                                44  
Adjustment for prior period IBNR Estimates
                                                45  
Non-claim adjustments
                                                46  
NET INCOME (LOSS) (40-41-42-43-44-45)
                                               

 

15   Reported items other than State or Federal income taxes

         
HMO Financial Reporting Specifications
      State of New Jersey     
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
       

 



--------------------------------------------------------------------------------



 



Table #19 — Part E                                        Income Statement by
Rate Cell Grouping
ABD WITH MEDICARE- DDD (Excluding AIDS) — STATEWIDE16
FOR THE THREE MONTHS ENDING                                          FOR
                    
(HMO NAME)

                                                     
Revenues/Expenses/Administration     Three-     Three     YTD $     YTD     SFY
End     SFY End $           month     month             PMPM     $@9/3016    
@9/30                   PMPM                             PMPM     Member Months
                                                REVENUES:                      
                          1  
Capitated Premiums
                                                2  
Supplemental Premiums
                                                2a  
Maternity
                                                2b  
Reimbursable HIV/AIDS Drugs and Blood Product
                                                2c  
EPSDT Incentive Payment
                                                2d  
Reimbursable Medical and Hospital
                                                2e  
Managed Care Service Administrator Premium
                                                2f  
Other
                                                3  
Total Premiums (Lines 1+2a+2b+2c+2d+2e+2f)
                                                4  
Interest
                                                5  
COB
                                                6  
Reinsurance Recoveries
                                                7  
Other Revenue
                                                8  
TOTAL REVENUE (3+4+5+6+7)
                                                EXPENSES:                      
                          MEDICAL AND HOSPITAL                                  
              9  
Inpatient Hospital
                                                10  
Primary Care
                                                11  
Physician Specialty Services
                                                12  
Outpatient Hospital (excludes ER)
                                                13  
Other Professional Services
                                                14  
Emergency Room
                                                15  
DME/Medical Supplies
                                                16  
Prosthetics & Orthotics
                                                17  
Covered Dental
                                                18  
Pharmacy (not to include Reimbursable HIV/AIDS Drugs and Blood Products)
                                                19  
Reimbursable HIV/AIDS Drugs and Blood Product
                                                20  
Home Health, Hospice and PDN
                                                21  
Transportation
                                                22  
Lab & X-ray
                                                23  
Vision Care, including eyeglasses
                                                24  
Mental Health/Substance Abuse
                                                25  
Reinsurance Expenses
                                                26A  
EPSDT Medical & PDN
                                                26B  
EPSDT Dental — EPD
                                                27  
Family Planning
                                                28  
Other Medical
                                                29  
TOTAL MEDICAL & HOSPITAL (9 THRU 28)
                                                ADMINISTRATION:                
                                30  
Compensation
                                                31  
Occupancy/Depreciation/Amortization
                                                32  
Interest Expense
                                               

 

16   Notes: Effective November 1, 2003, the FamilyCare Adults 0-100% FPL, Health
Access individuals without dependent children, and Adult Restricted Aliens
(excluding pregnant women) populations were transferred into two groups under a
managed care Sevcie Administrator program.   17   For the twelve months incurred
claims expenses ending State Fiscal Year June 30, total should be reported with
an additional three months of paid claims at quarter ending Sept 30.

         
HMO Financial Reporting Specifications
      State of New Jersey     
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
       

 



--------------------------------------------------------------------------------



 



                                                     
Revenues/Expenses/Administration     Three-     Three     YTD $     YTD     SFY
End     SFY End $           month     month             PMPM     $@9/3016    
@9/30                   PMPM                             PMPM     33  
Education/Outreach
                                                34  
Sanctions
                                                35  
Corporate Overhead Allocations
                                                36  
Subcontract/Delegated Administrative services
                                                37  
Other
                                                38  
TOTAL ADMINISTRATION
                                                39  
TOTAL EXPENSES
                                                40  
OPERATION INCOME (LOSS) (8-39)
                                                41  
Extraordinary Item
                                                42  
Provision for State, Federal and Other Governmental Taxes
                                                43  
Other than Income taxes18
                                                44  
Adjustment for prior period IBNR Estimates
                                                45  
Non-claim adjustments
                                                46  
NET INCOME (LOSS) (40-41-42-43-44-45)
                                               

 

18   Reported items other than State or Federal income taxes

         
HMO Financial Reporting Specifications
      State of New Jersey     
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
       

 



--------------------------------------------------------------------------------



 



Table # 19 — Part F                Income Statement by Rate Cell Grouping
ABD WITH MEDICARE — NON-DDD (Excluding AIDS) — STATEWIDE19
FOR THE THREE MONTHS ENDING ______           FOR ______
(HMO NAME)

                              Revenues/Expenses/Administration   Three-   Three
  YTD $   YTD   SFY End   SFY End $         month   month       PMPM   $@9/3020
  @9/30             PMPM               PMPM   Member Months                    
    REVENUES:                        
1
  Capitated Premiums                        
2
  Supplemental Premiums                        
2a
  Maternity                        
2b
  Reimbursable HIV/AIDS Drugs and Blood Product                        
2c
  EPSDT Incentive Payment                        
2d
  Reimbursable Medical and Hospital                        
2e
  Managed Care Service Administrator Premium                        
2f
  Other                        
3
  Total Premiums (Lines 1+2a+2b+2c+2d+2e+2f)                        
4
  Interest                        
5
  COB                        
6
  Reinsurance Recoveries                        
7
  Other Revenue                        
8
  TOTAL REVENUE (3+4+5+6+7)                         EXPENSES:                  
      MEDICAL AND HOSPITAL                        
9
  Inpatient Hospital                        
10
  Primary Care                        
11
  Physician Specialty Services                        
12
  Outpatient Hospital (excludes ER)                        
13
  Other Professional Services                        
14
  Emergency Room                        
15
  DME/Medical Supplies                        
16
  Prosthetics & Orthotics                        
17
  Covered Dental                        
18
  Pharmacy (not to include Reimbursable HIV/AIDS Drugs and Blood Products)      
                 
19
  Reimbursable HIV/AIDS Drugs and Blood Product                        
20
  Home Health, Hospice and PDN                        
21
  Transportation                        
22
  Lab & X-ray                        
23
  Vision Care, including eyeglasses                        
24
  Mental Health/Substance Abuse                        
25
  Reinsurance Expenses                        
26A
  EPSDT Medical & PDN                        
26B
  EPSDT Dental — EPD                        
27
  Family Planning                        
28
  Other Medical                        
29
  TOTAL MEDICAL & HOSPITAL (9 THRU 28)                         ADMINISTRATION:  
                     
30
  Compensation                        
31
  Occupancy/Depreciation/Amortization                        
32
  Interest Expense                        

 

19   Notes: Effective November 1, 2003, the FamilyCare Adults 0-100% FPL, Health
Access individuals without dependent children, and Adult Restricted Aliens
(excluding pregnant women) populations were transferred into two groups under a
managed care Sevcie Administrator program.   20   For the twelve months incurred
claims expenses ending State Fiscal Year June 30, total should be reported with
an additional three months of paid claims at quarter ending Sept 30.



HMO Financial Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
 



--------------------------------------------------------------------------------



 



                              Revenues/Expenses/Administration   Three-   Three
  YTD $   YTD   SFY End   SFY End $         month   month       PMPM   $@9/3020
  @9/30             PMPM               PMPM  
33
  Education/Outreach                        
34
  Sanctions                        
35
  Corporate Overhead Allocations                        
36
  Subcontract/Delegated Administrative
services                        
37
  Other                        
38
  TOTAL ADMINISTRATION                        
39
  TOTAL EXPENSES                        
40
  OPERATION INCOME (LOSS) (8-39)                        
41
  Extraordinary Item                        
42
  Provision for State, Federal and Other Governmental Taxes                    
   
43
  Other than Income taxes21                        
44
  Adjustment for prior period IBNR Estimates                        
45
  Non-claim adjustments                        
46
  NET INCOME (LOSS) (40-41-42-43-44-45)                        

 

21   Reported items other than State or Federal income taxes



HMO Financial Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
 



--------------------------------------------------------------------------------



 



Table # 19 — Part G                Income Statement by Rate Cell Grouping
NON- ABD — DDD (Excluding AIDS) — STATEWIDE22
FOR THE THREE MONTHS ENDING ______           FOR ______
(HMO NAME)

                              Revenues/Expenses/Administration   Three-   Three
  YTD $   YTD   SFY End   SFY End $         month   month       PMPM   $@9/3023
  @9/30             PMPM               PMPM   Member Months                    
    REVENUES:                        
1
  Capitated Premiums                        
2
  Supplemental Premiums                        
2a
  Maternity                        
2b
  Reimbursable HIV/AIDS Drugs and Blood Product                        
2c
  EPSDT Incentive Payment                        
2d
  Reimbursable Medical and Hospital                        
2e
  Managed Care Service Administrator Premium                        
2f
  Other                        
3
  Total Premiums (Lines 1+2a+2b+2c+2d+2e+2f)                        
4
  Interest                        
5
  COB                        
6
  Reinsurance Recoveries                        
7
  Other Revenue                        
8
  TOTAL REVENUE (3+4+5+6+7)                         EXPENSES:                  
      MEDICAL AND HOSPITAL                        
9
  Inpatient Hospital                        
10
  Primary Care                        
11
  Physician Specialty Services                        
12
  Outpatient Hospital (excludes ER)                        
13
  Other Professional Services                        
14
  Emergency Room                        
15
  DME/Medical Supplies                        
16
  Prosthetics & Orthotics                        
17
  Covered Dental                        
18
  Pharmacy (not to include Reimbursable HIV/AIDS Drugs and Blood Products)      
                 
19
  Reimbursable HIV/AIDS Drugs and Blood Product                        
20
  Home Health, Hospice and PDN                        
21
  Transportation                        
22
  Lab & X-ray                        
23
  Vision Care, including eyeglasses                        
24
  Mental Health/Substance Abuse                        
25
  Reinsurance Expenses                        
26A
  EPSDT Medical & PDN                        
26B
  EPSDT Dental — EPD                        
27
  Family Planning                        
28
  Other Medical                        
29
  TOTAL MEDICAL & HOSPITAL (9 THRU 28)                         ADMINISTRATION:  
                     
30
  Compensation                        
31
  Occupancy/Depreciation/Amortization                        
32
  Interest Expense                        

 

22   Notes: Effective November 1, 2003, the FamilyCare Adults 0-100% FPL, Health
Access individuals without dependent children, and Adult Restricted Aliens
(excluding pregnant women) populations were transferred into two groups under a
managed care Sevcie Administrator program.   23   For the twelve months incurred
claims expenses ending State Fiscal Year June 30, total should be reported with
an additional three months of paid claims at quarter ending Sept 30.



HMO Financial Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
 



--------------------------------------------------------------------------------



 



                              Revenues/Expenses/Administration   Three-   Three
  YTD $   YTD   SFY End   SFY End $         month   month       PMPM   $@9/3023
  @9/30             PMPM               PMPM  
33
  Education/Outreach                        
34
  Sanctions                        
35
  Corporate Overhead Allocations                        
36
  Subcontract/Delegated Administrative
services                        
37
  Other                        
38
  TOTAL ADMINISTRATION                        
39
  TOTAL EXPENSES                        
40
  OPERATION INCOME (LOSS) (8-39)                        
41
  Extraordinary Item                        
42
  Provision for State, Federal and Other Governmental Taxes                    
   
43
  Other than Income taxes24                        
44
  Adjustment for prior period IBNR Estimates                        
45
  Non-claim adjustments                        
46
  NET INCOME (LOSS) (40-41-42-43-44-45)                        

 

24   Reported items other than State or Federal income taxes



HMO Financial Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
 



--------------------------------------------------------------------------------



 



Table # 19 — Part H                Income Statement by Rate Cell Grouping
ABD WITHOUT MEDICARE —DDD (Including AIDS) — STATEWIDE25
FOR THE THREE MONTHS ENDING ______           FOR ______
(HMO NAME)

                              Revenues/Expenses/Administration   Three-   Three
  YTD $   YTD   SFY End   SFY End $         month   month       PMPM   $@9/3026
  @9/30             PMPM               PMPM   Member Months                    
    REVENUES:                        
1
  Capitated Premiums                        
2
  Supplemental Premiums                        
2a
  Maternity                        
2b
  Reimbursable HIV/AIDS Drugs and Blood Product                        
2c
  EPSDT Incentive Payment                        
2d
  Reimbursable Medical and Hospital                        
2e
  Managed Care Service Administrator Premium                        
2f
  Other                        
3
  Total Premiums (Lines 1+2a+2b+2c+2d+2e+2f)                        
4
  Interest                        
5
  COB                        
6
  Reinsurance Recoveries                        
7
  Other Revenue                        
8
  TOTAL REVENUE (3+4+5+6+7)                         EXPENSES:                  
      MEDICAL AND HOSPITAL                        
9
  Inpatient Hospital                        
10
  Primary Care                        
11
  Physician Specialty Services                        
12
  Outpatient Hospital (excludes ER)                        
13
  Other Professional Services                        
14
  Emergency Room                        
15
  DME/Medical Supplies                        
16
  Prosthetics & Orthotics                        
17
  Covered Dental                        
18
  Pharmacy (not to include Reimbursable HIV/AIDS Drugs and Blood Products)      
                 
19
  Reimbursable HIV/AIDS Drugs and Blood Product                        
20
  Home Health, Hospice and PDN                        
21
  Transportation                        
22
  Lab & X-ray                        
23
  Vision Care, including eyeglasses                        
24
  Mental Health/Substance Abuse                        
25
  Reinsurance Expenses                        
26A
  EPSDT Medical & PDN                        
26B
  EPSDT Dental — EPD                        
27
  Family Planning                        
28
  Other Medical                        
29
  TOTAL MEDICAL & HOSPITAL (9 THRU 28)                         ADMINISTRATION:  
                     
30
  Compensation                        
31
  Occupancy/Depreciation/Amortization                        
32
  Interest Expense                        

 

25   Notes: Effective November 1, 2003, the FamilyCare Adults 0-100% FPL, Health
Access individuals without dependent children, and Adult Restricted Aliens
(excluding pregnant women) populations were transferred into two groups under a
managed care Sevcie Administrator program.   26   For the twelve months incurred
claims expenses ending State Fiscal Year June 30, total should be reported with
an additional three months of paid claims at quarter ending Sept 30.



HMO Financial Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
 



--------------------------------------------------------------------------------



 



                              Revenues/Expenses/Administration   Three-   Three
  YTD $   YTD   SFY End   SFY End $         month   month       PMPM   $@9/3026
  @9/30             PMPM               PMPM  
33
  Education/Outreach                        
34
  Sanctions                        
35
  Corporate Overhead Allocations                        
36
  Subcontract/Delegated Administrative
services                        
37
  Other                        
38
  TOTAL ADMINISTRATION                        
39
  TOTAL EXPENSES                        
40
  OPERATION INCOME (LOSS) (8-39)                        
41
  Extraordinary Item                        
42
  Provision for State, Federal and Other Governmental Taxes                    
   
43
  Other than Income taxes27                        
44
  Adjustment for prior period IBNR Estimates                        
45
  Non-claim adjustments                        
46
  NET INCOME (LOSS) (40-41-42-43-44-45)                        

 

27   Reported items other than State or Federal income taxes



HMO Financial Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
 



--------------------------------------------------------------------------------



 



Table # 19 — Part I                Income Statement by Rate Cell Grouping
ABD WITHOUT MEDICARE — NON —DDD (including AIDS) — STATEWIDE28
FOR THE THREE MONTHS ENDING ______           FOR ______
(HMO NAME)

                              Revenues/Expenses/Administration   Three-   Three
  YTD $   YTD   SFY End   SFY End $         month   month       PMPM   $@9/3029
  @9/30             PMPM               PMPM   Member Months                    
    REVENUES:                        
1
  Capitated Premiums                        
2
  Supplemental Premiums                        
2a
  Maternity                        
2b
  Reimbursable HIV/AIDS Drugs and Blood Product                        
2c
  EPSDT Incentive Payment                        
2d
  Reimbursable Medical and Hospital                        
2e
  Managed Care Service Administrator Premium                        
2f
  Other                        
3
  Total Premiums (Lines 1+2a+2b+2c+2d+2e+2f)                        
4
  Interest                        
5
  COB                        
6
  Reinsurance Recoveries                        
7
  Other Revenue                        
8
  TOTAL REVENUE (3+4+5+6+7)                         EXPENSES:                  
      MEDICAL AND HOSPITAL                        
9
  Inpatient Hospital                        
10
  Primary Care                        
11
  Physician Specialty Services                        
12
  Outpatient Hospital (excludes ER)                        
13
  Other Professional Services                        
14
  Emergency Room                        
15
  DME/Medical Supplies                        
16
  Prosthetics & Orthotics                        
17
  Covered Dental                        
18
  Pharmacy (not to include Reimbursable HIV/AIDS Drugs and Blood Products)      
                 
19
  Reimbursable HIV/AIDS Drugs and Blood Product                        
20
  Home Health, Hospice and PDN                        
21
  Transportation                        
22
  Lab & X-ray                        
23
  Vision Care, including eyeglasses                        
24
  Mental Health/Substance Abuse                        
25
  Reinsurance Expenses                        
26A
  EPSDT Medical & PDN                        
26B
  EPSDT Dental — EPD                        
27
  Family Planning                        
28
  Other Medical                        
29
  TOTAL MEDICAL & HOSPITAL (9 THRU 28)                         ADMINISTRATION:  
                     
30
  Compensation                        
31
  Occupancy/Depreciation/Amortization                        
32
  Interest Expense                        

 

28   Notes: Effective November 1, 2003, the FamilyCare Adults 0-100% FPL, Health
Access individuals without dependent children, and Adult Restricted Aliens
(excluding pregnant women) populations were transferred into two groups under a
managed care Sevcie Administrator program.   29   For the twelve months incurred
claims expenses ending State Fiscal Year June 30, total should be reported with
an additional three months of paid claims at quarter ending Sept 30.



HMO Financial Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
 



--------------------------------------------------------------------------------



 



                              Revenues/Expenses/Administration   Three-   Three
  YTD $   YTD   SFY End   SFY End $         month   month       PMPM   $@9/3029
  @9/30             PMPM               PMPM  
33
  Education/Outreach                        
34
  Sanctions                        
35
  Corporate Overhead Allocations                        
36
  Subcontract/Delegated Administrative
services                        
37
  Other                        
38
  TOTAL ADMINISTRATION                        
39
  TOTAL EXPENSES                        
40
  OPERATION INCOME (LOSS) (8-39)                        
41
  Extraordinary Item                        
42
  Provision for State, Federal and Other Governmental Taxes                    
   
43
  Other than Income taxes30                        
44
  Adjustment for prior period IBNR Estimates                        
45
  Non-claim adjustments                        
46
  NET INCOME (LOSS) (40-41-42-43-44-45)                        

 

30   Reported items other than State or Federal income taxes



HMO Financial Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
 



--------------------------------------------------------------------------------



 



Table # 19 — Part J                Income Statement by Rate Cell Grouping
NJ KIDCARE B&C (Excluding AIDS) — STATEWIDE31
FOR THE THREE MONTHS ENDING ______           FOR ______
(HMO NAME)

                              Revenues/Expenses/Administration   Three-   Three
  YTD $   YTD   SFY End   SFY End $         month   month       PMPM   $@9/3032
  @9/30             PMPM               PMPM   Member Months                    
    REVENUES:                        
1
  Capitated Premiums                        
2
  Supplemental Premiums                        
2a
  Maternity                        
2b
  Reimbursable HIV/AIDS Drugs and Blood Product                        
2c
  EPSDT Incentive Payment                        
2d
  Reimbursable Medical and Hospital                        
2e
  Managed Care Service Administrator Premium                        
2f
  Other                        
3
  Total Premiums (Lines 1+2a+2b+2c+2d+2e+2f)                        
4
  Interest                        
5
  COB                        
6
  Reinsurance Recoveries                        
7
  Other Revenue                        
8
  TOTAL REVENUE (3+4+5+6+7)                         EXPENSES:                  
      MEDICAL AND HOSPITAL                        
9
  Inpatient Hospital                        
10
  Primary Care                        
11
  Physician Specialty Services                        
12
  Outpatient Hospital (excludes ER)                        
13
  Other Professional Services                        
14
  Emergency Room                        
15
  DME/Medical Supplies                        
16
  Prosthetics & Orthotics                        
17
  Covered Dental                        
18
  Pharmacy (not to include Reimbursable HIV/AIDS Drugs and Blood Products)      
                 
19
  Reimbursable HIV/AIDS Drugs and Blood Product                        
20
  Home Health, Hospice and PDN                        
21
  Transportation                        
22
  Lab & X-ray                        
23
  Vision Care, including eyeglasses                        
24
  Mental Health/Substance Abuse                        
25
  Reinsurance Expenses                        
26A
  EPSDT Medical & PDN                        
26B
  EPSDT Dental — EPD                        
27
  Family Planning                        
28
  Other Medical                        
29
  TOTAL MEDICAL & HOSPITAL (9 THRU 28)                         ADMINISTRATION:  
                     
30
  Compensation                        
31
  Occupancy/Depreciation/Amortization                        
32
  Interest Expense                        

 

31   Notes: Effective November 1, 2003, the FamilyCare Adults 0-100% FPL, Health
Access individuals without dependent children, and Adult Restricted Aliens
(excluding pregnant women) populations were transferred into two groups under a
managed care Sevcie Administrator program.   32   For the twelve months incurred
claims expenses ending State Fiscal Year June 30, total should be reported with
an additional three months of paid claims at quarter ending Sept 30.



HMO Financial Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
 



--------------------------------------------------------------------------------



 



                              Revenues/Expenses/Administration   Three-   Three
  YTD $   YTD   SFY End   SFY End $         month   month       PMPM   $@9/3032
  @9/30             PMPM               PMPM  
33
  Education/Outreach                        
34
  Sanctions                        
35
  Corporate Overhead Allocations                        
36
  Subcontract/Delegated Administrative
services                        
37
  Other                        
38
  TOTAL ADMINISTRATION                        
39
  TOTAL EXPENSES                        
40
  OPERATION INCOME (LOSS) (8-39)                        
41
  Extraordinary Item                        
42
  Provision for State, Federal and Other Governmental Taxes                    
   
43
  Other than Income taxes33                        
44
  Adjustment for prior period IBNR Estimates                        
45
  Non-claim adjustments                        
46
  NET INCOME (LOSS) (40-41-42-43-44-45)                        

 

33   Reported items other than State or Federal income taxes



HMO Financial Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
 



--------------------------------------------------------------------------------



 



Table # 19 — Part K                Income Statement by Rate Cell Grouping
NJ KIDCARE D (Excluding AIDS) — STATEWIDE34
FOR THE THREE MONTHS ENDING ______           FOR ______
(HMO NAME)

                              Revenues/Expenses/Administration   Three-   Three
  YTD $   YTD   SFY End   SFY End $         month   month       PMPM   $@9/3035
  @9/30             PMPM               PMPM   Member Months                    
    REVENUES:                        
1
  Capitated Premiums                        
2
  Supplemental Premiums                        
2a
  Maternity                        
2b
  Reimbursable HIV/AIDS Drugs and Blood Product                        
2c
  EPSDT Incentive Payment                        
2d
  Reimbursable Medical and Hospital                        
2e
  Managed Care Service Administrator Premium                        
2f
  Other                        
3
  Total Premiums (Lines 1+2a+2b+2c+2d+2e+2f)                        
4
  Interest                        
5
  COB                        
6
  Reinsurance Recoveries                        
7
  Other Revenue                        
8
  TOTAL REVENUE (3+4+5+6+7)                         EXPENSES:                  
      MEDICAL AND HOSPITAL                        
9
  Inpatient Hospital                        
10
  Primary Care                        
11
  Physician Specialty Services                        
12
  Outpatient Hospital (excludes ER)                        
13
  Other Professional Services                        
14
  Emergency Room                        
15
  DME/Medical Supplies                        
16
  Prosthetics & Orthotics                        
17
  Covered Dental                        
18
  Pharmacy (not to include Reimbursable HIV/AIDS Drugs and Blood Products)      
                 
19
  Reimbursable HIV/AIDS Drugs and Blood Product                        
20
  Home Health, Hospice and PDN                        
21
  Transportation                        
22
  Lab & X-ray                        
23
  Vision Care, including eyeglasses                        
24
  Mental Health/Substance Abuse                        
25
  Reinsurance Expenses                        
26A
  EPSDT Medical & PDN                        
26B
  EPSDT Dental — EPD                        
27
  Family Planning                        
28
  Other Medical                        
29
  TOTAL MEDICAL & HOSPITAL (9 THRU 28)                         ADMINISTRATION:  
                     
30
  Compensation                        
31
  Occupancy/Depreciation/Amortization                        
32
  Interest Expense                        

 

34   Notes: Effective November 1, 2003, the FamilyCare Adults 0-100% FPL, Health
Access individuals without dependent children, and Adult Restricted Aliens
(excluding pregnant women) populations were transferred into two groups under a
managed care Sevcie Administrator program.   35   For the twelve months incurred
claims expenses ending State Fiscal Year June 30, total should be reported with
an additional three months of paid claims at quarter ending Sept 30.



HMO Financial Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
 



--------------------------------------------------------------------------------



 



                              Revenues/Expenses/Administration   Three-   Three
  YTD $   YTD   SFY End   SFY End $         month   month       PMPM   $@9/3035
  @9/30             PMPM               PMPM  
33
  Education/Outreach                        
34
  Sanctions                        
35
  Corporate Overhead Allocations                        
36
  Subcontract/Delegated Administrative
services                        
37
  Other                        
38
  TOTAL ADMINISTRATION                        
39
  TOTAL EXPENSES                        
40
  OPERATION INCOME (LOSS) (8-39)                        
41
  Extraordinary Item                        
42
  Provision for State, Federal and Other Governmental Taxes                    
   
43
  Other than Income taxes36                        
44
  Adjustment for prior period IBNR Estimates                        
45
  Non-claim adjustments                        
46
  NET INCOME (LOSS) (40-41-42-43-44-45)                        

 

36   Reported items other than State or Federal income taxes



HMO Financial Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
 



--------------------------------------------------------------------------------



 



Table #19 — Part L                Statement Income Statement by Rate Cell
Grouping
Reserved
FOR THE THREE MONTHS ENDING ___           FOR ___
(HMO NAME)

                                  Revenues/Expenses/Administration   Three-  
Three   YTD $   YTD   SFY End   SFY End $             month   month       PMPM  
@9/3037   @9/30                 PMPM               PMPM   Member Months        
                REVENUES:                        
1
     
Capitated Premiums
                       
2
     
Supplemental Premiums
                       
2a
     
Maternity
                       
2b
     
Reimbursable HIV/AIDS Drugs and Blood Product
                       
2c
     
EPSDT Incentive Payment
                       
2d
     
Reimbursable Medical and Hospital
                       
2e
     
Managed Care Service Administrator Premium
                       
2f
     
Other
                       
3
     
Total Premiums (Lines 1+2a+2b+2c+2d+2e+2f)
                       
4
     
Interest
                       
5
     
COB
                       
6
     
Reinsurance Recoveries
                       
7
     
Other Revenue
                       
8
     
TOTAL REVENUE (3+4+5+6+7)
                        EXPENSES:                         MEDICAL AND HOSPITAL  
                     
9
     
Inpatient Hospital
                       
10
     
Primary Care
                       
11
     
Physician Specialty Services
                       
12
     
Outpatient Hospital (excludes ER)
                       
13
     
Other Professional Services
                       
14
     
Emergency Room
                       
15
     
DME/Medical Supplies
                       
16
     
Prosthetics & Orthotics
                       
17
     
Covered Dental
                       
18
     
Pharmacy (not to include Reimbursable HIV/AIDS Drugs and Blood Products)
                       
19
     
Reimbursable HIV/AIDS Drugs and Blood Product
                       
20
     
Home Health, Hospice and PDN
                       
21
     
Transportation
                       
22
     
Lab & X-ray
                       
23
     
Vision Care, including eyeglasses
                       
24
     
Mental Health/Substance Abuse
                       
25
     
Reinsurance Expenses
                       
26A
     
EPSDT Medical & PDN
                       
26B
     
EPSDT Dental — EPD
                       
27
     
Family Planning
                       
28
     
Other Medical
                       
29
     
TOTAL MEDICAL & HOSPITAL (9 THRU 28)
                        ADMINISTRATION:                        
30
     
Compensation
                       
31
     
Occupancy/Depreciation/Amortization
                       
32
     
Interest Expense
                       
33
     
Education/Outreach
                       
34
     
Sanctions
                       

 

37   For the twelve months incurred claims expenses ending State Fiscal Year
June 30, total should be reported with an additional three months of paid claims
at quarter ending Sept 30.



HMO Financial Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
 



--------------------------------------------------------------------------------



 



                                  Revenues/Expenses/Administration   Three-  
Three   YTD $   YTD   SFY End   SFY End $             month   month       PMPM  
@9/3037   @9/30                 PMPM               PMPM  
35
     
Corporate Overhead Allocations
                       
36
     
Subcontract/Delegated Administrative
services
                       
37
     
Other
                       
38
     
TOTAL ADMINISTRATION
                       
39
     
TOTAL EXPENSES
                       
40
     
OPERATION INCOME (LOSS) (8-39)
                       
41
     
Extraordinary Item
                       
42
     
Provision for State, Federal and Other Governmental Taxes
                       
43
     
Other than Income taxes35
                       
44
     
Adjustment for prior period IBNR Estimates

                       
45
     
Non-claim adjustments
                       
46
     
NET INCOME (LOSS)
(40-41-42-43-44-45)
                       

 

38   Reported items other than State or Federal income taxes



HMO Financial Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
 



--------------------------------------------------------------------------------



 



Table # 19 — Part M                Income Statement by Rate Cell Grouping
NJ FAMILYCARE PARENTS 0-133% FPL (Excluding AIDS) — STATEWIDE39
FOR THE THREE MONTHS ENDING ______           FOR ______
(HMO NAME)

                              Revenues/Expenses/Administration   Three-   Three
  YTD $   YTD   SFY End   SFY End $         month   month       PMPM   $@9/3040
  @9/30             PMPM               PMPM   Member Months                    
    REVENUES:                        
1
  Capitated Premiums                        
2
  Supplemental Premiums                        
2a
  Maternity                        
2b
  Reimbursable HIV/AIDS Drugs and Blood Product                        
2c
  EPSDT Incentive Payment                        
2d
  Reimbursable Medical and Hospital                        
2e
  Managed Care Service Administrator Premium                        
2f
  Other                        
3
  Total Premiums (Lines 1+2a+2b+2c+2d+2e+2f)                        
4
  Interest                        
5
  COB                        
6
  Reinsurance Recoveries                        
7
  Other Revenue                        
8
  TOTAL REVENUE (3+4+5+6+7)                         EXPENSES:                  
      MEDICAL AND HOSPITAL                        
9
  Inpatient Hospital                        
10
  Primary Care                        
11
  Physician Specialty Services                        
12
  Outpatient Hospital (excludes ER)                        
13
  Other Professional Services                        
14
  Emergency Room                        
15
  DME/Medical Supplies                        
16
  Prosthetics & Orthotics                        
17
  Covered Dental                        
18
  Pharmacy (not to include Reimbursable HIV/AIDS Drugs and Blood Products)      
                 
19
  Reimbursable HIV/AIDS Drugs and Blood Product                        
20
  Home Health, Hospice and PDN                        
21
  Transportation                        
22
  Lab & X-ray                        
23
  Vision Care, including eyeglasses                        
24
  Mental Health/Substance Abuse                        
25
  Reinsurance Expenses                        
26A
  EPSDT Medical & PDN                        
26B
  EPSDT Dental — EPD                        
27
  Family Planning                        
28
  Other Medical                        
29
  TOTAL MEDICAL & HOSPITAL (9 THRU 28)                         ADMINISTRATION:  
                     
30
  Compensation                        
31
  Occupancy/Depreciation/Amortization                        
32
  Interest Expense                        

 

39   Notes: Effective November 1, 2003, the FamilyCare Adults 0-100% FPL, Health
Access individuals without dependent children, and Adult Restricted Aliens
(excluding pregnant women) populations were transferred into two groups under a
managed care Sevcie Administrator program.   40   For the twelve months incurred
claims expenses ending State Fiscal Year June 30, total should be reported with
an additional three months of paid claims at quarter ending Sept 30.



HMO Financial Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
 



--------------------------------------------------------------------------------



 



                              Revenues/Expenses/Administration   Three-   Three
  YTD $   YTD   SFY End   SFY End $         month   month       PMPM   $@9/3040
  @9/30             PMPM               PMPM  
33
  Education/Outreach                        
34
  Sanctions                        
35
  Corporate Overhead Allocations                        
36
  Subcontract/Delegated Administrative
services                        
37
  Other                        
38
  TOTAL ADMINISTRATION                        
39
  TOTAL EXPENSES                        
40
  OPERATION INCOME (LOSS) (8-39)                        
41
  Extraordinary Item                        
42
  Provision for State, Federal and Other Governmental Taxes                    
   
43
  Other than Income taxes41                        
44
  Adjustment for prior period IBNR Estimates                        
45
  Non-claim adjustments                        
46
  NET INCOME (LOSS) (40-41-42-43-44-45)                        

 

41   Reported items other than State or Federal income taxes



HMO Financial Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
 



--------------------------------------------------------------------------------



 



Table #19 — Part N                Income Statement by Rate Cell Grouping
RESERVED
FOR THE THREE MONTHS ENDING ___     FOR ___
(HMO NAME)

                              Revenues/Expenses/Administration   Three-   Three
  YTD $   YTD   SFY End   SFY End $         month   month       PMPM   $@9/3042
  @9/30             PMPM               PMPM   Member Months                    
REVENUES:                    
1
     
Capitated Premiums
                   
2
     
Supplemental Premiums
                   
2a
     
Maternity
                   
2b
     
Reimbursable HIV/AIDS Drugs and Blood Product
                   
2c
     
EPSDT Incentive Payment
                   
2d
     
Reimbursable Medical and Hospital
                   
2e
     
Managed Care Service Administrator
Premium
                   
2f
     
Other
                   
3
     
Total Premiums (Lines
1+2a+2b+2c+2d+2e+2f)
                   
4
     
Interest
                   
5
     
COB
                   
6
     
Reinsurance Recoveries
                   
7
     
Other Revenue
                   
8
     
TOTAL REVENUE (3+4+5+6+7)
                    EXPENSES:                     MEDICAL AND HOSPITAL          
         
9
     
Inpatient Hospital
                   
10
     
Primary Care
                   
11
     
Physician Specialty Services
                   
12
     
Outpatient Hospital (excludes ER)
                   
13
     
Other Professional Services
                   
14
     
Emergency Room
                   
15
     
DME/Medical Supplies
                   
16
     
Prosthetics & Orthotics
                   
17
     
Covered Dental
                   
18
     
Pharmacy (not to include Reimbursable HIV/AIDS Drugs and Blood Products)
                   
19
     
Reimbursable HIV/AIDS Drugs and Blood Product
                   
20
     
Home Health, Hospice and PDN
                   
21
     
Transportation
                   
22
     
Lab & X-ray
                   
23
     
Vision Care, including eyeglasses
                   
24
     
Mental Health/Substance Abuse
                   
25
     
Reinsurance Expenses
                   
26A
     
EPSDT Medical & PDN
                   
26B
     
EPSDT Dental — EPD
                   
27
     
Family Planning
                   
28
     
Other Medical
                   
29
     
TOTAL MEDICAL & HOSPITAL (9 THRU
28)
                    ADMINISTRATION:                    
30
     
Compensation
                   
31
     
Occupancy/Depreciation/Amortization
                   
32
     
Interest Expense
                   
33
     
Education/Outreach
                   
34
     
Sanctions
                   
35
     
Corporate Overhead Allocations
                   

 

42   For the twelve months incurred claims expenses ending State Fiscal Year
June 30, total should be reported with an additional three months of paid claims
at quarter ending Sept 30.



HMO Financial Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
 



--------------------------------------------------------------------------------



 



                                  Revenues/Expenses/Administration   Three-  
Three   YTD $   YTD   SFY End   SFY End $             month   month       PMPM  
$@9/3042   @9/30                 PMPM               PMPM  
36
     
Subcontract/Delegated Administrative
services
                        
37
     
Other
                       
38
     
TOTAL ADMINISTRATION
                       
39
     
TOTAL EXPENSES
                       
40
     
OPERATION INCOME (LOSS) (8-39)
                       
41
     
Extraordinary Item
                       
42
     
Provision for State, Federal and Other Governmental Taxes
                       
43
     
Other than Income taxes40
                       
44
     
Adjustment for prior period IBNR Estimates

                       
45
     
Non-claim adjustments
                       
46
     
NET INCOME (LOSS)
(40-41-42-43-44-45)
                       

 

43   Reported items other than State or Federal income taxes



HMO Financial Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
 



--------------------------------------------------------------------------------



 



Table # 19 — Part O                Income Statement by Rate Cell Grouping
NJ FAMILYCARE PARENTS 133-250 % FPL (Excluding AIDS) — STATEWIDE44
FOR THE THREE MONTHS ENDING ______           FOR ______
(HMO NAME)

                              Revenues/Expenses/Administration   Three-   Three
  YTD $   YTD   SFY End   SFY End $         month   month       PMPM   $@9/3045
  @9/30             PMPM               PMPM   Member Months                    
    REVENUES:                        
1
  Capitated Premiums                        
2
  Supplemental Premiums                        
2a
  Maternity                        
2b
  Reimbursable HIV/AIDS Drugs and Blood Product                        
2c
  EPSDT Incentive Payment                        
2d
  Reimbursable Medical and Hospital                        
2e
  Managed Care Service Administrator Premium                        
2f
  Other                        
3
  Total Premiums (Lines 1+2a+2b+2c+2d+2e+2f)                        
4
  Interest                        
5
  COB                        
6
  Reinsurance Recoveries                        
7
  Other Revenue                        
8
  TOTAL REVENUE (3+4+5+6+7)                         EXPENSES:                  
      MEDICAL AND HOSPITAL                        
9
  Inpatient Hospital                        
10
  Primary Care                        
11
  Physician Specialty Services                        
12
  Outpatient Hospital (excludes ER)                        
13
  Other Professional Services                        
14
  Emergency Room                        
15
  DME/Medical Supplies                        
16
  Prosthetics & Orthotics                        
17
  Covered Dental                        
18
  Pharmacy (not to include Reimbursable HIV/AIDS Drugs and Blood Products)      
                 
19
  Reimbursable HIV/AIDS Drugs and Blood Product                        
20
  Home Health, Hospice and PDN                        
21
  Transportation                        
22
  Lab & X-ray                        
23
  Vision Care, including eyeglasses                        
24
  Mental Health/Substance Abuse                        
25
  Reinsurance Expenses                        
26A
  EPSDT Medical & PDN                        
26B
  EPSDT Dental — EPD                        
27
  Family Planning                        
28
  Other Medical                        
29
  TOTAL MEDICAL & HOSPITAL (9 THRU 28)                         ADMINISTRATION:  
                     
30
  Compensation                        
31
  Occupancy/Depreciation/Amortization                        
32
  Interest Expense                        

 

44   Notes: Effective November 1, 2003, the FamilyCare Adults 0-100% FPL, Health
Access individuals without dependent children, and Adult Restricted Aliens
(excluding pregnant women) populations were transferred into two groups under a
managed care Sevcie Administrator program.   45   For the twelve months incurred
claims expenses ending State Fiscal Year June 30, total should be reported with
an additional three months of paid claims at quarter ending Sept 30.



HMO Financial Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
 



--------------------------------------------------------------------------------



 



                              Revenues/Expenses/Administration   Three-   Three
  YTD $   YTD   SFY End   SFY End $         month   month       PMPM   $@9/3045
  @9/30             PMPM               PMPM  
33
  Education/Outreach                        
34
  Sanctions                        
35
  Corporate Overhead Allocations                        
36
  Subcontract/Delegated Administrative
services                        
37
  Other                        
38
  TOTAL ADMINISTRATION                        
39
  TOTAL EXPENSES                        
40
  OPERATION INCOME (LOSS) (8-39)                        
41
  Extraordinary Item                        
42
  Provision for State, Federal and Other Governmental Taxes                    
   
43
  Other than Income taxes46                        
44
  Adjustment for prior period IBNR Estimates                        
45
  Non-claim adjustments                        
46
  NET INCOME (LOSS) (40-41-42-43-44-45)                        

 

46   Reported items other than State or Federal income taxes



HMO Financial Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
 



--------------------------------------------------------------------------------



 



Table # 19 — Part P                Income Statement by Rate Cell Grouping
ABD WITH MEDICARE — AIDS — STATEWIDE47
FOR THE THREE MONTHS ENDING ______           FOR ______
(HMO NAME)

                              Revenues/Expenses/Administration   Three-   Three
  YTD $   YTD   SFY End   SFY End $         month   month       PMPM   $@9/3048
  @9/30             PMPM               PMPM   Member Months                    
    REVENUES:                        
1
  Capitated Premiums                        
2
  Supplemental Premiums                        
2a
  Maternity                        
2b
  Reimbursable HIV/AIDS Drugs and Blood Product                        
2c
  EPSDT Incentive Payment                        
2d
  Reimbursable Medical and Hospital                        
2e
  Managed Care Service Administrator Premium                        
2f
  Other                        
3
  Total Premiums (Lines 1+2a+2b+2c+2d+2e+2f)                        
4
  Interest                        
5
  COB                        
6
  Reinsurance Recoveries                        
7
  Other Revenue                        
8
  TOTAL REVENUE (3+4+5+6+7)                         EXPENSES:                  
      MEDICAL AND HOSPITAL                        
9
  Inpatient Hospital                        
10
  Primary Care                        
11
  Physician Specialty Services                        
12
  Outpatient Hospital (excludes ER)                        
13
  Other Professional Services                        
14
  Emergency Room                        
15
  DME/Medical Supplies                        
16
  Prosthetics & Orthotics                        
17
  Covered Dental                        
18
  Pharmacy (not to include Reimbursable HIV/AIDS Drugs and Blood Products)      
                 
19
  Reimbursable HIV/AIDS Drugs and Blood Product                        
20
  Home Health, Hospice and PDN                        
21
  Transportation                        
22
  Lab & X-ray                        
23
  Vision Care, including eyeglasses                        
24
  Mental Health/Substance Abuse                        
25
  Reinsurance Expenses                        
26A
  EPSDT Medical & PDN                        
26B
  EPSDT Dental — EPD                        
27
  Family Planning                        
28
  Other Medical                        
29
  TOTAL MEDICAL & HOSPITAL (9 THRU 28)                         ADMINISTRATION:  
                     
30
  Compensation                        
31
  Occupancy/Depreciation/Amortization                        
32
  Interest Expense                        

 

47   Notes: Effective November 1, 2003, the FamilyCare Adults 0-100% FPL, Health
Access individuals without dependent children, and Adult Restricted Aliens
(excluding pregnant women) populations were transferred into two groups under a
managed care Sevcie Administrator program.   48   For the twelve months incurred
claims expenses ending State Fiscal Year June 30, total should be reported with
an additional three months of paid claims at quarter ending Sept 30.



HMO Financial Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
 



--------------------------------------------------------------------------------



 



                              Revenues/Expenses/Administration   Three-   Three
  YTD $   YTD   SFY End   SFY End $         month   month       PMPM   $@9/3048
  @9/30             PMPM               PMPM  
33
  Education/Outreach                        
34
  Sanctions                        
35
  Corporate Overhead Allocations                        
36
  Subcontract/Delegated Administrative
services                        
37
  Other                        
38
  TOTAL ADMINISTRATION                        
39
  TOTAL EXPENSES                        
40
  OPERATION INCOME (LOSS) (8-39)                        
41
  Extraordinary Item                        
42
  Provision for State, Federal and Other Governmental Taxes                    
   
43
  Other than Income taxes49                        
44
  Adjustment for prior period IBNR Estimates                        
45
  Non-claim adjustments                        
46
  NET INCOME (LOSS) (40-41-42-43-44-45)                        

 

49   Reported items other than State or Federal income taxes



HMO Financial Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
 



--------------------------------------------------------------------------------



 



Table # 19 — Part Q                Income Statement by Rate Cell Grouping
NON-ABD -AIDS — STATEWIDE50
FOR THE THREE MONTHS ENDING ______           FOR ______
(HMO NAME)

                              Revenues/Expenses/Administration   Three-   Three
  YTD $   YTD   SFY End   SFY End $         month   month       PMPM   $@9/3051
  @9/30             PMPM               PMPM   Member Months                    
    REVENUES:                        
1
  Capitated Premiums                        
2
  Supplemental Premiums                        
2a
  Maternity                        
2b
  Reimbursable HIV/AIDS Drugs and Blood Product                        
2c
  EPSDT Incentive Payment                        
2d
  Reimbursable Medical and Hospital                        
2e
  Managed Care Service Administrator Premium                        
2f
  Other                        
3
  Total Premiums (Lines 1+2a+2b+2c+2d+2e+2f)                        
4
  Interest                        
5
  COB                        
6
  Reinsurance Recoveries                        
7
  Other Revenue                        
8
  TOTAL REVENUE (3+4+5+6+7)                         EXPENSES:                  
      MEDICAL AND HOSPITAL                        
9
  Inpatient Hospital                        
10
  Primary Care                        
11
  Physician Specialty Services                        
12
  Outpatient Hospital (excludes ER)                        
13
  Other Professional Services                        
14
  Emergency Room                        
15
  DME/Medical Supplies                        
16
  Prosthetics & Orthotics                        
17
  Covered Dental                        
18
  Pharmacy (not to include Reimbursable HIV/AIDS Drugs and Blood Products)      
                 
19
  Reimbursable HIV/AIDS Drugs and Blood Product                        
20
  Home Health, Hospice and PDN                        
21
  Transportation                        
22
  Lab & X-ray                        
23
  Vision Care, including eyeglasses                        
24
  Mental Health/Substance Abuse                        
25
  Reinsurance Expenses                        
26A
  EPSDT Medical & PDN                        
26B
  EPSDT Dental — EPD                        
27
  Family Planning                        
28
  Other Medical                        
29
  TOTAL MEDICAL & HOSPITAL (9 THRU 28)                         ADMINISTRATION:  
                     
30
  Compensation                        
31
  Occupancy/Depreciation/Amortization                        
32
  Interest Expense                        

 

50   Notes: Effective November 1, 2003, the FamilyCare Adults 0-100% FPL, Health
Access individuals without dependent children, and Adult Restricted Aliens
(excluding pregnant women) populations were transferred into two groups under a
managed care Sevcie Administrator program.   51   For the twelve months incurred
claims expenses ending State Fiscal Year June 30, total should be reported with
an additional three months of paid claims at quarter ending Sept 30.



HMO Financial Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
 



--------------------------------------------------------------------------------



 



                              Revenues/Expenses/Administration   Three-   Three
  YTD $   YTD   SFY End   SFY End $         month   month       PMPM   $@9/3051
  @9/30             PMPM               PMPM  
33
  Education/Outreach                        
34
  Sanctions                        
35
  Corporate Overhead Allocations                        
36
  Subcontract/Delegated Administrative
services                        
37
  Other                        
38
  TOTAL ADMINISTRATION                        
39
  TOTAL EXPENSES                        
40
  OPERATION
INCOME (LOSS) (8-39)                        
41
  Extraordinary Item                        
42
  Provision for State, Federal and Other Governmental Taxes                    
   
43
  Other than Income taxes52                        
44
  Adjustment for prior period IBNR Estimates                        
45
  Non-claim adjustments                        
46
  NET INCOME (LOSS) (40-41-42-43-44-45)                        

 

52   Reported items other than State or Federal income taxes



HMO Financial Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
 



--------------------------------------------------------------------------------



 



Table # 19 — Part R1                Income Statement by Rate Cell Grouping
MATERNITY — STATEWIDE53
FOR THE THREE MONTHS ENDING ______           FOR ______
(HMO NAME)

                              Revenues/Expenses/Administration   Three-   Three
  YTD $   YTD per   SFY End   SFY End $         month   month       delivery  
$@9/3054   @9/30             per delivery               PMPM   Deliveries      
                  REVENUES:                        
1
  Capitated Premiums                        
2
  Supplemental Premiums                        
2a
  Maternity                        
2b
  Reimbursable HIV/AIDS Drugs and Blood Product                        
2c
  EPSDT Incentive Payment                        
2d
  Reimbursable Medical and Hospital                        
2e
  Managed Care Service Administrator Premium                        
2f
  Other                        
3
  Total Premiums (Lines 1+2a+2b+2c+2d+2e+2f)                        
4
  Interest                        
5
  COB                        
6
  Reinsurance Recoveries                        
7
  Other Revenue                        
8
  TOTAL REVENUE (3+4+5+6+7)                         EXPENSES:                  
      MEDICAL AND HOSPITAL                        
9
  Inpatient Hospital                        
10
  Primary Care                        
11
  Physician Specialty Services                        
12
  Outpatient Hospital (excludes ER)                        
13
  Other Professional Services                        
14
  Emergency Room                        
15
  DME/Medical Supplies                        
16
  Prosthetics & Orthotics                        
17
  Covered Dental                        
18
  Pharmacy (not to include Reimbursable HIV/AIDS Drugs and Blood Products)      
                 
19
  Reimbursable HIV/AIDS Drugs and Blood Product                        
20
  Home Health, Hospice and PDN                        
21
  Transportation                        
22
  Lab & X-ray                        
23
  Vision Care, including eyeglasses                        
24
  Mental Health/Substance Abuse                        
25
  Reinsurance Expenses                        
26A
  EPSDT Medical & PDN                        
26B
  EPSDT Dental — EPD                        
27
  Family Planning                        
28
  Other Medical                        
29
  TOTAL MEDICAL & HOSPITAL (9 THRU 28)                         ADMINISTRATION:  
                     
30
  Compensation                        
31
  Occupancy/Depreciation/Amortization                        
32
  Interest Expense                        

 

53   Notes: Effective November 1, 2003, the FamilyCare Adults 0-100% FPL, Health
Access individuals without dependent children, and Adult Restricted Aliens
(excluding pregnant women) populations were transferred into two groups under a
managed care Sevcie Administrator program.   54   For the twelve months incurred
claims expenses ending State Fiscal Year June 30, total should be reported with
an additional three months of paid claims at quarter ending Sept 30.



HMO Financial Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
 



--------------------------------------------------------------------------------



 



                              Revenues/Expenses/Administration   Three-   Three
  YTD $   YTD per   SFY End   SFY End $         month   month       delivery  
$@9/3054   @9/30             per delivery               PMPM  
33
  Education/Outreach                        
34
  Sanctions                        
35
  Corporate Overhead Allocations                        
36
  Subcontract/Delegated Administrative
services                        
37
  Other                        
38
  TOTAL ADMINISTRATION                        
39
  TOTAL EXPENSES                        
40
  OPERATION INCOME (LOSS) (8-39)                        
41
  Extraordinary Item                        
42
  Provision for State, Federal and Other Governmental Taxes                    
   
43
  Other than Income taxes55                        
44
  Adjustment for prior period IBNR Estimates                        
45
  Non-claim adjustments                        
46
  NET INCOME
(LOSS) (40-41-42-43-44-45)                        

 

55   Reported items other than State or Federal income taxes



HMO Financial Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
 



--------------------------------------------------------------------------------



 



Table # 19 — Part R2                Income Statement by Rate Cell Grouping
Newborn STATEWIDE56
FOR THE THREE MONTHS ENDING ______           FOR ______
(HMO NAME)

                              Revenues/Expenses/Administration   Three-   Three
  YTD $   YTD   SFY End   SFY End $         month   month       PMPM   $@9/3057
  @9/30             PMPM               PMPM   Member Months                    
    REVENUES:                        
1
  Capitated Premiums                        
2
  Supplemental Premiums                        
2a
  Maternity                        
2b
  Reimbursable HIV/AIDS Drugs and Blood Product                        
2c
  EPSDT Incentive Payment                        
2d
  Reimbursable Medical and Hospital                        
2e
  Managed Care Service Administrator Premium                        
2f
  Other                        
3
  Total Premiums (Lines 1+2a+2b+2c+2d+2e+2f)                        
4
  Interest                        
5
  COB                        
6
  Reinsurance Recoveries                        
7
  Other Revenue                        
8
  TOTAL REVENUE (3+4+5+6+7)                         EXPENSES:                  
      MEDICAL AND HOSPITAL                        
9
  Inpatient Hospital                        
10
  Primary Care                        
11
  Physician Specialty Services                        
12
  Outpatient Hospital (excludes ER)                        
13
  Other Professional Services                        
14
  Emergency Room                        
15
  DME/Medical Supplies                        
16
  Prosthetics & Orthotics                        
17
  Covered Dental                        
18
  Pharmacy (not to include Reimbursable HIV/AIDS Drugs and Blood Products)      
                 
19
  Reimbursable HIV/AIDS Drugs and Blood Product                        
20
  Home Health, Hospice and PDN                        
21
  Transportation                        
22
  Lab & X-ray                        
23
  Vision Care, including eyeglasses                        
24
  Mental Health/Substance Abuse                        
25
  Reinsurance Expenses                        
26A
  EPSDT Medical & PDN                        
26B
  EPSDT Dental — EPD                        
27
  Family Planning                        
28
  Other Medical                        
29
  TOTAL MEDICAL & HOSPITAL (9 THRU 28)                         ADMINISTRATION:  
                     
30
  Compensation                        
31
  Occupancy/Depreciation/Amortization                        
32
  Interest Expense                        

 

56   Notes: Effective November 1, 2003, the FamilyCare Adults 0-100% FPL, Health
Access individuals without dependent children, and Adult Restricted Aliens
(excluding pregnant women) populations were transferred into two groups under a
managed care Sevcie Administrator program.   57   For the twelve months incurred
claims expenses ending State Fiscal Year June 30, total should be reported with
an additional three months of paid claims at quarter ending Sept 30.



HMO Financial Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
 



--------------------------------------------------------------------------------



 



                              Revenues/Expenses/Administration   Three-   Three
  YTD $   YTD   SFY End   SFY End $         month   month       PMPM   $@9/3057
  @9/30             PMPM               PMPM  
33
  Education/Outreach                        
34
  Sanctions                        
35
  Corporate Overhead Allocations                        
36
  Subcontract/Delegated Administrative
services                        
37
  Other                        
38
  TOTAL ADMINISTRATION                        
39
  TOTAL EXPENSES                        
40
  OPERATION
INCOME (LOSS) (8-39)                        
41
  Extraordinary Item                        
42
  Provision for State, Federal and Other Governmental Taxes                    
   
43
  Other than Income taxes58                        
44
  Adjustment for prior period IBNR Estimates                        
45
  Non-claim adjustments                        
46
  NET INCOME (LOSS) (40-41-42-43-44-45)                        

 

58   Reported items other than State or Federal income taxes



HMO Financial Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
 



--------------------------------------------------------------------------------



 



Table # 19 — Part S1                Income Statement by Rate Cell Grouping
All At-Risk rate cell groupings On Claims Incurred DURING THE CURRENT QUARTER
—STATEWIDE59
FOR THE THREE MONTHS ENDING ______           FOR ______
(HMO NAME)

                              Revenues/Expenses/Administration   (A)   (B) Three
  O=(a)+(b)   Three   SFY End   SFY End $         Three-   month   Three-  
month   $@9/3060   @9/30         month Paid Claims   IBNR & RBUC   month Total $
  PMPM       PMPM   Member Months                         REVENUES:            
           
1
  Capitated Premiums                        
2
  Supplemental Premiums                        
2a
  Maternity                        
2b
  Reimbursable HIV/AIDS Drugs and Blood Product                        
2c
  EPSDT Incentive Payment                        
2d
  Reimbursable Medical and Hospital                        
2e
  Managed Care Service Administrator Premium                        
2f
  Other                        
3
  Total Premiums (Lines 1+2a+2b+2c+2d+2e+2f)                        
4
  Interest                        
5
  COB                        
6
  Reinsurance Recoveries                        
7
  Other Revenue                        
8
  TOTAL REVENUE (3+4+5+6+7)                         EXPENSES:                  
      MEDICAL AND HOSPITAL                        
9
  Inpatient Hospital                        
10
  Primary Care                        
11
  Physician Specialty Services                        
12
  Outpatient Hospital (excludes ER)                        
13
  Other Professional Services                        
14
  Emergency Room                        
15
  DME/Medical Supplies                        
16
  Prosthetics & Orthotics                        
17
  Covered Dental                        
18
  Pharmacy (not to include Reimbursable HIV/AIDS Drugs and Blood Products)      
                 
19
  Reimbursable HIV/AIDS Drugs and Blood Product                        
20
  Home Health, Hospice and PDN                        
21
  Transportation                        
22
  Lab & X-ray                        
23
  Vision Care, including eyeglasses                        
24
  Mental Health/Substance Abuse                        
25
  Reinsurance Expenses                        
26A
  EPSDT Medical & PDN                        
26B
  EPSDT Dental — EPD                        
27
  Family Planning                        
28
  Other Medical                        
29
  TOTAL MEDICAL & HOSPITAL (9 THRU 28)                        

 

59   Notes: Effective November 1, 2003, the FamilyCare Adults 0-100% FPL, Health
Access individuals without dependent children, and Adult Restricted Aliens
(excluding pregnant women) populations were transferred into two groups under a
managed care Service Administrator program.   60   For the twelve months
incurred claims expenses ending State Fiscal Year June 30, total should be
reported with an additional three months of paid claims at quarter ending Sept
30.



HMO Financial Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
 



--------------------------------------------------------------------------------



 



                              Revenues/Expenses/Administration   (A)   (B) Three
  O=(a)+(b)   Three   SFY End   SFY End $         Three-   month   Three-  
month   $@9/3060   @9/30         month Paid Claims   IBNR & RBUC   month Total $
  PMPM       PMPM   ADMINISTRATION:                        
30
  Compensation                        
31
  Occupancy/Depreciation/Amortization                        
32
  Interest Expense                        
33
  Education/Outreach                        
34
  Sanctions                        
35
  Corporate Overhead Allocations                        
36
  Subcontract/Delegated Administrative
services                        
37
  Other                        
38
  TOTAL ADMINISTRATION                        
39
  TOTAL EXPENSES                        
40
  OPERATION INCOME (LOSS) (8-39)                        
41
  Extraordinary Item                        
42
  Provision for State, Federal and Other Governmental Taxes                    
   
43
  Other than Income taxes61                        
44
  Adjustment for prior period IBNR Estimates                        
45
  Non-claim adjustments                        
46
  NET INCOME (LOSS) (40-41-42-43-44-45)                        

 

61   Reported items other than State or Federal income taxes

HMO Financial Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
 

 



--------------------------------------------------------------------------------



 



     
Table #19 – Part s2
  Income Statement by Rate Cell Grouping

All At-Risk Rate Cell Groupings On Claims Incurred YEAR TO DATE – STATEWIDE62

     
FOR THE THREE MONTHS ENDING                     
  FOR                     

(HMO NAME)

                                                                      (A)      
                                          YTD     (B) YTD     O=(a)+(b)        
            SFY End $               Paid     IBNR &     YTD Total     YTD    
SFY End     @9/30   Revenues/Expenses/Administration   Claims     RBUC     $    
PMPM     $@9/3063     PMPM   Member Months                                      
          REVENUES:                                                   1    
Capitated Premiums
                                                  2    
Supplemental Premiums
                                                  2a    
Maternity
                                                  2b    
Reimbursable HIV/AIDS Drugs and Blood Product
                                                  2c    
EPSDT Incentive Payment
                                                  2d    
Reimbursable Medical and Hospital
                                                  2e    
Managed Care Service Administrator Premium
                                                  2f    
Other
                                                  3    
Total Premiums (Lines 1+2a+2b+2c+2d+2e+2f)
                                                  4    
Interest
                                                  5    
COB
                                                  6    
Reinsurance Recoveries
                                                  7    
Other Revenue
                                                  8    
TOTAL REVENUE (3+4+5+6+7)
                                                EXPENSES:                      
                          MEDICAL AND HOSPITAL                                  
                9    
Inpatient Hospital
                                                  10    
Primary Care
                                                  11    
Physician Specialty Services
                                                  12    
Outpatient Hospital (excludes ER)
                                                  13    
Other Professional Services
                                                  14    
Emergency Room
                                                  15    
DME/Medical Supplies
                                                  16    
Prosthetics & Orthotics
                                                  17    
Covered Dental
                                                  18    
Pharmacy (not to include Reimbursable HIV/AIDS Drugs and Blood Products)
                                                  19    
Reimbursable HIV/AIDS Drugs and Blood Product
                                                  20    
Home Health, Hospice and PDN
                                                  21    
Transportation
                                                  22    
Lab & Xray
                                                  23    
Vision Care, including eyeglasses
                                                  24    
Mental Health/Substance Abuse
                                                  25    
Reinsurance Expenses
                                                  26A    
EPSDT Medical & PDN
                                                  26B    
EPSDT Dental – EPD
                                                  27    
Family Planning
                                                  28    
Other Medical
                                                  29    
TOTAL MEDICAL & HOSPITAL (9 THRU 28)
                                                ADMINISTRATION:                
                                  30    
Compensation
                                                  31    
Occupancy/Depreciation/Amortization
                                               

 

62   Notes: Effective November 1, 2003, the FamilyCare Adults 0-100% FPL, Health
Access individuals without dependent children, and Adult Restricted Aliens
(excluding pregnant women) populations were transferred into two groups under a
managed care Service Administrator program.   63   For the twelve months
incurred claims expenses ending State Fiscal Year June 30, total should be
reported with an additional three months of paid claims at quarter ending Sept
30.

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



                                                                      (A)      
                                          YTD     (B) YTD     O=(a)+(b)        
            SFY End $               Paid     IBNR &     YTD Total     YTD    
SFY End     @9/30   Revenues/Expenses/Administration   Claims     RBUC     $    
PMPM     $@9/3063     PMPM     32    
Interest Expense
                                                  33    
Education/Outreach
                                                  34    
Sanctions
                                                  35    
Corporate Overhead Allocations
                                                  36    
Subcontract/Delegated Administrative services
                                                  37    
Other
                                                  38    
TOTAL ADMINISTRATION
                                                  39    
TOTAL EXPENSES
                                                  40    
OPERATION INCOME (LOSS) (8-39)
                                                  41    
Extraordinary Item
                                                  42    
Provision for State, Federal and Other Governmental Taxes
                                                  43    
Other than Income taxes64
                                                  44    
Adjustment for prior period IBNR Estimates
                                                  45    
Non-claim adjustments
                                                  46    
NET INCOME (LOSS) (40-41-42-43-44-45)
                                               

 

64   Reported items other than State or Federal income taxes

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



     
Table #19 – Part S3
  Income Statement by Rate Cell Grouping

Reconciliations

     
FOR THE THREE MONTHS ENDING                     
  FOR                                         

Revenue Reconciliation

                                              Total Premiums                    
Received for At- Only 5 rows provided                   Risk Rate Cell (Insert
additional rows if needed)   Date   Check #   Groupings
1
    01/00/00       0000     $    
2
    01/00/00       0000     $    
3
    01/00/00       0000     $    
4
    01/00/00       0000     $    
5
    01/00/00       0000     $    
6 Subtotal Premiums Received (lines 1 – 5)
                  $    
7 Premiums Reported Quarter in #19S1
                  $    
8 Difference (Lines 6-7)
                  $    



 
Notes:
Cells with this shading are calculated fields and are not to be filled out
1 – Detail any differences in the “notes” section

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



     
Table # 19 — Part S3
  Income Statement by Rate Cell Grouping

Reconciliations

     
FOR THE THREE MONTHS ENDING                     
  FOR                                         

Lag Triangle and Income Statement Reconciliation for Quarter

                                                                             
Three month Paid               Lag Report     Table #19 – Parts S1 &S2    
Claims     Three-month IBNR & RBUC     Three Month Total $   Lag Report #  
Medical     Line     Consolidated Category of Service     Lag Report Table #19  
  Lag Report Table #19 Difference     Lag Report Table #19 Difference       Cost
    #             Difference Part S1     Part S1     Part S1       Grouping    
                                   
Table #20 -Part A
  Inpatient Hospital     9     Inpatient Hospital   $       $       $    
Table #20
  Physician     10     Primary care                        
-Part B
        11     Physician Specialty Services   $       $       $    
Table 20
  Pharmacy     18     Pharmacy (not to include   $       $       $    
-Part C
            19     Reimbursable HIV/AIDS                        
 
              Reimbursable HIV/AIDS                        
Table #20
  Other     12     Other Professional Services   $       $       $    
-Part D
            13     Emergency Room                        
 
            14     DME/Medical Supplies                        
 
            15     Prosthetics & Orthotics                        
 
            16     Covered Dental                        
 
            17     Home Health, Hospice and PDN                        
 
            20     Transportation                        
 
            21     Lab & X-ray                        
 
            22     Vision Care, including eyeglasses                        
 
            23     Mental Health/Substance Abuse                        
 
            24     Reinsurance Expenses                        
 
            26a     EPSDT Medical & PDN                        
 
            26b     EPSDT Dental – EPD                        
 
            27     Family Planning                        
 
            28     Other Medical                        

Lag Triangle and Income Statement Reconciliation for YTD

                                                                               
                                              YTD     YTD     YTD   Lag Report  
Table #19 – Parts S1 &S2   Paid Claims     IBNR & RBUC     Total $   Lag Report
#   Medical   Line     Consolidated Category of Service     Lag Report Table #19
    Lag Report Table #19 Difference     Lag Report Table #19 Difference      
Cost   #             Difference Part S1     Part S1     Part S1       Grouping  
                                                                           
Table #20 -Part A
  Inpatient Hospital     9     Inpatient Hospital   $       $               $  
$           $               $            
Table #20
  Physician     10     Primary care   $       $               $   $           $
              $            
-Part B
        11     Physician Specialty Services                                    
                                   
Table 20
  Pharmacy     18     Pharmacy (not to include   $       $               $   $  
        $               $            
-Part C
        19     Reimbursable HIV/AIDS                                            
                           
 
        19     Reimbursable HIV/AIDS                                            
                           
Table #20
  Other     12     Other Professional Services   $       $               $   $  
        $               $            

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



                                                                               
                                                      YTD     YTD   YTD   Lag
Report   Table #19 – Parts S1 &S2   Paid Claims     IBNR & RBUC   Total $   Lag
Report #   Medical   Line     Consolidated Category of Service     Lag Report
Table #19     Lag Report Table #19 Difference   Lag Report Table #19 Difference
    Cost   #             Difference Part S1     Part S1   Part S1       Grouping
                                                                               
     
-Part D
            13     Emergency Room                                              
                                 
 
            14     DME/Medical Supplies                                        
                                       
 
            15     Prosthetics & Orthotics                                      
                                         
 
            16     Covered Dental                                              
                                 
 
            17     Home Health, Hospice and PDN                                
                                               
 
            20     Transportation                                              
                                 
 
            21     Lab & X-ray                                                  
                             
 
            22     Vision Care, including eyeglasses                            
                                                   
 
            23     Mental Health/Substance Abuse                                
                                               
 
            24     Reinsurance Expenses                                        
                                       
 
            26 a   EPSDT Medical & PDN                                          
                                     
 
            26 b   EPSDT Dental – EPD                                          
                                     
 
            27     Family Planning                                              
                                 
 
            28     Other Medical                                                
                               

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



     
Table #19 – Part S3
  Income Statement by Rate Cell Grouping

Reconciliations

     
FOR THE THREE MONTHS ENDING                     
  FOR                                         

Prior Period IBNR Reconciliation for Quarter End

              Incurred in       Quarters Prior to  
1 Claims Paid in Most Recent Order
  $    
2 + IBNR as of Most Recent Quarter (line 43 of #2-A-D lag Triangles)
  $    
3 – IBNR as of prior Quarter
  $    
4 + Subcapitation Payments, Pharmacy Rebates, Settlements as of Most Recent
Quarter
  $    
5 - Subcapitation Payments, Pharmacy Rebates, Settlements as of Prior Quarter
  $    
6 Prior Period IBNR Adjustment for QTR end (lines 1+2+3+4-5)
  $    
7 Table #19 – Parts S1 Adjustment for prior period IBNR estimates (Line 44 of
Table #19S1)
  $    
8 Difference (Lines 6-7)
  $    

Prior Period IBNR Reconciliation for Calendar Year End

              Incurred in Calendar Years       Prior to  
1 Claims Paid in Most Recent Calendar YTD
  $    
2 + IBNR as of Most Recent Quarter (line 43 of #2-A-D lag Triangles)
  $    
3 – IBNR as of prior calendar Year End
  $    
4 + Subcapitation Payments, Pharmacy Rebates, Settlements as of Most Recent
Quarter
  $    
5 - Subcapitation Payments, Pharmacy Rebates, Settlements as of Prior Calendar
Year End
  $    
6 Prior Period IBNR Adjustment for Calendar Year end (lines 1+2+3+4-5)
  $    
7 Table #19 – Parts S1 Adjustment for prior period IBNR estimates (Line 44 of
Table #19S1)
  $    
8 Difference (Lines 6-7)
  $    

Cells with this shading are calculated fields and should not be filled out
1 – Detail any difference in Notes Section

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



     
Table #19 – Part S3
  Income Statement by Rate Cell Grouping

Reconciliations

     
FOR THE THREE MONTHS ENDING                     
  FOR                                         

“Other” Administrative Expenses – Detail for an Expense Category over $250,000

              Other Charged Detailed       Breakdown Description   Total
Incurred $ for the   (insert additional rows if needed)   Quarter  
1
           
2
           
3
           
4
           
5
           
6
           
7
           
8
           
9
           
10
           
11
  Total Other Administration Expense (lines 1 through 10)        
12
  Table #19 – parts S2 Other Administration Expenses (line 37 of Table #19S1)  
     
13
  Difference        

“Other” Administrative Expenses – Detail for an Expense Category over $250,000

              Other Charged Detailed   Total Incurred $ YTD  
1
           
2
           
3
           
4
           
5
           
6
           
7
           
8
           
9
           
10
           
11
  Total Other Administration Expense (lines 1 through 10)        
12
  Table #19 – parts S2 Other Administration Expenses (line 37 of Table #19S1)  
     
13
  Difference        

Cells with this shading are calculated fields and should not be filled out
1 – Detail any difference in Notes Section

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



Table #19 – Part T – Non-state Plan Service Expenses by Rate Cell Grouping
Non-State Plan Services

     
FOR THE THREE MONTHS ENDING                     
  FOR                                         
 
                 (HMO Name)

                                                                             
AFDC/NJCPW/NJ KidCare A – North     AFDC/NJCPW/NJ KidCare A – Central          
Three-month     Three-month                     Three-month     Three-month    
          Expenses   $     units     YTD $     YTD Units     $     units     YTD
$     YTD Units   EXPENSES:                                                    
           
MEDICAL AND HOSPITAL NON-STATE SERVICES
                                                               
1
      $       $       $       $       $       $       $       $    
2
      $       $       $       $       $       $       $       $    
3
      $       $       $       $       $       $       $       $    
4
      $       $       $       $       $       $       $       $    
5
      $       $       $       $       $       $       $       $    
6
      $       $       $       $       $       $       $       $    
7
      $       $       $       $       $       $       $       $    
8
      $       $       $       $       $       $       $       $    
9
      $       $       $       $       $       $       $       $    
10
      $       $       $       $       $       $       $       $    
11
  Total MEDICAL AND HOSPITAL NON-STATE SERVICES (1 through 10)   $       $      
$       $       $       $       $       $    
ADMINISTRATION FOR NON-STATE PLAN SERVICES
                                                               
12
  TOTAL ADMINISTRATION   $       $       $       $       $       $       $      
$    
TOTAL EXPENSE FOR NON-STATE PLAN SERVICES
                                                               
13
  TOTAL EXPENSES (11+12)   $       $       $       $       $       $       $    
  $    

 

1   Notes: Effective November 1, 2003, the FamilyCare Adults 0-100% FPL, Health
Access individuals without dependent children, and Adult Restricted Aliens
(excluding pregnant women) populations were transferred into two groups under a
managed care Service Administrator program.   1   All medical and administrative
expenses must be reported using actual incurred and paid data for the current
period of the calendar year (no reserves) non-State Plan Services Description  
1       2       3       4       5       6       7       8       9       10      
*   If medial and hospital claims exist for non-state plan services, then must
have some amount of administration for non-State Plan services.

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



Table #19 — Part T — Non-state Plan Service Expenses by Rate Cell Grouping
Non-State Plan Services

     
FOR THE THREE MONTHS ENDING                     
  FOR                                         
 
                 (HMO Name)

                                                                             
AFDC/NJCPW/NJ KidCare A – South     DYFS           Three-month     Three-month  
                  Three-month     Three-month               Expenses   $    
units     YTD $     YTD Units     $     units     YTD $     YTD Units  
EXPENSES:                                                                
MEDICAL AND HOSPITAL NON-STATE SERVICES
                                                               
1
      $       $       $       $       $       $       $       $    
2
      $       $       $       $       $       $       $       $    
3
      $       $       $       $       $       $       $       $    
4
      $       $       $       $       $       $       $       $    
5
      $       $       $       $       $       $       $       $    
6
      $       $       $       $       $       $       $       $    
7
      $       $       $       $       $       $       $       $    
8
      $       $       $       $       $       $       $       $    
9
      $       $       $       $       $       $       $       $    
10
      $       $       $       $       $       $       $       $    
11
  Total MEDICAL AND HOSPITAL NON-STATE SERVICES (1 through 10)   $       $      
$       $       $       $       $       $    
ADMINISTRATION FOR NON-STATE PLAN SERVICES
                                                               
12
  TOTAL ADMINISTRATION   $       $       $       $       $       $       $      
$    
TOTAL EXPENSE FOR NON-STATE PLAN SERVICES
                                                               
13
  TOTAL EXPENSES (11+12)   $       $       $       $       $       $       $    
  $    

 

1   Notes: Effective November 1, 2003, the FamilyCare Adults 0-100% FPL, Health
Access individuals without dependent children, and Adult Restricted Aliens
(excluding pregnant women) populations were transferred into two groups under a
managed care Service Administrator program.   1   All medical and administrative
expenses must be reported using actual incurred and paid data for the current
period of the calendar year (no reserves) non-State Plan Services Description  
1       2       3       4       5       6       7       8       9       10      
*   If medial and hospital claims exist for non-state plan services, then must
have some amount of administration for non-State Plan services.

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



Table #19 – Part T – Non-state Plan Service Expenses by Rate Cell Grouping
Non-State Plan Services

     
FOR THE THREE MONTHS ENDING                     
  FOR                                         
 
                 (HMO Name)

                                                                             
ABD with Medicare – DDD     ABD With Medicare – Non - DDD           Three-month
    Three-month                     Three-month     Three-month              
Expenses   $     units     YTD $     YTD Units     $     units     YTD $     YTD
Units   EXPENSES:                                                              
 
MEDICAL AND HOSPITAL NON-STATE SERVICES
                                                               
1
      $       $       $       $       $       $       $       $    
2
      $       $       $       $       $       $       $       $    
3
      $       $       $       $       $       $       $       $    
4
      $       $       $       $       $       $       $       $    
5
      $       $       $       $       $       $       $       $    
6
      $       $       $       $       $       $       $       $    
7
      $       $       $       $       $       $       $       $    
8
      $       $       $       $       $       $       $       $    
9
      $       $       $       $       $       $       $       $    
10
      $       $       $       $       $       $       $       $    
11
  Total MEDICAL AND HOSPITAL NON-STATE SERVICES (1 through 10)   $       $      
$       $       $       $       $       $    
ADMINISTRATION FOR NON-STATE PLAN SERVICES
                                                               
12
  TOTAL ADMINISTRATION   $       $       $       $       $       $       $      
$    
TOTAL EXPENSE FOR NON-STATE PLAN SERVICES
                                                               
13
  TOTAL EXPENSES (11+12)   $       $       $       $       $       $       $    
  $    

 

1   Notes: Effective November 1, 2003, the FamilyCare Adults 0-100% FPL, Health
Access individuals without dependent children, and Adult Restricted Aliens
(excluding pregnant women) populations were transferred into two groups under a
managed care Service Administrator program.   1   All medical and administrative
expenses must be reported using actual incurred and paid data for the current
period of the calendar year (no reserves) non-State Plan Services Description  
1       2       3       4       5       6       7       8       9       10      
*   If medial and hospital claims exist for non-state plan services, then must
have some amount of administration for non-State Plan services.

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



Table #19 – Part T – Non-state Plan Service Expenses by Rate Cell Grouping
Non-State Plan Services

     
FOR THE THREE MONTHS ENDING                     
  FOR                                         
 
                 (HMO Name)

                                                                             
Non-ABD – DDD     AVD Without Medicare - DDD           Three-month    
Three-month                     Three-month     Three-month              
Expenses   $     units     YTD $     YTD Units     $     units     YTD $     YTD
Units   EXPENSES:                                                              
 
MEDICAL AND HOSPITAL NON-STATE SERVICES
                                                               
1
      $       $       $       $       $       $       $       $    
2
      $       $       $       $       $       $       $       $    
3
      $       $       $       $       $       $       $       $    
4
      $       $       $       $       $       $       $       $    
5
      $       $       $       $       $       $       $       $    
6
      $       $       $       $       $       $       $       $    
7
      $       $       $       $       $       $       $       $    
8
      $       $       $       $       $       $       $       $    
9
      $       $       $       $       $       $       $       $    
10
      $       $       $       $       $       $       $       $    
11
  Total MEDICAL AND HOSPITAL NON-STATE SERVICES (1 through 10)   $       $      
$       $       $       $       $       $    
ADMINISTRATION FOR NON-STATE PLAN SERVICES
                                                               
12
  TOTAL ADMINISTRATION   $       $       $       $       $       $       $      
$    
TOTAL EXPENSE FOR NON-STATE PLAN SERVICES
                                                               
13
  TOTAL EXPENSES (11+12)   $       $       $       $       $       $       $    
  $    

 

1   Notes: Effective November 1, 2003, the FamilyCare Adults 0-100% FPL, Health
Access individuals without dependent children, and Adult Restricted Aliens
(excluding pregnant women) populations were transferred into two groups under a
managed care Service Administrator program.   1   All medical and administrative
expenses must be reported using actual incurred and paid data for the current
period of the calendar year (no reserves) non-State Plan Services Description  
1       2       3       4       5       6       7       8       9       10      
*   If medial and hospital claims exist for non-state plan services, then must
have some amount of administration for non-State Plan services.

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



Table #19 – Part T – Non-state Plan Service Expenses by Rate Cell Grouping
Non-State Plan Services

     
FOR THE THREE MONTHS ENDING                     
  FOR                                         
 
                 (HMO Name)

                                                                             
ABD Without Medicare – Non DDD     NJ KidCare B&C           Three-month    
Three-month                     Three-month     Three-month              
Expenses   $     units     YTD $     YTD Units     $     units     YTD $     YTD
Units   EXPENSES:                                                              
 
MEDICAL AND HOSPITAL NON-STATE SERVICES
                                                               
1
      $       $       $       $       $       $       $       $    
2
      $       $       $       $       $       $       $       $    
3
      $       $       $       $       $       $       $       $    
4
      $       $       $       $       $       $       $       $    
5
      $       $       $       $       $       $       $       $    
6
      $       $       $       $       $       $       $       $    
7
      $       $       $       $       $       $       $       $    
8
      $       $       $       $       $       $       $       $    
9
      $       $       $       $       $       $       $       $    
10
      $       $       $       $       $       $       $       $    
11
  Total MEDICAL AND HOSPITAL NON-STATE SERVICES (1 through 10)   $       $      
$       $       $       $       $       $    
ADMINISTRATION FOR NON-STATE PLAN SERVICES
                                                               
12
  TOTAL ADMINISTRATION   $       $       $       $       $       $       $      
$    
TOTAL EXPENSE FOR NON-STATE PLAN SERVICES
                                                               
13
  TOTAL EXPENSES (11+12)   $       $       $       $       $       $       $    
  $    

 

1   Notes: Effective November 1, 2003, the FamilyCare Adults 0-100% FPL, Health
Access individuals without dependent children, and Adult Restricted Aliens
(excluding pregnant women) populations were transferred into two groups under a
managed care Service Administrator program.   1   All medical and administrative
expenses must be reported using actual incurred and paid data for the current
period of the calendar year (no reserves) non-State Plan Services Description  
1       2       3       4       5       6       7       8       9       10      
*   If medial and hospital claims exist for non-state plan services, then must
have some amount of administration for non-State Plan services.

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



Table #19 – Part T – Non-state Plan Service Expenses by Rate Cell Grouping
Non-State Plan Services

     
FOR THE THREE MONTHS ENDING                     
  FOR                                         
 
                 (HMO Name)

                                                                              NJ
KidCare D     NJ FamilyCare Adults 0-100% FPL           Three-month    
Three-month                     Three-month     Three-month              
Expenses   $     units     YTD $     YTD Units     $     units     YTD $     YTD
Units   EXPENSES:                                                              
 
MEDICAL AND HOSPITAL NON-STATE SERVICES
                                                               
1
      $       $       $       $       $       $       $       $    
2
      $       $       $       $       $       $       $       $    
3
      $       $       $       $       $       $       $       $    
4
      $       $       $       $       $       $       $       $    
5
      $       $       $       $       $       $       $       $    
6
      $       $       $       $       $       $       $       $    
7
      $       $       $       $       $       $       $       $    
8
      $       $       $       $       $       $       $       $    
9
      $       $       $       $       $       $       $       $    
10
      $       $       $       $       $       $       $       $    
11
  Total MEDICAL AND HOSPITAL NON-STATE SERVICES (1 through 10)   $       $      
$       $       $       $       $       $    
ADMINISTRATION FOR NON-STATE PLAN SERVICES
                                                               
12
  TOTAL ADMINISTRATION   $       $       $       $       $       $       $      
$    
TOTAL EXPENSE FOR NON-STATE PLAN SERVICES
                                                               
13
  TOTAL EXPENSES (11+12)   $       $       $       $       $       $       $    
  $    

 

1   Notes: Effective November 1, 2003, the FamilyCare Adults 0-100% FPL, Health
Access individuals without dependent children, and Adult Restricted Aliens
(excluding pregnant women) populations were transferred into two groups under a
managed care Service Administrator program.   1   All medical and administrative
expenses must be reported using actual incurred and paid data for the current
period of the calendar year (no reserves) non-State Plan Services Description  
1       2       3       4       5       6       7       8       9       10      
*   If medial and hospital claims exist for non-state plan services, then must
have some amount of administration for non-State Plan services.

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



Table #19 – Part T – Non-state Plan Service Expenses by Rate Cell Grouping
Non-State Plan Services

     
FOR THE THREE MONTHS ENDING                     
  FOR                                         
 
                 (HMO Name)

                                                                              NJ
FamilyCare Parents 0-133% FPL     NJ FamilyCare Parents 134-250% FPL          
Three-month     Three-month                     Three-month     Three-month    
          Expenses   $     units     YTD $     YTD Units     $     units     YTD
$     YTD Units   EXPENSES:                                                    
           
MEDICAL AND HOSPITAL NON-STATE SERVICES
                                                               
1
      $       $       $       $       $       $       $       $    
2
      $       $       $       $       $       $       $       $    
3
      $       $       $       $       $       $       $       $    
4
      $       $       $       $       $       $       $       $    
5
      $       $       $       $       $       $       $       $    
6
      $       $       $       $       $       $       $       $    
7
      $       $       $       $       $       $       $       $    
8
      $       $       $       $       $       $       $       $    
9
      $       $       $       $       $       $       $       $    
10
      $       $       $       $       $       $       $       $    
11
  Total MEDICAL AND HOSPITAL NON-STATE SERVICES (1 through 10)   $       $      
$       $       $       $       $       $    
ADMINISTRATION FOR NON-STATE PLAN SERVICES
                                                               
12
  TOTAL ADMINISTRATION   $       $       $       $       $       $       $      
$    
TOTAL EXPENSE FOR NON-STATE PLAN SERVICES
                                                               
13
  TOTAL EXPENSES (11+12)   $       $       $       $       $       $       $    
  $    

 

1   Notes: Effective November 1, 2003, the FamilyCare Adults 0-100% FPL, Health
Access individuals without dependent children, and Adult Restricted Aliens
(excluding pregnant women) populations were transferred into two groups under a
managed care Service Administrator program.   1   All medical and administrative
expenses must be reported using actual incurred and paid data for the current
period of the calendar year (no reserves) non-State Plan Services Description  
1       2       3       4       5       6       7       8       9       10      
*   If medial and hospital claims exist for non-state plan services, then must
have some amount of administration for non-State Plan services.

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



Table #19 – Part T – Non-state Plan Service Expenses by Rate Cell Grouping
Non-State Plan Services

     
FOR THE THREE MONTHS ENDING                     
  FOR                                         
 
                 (HMO Name)

                                                                             
ABD with Medicare AIDS     NON-ABD - AIDS           Three-month     Three-month
                    Three-month     Three-month               Expenses   $    
units     YTD $     YTD Units     $     units     YTD $     YTD Units  
EXPENSES:                                                                
MEDICAL AND HOSPITAL NON-STATE SERVICES
                                                               
1
      $       $       $       $       $       $       $       $    
2
      $       $       $       $       $       $       $       $    
3
      $       $       $       $       $       $       $       $    
4
      $       $       $       $       $       $       $       $    
5
      $       $       $       $       $       $       $       $    
6
      $       $       $       $       $       $       $       $    
7
      $       $       $       $       $       $       $       $    
8
      $       $       $       $       $       $       $       $    
9
      $       $       $       $       $       $       $       $    
10
      $       $       $       $       $       $       $       $    
11
  Total MEDICAL AND HOSPITAL NON-STATE SERVICES (1 through 10)   $       $      
$       $       $       $       $       $    
ADMINISTRATION FOR NON-STATE PLAN SERVICES
                                                               
12
  TOTAL ADMINISTRATION   $       $       $       $       $       $       $      
$    
TOTAL EXPENSE FOR NON-STATE PLAN SERVICES
                                                               
13
  TOTAL EXPENSES (11+12)   $       $       $       $       $       $       $    
  $    

 

1   Notes: Effective November 1, 2003, the FamilyCare Adults 0-100% FPL, Health
Access individuals without dependent children, and Adult Restricted Aliens
(excluding pregnant women) populations were transferred into two groups under a
managed care Service Administrator program.   1   All medical and administrative
expenses must be reported using actual incurred and paid data for the current
period of the calendar year (no reserves) non-State Plan Services Description  
1       2       3       4       5       6       7       8       9       10      
*   If medial and hospital claims exist for non-state plan services, then must
have some amount of administration for non-State Plan services.

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



Table #19 – Part T – Non-state Plan Service Expenses by Rate Cell Grouping
Non-State Plan Services

     
FOR THE THREE MONTHS ENDING                     
  FOR                                         
 
                 (HMO Name)

                                                                             
Maternity     Newborns           Three-month     Three-month                    
Three-month     Three-month               Expenses   $     units     YTD $    
YTD Units     $     units     YTD $     YTD Units   EXPENSES:                  
                                              MEDICAL AND HOSPITAL NON-STATE
SERVICES                                                                
1
      $       $       $       $       $       $       $       $    
2
      $       $       $       $       $       $       $       $    
3
      $       $       $       $       $       $       $       $    
4
      $       $       $       $       $       $       $       $    
5
      $       $       $       $       $       $       $       $    
6
      $       $       $       $       $       $       $       $    
7
      $       $       $       $       $       $       $       $    
8
      $       $       $       $       $       $       $       $    
9
      $       $       $       $       $       $       $       $    
10
      $       $       $       $       $       $       $       $    
11
  Total MEDICAL AND HOSPITAL NON-STATE SERVICES (1 through 10)   $       $      
$       $       $       $       $       $     ADMINISTRATION FOR NON-STATE PLAN
SERVICES                                                                
12
  TOTAL ADMINISTRATION   $       $       $       $       $       $       $      
$     TOTAL EXPENSE FOR NON-STATE PLAN SERVICES                                
                               
13
  TOTAL EXPENSES (11+12)   $       $       $       $       $       $       $    
  $    

 

1   Notes: Effective November 1, 2003, the FamilyCare Adults 0-100% FPL, Health
Access individuals without dependent children, and Adult Restricted Aliens
(excluding pregnant women) populations were transferred into two groups under a
managed care Service Administrator program.   1   All medical and administrative
expenses must be reported using actual incurred and paid data for the current
period of the calendar year (no reserves) non-State Plan Services Description  
1       2       3       4       5       6       7       8       9       10      
*   If medial and hospital claims exist for non-state plan services, then must
have some amount of administration for non-State Plan services.

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



Table #19 — Part U   Income Statement by Rate Cell Grouping    

NJ FamilyCare Adults 0-100% FPL (Excluding AIDS) STATEWIDE65

     
FOR THE THREE MONTHS ENDING                     
  FOR                                           
 
                 (HMO NAME)

                                                                             
Three                             SFY End $               Three-     month      
      YTD     SFY End     @9/30   Revenues/Expenses/Administration   month    
PMPM     YTD $     PMPM     $@9/3066     PMPM   Member Months                  
                              REVENUES:                                        
        1      
Capitated Premiums
                                                2      
Supplemental Premiums
                                                2a      
Maternity
                                                2b      
Reimbursable HIV/AIDS Drugs and Blood Product
                                                2c      
EPSDT Incentive Payment
                                                2d      
Reimbursable Medical and Hospital
                                                2e      
Managed Care Service Administrator Premium
                                                2f      
Other
                                                3      
Total Premiums (Lines 1+2a+2b+2c+2d+2e+2f)
                                                4      
Interest
                                                5      
COB
                                                6      
Reinsurance Recoveries
                                                7      
Other Revenue
                                                8      
TOTAL REVENUE (3+4+5+6+7)
                                                EXPENSES:                      
                          MEDICAL AND HOSPITAL                                  
              9      
Inpatient Hospital
                                                10      
Primary Care
                                                11      
Physician Specialty Services
                                                12      
Outpatient Hospital (excludes ER)
                                                13      
Other Professional Services
                                                14      
Emergency Room
                                                15      
DME/Medical Supplies
                                                16      
Prosthetics & Orthotics
                                                17      
Covered Dental
                                                18      
Pharmacy (not to include Reimbursable HIV/AIDS Drugs and Blood Products)
                                                19      
Reimbursable HIV/AIDS Drugs and Blood Product
                                                20      
Home Health, Hospice and PDN
                                                21      
Transportation
                                                22      
Lab & X-ray
                                                23      
Vision Care, including eyeglasses
                                                24      
Mental Health/Substance Abuse
                                                25      
Reinsurance Expenses
                                                26A      
EPSDT Medical & PDN
                                                26B      
EPSDT Dental — EPD
                                                27      
Family Planning
                                                28      
Other Medical
                                                29      
TOTAL MEDICAL & HOSPITAL (9 THRU 28)
                                                ADMINISTRATION:                
                                30      
Compensation
                                                31      
Occupancy/Depreciation/Amortization
                                                32      
Interest Expense
                                                33      
Education/Outreach
                                                34      
Sanctions
                                                35      
Corporate Overhead Allocations
                                                36      
Subcontract/Delegated Administrative services
                                                37      
Other
                                                38      
TOTAL ADMINISTRATION
                                               

 

65   Notes: Effective November 1, 2003, the FamilyCare Adults 0-100% FPL, Health
Access individuals without dependent children, and Adult Restricted Aliens
(excluding pregnant women) populations were transferred into two groups under a
managed care Service Administrator program.   66   For the twelve months
incurred claims expenses ending State Fiscal Year June 30, total should be
reported with an additional three months of paid claims at quarter ending Sept
30.

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



                                                                             
Three                             SFY End $               Three-     month      
      YTD     SFY End     @9/30   Revenues/Expenses/Administration   month    
PMPM     YTD $     PMPM     $@9/3066     PMPM  
39
  TOTAL EXPENSES                                                
40
  OPERATION INCOME (LOSS) (8-39)                                                
41
  Extraordinary Item                                                
42
  Provision for State, Federal and Other Governmental Taxes                    
                           
43
  Other than Income taxes67                                                
44
  Adjustment for prior period IBNR Estimates                                    
           
45
  Non-claim adjustments                                                
46
  NET INCOME (LOSS) (40-41-42-43-44-45)                                        
       

 

67   Reported items other than State or Federal income taxes

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



Table #19 — Part V   Income Statement by Rate Cell Grouping    

Adults Restricted Aliens — STATEWIDE68

     
FOR THE THREE MONTHS ENDING                     
  FOR                                         
 
                 (HMO NAME)

                                                                             
Three                             SFY End $               Three-     month      
      YTD     SFY End     @9/30   Revenues/Expenses/Administration   month    
PMPM     YTD $     PMPM     $@9/3069     PMPM   Member Months                  
                              REVENUES:                                        
        1      
Capitated Premiums
                                                2      
Supplemental Premiums
                                                2a      
Maternity
                                                2b      
Reimbursable HIV/AIDS Drugs and Blood Product
                                                       
EPSDT Incentive Payment
                                              2d      
Reimbursable Medical and Hospital
                                                2e      
Managed Care Service Administrator Premium
                                                2f      
Other
                                                3      
Total Premiums (Lines 1+2a+2b+2c+2d+2e+2f)
                                                4      
Interest
                                                5      
COB
                                                6      
Reinsurance Recoveries
                                                7      
Other Revenue
                                                8      
TOTAL REVENUE (3+4+5+6+7)
                                                EXPENSES:                      
                          MEDICAL AND HOSPITAL                                  
              9      
Inpatient Hospital
                                                10      
Primary Care
                                                11      
Physician Specialty Services
                                                12      
Outpatient Hospital (excludes ER)
                                                13      
Other Professional Services
                                                14      
Emergency Room
                                                15      
DME/Medical Supplies
                                                16      
Prosthetics & Orthotics
                                                17      
Covered Dental
                                                18      
Pharmacy (not to include Reimbursable HIV/AIDS Drugs and Blood Products)
                                                19      
Reimbursable HIV/AIDS Drugs and Blood Product
                                                20      
Home Health, Hospice and PDN
                                                21      
Transportation
                                                22      
Lab & X-ray
                                                23      
Vision Care, including eyeglasses
                                                24      
Mental Health/Substance Abuse
                                                25      
Reinsurance Expenses
                                                26A      
EPSDT Medical & PDN
                                                26B      
EPSDT Dental — EPD
                                                27      
Family Planning
                                                28      
Other Medical
                                                29      
TOTAL MEDICAL & HOSPITAL (9 THRU 28)
                                                ADMINISTRATION:                
                                30      
Compensation
                                                31      
Occupancy/Depreciation/Amortization
                                                32      
Interest Expense
                                                33      
Education/Outreach
                                                34      
Sanctions
                                                35      
Corporate Overhead Allocations
                                                36      
Subcontract/Delegated Administrative services
                                                37      
Other
                                                38      
TOTAL ADMINISTRATION
                                               

 

68   Notes: Effective November 1, 2003, the FamilyCare Adults 0-100% FPL, Health
Access individuals without dependent children, and Adult Restricted Aliens
(excluding pregnant women) populations were transferred into two groups under a
managed care Service Administrator program.   69   For the twelve months
incurred claims expenses ending State Fiscal Year June 30, total should be
reported with an additional three months of paid claims at quarter ending Sept
30.

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



                                                                             
Three                             SFY End $               Three-     month      
      YTD     SFY End     @9/30   Revenues/Expenses/Administration   month    
PMPM     YTD $     PMPM     $@9/3069     PMPM  
39
  TOTAL EXPENSES                                                
40
  OPERATION INCOME (LOSS) (8-39)                                                
41
  Extraordinary Item                                                
42
  Provision for State, Federal and Other Governmental Taxes                    
                           
43
  Other than Income taxes70                                                
44
  Adjustment for prior period IBNR Estimates                                    
           
45
  Non-claim adjustments                                                
46
  NET INCOME (LOSS) (40-41-42-43-44-45)                                        
       

 

70   Reported items other than State or Federal income taxes

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



NOTES TO FINANCIAL REPORTS

  FOR THE THREE MONTHS ENDING                                         
             FOR                     

                          Any notes or further explanations of any items
contained in any of the reports or in the reporting of financial disclosures are
to be noted here. Appropriate references and attachments are to be used as
necessary. Space is provided below or you may use a separate page as necessary.
               
Table # 4
         
• Part A — Claims Lag report for manually submitted
         
 
         
• Part B — Claims Lag report for electronically submitted
                     
Table # 7
         
Parts A-C — Stop Loss
         
 
                     
Table # 10 — Third Party Liability
         
 
                     
Table # 19
         
Parts A-V — Income Statement by RATE CELL GROUPINGS
         
 
                     
Table # 20
         
Part A — Lag Report for Inpatient hospital Payments
         
Part B — Lag Report for physician Payments
         
Part C — Lag Report for pharmacy Payments
         
Part D — Lag Report for Other Medical Payments
         
Part E — Lag Report for MCSA Payments
         
 
                     
Table # 21
         
Maternity Outcome Counts
         
 
                   

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



Table #19 — Part A Income Statement by Rate Cell Grouping
AFDC/NJCPW/NJ KidCare A (Excluding AIDS) — NORTHERN REGION71
FOR THE THREE MONTHS ENDING                                      FOR
                    
(HMO NAME)

                      Revenues/Expenses/Administration   Three-month   Three
month   YTD $   YTD PMPM     $   PMPM         Member Months                
REVENUES:                
1
  Capitated Premiums   $   $   $   $
2
  Supplemental Premiums                
2a
      Maternity                
2b
      Reimbursable HIV/AIDS Drugs and Blood Product   $   $   $   $
2c
      EPSDT Incentive Payment   $   $   $   $
2d
      Reimbursable Medical and Hospital   $   $   $   $
2e
      Managed Care Service Administrator Premium   $   $   $   $
2f
      Other   $   $   $   $
3
  Total Premiums (Lines 1+2a+2b+2c+2d+2e+2f)   $   $   $   $
4
  Interest   $   $   $   $
5
  COB   $   $   $   $
6
  Reinsurance Recoveries   $   $   $   $
7
  Other Revenue   $   $   $   $
8
  TOTAL REVENUE (3+4+5+6+7)   $   $   $   $
EXPENSES:
                    MEDICAL AND HOSPITAL                
9
  Inpatient Hospital   $   $   $   $
10
  Primary Care   $   $   $   $
11
  Physician Specialty Services   $   $   $   $
12
  Outpatient Hospital (excludes ER)   $   $   $   $
13
  Other Professional Services   $   $   $   $
14
  Emergency Room   $   $   $   $
15
  DME/Medical Supplies   $   $   $   $
16
  Prosthetics & Orthotics   $   $   $   $
17
  Covered Dental   $   $   $   $
18
  Pharmacy                
19
  Reimbursable HIV/AIDS Drugs and Blood Product   $   $   $   $
20
  Home Health, Hospice and PDN   $   $   $   $
21
  Transportation   $   $   $   $
22
  Lab & X-ray   $   $   $   $
23
  Vision Care, including eyeglasses   $   $   $   $
24
  Mental Health/Substance Abuse   $   $   $   $
25
  Reinsurance Expenses   $   $   $   $
26
  Incentive Pool Adjustment   $   $   $   $
27
  Family Planning   $   $   $   $
28
  Other Medical   $   $   $   $
29
  TOTAL MEDICAL & HOSPITAL (9 THRU 28)                 ADMINISTRATION:          
     
30
  Compensation   $   $   $   $
31
  Occupancy/Depreciation/Amortization   $   $   $   $
32
  Interest Expense   $   $   $   $
33
  Education/Outreach   $   $   $   $
34
  Sanctions   $   $   $   $
37
  Other   $   $   $   $
38
  TOTAL ADMINISTRATION   $   $   $   $
39
  TOTAL EXPENSES   $   $   $   $
37
  OPERATION INCOME (LOSS) (8-39)   $   $   $   $
38
  Extraordinary Item                
39
  Provision for State, Federal and Other Governmental Taxes                
40
  Adjustment for prior period IBNR Estimates                
41
  NET INCOME (LOSS) (37-38-39-40)                

 

71   Notes: Effective November 1, 2003, the FamilyCare Adults 0-100% FPL, Health
Access individuals without dependent children, and Adult Restricted Aliens
(excluding pregnant women) populations were transferred into two groups under a
managed care Sevcie Administrator program.

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 




Table #19 — Part B Income Statement by Rate Cell Grouping
AFDC/NJCPW/NJ KidCare A (Excluding AIDS) — CENTRAL REGION72
FOR THE THREE MONTHS ENDING                                      FOR
                    
(HMO NAME)

                      Revenues/Expenses/Administration   Three-month   Three
month   YTD $   YTD PMPM     $   PMPM         Member Months                
REVENUES:                
1
  Capitated Premiums   $   $   $   $
2
  Supplemental Premiums                
2a
      Maternity                
2b
      Reimbursable HIV/AIDS Drugs and Blood Product   $   $   $   $
2c
      EPSDT Incentive Payment   $   $   $   $
2d
      Reimbursable Medical and Hospital   $   $   $   $
2e
      Managed Care Service Administrator Premium   $   $   $   $
2f
      Other   $   $   $   $
3
  Total Premiums (Lines 1+2a+2b+2c+2d+2e+2f)   $   $   $   $
4
  Interest   $   $   $   $
5
  COB   $   $   $   $
6
  Reinsurance Recoveries   $   $   $   $
7
  Other Revenue   $   $   $   $
8
  TOTAL REVENUE (3+4+5+6+7)   $   $   $   $ EXPENSES:                 MEDICAL
AND HOSPITAL                
9
  Inpatient Hospital   $   $   $   $
10
  Primary Care   $   $   $   $
11
  Physician Specialty Services   $   $   $   $
12
  Outpatient Hospital (excludes ER)   $   $   $   $
13
  Other Professional Services   $   $   $   $
14
  Emergency Room   $   $   $   $
15
  DME/Medical Supplies   $   $   $   $
16
  Prosthetics & Orthotics   $   $   $   $
17
  Covered Dental   $   $   $   $
18
  Pharmacy                
19
  Reimbursable HIV/AIDS Drugs and Blood Product   $   $   $   $
20
  Home Health, Hospice and PDN   $   $   $   $
21
  Transportation   $   $   $   $
22
  Lab & X-ray   $   $   $   $
23
  Vision Care, including eyeglasses   $   $   $   $
24
  Mental Health/Substance Abuse   $   $   $   $
25
  Reinsurance Expenses   $   $   $   $
26
  Incentive Pool Adjustment   $   $   $   $
27
  Family Planning   $   $   $   $
28
  Other Medical   $   $   $   $
29
  TOTAL MEDICAL & HOSPITAL (9 THRU 28)                 ADMINISTRATION:          
     
30
  Compensation   $   $   $   $
31
  Occupancy/Depreciation/Amortization   $   $   $   $
32
  Interest Expense   $   $   $   $
33
  Education/Outreach   $   $   $   $
34
  Sanctions   $   $   $   $
37
  Other   $   $   $   $
38
  TOTAL ADMINISTRATION   $   $   $   $
39
  TOTAL EXPENSES   $   $   $   $
37
  OPERATION INCOME (LOSS) (8-39)   $   $   $   $
38
  Extraordinary Item                
39
  Provision for State, Federal and Other Governmental Taxes                
40
  Adjustment for prior period IBNR Estimates                
41
  NET INCOME (LOSS) (37-38-39-40)                

 

72   Notes: Effective November 1, 2003, the FamilyCare Adults 0-100% FPL, Health
Access individuals without dependent children, and Adult Restricted Aliens
(excluding pregnant women) populations were transferred into two groups under a
managed care Sevcie Administrator program.

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 




Table #19 — Part C Income Statement by Rate Cell Grouping
AFDC/NJCPW/NJ KidCare A (Excluding AIDS) — SOUTHERN REGION73
FOR THE THREE MONTHS ENDING                                      FOR
                    
(HMO NAME)

                      Revenues/Expenses/Administration   Three-month   Three
month   YTD $   YTD PMPM     $   PMPM         Member Months                
REVENUES:                
1
  Capitated Premiums   $   $   $   $
2
  Supplemental Premiums                
2a
      Maternity                
2b
      Reimbursable HIV/AIDS Drugs and Blood Product   $   $   $   $
2c
      EPSDT Incentive Payment   $   $   $   $
2d
      Reimbursable Medical and Hospital   $   $   $   $
2e
      Managed Care Service Administrator Premium   $   $   $   $
2f
      Other   $   $   $   $
3
  Total Premiums (Lines 1+2a+2b+2c+2d+2e+2f)   $   $   $   $
4
  Interest   $   $   $   $
5
  COB   $   $   $   $
6
  Reinsurance Recoveries   $   $   $   $
7
  Other Revenue   $   $   $   $
8
  TOTAL REVENUE (3+4+5+6+7)   $   $   $   $ EXPENSES:                 MEDICAL
AND HOSPITAL                
9
  Inpatient Hospital   $   $   $   $
10
  Primary Care   $   $   $   $
11
  Physician Specialty Services   $   $   $   $
12
  Outpatient Hospital (excludes ER)   $   $   $   $
13
  Other Professional Services   $   $   $   $
14
  Emergency Room   $   $   $   $
15
  DME/Medical Supplies   $   $   $   $
16
  Prosthetics & Orthotics   $   $   $   $
17
  Covered Dental   $   $   $   $
18
  Pharmacy                
19
  Reimbursable HIV/AIDS Drugs and Blood Product   $   $   $   $
20
  Home Health, Hospice and PDN   $   $   $   $
21
  Transportation   $   $   $   $
22
  Lab & X-ray   $   $   $   $
23
  Vision Care, including eyeglasses   $   $   $   $
24
  Mental Health/Substance Abuse   $   $   $   $
25
  Reinsurance Expenses   $   $   $   $
26
  Incentive Pool Adjustment   $   $   $   $
27
  Family Planning   $   $   $   $
28
  Other Medical   $   $   $   $
29
  TOTAL MEDICAL & HOSPITAL (9 THRU 28)                 ADMINISTRATION:          
     
30
  Compensation   $   $   $   $
31
  Occupancy/Depreciation/Amortization   $   $   $   $
32
  Interest Expense   $   $   $   $
33
  Education/Outreach   $   $   $   $
34
  Sanctions   $   $   $   $
37
  Other   $   $   $   $
38
  TOTAL ADMINISTRATION   $   $   $   $
39
  TOTAL EXPENSES   $   $   $   $
37
  OPERATION INCOME (LOSS) (8-39)   $   $   $   $
38
  Extraordinary Item                
39
  Provision for State, Federal and Other Governmental Taxes                
40
  Adjustment for prior period IBNR Estimates                
41
  NET INCOME (LOSS) (37-38-39-40)                

 

73   Notes: Effective November 1, 2003, the FamilyCare Adults 0-100% FPL, Health
Access individuals without dependent children, and Adult Restricted Aliens
(excluding pregnant women) populations were transferred into two groups under a
managed care Sevcie Administrator program.

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 




Table #19 — Part D Income Statement by Rate Cell Grouping
DYFS (Excluding AIDS) STATEWIDE
FOR THE THREE MONTHS ENDING                                      FOR
                    
(HMO NAME)

                      Revenues/Expenses/Administration   Three-month   Three
month   YTD $   YTD PMPM     $   PMPM         Member Months                
REVENUES:                
1
  Capitated Premiums   $   $   $   $
2
  Supplemental Premiums                
2a
      Maternity                
2b
      Reimbursable HIV/AIDS Drugs and Blood Product   $   $   $   $
2c
      EPSDT Incentive Payment   $   $   $   $
2d
      Reimbursable Medical and Hospital   $   $   $   $
2e
      Managed Care Service Administrator Premium   $   $   $   $
2f
      Other   $   $   $   $
3
  Total Premiums (Lines 1+2a+2b+2c+2d+2e+2f)   $   $   $   $
4
  Interest   $   $   $   $
5
  COB   $   $   $   $
6
  Reinsurance Recoveries   $   $   $   $
7
  Other Revenue   $   $   $   $
8
  TOTAL REVENUE (3+4+5+6+7)   $   $   $   $ EXPENSES:                 MEDICAL
AND HOSPITAL                
9
  Inpatient Hospital   $   $   $   $
10
  Primary Care   $   $   $   $
11
  Physician Specialty Services   $   $   $   $
12
  Outpatient Hospital (excludes ER)   $   $   $   $
13
  Other Professional Services   $   $   $   $
14
  Emergency Room   $   $   $   $
15
  DME/Medical Supplies   $   $   $   $
16
  Prosthetics & Orthotics   $   $   $   $
17
  Covered Dental   $   $   $   $
18
  Pharmacy                
19
  Reimbursable HIV/AIDS Drugs and Blood Product   $   $   $   $
20
  Home Health, Hospice and PDN   $   $   $   $
21
  Transportation   $   $   $   $
22
  Lab & X-ray   $   $   $   $
23
  Vision Care, including eyeglasses   $   $   $   $
24
  Mental Health/Substance Abuse   $   $   $   $
25
  Reinsurance Expenses   $   $   $   $
26
  Incentive Pool Adjustment   $   $   $   $
27
  Family Planning   $   $   $   $
28
  Other Medical   $   $   $   $
29
  TOTAL MEDICAL & HOSPITAL (9 THRU 28)                 ADMINISTRATION:          
     
30
  Compensation   $   $   $   $
31
  Occupancy/Depreciation/Amortization   $   $   $   $
32
  Interest Expense   $   $   $   $
33
  Education/Outreach   $   $   $   $
34
  Sanctions   $   $   $   $
37
  Other   $   $   $   $
38
  TOTAL ADMINISTRATION   $   $   $   $
39
  TOTAL EXPENSES   $   $   $   $
37
  OPERATION INCOME (LOSS) (8-39)   $   $   $   $
38
  Extraordinary Item                
39
  Provision for State, Federal and Other Governmental Taxes                
40
  Adjustment for prior period IBNR Estimates                
41
  NET INCOME (LOSS) (37-38-39-40)                

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 




Table #19 — Part E Income Statement by Rate Cell Grouping
ABD with Medicare — DDD (Excluding AIDS) — STATEWIDE
FOR THE THREE MONTHS ENDING                                      FOR
                    
(HMO NAME)

                      Revenues/Expenses/Administration   Three-month   Three
month   YTD $   YTD PMPM     $   PMPM         Member Months                
REVENUES:                
1
  Capitated Premiums   $   $   $   $
2
  Supplemental Premiums                
2a
      Maternity                
2b
      Reimbursable HIV/AIDS Drugs and Blood Product   $   $   $   $
2c
      EPSDT Incentive Payment   $   $   $   $
2d
      Reimbursable Medical and Hospital   $   $   $   $
2e
      Managed Care Service Administrator Premium   $   $   $   $
2f
      Other   $   $   $   $
3
  Total Premiums (Lines 1+2a+2b+2c+2d+2e+2f)   $   $   $   $
4
  Interest   $   $   $   $
5
  COB   $   $   $   $
6
  Reinsurance Recoveries   $   $   $   $
7
  Other Revenue   $   $   $   $
8
  TOTAL REVENUE (3+4+5+6+7)   $   $   $   $ EXPENSES:                 MEDICAL
AND HOSPITAL                
9
  Inpatient Hospital   $   $   $   $
10
  Primary Care   $   $   $   $
11
  Physician Specialty Services   $   $   $   $
12
  Outpatient Hospital (excludes ER)   $   $   $   $
13
  Other Professional Services   $   $   $   $
14
  Emergency Room   $   $   $   $
15
  DME/Medical Supplies   $   $   $   $
16
  Prosthetics & Orthotics   $   $   $   $
17
  Covered Dental   $   $   $   $
18
  Pharmacy                
19
  Reimbursable HIV/AIDS Drugs and Blood Product   $   $   $   $
20
  Home Health, Hospice and PDN   $   $   $   $
21
  Transportation   $   $   $   $
22
  Lab & X-ray   $   $   $   $
23
  Vision Care, including eyeglasses   $   $   $   $
24
  Mental Health/Substance Abuse   $   $   $   $
25
  Reinsurance Expenses   $   $   $   $
26
  Incentive Pool Adjustment   $   $   $   $
27
  Family Planning   $   $   $   $
28
  Other Medical   $   $   $   $
29
  TOTAL MEDICAL & HOSPITAL (9 THRU 28)                 ADMINISTRATION:          
     
30
  Compensation   $   $   $   $
31
  Occupancy/Depreciation/Amortization   $   $   $   $
32
  Interest Expense   $   $   $   $
33
  Education/Outreach   $   $   $   $
34
  Sanctions   $   $   $   $
37
  Other   $   $   $   $
38
  TOTAL ADMINISTRATION   $   $   $   $
39
  TOTAL EXPENSES   $   $   $   $
37
  OPERATION INCOME (LOSS) (8-39)   $   $   $   $
38
  Extraordinary Item                
39
  Provision for State, Federal and Other Governmental Taxes                
40
  Adjustment for prior period IBNR Estimates                
41
  NET INCOME (LOSS) (37-38-39-40)                

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 




Table #19 — Part F Income Statement by Rate Cell Grouping
ABD with Medicare -NON- DDD (Excluding AIDS) — STATEWIDE
FOR THE THREE MONTHS ENDING                                      FOR
                    
(HMO NAME)

                      Revenues/Expenses/Administration   Three-month   Three
month   YTD $   YTD PMPM     $   PMPM         Member Months                
REVENUES:                
1
  Capitated Premiums   $   $   $   $
2
  Supplemental Premiums                
2a
      Maternity                
2b
      Reimbursable HIV/AIDS Drugs and Blood Product   $   $   $   $
2c
      EPSDT Incentive Payment   $   $   $   $
2d
      Reimbursable Medical and Hospital   $   $   $   $
2e
      Managed Care Service Administrator Premium   $   $   $   $
2f
      Other   $   $   $   $
3
  Total Premiums (Lines 1+2a+2b+2c+2d+2e+2f)   $   $   $   $
4
  Interest   $   $   $   $
5
  COB   $   $   $   $
6
  Reinsurance Recoveries   $   $   $   $
7
  Other Revenue   $   $   $   $
8
  TOTAL REVENUE (3+4+5+6+7)   $   $   $   $ EXPENSES:                 MEDICAL
AND HOSPITAL                
9
  Inpatient Hospital   $   $   $   $
10
  Primary Care   $   $   $   $
11
  Physician Specialty Services   $   $   $   $
12
  Outpatient Hospital (excludes ER)   $   $   $   $
13
  Other Professional Services   $   $   $   $
14
  Emergency Room   $   $   $   $
15
  DME/Medical Supplies   $   $   $   $
16
  Prosthetics & Orthotics   $   $   $   $
17
  Covered Dental   $   $   $   $
18
  Pharmacy                
19
  Reimbursable HIV/AIDS Drugs and Blood Product   $   $   $   $
20
  Home Health, Hospice and PDN   $   $   $   $
21
  Transportation   $   $   $   $
22
  Lab & X-ray   $   $   $   $
23
  Vision Care, including eyeglasses   $   $   $   $
24
  Mental Health/Substance Abuse   $   $   $   $
25
  Reinsurance Expenses   $   $   $   $
26
  Incentive Pool Adjustment   $   $   $   $
27
  Family Planning   $   $   $   $
28
  Other Medical   $   $   $   $
29
  TOTAL MEDICAL & HOSPITAL (9 THRU 28)                 ADMINISTRATION:          
     
30
  Compensation   $   $   $   $
31
  Occupancy/Depreciation/Amortization   $   $   $   $
32
  Interest Expense   $   $   $   $
33
  Education/Outreach   $   $   $   $
34
  Sanctions   $   $   $   $
37
  Other   $   $   $   $
38
  TOTAL ADMINISTRATION   $   $   $   $
39
  TOTAL EXPENSES   $   $   $   $
37
  OPERATION INCOME (LOSS) (8-39)   $   $   $   $
38
  Extraordinary Item                
39
  Provision for State, Federal and Other Governmental Taxes                
40
  Adjustment for prior period IBNR Estimates                
41
  NET INCOME (LOSS) (37-38-39-40)                

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 




Table #19 — Part G Income Statement by Rate Cell Grouping
N0N-ABD DDD (Excluding AIDS) — STATEWIDE
FOR THE THREE MONTHS ENDING                                      FOR
                    
(HMO NAME)

                      Revenues/Expenses/Administration   Three-month   Three
month   YTD $   YTD PMPM     $   PMPM         Member Months                
REVENUES:                
1
  Capitated Premiums   $   $   $   $
2
  Supplemental Premiums                
2a
      Maternity                
2b
      Reimbursable HIV/AIDS Drugs and Blood Product   $   $   $   $
2c
      EPSDT Incentive Payment   $   $   $   $
2d
      Reimbursable Medical and Hospital   $   $   $   $
2e
      Managed Care Service Administrator Premium   $   $   $   $
2f
      Other   $   $   $   $
3
  Total Premiums (Lines 1+2a+2b+2c+2d+2e+2f)   $   $   $   $
4
  Interest   $   $   $   $
5
  COB   $   $   $   $
6
  Reinsurance Recoveries   $   $   $   $
7
  Other Revenue   $   $   $   $
8
  TOTAL REVENUE (3+4+5+6+7)   $   $   $   $ EXPENSES:                 MEDICAL
AND HOSPITAL                
9
  Inpatient Hospital   $   $   $   $
10
  Primary Care   $   $   $   $
11
  Physician Specialty Services   $   $   $   $
12
  Outpatient Hospital (excludes ER)   $   $   $   $
13
  Other Professional Services   $   $   $   $
14
  Emergency Room   $   $   $   $
15
  DME/Medical Supplies   $   $   $   $
16
  Prosthetics & Orthotics   $   $   $   $
17
  Covered Dental   $   $   $   $
18
  Pharmacy                
19
  Reimbursable HIV/AIDS Drugs and Blood Product   $   $   $   $
20
  Home Health, Hospice and PDN   $   $   $   $
21
  Transportation   $   $   $   $
22
  Lab & X-ray   $   $   $   $
23
  Vision Care, including eyeglasses   $   $   $   $
24
  Mental Health/Substance Abuse   $   $   $   $
25
  Reinsurance Expenses   $   $   $   $
26
  Incentive Pool Adjustment   $   $   $   $
27
  Family Planning   $   $   $   $
28
  Other Medical   $   $   $   $
29
  TOTAL MEDICAL & HOSPITAL (9 THRU 28)                 ADMINISTRATION:          
     
30
  Compensation   $   $   $   $
31
  Occupancy/Depreciation/Amortization   $   $   $   $
32
  Interest Expense   $   $   $   $
33
  Education/Outreach   $   $   $   $
34
  Sanctions   $   $   $   $
37
  Other   $   $   $   $
38
  TOTAL ADMINISTRATION   $   $   $   $
39
  TOTAL EXPENSES   $   $   $   $
37
  OPERATION INCOME (LOSS) (8-39)   $   $   $   $
38
  Extraordinary Item                
39
  Provision for State, Federal and Other Governmental Taxes                
40
  Adjustment for prior period IBNR Estimates                
41
  NET INCOME (LOSS) (37-38-39-40)                

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 




Table #19 — Part H Income Statement by Rate Cell Grouping
ABD without Medicare — DDD (Including AIDS) — STATEWIDE
FOR THE THREE MONTHS ENDING                                      FOR
                    
(HMO NAME)

                      Revenues/Expenses/Administration   Three-month   Three
month   YTD $   YTD PMPM     $   PMPM         Member Months                
REVENUES:                
1
  Capitated Premiums   $   $   $   $
2
  Supplemental Premiums                
2a
      Maternity                
2b
      Reimbursable HIV/AIDS Drugs and Blood Product   $   $   $   $
2c
      EPSDT Incentive Payment   $   $   $   $
2d
      Reimbursable Medical and Hospital   $   $   $   $
2e
      Managed Care Service Administrator Premium   $   $   $   $
2f
      Other   $   $   $   $
3
  Total Premiums (Lines 1+2a+2b+2c+2d+2e+2f)   $   $   $   $
4
  Interest   $   $   $   $
5
  COB   $   $   $   $
6
  Reinsurance Recoveries   $   $   $   $
7
  Other Revenue   $   $   $   $
8
  TOTAL REVENUE (3+4+5+6+7)   $   $   $   $ EXPENSES:                 MEDICAL
AND HOSPITAL                
9
  Inpatient Hospital   $   $   $   $
10
  Primary Care   $   $   $   $
11
  Physician Specialty Services   $   $   $   $
12
  Outpatient Hospital (excludes ER)   $   $   $   $
13
  Other Professional Services   $   $   $   $
14
  Emergency Room   $   $   $   $
15
  DME/Medical Supplies   $   $   $   $
16
  Prosthetics & Orthotics   $   $   $   $
17
  Covered Dental   $   $   $   $
18
  Pharmacy                
19
  Reimbursable HIV/AIDS Drugs and Blood Product   $   $   $   $
20
  Home Health, Hospice and PDN   $   $   $   $
21
  Transportation   $   $   $   $
22
  Lab & X-ray   $   $   $   $
23
  Vision Care, including eyeglasses   $   $   $   $
24
  Mental Health/Substance Abuse   $   $   $   $
25
  Reinsurance Expenses   $   $   $   $
26
  Incentive Pool Adjustment   $   $   $   $
27
  Family Planning   $   $   $   $
28
  Other Medical   $   $   $   $
29
  TOTAL MEDICAL & HOSPITAL (9 THRU 28)                 ADMINISTRATION:          
     
30
  Compensation   $   $   $   $
31
  Occupancy/Depreciation/Amortization   $   $   $   $
32
  Interest Expense   $   $   $   $
33
  Education/Outreach   $   $   $   $
34
  Sanctions   $   $   $   $
37
  Other   $   $   $   $
38
  TOTAL ADMINISTRATION   $   $   $   $
39
  TOTAL EXPENSES   $   $   $   $
37
  OPERATION INCOME (LOSS) (8-39)   $   $   $   $
38
  Extraordinary Item                
39
  Provision for State, Federal and Other Governmental Taxes                
40
  Adjustment for prior period IBNR Estimates                
41
  NET INCOME (LOSS) (37-38-39-40)                

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 




Table #19 — Part E Income Statement by Rate Cell Grouping
ABD with Medicare — DDD (Excluding AIDS) — STATEWIDE
FOR THE THREE MONTHS ENDING                                      FOR
                    
(HMO NAME)

                      Revenues/Expenses/Administration   Three-month   Three
month   YTD $   YTD PMPM     $   PMPM         Member Months                
REVENUES:                
1
  Capitated Premiums   $   $   $   $
2
  Supplemental Premiums                
2a
      Maternity                
2b
      Reimbursable HIV/AIDS Drugs and Blood Product   $   $   $   $
2c
      EPSDT Incentive Payment   $   $   $   $
2d
      Reimbursable Medical and Hospital   $   $   $   $
2e
      Managed Care Service Administrator Premium   $   $   $   $
2f
      Other   $   $   $   $
3
  Total Premiums (Lines 1+2a+2b+2c+2d+2e+2f)   $   $   $   $
4
  Interest   $   $   $   $
5
  COB   $   $   $   $
6
  Reinsurance Recoveries   $   $   $   $
7
  Other Revenue   $   $   $   $
8
  TOTAL REVENUE (3+4+5+6+7)   $   $   $   $ EXPENSES:                 MEDICAL
AND HOSPITAL                
9
  Inpatient Hospital   $   $   $   $
10
  Primary Care   $   $   $   $
11
  Physician Specialty Services   $   $   $   $
12
  Outpatient Hospital (excludes ER)   $   $   $   $
13
  Other Professional Services   $   $   $   $
14
  Emergency Room   $   $   $   $
15
  DME/Medical Supplies   $   $   $   $
16
  Prosthetics & Orthotics   $   $   $   $
17
  Covered Dental   $   $   $   $
18
  Pharmacy                
19
  Reimbursable HIV/AIDS Drugs and Blood Product   $   $   $   $
20
  Home Health, Hospice and PDN   $   $   $   $
21
  Transportation   $   $   $   $
22
  Lab & X-ray   $   $   $   $
23
  Vision Care, including eyeglasses   $   $   $   $
24
  Mental Health/Substance Abuse   $   $   $   $
25
  Reinsurance Expenses   $   $   $   $
26
  Incentive Pool Adjustment   $   $   $   $
27
  Family Planning   $   $   $   $
28
  Other Medical   $   $   $   $
29
  TOTAL MEDICAL & HOSPITAL (9 THRU 28)                 ADMINISTRATION:          
     
30
  Compensation   $   $   $   $
31
  Occupancy/Depreciation/Amortization   $   $   $   $
32
  Interest Expense   $   $   $   $
33
  Education/Outreach   $   $   $   $
34
  Sanctions   $   $   $   $
37
  Other   $   $   $   $
38
  TOTAL ADMINISTRATION   $   $   $   $
39
  TOTAL EXPENSES   $   $   $   $
37
  OPERATION INCOME (LOSS) (8-39)   $   $   $   $
38
  Extraordinary Item                
39
  Provision for State, Federal and Other Governmental Taxes                
40
  Adjustment for prior period IBNR Estimates                
41
  NET INCOME (LOSS) (37-38-39-40)                

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 




Table #19 — Part I Income Statement by Rate Cell Grouping
ABD without Medicare — Non-DDD (Including AIDS) — STATEWIDE
FOR THE THREE MONTHS ENDING                                      FOR
                    
(HMO NAME)

                      Revenues/Expenses/Administration   Three-month   Three
month   YTD $   YTD PMPM     $   PMPM         Member Months                
REVENUES:                
1
  Capitated Premiums   $   $   $   $
2
  Supplemental Premiums                
2a
      Maternity                
2b
      Reimbursable HIV/AIDS Drugs and Blood Product   $   $   $   $
2c
      EPSDT Incentive Payment   $   $   $   $
2d
      Reimbursable Medical and Hospital   $   $   $   $
2e
      Managed Care Service Administrator Premium   $   $   $   $
2f
      Other   $   $   $   $
3
  Total Premiums (Lines 1+2a+2b+2c+2d+2e+2f)   $   $   $   $
4
  Interest   $   $   $   $
5
  COB   $   $   $   $
6
  Reinsurance Recoveries   $   $   $   $
7
  Other Revenue   $   $   $   $
8
  TOTAL REVENUE (3+4+5+6+7)   $   $   $   $ EXPENSES:                 MEDICAL
AND HOSPITAL                
9
  Inpatient Hospital   $   $   $   $
10
  Primary Care   $   $   $   $
11
  Physician Specialty Services   $   $   $   $
12
  Outpatient Hospital (excludes ER)   $   $   $   $
13
  Other Professional Services   $   $   $   $
14
  Emergency Room   $   $   $   $
15
  DME/Medical Supplies   $   $   $   $
16
  Prosthetics & Orthotics   $   $   $   $
17
  Covered Dental   $   $   $   $
18
  Pharmacy                
19
  Reimbursable HIV/AIDS Drugs and Blood Product   $   $   $   $
20
  Home Health, Hospice and PDN   $   $   $   $
21
  Transportation   $   $   $   $
22
  Lab & X-ray   $   $   $   $
23
  Vision Care, including eyeglasses   $   $   $   $
24
  Mental Health/Substance Abuse   $   $   $   $
25
  Reinsurance Expenses   $   $   $   $
26
  Incentive Pool Adjustment   $   $   $   $
27
  Family Planning   $   $   $   $
28
  Other Medical   $   $   $   $
29
  TOTAL MEDICAL & HOSPITAL (9 THRU 28)                 ADMINISTRATION:          
     
30
  Compensation   $   $   $   $
31
  Occupancy/Depreciation/Amortization   $   $   $   $
32
  Interest Expense   $   $   $   $
33
  Education/Outreach   $   $   $   $
34
  Sanctions   $   $   $   $
37
  Other   $   $   $   $
38
  TOTAL ADMINISTRATION   $   $   $   $
39
  TOTAL EXPENSES   $   $   $   $
37
  OPERATION INCOME (LOSS) (8-39)   $   $   $   $
38
  Extraordinary Item                
39
  Provision for State, Federal and Other Governmental Taxes                
40
  Adjustment for prior period IBNR Estimates                
41
  NET INCOME (LOSS) (37-38-39-40)                

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



Table #19 – Part J Income Statement by Rate Cell Grouping
NJKidCare B&C (Excluding AIDS) – STATEWIDE
FOR THE THREE MONTHS ENDING ________ FOR _____________

                            (HMO NAME)            
Revenues/Expenses/Administration   Three-month   Three month   YTD $   YTD PMPM
    $   PMPM         Member Months                 REVENUES:                
1
 
Capitated Premiums
  $   $   $   $
2
  Supplemental Premiums                
2a
 
Maternity
               
2b
 
Reimbursable HIV/AIDS Drugs and Blood Product
  $   $   $   $
2c
 
EPSDT Incentive Payment
  $   $   $   $
2d
 
Reimbursable Medical and Hospital
  $   $   $   $
2e
 
Managed Care Service Administrator Premium
  $   $   $   $
2f
 
Other
  $   $   $   $
3
  Total Premiums (Lines 1+2a+2b+2c+2d+2e+2f)   $   $   $   $
4
  Interest   $   $   $   $
5
  COB   $   $   $   $
6
  Reinsurance Recoveries   $   $   $   $
7
  Other Revenue   $   $   $   $
8
  TOTAL REVENUE (3+4+5+6+7)   $   $   $   $ EXPENSES:                 MEDICAL
AND HOSPITAL                
9
  Inpatient Hospital   $   $   $   $
10
  Primary Care   $   $   $   $
11
  Physician Specialty Services   $   $   $   $
12
  Outpatient Hospital (excludes ER)   $   $   $   $
13
  Other Professional Services   $   $   $   $
14
  Emergency Room   $   $   $   $
15
  DME/Medical Supplies   $   $   $   $
16
  Prosthetics & Orthotics   $   $   $   $
17
  Covered Dental   $   $   $   $
18
  Pharmacy                
19
  Reimbursable HIV/AIDS Drugs and Blood Product   $   $   $   $
20
  Home Health, Hospice and PDN   $   $   $   $
21
  Transportation   $   $   $   $
22
  Lab & X-ray   $   $   $   $
23
  Vision Care, including eyeglasses   $   $   $   $
24
  Mental Health/Substance Abuse   $   $   $   $
25
  Reinsurance Expenses   $   $   $   $
26
  Incentive Pool Adjustment   $   $   $   $
27
  Family Planning   $   $   $   $
28
  Other Medical   $   $   $   $
29
  TOTAL MEDICAL & HOSPITAL (9 THRU 28)                 ADMINISTRATION:          
     
30
  Compensation   $   $   $   $
31
  Occupancy/Depreciation/Amortization   $   $   $   $
32
  Interest Expense   $   $   $   $
33
  Education/Outreach   $   $   $   $
34
  Sanctions   $   $   $   $
37
  Other   $   $   $   $
38
  TOTAL ADMINISTRATION   $   $   $   $
39
  TOTAL EXPENSES   $   $   $   $
37
  OPERATION INCOME (LOSS) (8-39)   $   $   $   $
38
  Extraordinary Item                
39
  Provision for State, Federal and Other Governmental Taxes                
40
  Adjustment for prior period IBNR Estimates                
41
  NET INCOME (LOSS) (37-38-39-40)                

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



Table #19 – Part E Income Statement by Rate Cell Grouping
ABD with Medicare DDD (Excluding AIDS) – STATEWIDE
FOR THE THREE MONTHS ENDING ________ FOR _____________

                              (HMO NAME)            
Revenues/Expenses/Administration   Three-month   Three month   YTD $   YTD PMPM
    $   PMPM         Member Months                 REVENUES:                
1
 
Capitated Premiums
  $   $   $   $
2
  Supplemental Premiums                
2a
 
Maternity
               
2b
 
Reimbursable HIV/AIDS Drugs and Blood Product
  $   $   $   $
2c
 
EPSDT Incentive Payment
  $   $   $   $
2d
 
Reimbursable Medical and Hospital
  $   $   $   $
2e
 
Managed Care Service Administrator Premium
  $   $   $   $
2f
 
Other
  $   $   $   $
3
  Total Premiums (Lines 1+2a+2b+2c+2d+2e+2f)   $   $   $   $
4
  Interest   $   $   $   $
5
  COB   $   $   $   $
6
  Reinsurance Recoveries   $   $   $   $
7
  Other Revenue   $   $   $   $
8
  TOTAL REVENUE (3+4+5+6+7)   $   $   $   $ EXPENSES:                 MEDICAL
AND HOSPITAL                
9
  Inpatient Hospital   $   $   $   $
10
  Primary Care   $   $   $   $
11
  Physician Specialty Services   $   $   $   $
12
  Outpatient Hospital (excludes ER)   $   $   $   $
13
  Other Professional Services   $   $   $   $
14
  Emergency Room   $   $   $   $
15
  DME/Medical Supplies   $   $   $   $
16
  Prosthetics & Orthotics   $   $   $   $
17
  Covered Dental   $   $   $   $
18
  Pharmacy                
19
  Reimbursable HIV/AIDS Drugs and Blood Product   $   $   $   $
20
  Home Health, Hospice and PDN   $   $   $   $
21
  Transportation   $   $   $   $
22
  Lab & X-ray   $   $   $   $
23
  Vision Care, including eyeglasses   $   $   $   $
24
  Mental Health/Substance Abuse   $   $   $   $
25
  Reinsurance Expenses   $   $   $   $
26
  Incentive Pool Adjustment   $   $   $   $
27
  Family Planning   $   $   $   $
28
  Other Medical   $   $   $   $
29
  TOTAL MEDICAL & HOSPITAL (9 THRU 28)                 ADMINISTRATION:          
     
30
  Compensation   $   $   $   $
31
  Occupancy/Depreciation/Amortization   $   $   $   $
32
  Interest Expense   $   $   $   $
33
  Education/Outreach   $   $   $   $
34
  Sanctions   $   $   $   $
37
  Other   $   $   $   $
38
  TOTAL ADMINISTRATION   $   $   $   $
39
  TOTAL EXPENSES   $   $   $   $
37
  OPERATION INCOME (LOSS) (8-39)   $   $   $   $
38
  Extraordinary Item                
39
  Provision for State, Federal and Other Governmental Taxes                
40
  Adjustment for prior period IBNR Estimates                
41
  NET INCOME (LOSS) (37-38-39-40)                

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



Table #19 – Part K Income Statement by Rate Cell Grouping
NJ KidCare D (Excluding AIDS) – STATEWIDE
FOR THE THREE MONTHS ENDING ________ FOR _____________

                              (HMO NAME)            
Revenues/Expenses/Administration   Three-month   Three month   YTD $   YTD PMPM
    $   PMPM         Member Months                 REVENUES:                
1
 
Capitated Premiums
  $   $   $   $
2
  Supplemental Premiums                
2a
 
Maternity
               
2b
 
Reimbursable HIV/AIDS Drugs and Blood Product
  $   $   $   $
2c
 
EPSDT Incentive Payment
  $   $   $   $
2d
 
Reimbursable Medical and Hospital
  $   $   $   $
2e
 
Managed Care Service Administrator Premium
  $   $   $   $
2f
 
Other
  $   $   $   $
3
  Total Premiums (Lines 1+2a+2b+2c+2d+2e+2f)   $   $   $   $
4
  Interest   $   $   $   $
5
  COB   $   $   $   $
6
  Reinsurance Recoveries   $   $   $   $
7
  Other Revenue   $   $   $   $
8
  TOTAL REVENUE (3+4+5+6+7)   $   $   $   $ EXPENSES:                 MEDICAL
AND HOSPITAL                
9
  Inpatient Hospital   $   $   $   $
10
  Primary Care   $   $   $   $
11
  Physician Specialty Services   $   $   $   $
12
  Outpatient Hospital (excludes ER)   $   $   $   $
13
  Other Professional Services   $   $   $   $
14
  Emergency Room   $   $   $   $
15
  DME/Medical Supplies   $   $   $   $
16
  Prosthetics & Orthotics   $   $   $   $
17
  Covered Dental   $   $   $   $
18
  Pharmacy                
19
  Reimbursable HIV/AIDS Drugs and Blood Product   $   $   $   $
20
  Home Health, Hospice and PDN   $   $   $   $
21
  Transportation   $   $   $   $
22
  Lab & X-ray   $   $   $   $
23
  Vision Care, including eyeglasses   $   $   $   $
24
  Mental Health/Substance Abuse   $   $   $   $
25
  Reinsurance Expenses   $   $   $   $
26
  Incentive Pool Adjustment   $   $   $   $
27
  Family Planning   $   $   $   $
28
  Other Medical   $   $   $   $
29
  TOTAL MEDICAL & HOSPITAL (9 THRU 28)                 ADMINISTRATION:          
     
30
  Compensation   $   $   $   $
31
  Occupancy/Depreciation/Amortization   $   $   $   $
32
  Interest Expense   $   $   $   $
33
  Education/Outreach   $   $   $   $
34
  Sanctions   $   $   $   $
37
  Other   $   $   $   $
38
  TOTAL ADMINISTRATION   $   $   $   $
39
  TOTAL EXPENSES   $   $   $   $
37
  OPERATION INCOME (LOSS) (8-39)   $   $   $   $
38
  Extraordinary Item                
39
  Provision for State, Federal and Other Governmental Taxes                
40
  Adjustment for prior period IBNR Estimates                
41
  NET INCOME (LOSS) (37-38-39-40)                

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



Table #19 – Part L Income Statement by Rate Cell Grouping RESERVED
RESERVED
FOR THE THREE MONTHS ENDING ________ FOR _____________

                              (HMO NAME)            
Revenues/Expenses/Administration   Three-month   Three month   YTD $   YTD PMPM
    $   PMPM         Member Months                 REVENUES:                
1
 
Capitated Premiums
  $   $   $   $
2
  Supplemental Premiums                
2a
 
Maternity
               
2b
 
Reimbursable HIV/AIDS Drugs and Blood Product
  $   $   $   $
2c
 
EPSDT Incentive Payment
  $   $   $   $
2d
 
Reimbursable Medical and Hospital
  $   $   $   $
2e
 
Managed Care Service Administrator Premium
  $   $   $   $
2f
 
Other
  $   $   $   $
3
  Total Premiums (Lines 1+2a+2b+2c+2d+2e+2f)   $   $   $   $
4
  Interest   $   $   $   $
5
  COB   $   $   $   $
6
  Reinsurance Recoveries   $   $   $   $
7
  Other Revenue   $   $   $   $
8
  TOTAL REVENUE (3+4+5+6+7)   $   $   $   $ EXPENSES:                 MEDICAL
AND HOSPITAL                
9
  Inpatient Hospital   $   $   $   $
10
  Primary Care   $   $   $   $
11
  Physician Specialty Services   $   $   $   $
12
  Outpatient Hospital (excludes ER)   $   $   $   $
13
  Other Professional Services   $   $   $   $
14
  Emergency Room   $   $   $   $
15
  DME/Medical Supplies   $   $   $   $
16
  Prosthetics & Orthotics   $   $   $   $
17
  Covered Dental   $   $   $   $
18
  Pharmacy                
19
  Reimbursable HIV/AIDS Drugs and Blood Product   $   $   $   $
20
  Home Health, Hospice and PDN   $   $   $   $
21
  Transportation   $   $   $   $
22
  Lab & X-ray   $   $   $   $
23
  Vision Care, including eyeglasses   $   $   $   $
24
  Mental Health/Substance Abuse   $   $   $   $
25
  Reinsurance Expenses   $   $   $   $
26
  Incentive Pool Adjustment   $   $   $   $
27
  Family Planning   $   $   $   $
28
  Other Medical   $   $   $   $
29
  TOTAL MEDICAL & HOSPITAL (9 THRU 28)                 ADMINISTRATION:          
     
30
  Compensation   $   $   $   $
31
  Occupancy/Depreciation/Amortization   $   $   $   $
32
  Interest Expense   $   $   $   $
33
  Education/Outreach   $   $   $   $
34
  Sanctions   $   $   $   $
37
  Other   $   $   $   $
38
  TOTAL ADMINISTRATION   $   $   $   $
39
  TOTAL EXPENSES   $   $   $   $
37
  OPERATION INCOME (LOSS) (8-39)   $   $   $   $
38
  Extraordinary Item                
39
  Provision for State, Federal and Other Governmental Taxes                
40
  Adjustment for prior period IBNR Estimates                
41
  NET INCOME (LOSS) (37-38-39-40)                

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



Table #19 – Part M Income Statement by Rate Cell Grouping
NJ FamilyCare Parents 0133% FPL (Excluding AIDS) – STATEWIDE
FOR THE THREE MONTHS ENDING ________ FOR _____________


                              (HMO NAME)            
Revenues/Expenses/Administration   Three-month   Three month   YTD $   YTD PMPM
    $   PMPM         Member Months                 REVENUES:                
1
 
Capitated Premiums
  $   $   $   $
2
  Supplemental Premiums                
2a
 
Maternity
               
2b
 
Reimbursable HIV/AIDS Drugs and Blood Product
  $   $   $   $
2c
 
EPSDT Incentive Payment
  $   $   $   $
2d
 
Reimbursable Medical and Hospital
  $   $   $   $
2e
 
Managed Care Service Administrator Premium
  $   $   $   $
2f
 
Other
  $   $   $   $
3
  Total Premiums (Lines 1+2a+2b+2c+2d+2e+2f)   $   $   $   $
4
  Interest   $   $   $   $
5
  COB   $   $   $   $
6
  Reinsurance Recoveries   $   $   $   $
7
  Other Revenue   $   $   $   $
8
  TOTAL REVENUE (3+4+5+6+7)   $   $   $   $ EXPENSES:                 MEDICAL
AND HOSPITAL                
9
  Inpatient Hospital   $   $   $   $
10
  Primary Care   $   $   $   $
11
  Physician Specialty Services   $   $   $   $
12
  Outpatient Hospital (excludes ER)   $   $   $   $
13
  Other Professional Services   $   $   $   $
14
  Emergency Room   $   $   $   $
15
  DME/Medical Supplies   $   $   $   $
16
  Prosthetics & Orthotics   $   $   $   $
17
  Covered Dental   $   $   $   $
18
  Pharmacy                
19
  Reimbursable HIV/AIDS Drugs and Blood Product   $   $   $   $
20
  Home Health, Hospice and PDN   $   $   $   $
21
  Transportation   $   $   $   $
22
  Lab & X-ray   $   $   $   $
23
  Vision Care, including eyeglasses   $   $   $   $
24
  Mental Health/Substance Abuse   $   $   $   $
25
  Reinsurance Expenses   $   $   $   $
26
  Incentive Pool Adjustment   $   $   $   $
27
  Family Planning   $   $   $   $
28
  Other Medical   $   $   $   $
29
  TOTAL MEDICAL & HOSPITAL (9 THRU 28)                 ADMINISTRATION:          
     
30
  Compensation   $   $   $   $
31
  Occupancy/Depreciation/Amortization   $   $   $   $
32
  Interest Expense   $   $   $   $
33
  Education/Outreach   $   $   $   $
34
  Sanctions   $   $   $   $
37
  Other   $   $   $   $
38
  TOTAL ADMINISTRATION   $   $   $   $
39
  TOTAL EXPENSES   $   $   $   $
37
  OPERATION INCOME (LOSS) (8-39)   $   $   $   $
38
  Extraordinary Item                
39
  Provision for State, Federal and Other Governmental Taxes                
40
  Adjustment for prior period IBNR Estimates                
41
  NET INCOME (LOSS) (37-38-39-40)                

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



Table #19 – Part N Income Statement by Rate Cell Grouping )
Reserved
FOR THE THREE MONTHS ENDING ________ FOR _____________

                              (HMO NAME)            
Revenues/Expenses/Administration   Three-month   Three month   YTD $   YTD PMPM
    $   PMPM         Member Months                 REVENUES:                
1
 
Capitated Premiums
  $   $   $   $
2
  Supplemental Premiums                
2a
 
Maternity
               
2b
 
Reimbursable HIV/AIDS Drugs and Blood Product
  $   $   $   $
2c
 
EPSDT Incentive Payment
  $   $   $   $
2d
 
Reimbursable Medical and Hospital
  $   $   $   $
2e
 
Managed Care Service Administrator Premium
  $   $   $   $
2f
 
Other
  $   $   $   $
3
  Total Premiums (Lines 1+2a+2b+2c+2d+2e+2f)   $   $   $   $
4
  Interest   $   $   $   $
5
  COB   $   $   $   $
6
  Reinsurance Recoveries   $   $   $   $
7
  Other Revenue   $   $   $   $
8
  TOTAL REVENUE (3+4+5+6+7)   $   $   $   $ EXPENSES:                 MEDICAL
AND HOSPITAL                
9
  Inpatient Hospital   $   $   $   $
10
  Primary Care   $   $   $   $
11
  Physician Specialty Services   $   $   $   $
12
  Outpatient Hospital (excludes ER)   $   $   $   $
13
  Other Professional Services   $   $   $   $
14
  Emergency Room   $   $   $   $
15
  DME/Medical Supplies   $   $   $   $
16
  Prosthetics & Orthotics   $   $   $   $
17
  Covered Dental   $   $   $   $
18
  Pharmacy                
19
  Reimbursable HIV/AIDS Drugs and Blood Product   $   $   $   $
20
  Home Health, Hospice and PDN   $   $   $   $
21
  Transportation   $   $   $   $
22
  Lab & X-ray   $   $   $   $
23
  Vision Care, including eyeglasses   $   $   $   $
24
  Mental Health/Substance Abuse   $   $   $   $
25
  Reinsurance Expenses   $   $   $   $
26
  Incentive Pool Adjustment   $   $   $   $
27
  Family Planning   $   $   $   $
28
  Other Medical   $   $   $   $
29
  TOTAL MEDICAL & HOSPITAL (9 THRU 28)                 ADMINISTRATION:          
     
30
  Compensation   $   $   $   $
31
  Occupancy/Depreciation/Amortization   $   $   $   $
32
  Interest Expense   $   $   $   $
33
  Education/Outreach   $   $   $   $
34
  Sanctions   $   $   $   $
37
  Other   $   $   $   $
38
  TOTAL ADMINISTRATION   $   $   $   $
39
  TOTAL EXPENSES   $   $   $   $
37
  OPERATION INCOME (LOSS) (8-39)   $   $   $   $
38
  Extraordinary Item                
39
  Provision for State, Federal and Other Governmental Taxes                
40
  Adjustment for prior period IBNR Estimates                
41
  NET INCOME (LOSS) (37-38-39-40)                

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



Table #19 – Part O Income Statement by Rate Cell Grouping
FOR THE THREE MONTHS ENDING ________ FOR _____________

                              (HMO NAME)            
Revenues/Expenses/Administration   Three-month   Three month   YTD $   YTD PMPM
    $   PMPM         Member Months                 REVENUES:                
1
 
Capitated Premiums
  $   $   $   $
2
  Supplemental Premiums                
2a
 
Maternity
               
2b
 
Reimbursable HIV/AIDS Drugs and Blood Product
  $   $   $   $
2c
 
EPSDT Incentive Payment
  $   $   $   $
2d
 
Reimbursable Medical and Hospital
  $   $   $   $
2e
 
Managed Care Service Administrator Premium
  $   $   $   $
2f
 
Other
  $   $   $   $
3
  Total Premiums (Lines 1+2a+2b+2c+2d+2e+2f)   $   $   $   $
4
  Interest   $   $   $   $
5
  COB   $   $   $   $
6
  Reinsurance Recoveries   $   $   $   $
7
  Other Revenue   $   $   $   $
8
  TOTAL REVENUE (3+4+5+6+7)   $   $   $   $ EXPENSES:                 MEDICAL
AND HOSPITAL                
9
  Inpatient Hospital   $   $   $   $
10
  Primary Care   $   $   $   $
11
  Physician Specialty Services   $   $   $   $
12
  Outpatient Hospital (excludes ER)   $   $   $   $
13
  Other Professional Services   $   $   $   $
14
  Emergency Room   $   $   $   $
15
  DME/Medical Supplies   $   $   $   $
16
  Prosthetics & Orthotics   $   $   $   $
17
  Covered Dental   $   $   $   $
18
  Pharmacy                
19
  Reimbursable HIV/AIDS Drugs and Blood Product   $   $   $   $
20
  Home Health, Hospice and PDN   $   $   $   $
21
  Transportation   $   $   $   $
22
  Lab & X-ray   $   $   $   $
23
  Vision Care, including eyeglasses   $   $   $   $
24
  Mental Health/Substance Abuse   $   $   $   $
25
  Reinsurance Expenses   $   $   $   $
26
  Incentive Pool Adjustment   $   $   $   $
27
  Family Planning   $   $   $   $
28
  Other Medical   $   $   $   $
29
  TOTAL MEDICAL & HOSPITAL (9 THRU 28)                 ADMINISTRATION:          
     
30
  Compensation   $   $   $   $
31
  Occupancy/Depreciation/Amortization   $   $   $   $
32
  Interest Expense   $   $   $   $
33
  Education/Outreach   $   $   $   $
34
  Sanctions   $   $   $   $
37
  Other   $   $   $   $
38
  TOTAL ADMINISTRATION   $   $   $   $
39
  TOTAL EXPENSES   $   $   $   $
37
  OPERATION INCOME (LOSS) (8-39)   $   $   $   $
38
  Extraordinary Item                
39
  Provision for State, Federal and Other Governmental Taxes                
40
  Adjustment for prior period IBNR Estimates                
41
  NET INCOME (LOSS) (37-38-39-40)                

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



Table #19 – Part P Income Statement by Rate Cell Grouping
ABD with Medicare AIDS – STATEWIDE
FOR THE THREE MONTHS ENDING ________ FOR _____________

                              (HMO NAME)            
Revenues/Expenses/Administration   Three-month   Three month   YTD $   YTD PMPM
    $   PMPM         Member Months                 REVENUES:                
1
 
Capitated Premiums
  $   $   $   $
2
  Supplemental Premiums                
2a
 
Maternity
               
2b
 
Reimbursable HIV/AIDS Drugs and Blood Product
  $   $   $   $
2c
 
EPSDT Incentive Payment
  $   $   $   $
2d
 
Reimbursable Medical and Hospital
  $   $   $   $
2e
 
Managed Care Service Administrator Premium
  $   $   $   $
2f
 
Other
  $   $   $   $
3
  Total Premiums (Lines 1+2a+2b+2c+2d+2e+2f)   $   $   $   $
4
  Interest   $   $   $   $
5
  COB   $   $   $   $
6
  Reinsurance Recoveries   $   $   $   $
7
  Other Revenue   $   $   $   $
8
  TOTAL REVENUE (3+4+5+6+7)   $   $   $   $ EXPENSES:                 MEDICAL
AND HOSPITAL                
9
  Inpatient Hospital   $   $   $   $
10
  Primary Care   $   $   $   $
11
  Physician Specialty Services   $   $   $   $
12
  Outpatient Hospital (excludes ER)   $   $   $   $
13
  Other Professional Services   $   $   $   $
14
  Emergency Room   $   $   $   $
15
  DME/Medical Supplies   $   $   $   $
16
  Prosthetics & Orthotics   $   $   $   $
17
  Covered Dental   $   $   $   $
18
  Pharmacy                
19
  Reimbursable HIV/AIDS Drugs and Blood Product   $   $   $   $
20
  Home Health, Hospice and PDN   $   $   $   $
21
  Transportation   $   $   $   $
22
  Lab & X-ray   $   $   $   $
23
  Vision Care, including eyeglasses   $   $   $   $
24
  Mental Health/Substance Abuse   $   $   $   $
25
  Reinsurance Expenses   $   $   $   $
26
  Incentive Pool Adjustment   $   $   $   $
27
  Family Planning   $   $   $   $
28
  Other Medical   $   $   $   $
29
  TOTAL MEDICAL & HOSPITAL (9 THRU 28)                 ADMINISTRATION:          
     
30
  Compensation   $   $   $   $
31
  Occupancy/Depreciation/Amortization   $   $   $   $
32
  Interest Expense   $   $   $   $
33
  Education/Outreach   $   $   $   $
34
  Sanctions   $   $   $   $
37
  Other   $   $   $   $
38
  TOTAL ADMINISTRATION   $   $   $   $
39
  TOTAL EXPENSES   $   $   $   $
37
  OPERATION INCOME (LOSS) (8-39)   $   $   $   $
38
  Extraordinary Item                
39
  Provision for State, Federal and Other Governmental Taxes                
40
  Adjustment for prior period IBNR Estimates                
41
  NET INCOME (LOSS) (37-38-39-40)                

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



Table #19 – Part Q Income Statement by Rate Cell Grouping
Non=ABD – AIDS– STATEWIDE
FOR THE THREE MONTHS ENDING ________ FOR _____________

                              (HMO NAME)            
Revenues/Expenses/Administration   Three-month   Three month   YTD $   YTD PMPM
    $   PMPM         Member Months                 REVENUES:                
1
 
Capitated Premiums
  $   $   $   $
2
  Supplemental Premiums                
2a
 
Maternity
               
2b
 
Reimbursable HIV/AIDS Drugs and Blood Product
  $   $   $   $
2c
 
EPSDT Incentive Payment
  $   $   $   $
2d
 
Reimbursable Medical and Hospital
  $   $   $   $
2e
 
Managed Care Service Administrator Premium
  $   $   $   $
2f
 
Other
  $   $   $   $
3
  Total Premiums (Lines 1+2a+2b+2c+2d+2e+2f)   $   $   $   $
4
  Interest   $   $   $   $
5
  COB   $   $   $   $
6
  Reinsurance Recoveries   $   $   $   $
7
  Other Revenue   $   $   $   $
8
  TOTAL REVENUE (3+4+5+6+7)   $   $   $   $ EXPENSES:                 MEDICAL
AND HOSPITAL                
9
  Inpatient Hospital   $   $   $   $
10
  Primary Care   $   $   $   $
11
  Physician Specialty Services   $   $   $   $
12
  Outpatient Hospital (excludes ER)   $   $   $   $
13
  Other Professional Services   $   $   $   $
14
  Emergency Room   $   $   $   $
15
  DME/Medical Supplies   $   $   $   $
16
  Prosthetics & Orthotics   $   $   $   $
17
  Covered Dental   $   $   $   $
18
  Pharmacy                
19
  Reimbursable HIV/AIDS Drugs and Blood Product   $   $   $   $
20
  Home Health, Hospice and PDN   $   $   $   $
21
  Transportation   $   $   $   $
22
  Lab & X-ray   $   $   $   $
23
  Vision Care, including eyeglasses   $   $   $   $
24
  Mental Health/Substance Abuse   $   $   $   $
25
  Reinsurance Expenses   $   $   $   $
26
  Incentive Pool Adjustment   $   $   $   $
27
  Family Planning   $   $   $   $
28
  Other Medical   $   $   $   $
29
  TOTAL MEDICAL & HOSPITAL (9 THRU 28)                 ADMINISTRATION:          
     
30
  Compensation   $   $   $   $
31
  Occupancy/Depreciation/Amortization   $   $   $   $
32
  Interest Expense   $   $   $   $
33
  Education/Outreach   $   $   $   $
34
  Sanctions   $   $   $   $
37
  Other   $   $   $   $
38
  TOTAL ADMINISTRATION   $   $   $   $
39
  TOTAL EXPENSES   $   $   $   $
37
  OPERATION INCOME (LOSS) (8-39)   $   $   $   $
38
  Extraordinary Item                
39
  Provision for State, Federal and Other Governmental Taxes                
40
  Adjustment for prior period IBNR Estimates                
41
  NET INCOME (LOSS) (37-38-39-40)                

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



Table #19 – Part R1 Income Statement by Rate Cell Grouping
MATERNITY – STATEWIDE
FOR THE THREE MONTHS ENDING ________ FOR _____________

                              (HMO NAME)            
Revenues/Expenses/Administration   Three-month   Three month   YTD $   YTD PMPM
    $   PMPM         Member Months                 REVENUES:                
1
 
Capitated Premiums
  $   $   $   $
2
  Supplemental Premiums                
2a
 
Maternity
               
2b
 
Reimbursable HIV/AIDS Drugs and Blood Product
  $   $   $   $
2c
 
EPSDT Incentive Payment
  $   $   $   $
2d
 
Reimbursable Medical and Hospital
  $   $   $   $
2e
 
Managed Care Service Administrator Premium
  $   $   $   $
2f
 
Other
  $   $   $   $
3
  Total Premiums (Lines 1+2a+2b+2c+2d+2e+2f)   $   $   $   $
4
  Interest   $   $   $   $
5
  COB   $   $   $   $
6
  Reinsurance Recoveries   $   $   $   $
7
  Other Revenue   $   $   $   $
8
  TOTAL REVENUE (3+4+5+6+7)   $   $   $   $ EXPENSES:                 MEDICAL
AND HOSPITAL                
9
  Inpatient Hospital   $   $   $   $
10
  Primary Care   $   $   $   $
11
  Physician Specialty Services   $   $   $   $
12
  Outpatient Hospital (excludes ER)   $   $   $   $
13
  Other Professional Services   $   $   $   $
14
  Emergency Room   $   $   $   $
15
  DME/Medical Supplies   $   $   $   $
16
  Prosthetics & Orthotics   $   $   $   $
17
  Covered Dental   $   $   $   $
18
  Pharmacy                
19
  Reimbursable HIV/AIDS Drugs and Blood Product   $   $   $   $
20
  Home Health, Hospice and PDN   $   $   $   $
21
  Transportation   $   $   $   $
22
  Lab & X-ray   $   $   $   $
23
  Vision Care, including eyeglasses   $   $   $   $
24
  Mental Health/Substance Abuse   $   $   $   $
25
  Reinsurance Expenses   $   $   $   $
26
  Incentive Pool Adjustment   $   $   $   $
27
  Family Planning   $   $   $   $
28
  Other Medical   $   $   $   $
29
  TOTAL MEDICAL & HOSPITAL (9 THRU 28)                 ADMINISTRATION:          
     
30
  Compensation   $   $   $   $
31
  Occupancy/Depreciation/Amortization   $   $   $   $
32
  Interest Expense   $   $   $   $
33
  Education/Outreach   $   $   $   $
34
  Sanctions   $   $   $   $
37
  Other   $   $   $   $
38
  TOTAL ADMINISTRATION   $   $   $   $
39
  TOTAL EXPENSES   $   $   $   $
37
  OPERATION INCOME (LOSS) (8-39)   $   $   $   $
38
  Extraordinary Item                
39
  Provision for State, Federal and Other Governmental Taxes                
40
  Adjustment for prior period IBNR Estimates                
41
  NET INCOME (LOSS) (37-38-39-40)                

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



Table #19 – Part R2 Income Statement by Rate Cell Grouping
NEWBORN – STATEWIDE
FOR THE THREE MONTHS ENDING ________ FOR _____________

                              (HMO NAME)            
Revenues/Expenses/Administration   Three-month   Three month   YTD $   YTD PMPM
    $   PMPM         Member Months                 REVENUES:                
1
 
Capitated Premiums
  $   $   $   $
2
  Supplemental Premiums                
2a
 
Maternity
               
2b
 
Reimbursable HIV/AIDS Drugs and Blood Product
  $   $   $   $
2c
 
EPSDT Incentive Payment
  $   $   $   $
2d
 
Reimbursable Medical and Hospital
  $   $   $   $
2e
 
Managed Care Service Administrator Premium
  $   $   $   $
2f
 
Other
  $   $   $   $
3
  Total Premiums (Lines 1+2a+2b+2c+2d+2e+2f)   $   $   $   $
4
  Interest   $   $   $   $
5
  COB   $   $   $   $
6
  Reinsurance Recoveries   $   $   $   $
7
  Other Revenue   $   $   $   $
8
  TOTAL REVENUE (3+4+5+6+7)   $   $   $   $ EXPENSES:                 MEDICAL
AND HOSPITAL                
9
  Inpatient Hospital   $   $   $   $
10
  Primary Care   $   $   $   $
11
  Physician Specialty Services   $   $   $   $
12
  Outpatient Hospital (excludes ER)   $   $   $   $
13
  Other Professional Services   $   $   $   $
14
  Emergency Room   $   $   $   $
15
  DME/Medical Supplies   $   $   $   $
16
  Prosthetics & Orthotics   $   $   $   $
17
  Covered Dental   $   $   $   $
18
  Pharmacy                
19
  Reimbursable HIV/AIDS Drugs and Blood Product   $   $   $   $
20
  Home Health, Hospice and PDN   $   $   $   $
21
  Transportation   $   $   $   $
22
  Lab & X-ray   $   $   $   $
23
  Vision Care, including eyeglasses   $   $   $   $
24
  Mental Health/Substance Abuse   $   $   $   $
25
  Reinsurance Expenses   $   $   $   $
26
  Incentive Pool Adjustment   $   $   $   $
27
  Family Planning   $   $   $   $
28
  Other Medical   $   $   $   $
29
  TOTAL MEDICAL & HOSPITAL (9 THRU 28)                 ADMINISTRATION:          
     
30
  Compensation   $   $   $   $
31
  Occupancy/Depreciation/Amortization   $   $   $   $
32
  Interest Expense   $   $   $   $
33
  Education/Outreach   $   $   $   $
34
  Sanctions   $   $   $   $
37
  Other   $   $   $   $
38
  TOTAL ADMINISTRATION   $   $   $   $
39
  TOTAL EXPENSES   $   $   $   $
37
  OPERATION INCOME (LOSS) (8-39)   $   $   $   $
38
  Extraordinary Item                
39
  Provision for State, Federal and Other Governmental Taxes                
40
  Adjustment for prior period IBNR Estimates                
41
  NET INCOME (LOSS) (37-38-39-40)                

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



Table #19 – Part S Income Statement by Rate Cell Grouping
ALL Rate cell groupings STATEWIDE
FOR THE THREE MONTHS ENDING ________ FOR _____________

                              (HMO NAME)            
Revenues/Expenses/Administration   Three-month   Three month   YTD $   YTD PMPM
    $   PMPM         Member Months                 REVENUES:                
1
 
Capitated Premiums
  $   $   $   $
2
  Supplemental Premiums                
2a
 
Maternity
               
2b
 
Reimbursable HIV/AIDS Drugs and Blood Product
  $   $   $   $
2c
 
EPSDT Incentive Payment
  $   $   $   $
2d
 
Reimbursable Medical and Hospital
  $   $   $   $
2e
 
Managed Care Service Administrator Premium
  $   $   $   $
2f
 
Other
  $   $   $   $
3
  Total Premiums (Lines 1+2a+2b+2c+2d+2e+2f)   $   $   $   $
4
  Interest   $   $   $   $
5
  COB   $   $   $   $
6
  Reinsurance Recoveries   $   $   $   $
7
  Other Revenue   $   $   $   $
8
  TOTAL REVENUE (3+4+5+6+7)   $   $   $   $ EXPENSES:                 MEDICAL
AND HOSPITAL                
9
  Inpatient Hospital   $   $   $   $
10
  Primary Care   $   $   $   $
11
  Physician Specialty Services   $   $   $   $
12
  Outpatient Hospital (excludes ER)   $   $   $   $
13
  Other Professional Services   $   $   $   $
14
  Emergency Room   $   $   $   $
15
  DME/Medical Supplies   $   $   $   $
16
  Prosthetics & Orthotics   $   $   $   $
17
  Covered Dental   $   $   $   $
18
  Pharmacy                
19
  Reimbursable HIV/AIDS Drugs and Blood Product   $   $   $   $
20
  Home Health, Hospice and PDN   $   $   $   $
21
  Transportation   $   $   $   $
22
  Lab & X-ray   $   $   $   $
23
  Vision Care, including eyeglasses   $   $   $   $
24
  Mental Health/Substance Abuse   $   $   $   $
25
  Reinsurance Expenses   $   $   $   $
26
  Incentive Pool Adjustment   $   $   $   $
27
  Family Planning   $   $   $   $
28
  Other Medical   $   $   $   $
29
  TOTAL MEDICAL & HOSPITAL (9 THRU 28)                 ADMINISTRATION:          
     
30
  Compensation   $   $   $   $
31
  Occupancy/Depreciation/Amortization   $   $   $   $
32
  Interest Expense   $   $   $   $
33
  Education/Outreach   $   $   $   $
34
  Sanctions   $   $   $   $
37
  Other   $   $   $   $
38
  TOTAL ADMINISTRATION   $   $   $   $
39
  TOTAL EXPENSES   $   $   $   $
37
  OPERATION INCOME (LOSS) (8-39)   $   $   $   $
38
  Extraordinary Item                
39
  Provision for State, Federal and Other Governmental Taxes                
40
  Adjustment for prior period IBNR Estimates                
41
  NET INCOME (LOSS) (37-38-39-40)                

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



Table #19 – Part T – Non-state Plan Service Expenses by Rate Cell Grouping
Non-State Plan Services

             
FOR THE THREE MONTHS ENDING
      FOR    
 
         
 
          (HMO Name)

                                                                     
AFDC/NJCPW/NJ KidCare A – North     AFDC/NJCPW/NJ KidCare A – Central   Expenses
  Three-month $     Three-month units     YTD $     YTD Units     Three-month $
    Three-month units     YTD $     YTD Units  
EXPENSES:
                                                               
MEDICAL AND HOSPITAL NON-STATE SERVICES
                                                               
1
  $       $       $       $       $       $       $       $    
2
  $       $       $       $       $       $       $       $    
3
  $       $       $       $       $       $       $       $    
4
  $       $       $       $       $       $       $       $    
5
  $       $       $       $       $       $       $       $    
6
  $       $       $       $       $       $       $       $    
7
  $       $       $       $       $       $       $       $    
8
  $       $       $       $       $       $       $       $    
9
  $       $       $       $       $       $       $       $    
10
  $       $       $       $       $       $       $       $    
11 Total MEDICAL AND HOSPITAL NON-STATE SERVICES (1 through 10)
  $       $       $       $       $       $       $       $    
ADMINISTRATION FOR NON-STATE PLAN SERVICES
                                                               
12 TOTAL ADMINISTRATION       
  $       $       $       $       $       $       $       $    
TOTAL EXPENSE FOR NON-STATE PLAN SERVICES
                                                               
13 TOTAL EXPENSES (11+12)
  $       $       $       $       $       $       $       $    

 
1   Notes: Effective November 1, 2003, the FamilyCare Adults 0-100% FPL, Health
Access individuals without dependent children, and Adult Restricted Aliens
(excluding pregnant women) populations were transferred into two groups under a
managed care Service Administrator program.
 
1   All medical and administrative expenses must be reported using actual
incurred and paid data for the current period of the calendar year (no reserves
non-State Plan Services Description)

1
2
3
4
5
6
7
8
9
10
* If medial and hospital claims exist for non-state plan services, then must
have some amount of administration for non-State Plan services.

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



Table #19 – Part T – Non-state Plan Service Expenses by Rate Cell Grouping
Non-State Plan Services

             
FOR THE THREE MONTHS ENDING
      FOR    
 
         
 
          (HMO Name)

                                                                     
AFDC/NJCPW/NJ KidCare A – South     DYFS   Expenses   Three-month $    
Three-month units     YTD $     YTD Units     Three-month $     Three-month
units     YTD $     YTD Units  
EXPENSES:
                                                               
MEDICAL AND HOSPITAL NON-STATE SERVICES
                                                               
1
  $       $       $       $       $       $       $       $    
2
  $       $       $       $       $       $       $       $    
3
  $       $       $       $       $       $       $       $    
4
  $       $       $       $       $       $       $       $    
5
  $       $       $       $       $       $       $       $    
6
  $       $       $       $       $       $       $       $    
7
  $       $       $       $       $       $       $       $    
8
  $       $       $       $       $       $       $       $    
9
  $       $       $       $       $       $       $       $    
10
  $       $       $       $       $       $       $       $    
11 Total MEDICAL AND HOSPITAL NON-STATE SERVICES (1 through 10)
  $       $       $       $       $       $       $       $    
ADMINISTRATION FOR NON-STATE PLAN SERVICES
                                                               
12 TOTAL ADMINISTRATION        
  $       $       $       $       $       $       $       $    
TOTAL EXPENSE FOR NON-STATE PLAN SERVICES
                                                               
13 TOTAL EXPENSES (11+12)
  $       $       $       $       $       $       $       $    

 
1   Notes: Effective November 1, 2003, the FamilyCare Adults 0-100% FPL, Health
Access individuals without dependent children, and Adult Restricted Aliens
(excluding pregnant women) populations were transferred into two groups under a
managed care Service Administrator program.
 
1   All medical and administrative expenses must be reported using actual
incurred and paid data for the current period of the calendar year (no reserves)
non-State Plan Services DescriptioN

1
2
3
4
5
6
7
8
9
10
* If medial and hospital claims exist for non-state plan services, then must
have some amount of administration for non-State Plan services.

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



Table #19 – Part T – Non-state Plan Service Expenses by Rate Cell Grouping
Non-State Plan Services

             
FOR THE THREE MONTHS ENDING
      FOR    
 
         
 
          (HMO Name)

                                                                      ABD with
Medicare – DDD     ABD With Medicare – Non - DDD   Expenses   Three-month $    
Three-month units     YTD $     YTD Units     Three-month $     Three-month
units     YTD $     YTD Units  
EXPENSES:
                                                               
MEDICAL AND HOSPITAL NON-STATE SERVICES
                                                               
1
  $       $       $       $       $       $       $       $    
2
  $       $       $       $       $       $       $       $    
3
  $       $       $       $       $       $       $       $    
4
  $       $       $       $       $       $       $       $    
5
  $       $       $       $       $       $       $       $    
6
  $       $       $       $       $       $       $       $    
7
  $       $       $       $       $       $       $       $    
8
  $       $       $       $       $       $       $       $    
9
  $       $       $       $       $       $       $       $    
10
  $       $       $       $       $       $       $       $    
11 Total MEDICAL AND HOSPITAL NON-STATE SERVICES (1 through 10)
  $       $       $       $       $       $       $       $    
ADMINISTRATION FOR NON-STATE PLAN SERVICES
                                                               
12 TOTAL ADMINISTRATION        
  $       $       $       $       $       $       $       $    
TOTAL EXPENSE FOR NON-STATE PLAN SERVICES
                                                               
13 TOTAL EXPENSES (11+12)
  $       $       $       $       $       $       $       $    

 
1   Notes: Effective November 1, 2003, the FamilyCare Adults 0-100% FPL, Health
Access individuals without dependent children, and Adult Restricted Aliens
(excluding pregnant women) populations were transferred into two groups under a
managed care Service Administrator program.
 
1   All medical and administrative expenses must be reported using actual
incurred and paid data for the current period of the calendar year (no reserves)
non-State Plan Services Description

1
2
3
4
5
6
7
8
9
10
* If medial and hospital claims exist for non-state plan services, then must
have some amount of administration for non-State Plan services.

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



Table #19 – Part T – Non-state Plan Service Expenses by Rate Cell Grouping
Non-State Plan Services

             
FOR THE THREE MONTHS ENDING
      FOR    
 
         
 
          (HMO Name)

                                                                      Non-ABD –
DDD     AVD Without Medicare - DDD   Expenses   Three-month $     Three-month
units     YTD $     YTD Units     Three-month $     Three-month units     YTD $
    YTD Units  
EXPENSES:
                                                               
MEDICAL AND HOSPITAL NON-STATE SERVICES
                                                               
1
  $       $       $       $       $       $       $       $    
2
  $       $       $       $       $       $       $       $    
3
  $       $       $       $       $       $       $       $    
4
  $       $       $       $       $       $       $       $    
5
  $       $       $       $       $       $       $       $    
6
  $       $       $       $       $       $       $       $    
7
  $       $       $       $       $       $       $       $    
8
  $       $       $       $       $       $       $       $    
9
  $       $       $       $       $       $       $       $    
10
  $       $       $       $       $       $       $       $    
11 Total MEDICAL AND HOSPITAL NON-STATE SERVICES (1 through 10)
  $       $       $       $       $       $       $       $    
ADMINISTRATION FOR NON-STATE PLAN SERVICES
                                                               
12 TOTAL ADMINISTRATION         
  $       $       $       $       $       $       $       $    
TOTAL EXPENSE FOR NON-STATE PLAN SERVICES
                                                               
13 TOTAL EXPENSES (11+12)
  $       $       $       $       $       $       $       $    

 
1   Notes: Effective November 1, 2003, the FamilyCare Adults 0-100% FPL, Health
Access individuals without dependent children, and Adult Restricted Aliens
(excluding pregnant women) populations were transferred into two groups under a
managed care Service Administrator program.
 
1   All medical and administrative expenses must be reported using actual
incurred and paid data for the current period of the calendar year (no reserves)
non-State Plan Services Description

1
2
3
4
5
6
7
8
9
10
* If medial and hospital claims exist for non-state plan services, then must
have some amount of administration for non-State Plan services.

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



Table #19 — Part T — Non-state Plan Service Expenses by Rate Cell Grouping
Non-State Plan Services
FOR THE THREE MONTHS ENDING                                          FOR
                                                            
                                                                                                                                  
(HMO Name)

                                              ABD Without Medicare - Non DDD  
NJ KidCare B&C         Three-month   Three-month           Three-month  
Three-month         Expenses   $   units   YTD $   YTD Units   $   units   YTD $
  YTD Units   EXPENSES:                                 MEDICAL AND HOSPITAL
NON-STATE SERVICES                                 1  
 
  $   $   $   $   $   $   $   $ 2  
 
  $   $   $   $   $   $   $   $ 3  
 
  $   $   $   $   $   $   $   $ 4  
 
  $   $   $   $   $   $   $   $ 5  
 
  $   $   $   $   $   $   $   $ 6  
 
  $   $   $   $   $   $   $   $ 7  
 
  $   $   $   $   $   $   $   $ 8  
 
  $   $   $   $   $   $   $   $ 9  
 
  $   $   $   $   $   $   $   $ 10  
 
  $   $   $   $   $   $   $   $ 11  
Total MEDICAL AND HOSPITAL NON-STATE SERVICES (1 through 10)
  $   $   $   $   $   $   $   $ ADMINISTRATION FOR NON-STATE PLAN SERVICES      
                          12  
TOTAL ADMINISTRATION    
  $   $   $   $   $   $   $   $ TOTAL EXPENSE FOR NON-STATE PLAN SERVICES      
                          13  
TOTAL EXPENSES (11+12)
  $   $   $   $   $   $   $   $

 

1   Notes: Effective November 1, 2003, the FamilyCare Adults 0-100% FPL, Health
Access individuals without dependent children, and Adult Restricted Aliens
(excluding pregnant women) populations were transferred into two groups under a
managed care Service Administrator program.   1   All medical and administrative
expenses must be reported using actual incurred and paid data for the current
period of the calendar year (no reserves) non-State Plan Services Description

1
2
3
4
5
6
7
8
9
10
*If medial and hospital claims exist for non-state plan services, then must have
some amount of administration for non-State Plan services.

     
HMO Financial Reporting Specifications
  State of New Jersey   
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



Table #19 — Part T — Non-state Plan Service Expenses by Rate Cell Grouping
Non-State Plan Services
FOR THE THREE MONTHS ENDING                                          FOR
                                                            
                                                                                                                                  
(HMO Name)

                                              NJ KidCare D   NJ FamilyCare
parents 0133% FPL         Three-month   Three-month           Three-month  
Three-month         Expenses   $   units      YTD $   YTD Units   $   units  
YTD $   YTD Units EXPENSES:                                 MEDICAL AND HOSPITAL
NON-STATE SERVICES                                 1  
 
  $   $   $   $   $   $   $   $ 2  
 
  $   $   $   $   $   $   $   $ 3  
 
  $   $   $   $   $   $   $   $ 4  
 
  $   $   $   $   $   $   $   $ 5  
 
  $   $   $   $   $   $   $   $ 6  
 
  $   $   $   $   $   $   $   $ 7  
 
  $   $   $   $   $   $   $   $ 8  
 
  $   $   $   $   $   $   $   $ 9  
 
  $   $   $   $   $   $   $   $ 10  
 
  $   $   $   $   $   $   $   $ 11  
Total MEDICAL AND HOSPITAL NON-STATE SERVICES (1 through 10)
  $   $   $   $   $   $   $   $ ADMINISTRATION FOR NON-STATE PLAN SERVICES      
                          12  
TOTAL ADMINISTRATION    
  $   $   $   $   $   $   $   $ TOTAL EXPENSE FOR NON-STATE PLAN SERVICES      
                          13  
TOTAL EXPENSES (11+12)
  $   $   $   $   $   $   $   $

 

1   Notes: Effective November 1, 2003, the FamilyCare Adults 0-100% FPL, Health
Access individuals without dependent children, and Adult Restricted Aliens
(excluding pregnant women) populations were transferred into two groups under a
managed care Service Administrator program.   1   All medical and administrative
expenses must be reported using actual incurred and paid data for the current
period of the calendar year (no reserves) non-State Plan Services Description

1
2
3
4
5
6
7
8
9
10
*If medial and hospital claims exist for non-state plan services, then must have
some amount of administration for non-State Plan services.

     
HMO Financial Reporting Specifications
  State of New Jersey   
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



Table #19 — Part T — Non-state Plan Service Expenses by Rate Cell Grouping
Non-State Plan Services
FOR THE THREE MONTHS ENDING                                          FOR
                                                            
                                                                                                                                  
(HMO Name)

                                              NJ KidCare D   NJ FamilyCare
parents 0133% FPL         Three-month   Three-month           Three-month  
Three-month         Expenses   $   units      YTD $   YTD Units   $   units  
YTD $   YTD Units EXPENSES:                                 MEDICAL AND HOSPITAL
NON-STATE SERVICES                                 1  
 
  $   $   $   $   $   $   $   $ 2  
 
  $   $   $   $   $   $   $   $ 3  
 
  $   $   $   $   $   $   $   $ 4  
 
  $   $   $   $   $   $   $   $ 5  
 
  $   $   $   $   $   $   $   $ 6  
 
  $   $   $   $   $   $   $   $ 7  
 
  $   $   $   $   $   $   $   $ 8  
 
  $   $   $   $   $   $   $   $ 9  
 
  $   $   $   $   $   $   $   $ 10  
 
  $   $   $   $   $   $   $   $ 11  
Total MEDICAL AND HOSPITAL NON-STATE SERVICES (1 through 10)
  $   $   $   $   $   $   $   $ ADMINISTRATION FOR NON-STATE PLAN SERVICES      
                          12  
TOTAL ADMINISTRATION   
  $   $   $   $   $   $   $   $ TOTAL EXPENSE FOR NON-STATE PLAN SERVICES      
                          13  
TOTAL EXPENSES (11+12)
  $   $   $   $   $   $   $   $

 

1   Notes: Effective November 1, 2003, the FamilyCare Adults 0-100% FPL, Health
Access individuals without dependent children, and Adult Restricted Aliens
(excluding pregnant women) populations were transferred into two groups under a
managed care Service Administrator program.   1   All medical and administrative
expenses must be reported using actual incurred and paid data for the current
period of the calendar year (no reserves) non-State Plan Services Description

1
2
3
4
5
6
7
8
9
10
*If medial and hospital claims exist for non-state plan services, then must have
some amount of administration for non-State Plan services.

     
HMO Financial Reporting Specifications
  State of New Jersey   
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



Table #19 — Part T — Non-state Plan Service Expenses by Rate Cell Grouping
Non-State Plan Services
FOR THE THREE MONTHS ENDING                                          FOR
                                                            
                                                                                                                                  
(HMO Name)

                                              ABD With Medicare AIDS   NON ABD
AIDS         Three-month   Three-month           Three-month   Three-month      
  Expenses   $   units      YTD $   YTD Units   $   units   YTD $   YTD Units
EXPENSES:                                 MEDICAL AND HOSPITAL NON-STATE
SERVICES                                 1  
 
  $   $   $   $   $   $   $   $ 2  
 
  $   $   $   $   $   $   $   $ 3  
 
  $   $   $   $   $   $   $   $ 4  
 
  $   $   $   $   $   $   $   $ 5  
 
  $   $   $   $   $   $   $   $ 6  
 
  $   $   $   $   $   $   $   $ 7  
 
  $   $   $   $   $   $   $   $ 8  
 
  $   $   $   $   $   $   $   $ 9  
 
  $   $   $   $   $   $   $   $ 10  
 
  $   $   $   $   $   $   $   $ 11  
Total MEDICAL AND HOSPITAL NON-STATE SERVICES (1 through 10)
  $   $   $   $   $   $   $   $ ADMINISTRATION FOR NON-STATE PLAN SERVICES      
                          12  
TOTAL ADMINISTRATION      
  $   $   $   $   $   $   $   $ TOTAL EXPENSE FOR NON-STATE PLAN SERVICES      
                          13  
TOTAL EXPENSES (11+12)
  $   $   $   $   $   $   $   $

 

1   Notes: Effective November 1, 2003, the FamilyCare Adults 0-100% FPL, Health
Access individuals without dependent children, and Adult Restricted Aliens
(excluding pregnant women) populations were transferred into two groups under a
managed care Service Administrator program.   1   All medical and administrative
expenses must be reported using actual incurred and paid data for the current
period of the calendar year (no reserves) non-State Plan Services Description

1
2
3
4
5
6
7
8
9
10
*If medial and hospital claims exist for non-state plan services, then must have
some amount of administration for non-State Plan services.

     
HMO Financial Reporting Specifications
  State of New Jersey   
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



Table #19 – Part T – Non-state Plan Service Expenses by Rate Cell Grouping
Non-State Plan Services

     
FOR THE THREE MONTHS ENDING                                         
  FOR                                                            
 
  (HMO Name)

                              Maternity Expenses   Three-month   Three-month  
YTD   YTD Units     $   units   $     EXPENSES:                 MEDICAL AND
HOSPITAL NON-STATE SERVICES                
1
      $   $   $   $
2
      $   $   $   $
3
      $   $   $   $
4
      $   $   $   $
5
      $   $   $   $
6
      $   $   $   $
7
      $   $   $   $
8
      $   $   $   $
9
      $   $   $   $
10
      $   $   $   $
11
  Total MEDICAL AND HOSPITAL NON-STATE SERVICES (1 through 10)   $   $   $   $
ADMINISTRATION FOR NON-STATE PLAN SERVICES                
12
  TOTAL ADMINISTRATION   $   $   $   $ TOTAL EXPENSE FOR NON-STATE PLAN SERVICES
               
13
  TOTAL EXPENSES (11+12)   $   $   $   $

 

1   Notes: Effective November 1, 2003, the FamilyCare Adults 0-100% FPL, Health
Access individuals without dependent children, and Adult Restricted Aliens
(excluding pregnant women) populations were transferred into two groups under a
managed care Service Administrator program.   1   All medical and administrative
expenses must be reported using actual incurred and paid data for the current
period of the calendar year (no reserves) non-State Plan Services Description  
1       2       3       4       5       6       7       8       9       10      
*   If medial and hospital claims exist for non-state plan services, then must
have some amount of administration for non-State Plan services.

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



Table #19 – Part U Income Statement by Rate Cell Grouping
NJ FamilyCare Adults 0-100% FPL (Excluding AIDS) STATEWIDE74

     
FOR THE THREE MONTHS ENDING
                                                            
  FOR                                                             
 
  (HMO NAME)

                      Revenues/Expenses   Three-month $   Three month   YTD  
YTD PMPM         PMPM         Member Months                 REVENUES:          
     
1
  Capitated Premiums                
2
  Supplemental Premiums                
2a
  Maternity                
2b
  Reimbursable HIV/AIDS Drugs and Blood Product                
2c
  EPSDT Incentive Payment                
2d
  Other                
3
  Total Premiums (Lines 1+2a+2b+2c+2d)   $   $   $   $
4
  Interest   $   $   $   $
5
  COB   $   $   $   $
6
  Reinsurance Recoveries   $   $   $   $
7
  Other Revenue   $   $   $   $
8
  TOTAL REVENUE (3+4+5+6+7)   $   $   $   $ EXPENSES:       $   $   $ MEDICAL
AND HOSPITAL       $   $   $
9
  Inpatient Hospital   $   $   $   $
10
  Primary Care   $   $   $   $
11
  Physician Specialty Services   $   $   $   $
12
  Outpatient Hospital   $   $   $   $
13
  Other Professional Services   $   $   $   $
14
  Emergency Room   $   $   $   $
15
  DME/Medical Supplies   $   $   $   $
16
  Prosthetics & Orthotics   $   $   $   $
17
  Covered Dental   $   $   $   $
18
  Pharmacy   $   $   $   $
19
  Reimbursable HIV/AIDS Drugs                
20
  Home Health Care   $   $   $   $
21
  Transportation   $   $   $   $
22
  Lab & X-ray   $   $   $   $
23
  Vision Care, including eyeglasses   $   $   $   $
24
  Mental Health/Substance Abuse   $   $   $   $
25
  Reinsurance Expenses   $   $   $   $
26
  Incentive Pool Adjustment   $   $   $   $
27
  Other Medical   $   $   $   $
28
  TOTAL MEDICAL & HOSPITAL (9 THRU 28)   $   $   $   $ ADMINISTRATION:       $  
$   $
29
  Compensation   $   $   $   $
30
  Occupancy/Depreciation/Amortization   $   $   $   $
31
  Interest Expense   $   $   $   $
32
  Education/Outreach   $   $   $   $
33
  Marketing   $   $   $   $
34
  Other   $   $   $   $
35
  TOTAL ADMINISTRATION   $   $   $   $
36
  TOTAL EXPENSES   $   $   $   $
37
  OPERATION INCOME (LOSS)(8-39)   $   $   $   $
38
  Extraordinary Item   $   $   $   $
39
  Provision for State, Federal and Other Governmental Taxes   $   $   $   $
40
  Adjustment for prior period IBNR Estimates   $   $   $   $
41
  NET INCOME (LOSS) (37-38-39-40)   $   $   $   $

 

74   Notes: Administrative expenses are to be allocated to the NJ FamilyCare
0-100% FPL, rate cell groupings

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



Table #19 – Part v Income Statement by Rate Cell Grouping
Adult Restricted Aliens STATEWIDE

     
FOR THE THREE MONTHS ENDING
                                                            
  FOR                                                             
 
  (HMO NAME)

                      Revenues/Expenses   Three-month $   Three month   YTD $  
YTD PMPM         PMPM         Member Months                 REVENUES:          
     
1
  Capitated Premiums                
2
  Supplemental Premiums                
2a
  Maternity                
2b
  Reimbursable HIV/AIDS Drugs and Blood Product                
2c
  EPSDT Incentive Payment                
2d
  Other                
3
  Total Premiums (Lines 1+2a+2b+2c+2d)   $   $   $   $
4
  Interest   $   $   $   $
5
  COB   $   $   $   $
6
  Reinsurance Recoveries   $   $   $   $
7
  Other Revenue   $   $   $   $
8
  TOTAL REVENUE (3+4+5+6+7)   $   $   $   $ EXPENSES:       $   $   $ MEDICAL
AND HOSPITAL       $   $   $
9
  Inpatient Hospital   $   $   $   $
10
  Primary Care   $   $   $   $
11
  Physician Specialty Services   $   $   $   $
12
  Outpatient Hospital   $   $   $   $
13
  Other Professional Services   $   $   $   $
14
  Emergency Room   $   $   $   $
15
  DME/Medical Supplies   $   $   $   $
16
  Prosthetics & Orthotics   $   $   $   $
17
  Covered Dental   $   $   $   $
18
  Pharmacy   $   $   $   $
19
  Reimbursable HIV/AIDS Drugs                
20
  Home Health Care   $   $   $   $
21
  Transportation   $   $   $   $
22
  Lab & X-ray   $   $   $   $
23
  Vision Care, including eyeglasses   $   $   $   $
24
  Mental Health/Substance Abuse   $   $   $   $
25
  Reinsurance Expenses   $   $   $   $
26
  Incentive Pool Adjustment   $   $   $   $
27
  Other Medical   $   $   $   $
28
  TOTAL MEDICAL & HOSPITAL (9 THRU 28)   $   $   $   $ ADMINISTRATION:       $  
$   $
29
  Compensation   $   $   $   $
30
  Occupancy/Depreciation/Amortization   $   $   $   $
31
  Interest Expense   $   $   $   $
32
  Education/Outreach   $   $   $   $
33
  Marketing   $   $   $   $
34
  Other   $   $   $   $
35
  TOTAL ADMINISTRATION   $   $   $   $
36
  TOTAL EXPENSES   $   $   $   $
37
  OPERATION INCOME (LOSS) (8-39)   $   $   $   $
38
  Extraordinary Item   $   $   $   $
39
  Provision for State, Federal and Other Governmental Taxes   $   $   $   $
40
  Adjustment for prior period IBNR Estimates   $   $   $   $
41
  NET INCOME (LOSS) (37-38-39-40)   $   $   $   $

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



A.7.22 Table 20, Parts A through E Reserved

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



(AMERIGROUP CORPORATION) [w11289cm1.gif]



--------------------------------------------------------------------------------



 



(AMERIGROUP CORPORATION) [w11289cm2.gif]



--------------------------------------------------------------------------------



 



(AMERIGROUP CORPORATION) [w11289cm3.gif]



--------------------------------------------------------------------------------



 



(AMERIGROUP CORPORATION) [w11289cm4.gif]



--------------------------------------------------------------------------------



 



(AMERIGROUP CORPORATION) [w11289cm5.gif]



--------------------------------------------------------------------------------



 



(AMERIGROUP CORPORATION) [w11289cm6.gif]



--------------------------------------------------------------------------------



 



(AMERIGROUP CORPORATION) [w11289cm7.gif]



--------------------------------------------------------------------------------



 



(AMERIGROUP CORPORATION) [w11289cm8.gif]



--------------------------------------------------------------------------------



 



(AMERIGROUP CORPORATION) [w11289cm9.gif]



--------------------------------------------------------------------------------



 



(AMERIGROUP CORPORATION) [w11289cm10.gif]



--------------------------------------------------------------------------------



 



(AMERIGROUP CORPORATION) [w11289cm11.gif]



--------------------------------------------------------------------------------



 



(AMERIGROUP CORPORATION) [w11289cm12.gif]



--------------------------------------------------------------------------------



 



A.7.23 Table 21 Reserved

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



Table #21 – Maternity Outcome Counts
FOR THE THREE MONTHS ENDING _______________________ FOR __________________
(HMO NAME)

                              Current Period   Year to Date     Live Births  
Non-live   Live Births Non-live           C-Section   Vaginal   births  
C-Section   Vaginal   births
NORTHERN REGION
AFDC/NJCPW/NJ
KIDCARE A

                       
 
                       
CENTRAL REGION
AFDC/NJCPW/NJ
KIDCARE A

                       
 
                       
SOUTHERN REGION
AFDC/NJCPW/NJ
KIDCARE A

                       
 
                       
STATEWIDE
NJ FamilyCare Parents 134-250%
FPL
                       
 
                       
STATEWIDE
ALL OTHER
                       
 
                       
TOTAL
                       

Note: Only outcomes on or after the thirteenth week of gestation should be
included in this report, excluding elective abortions.

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



A.8.3 Estate Referral Form

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



STATE OF NEW JERSEY
DEPARTMENT OF HUMAN SERVICES
DIVISION OF MEDICAL ASSISTANCE AND HEALTH SERVICES
ESTATE REFERRAL FORM

         
HMO Notification of Deceased Members Age 55 and Older
Quarter Ending    
 
       
HMO
  HMO ID #              
 
     

This will serve as notification that the following members of our health care
plan age 55 or older have died.

                  Member Name   DOB   SSN   Date of Death   Medicaid ID #      
                                                                               
                                                                               
                                                                               
                                                                               
 

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



B.3.1 Monthly Roster Extract File Reserved

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



STATE OF NEW JERSEY
DEPARTMENT OF THE TREASURY
OFFICE OF INFORMATION TECHNOLOGY
FILE LAYOUT
FILE NAME: MONTHLY ROSTER FILE
EFFECTIVE DATE


     
DATA SET NAME
  RECORD SIZE

BLOCK SIZE

                              Elem   FIELDNAME   CHARS   BYTES   REL TO 1   FMT
  COBOL PICTURE   DESCRIPTIONS AND REMARKS
1
  NX55 CASE NUMBER   10   10   1-10   NU   9(10)    
 
                           
2
  NX55 RECIPIENT   2   2   11-12   NU   X(02)    
 
                           
3
  NX55 LAST NAME   12   12   13-24   AN   X(12)    
 
                           
4
  NX55 FIRST NAME   7   7   25-31   AN   X(07)    
 
                           
5
  NX55 COUNTY OF RESID   2   2   32-33   AN   X(02)    
 
                           
6
  NX55 MC CODE   3   3   34-36   AN   X(03)    
 
                           
7
  NX55 MC EFF DATE   8   8   37-44   NU   9(08)   CCYYMMDD
 
                           
8
  NX55 MC TERM DTE   8   8   45-52   NU   9(08)   CCYYMMDD
 
                           
9
  NX55 MC PAYMENT CODE   1   1   53-   AN   X(01)    
 
                           
10
  NX55 MC CAP CODE   5   5   54-58   AN   X(05)    
 
                           
11
  NX55 PSC   3   3   59-61   AN   X(03)    
 
                           
12
  NX55 RACE   1   1   62   AN   X(01)    
 
                           
13
  FILLER   7   7   63-69   AN   X(07)    
 
                           
14
  NX55 RECORD TYPE   1   1   70   AN   X(01)    

         
FORMAT B1=BINARY PD=PACKED DECIMAL
  ED = EXTENDED DECIMAL   AN
ALPHANUMERIC NU = NUMBERIC

       
LAST UPDATED 3/11/2005 51/30/2002
       

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



B.32.2 Managed Care Register File Data Files Resource Guide

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



DATA FILES RESOURCE GUIDE

                      FROM   TO   FREQUENCY   DEFINITION
HIPAA 835 Encounters
  UNISYS   HMO   Monthly   This file represents the remittance advice for
encounters received and processed Unisys. The HIPAA 835 is a nationally defined
format and is the required format for New Jersey as of 01/01/2005. Detailed
information regarding this file is available in the HIPPA Implementation and New
Jersey Medicaid Companion Guides. This file is available via the NJMMIS website.
 
               
HIPAA 835 — Capitation and FFS Claims
  UNISYS   HMO   Monthly   This file represents the remittance advice for
capitation and fee-for-service (FFS) claims created by Unisys. The 835 is a
nationally defined format and is the required format for New Jersey. Detailed
information regarding this file is available in the HIPPA Implementation and New
Jersey Medicaid Companion Guides. This file is available via the NJMMIS website.
 
               
RHMF Extracts
  UNISYS   HMO   Monthly   These files represent demographic, eligibility, and
enrollment data for all HMO enrollees from the Unisys Recipient History Master
File (RHMF), and is produced as part of the monthly capitation run by Unisys.
Each of these file extracts is detailed below. These files are available via the
NJMMIS website.
 
               
RHMF Extract — Base
Records
  UNISYS   HMO   Monthly   This file extract will contain demographic data for
each enrollee. The data elements include: Original ID, Last Name, First Name,
Middle initial, Date of Birth, Address Line 1, Address Line 2, Address Line 3,
Address Line 4, Address Line 5, Address Line 6, Zip Code, Social Security
Number, Gender code, and Race Code. This file is in comma-delimited format.
 
               
RMHF Extract —
  UNISYS   HMO   Monthly   This file extract will contain a

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



                      FROM   TO   FREQUENCY   DEFINITION
Eligibility Records
              complete eligibility history for each enrollee. The data elements
include: Original ID, Current ID, Program Status Code, Eligibility Extension
code, Effective Date, Termination, County of Residence, and County of
Supervision. This file is in comma-delimited format.

     
Page 1 of 3
     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



DATA FILES RESOURCE GUIDE

                      FROM   TO   FREQUENCY   DEFINITION
RHMF Extract –
Enrollment Records
  UNISYS   HMO   Monthly   This file extract will contain a complete managed
care enrollment history for each enrollee. The data elements include: Original
ID, Current ID, HMO Code, Payment Code, Effective Date, Termination Date,
Capitation Code, and Health Benefit Indicator. This file is in comma-delimited
format.
 
               
Denied Encounters
Edit File
  UNISYS   HMO   Monthly   This data file contains the NJ Medicaid edit codes
posted to denied encounters. This file will contain the Internal Control Number
(ICN) assigned to each encounter, along with a maximum of ten (10) edit codes.
It serves to alert the HMO regarding local edit codes, which are no longer
permitted on the national remittance format (835) under HIPAA. It is a
comma-delimited file.
 
               
TPL Extracts
  UNISYS   HMO   Monthly   This file represents third party liability (TPL) data
for all HMO beneficiaries as contained on the Unisys TPL Resources File. This
file is available via the NJMMIS website.
 
               
Pharmacy Claims – Aged, Blind and Disabled (ABD) Enrollees
  UNISYS   HMO   Monthly   This file represents pharmacy claims data for aged,
blind or disabled (ABD) individuals. This file is available via the NJMMIS
website.
 
               
Diagnosis Data – ABDs and DDD
  UNISYS   HMO   Monthly   file is in comma-delimited format
 
               
HIPAA 837 Encounters
  HMO   UNISYS   As Needed   This file represents the nationally defined format
for submission of non-pharmacy encounters (institutional, professional, and
dental). It is the required format for New Jersey Medicaid. Detailed information
regarding this file is available in the HIPPA Implementation and New Jersey
Medicaid Companion Guides.

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



                      FROM   TO   FREQUENCY   DEFINITION
HIPAA NCPDP
Encounters
  HMO   UNISYS   As Needed   This file represents the nationally defined format
for submission of pharmacy encounters. It is the required format for New Jersey
Medicaid. Detailed information regarding this file is available in the HIPPA
Implementation and New Jersey Medicaid Companion Guides.
 
               
 
  OIT   HMO   Daily   This file represents the nationally defined format for the
communication of enrollment data to the HMOs. It has not proprietary equivalent,
but is made available to provide more timely information. Detailed information
regarding this file is available in the HIPPA Implementation and New Jersey
Medicaid Companion Guides. This file is made available via the OIT “Portal”
website.
 
               
 
  OIT   HMO   Weekly   This file represents the nationally defined format for
the communication of enrollment data to the HMOs. Detailed information regarding
this file is available in the HIPPA Implementation and New Jersey Medicaid
Companion Guides. This file is made available via the OIT “Portal” website.
 
               
 
  OIT   HMO   Monthly   This file represents the nationally defined format for
the communication of enrollment data to the HMOs. Detailed information regarding
this file is available in the HIPPA Implementation and New Jersey Medicaid
Companion Guides. This file is made available via the OIT “Portal” website
 
               
 
  HMO   OIT   As Needed   This file represents certification data and identifies
HMO enrollees as HIV, AIDS, or blood factor 8/9 dependent.
 
               
 
  HMO   STATE   Monthly   This data represents data for the HMOs provider
network.
 
               
 
  HMO   STATE   Monthly   This data represents data supporting an invoice of
maternity deliveries, for which the State generates a monthly financial
transaction (payment).
 
               
 
  HMO   STATE   Monthly   This data represents encounter data, which support an
invoice of services provided to ASO beneficiaries, for which the State generates
a monthly financial transaction (payment).

Page 3 of 3
STATE OF NEW JERSEY
DEPARTMENT OF THE TREASURY
OFFICE OF INFORMATION TECHNOLOGY
FILE LAYOUT
FILE NAME: MANAGED CARE REGISTER FILE
EFFECTIVE DATE 4/2002

     
DATA SET NAME: NX20AMCR
  RECORD SIZE 297

BLOCK SIZE

                                      Elem   FIELD NAME   CHARS   BYTES   REL TO
1   FMT   COBOL PICTURE   DESCRIPTIONS AND REMARKS
31
  NX-TR-MC-RECORD   297   297   1-297   GROUP   X(297)    
 
                                   
2
  NX-TR-MEDICAID ID   12   12   1-12   GROUP   X(12)    

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



                                      Elem   FIELD NAME   CHARS   BYTES   REL TO
1   FMT   COBOL PICTURE   DESCRIPTIONS AND REMARKS
1
  NX TR CASE NUMBER   10   10   1-10   AN   X(10)    
 
                                   
2
  NXTR RECIPIENT NUMBER   2   2   11-12   AN   X(2)    
 
                                   
3
  NX-TRCHANGE TYPE   1   1   13-13   AN   X(1)    
 
                                   
4
  NX TR CHANGE DATE   8   8   14-21   NU   X(03)    
 
                                   
5
  NX TR SOURCE   4   4   22-25   AN   X(4)    
 
                                   
6
  NX TR CM HMO   8   8   26-28   AN   X(3)    
 
                                   
7
  NX TR LST NAME   1   1   29-40   AN   X(12)    
 
                                   
8
  NX TR FST NAME   5   5   41-47   AN   X(7)    
 
                                   
9
  NX TR DOB   3   3   48-55   NU   9(8)    
 
                                   
10
  NX TR SEX   1   1   56-56   AN   X(1)    
 
                                   
11
  NX TR SSN   7   7   57-65   AN   X(9)    
 
                                   
12
19
  NX TR ADDRESS   141   141   66-206   GROUP   X(141)    
 
                                   
12
  NX TR ADDRESS LINE 1     22       22     66-87   AN   X(22)    
 
                                   
13
  NX TR ADDRESS LINE 2     22       22     88-109   AN   X(22)    
 
                                   
14
  NX TR ADDRESS LINE 3     22       22     110-131   AN   X(22)    
 
                                   
15
  NX TR ADDRESS LINE 4     22       22     132-153   AN   X(22)    
 
                                   
16
  NX TR ADDRESS LINE 5     22       22     154-175   AN   X(22)    
 
                                   
17
  NX TR ADDRESS LINE 6     22       22     176-197   AN   X(22)    
 
                                   
18
  NX TR ZIP CODE     5       5     198-202   An   X(5)    

         
FORMAT B1=BINARY PD=PACKED DECIMAL
  ED = EXTENDED DECIMAL   AN
ALPHANUMERIC NU = NUMBERIC

       
LDATE UPDATED 3/11/2005 51/30/2002
       

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



STATE OF NEW JERSEY
DEPARTMENT OF THE TREASURY
OFFICE OF INFORMATION TECHNOLOGY
FILE LAYOUT

          FILE NAME: MANAGED CARE REGISTER FILE    
 
  EFFECTIVE DATE 4/2002     DATA SET NAME: NX20AMCR   RECORD SIZE 297
 
  BLOCK SIZE    

                                          Elem   FIELD NAME   CHARS   BYTES  
REL TO 1   FMT   COBOL PICTURE   DESCRIPTIONS AND REMARKS
19
  nx-tr-zip suffix     4       4     203-206   AN     X (4)    
20
  NX-TR-PR
ENROLL DTE     12       12     1-12   GROUP     X (12)   FORMAT YYYYMMDD OR
SPACES
21
  NX TR PR
DISENROL DTE     10       10     1-10   AN     X (10)   FORMAT YYYYMMDD OR
SPACES
22
  nxtr PR HMO
CAP CDE     2       2     11-12   AN     X (2)    
23
  NX-TR PR
BENEFIT IND     1       1     13-13   AN     X (1)    
24
  NX TR CURR
ENROLL DTE     8       8     14-21   NU     X (03)   FORMAT YYYYMMDD OR
SPACES
25
  NXTR CUR
DISENRL DTE     4       4     22-25   AN     X (4)   FORMAT YYYYMMDD OR
SPACES
26
  NX TR CUR HMO
CAP CDE     8       8     26-28   AN     X (3)    
27
  NX TR BENEFIT
IND     1       1     29-40   AN     X (12)    
28
  NX TR BATCH
NUM     5       5     41-47   AN     X (7)    
29
  NX TR PCM STA
CDE     3       3     48-55   NU     9 (8)    
30
  NX TR PR
DISENROL RSN     1       1     56-56   AN     X (1)    
31
  NX TR CURR
DISENROLL RSN     7       7     57-65   AN     X (9)    
32
  NX TR EXT
TYPE CDE     141       141     66-206   AN     X (141)    
33
  NX TR PR
SOURCE CHG     22       22     66-87   AN     X (22)    
34
  NX TR PR PAY
CODE     22       22     88-109   AN     X (22)    
35
  NX TR CURR
PAY CODE     22       22     110-131   AN     X (22)    

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medical/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



                                          Elem   FIELD NAME   CHARS   BYTES  
REL TO 1   FMT   COBOL PICTURE   DESCRIPTIONS AND REMARKS
36
  NX TR TR RACE     22       22     132-153   AN     X (22)    
37
  NX TR FILLER     22       22     154-175   AN     X (22)    
38
  NX TR PHONE     22       22     176-197   AN     X (22)    
40
  nx tr lanc code     5       5     198-202   AN     X (5)    

     
FORMAT B1=BINARY PD=PACKED DECIMAL
  ED = EXTENDED DECIMAL      AN
ALPHANUMERIC NU = NUMBERIC
   
LDATE UPDATED 3/11/2005 51/30/2002

STATE OF NEW JERSEY
DEPARTMENT OF THE TREASURY
OFFICE OF INFORMATION TECHNOLOGY
FILE LAYOUT

          FILE NAME: MANAGED CARE REGISTER FILE    
 
  EFFECTIVE DATE 4/2002     DATA SET NAME: NX20AMCR   RECORD SIZE 297
 
  BLOCK SIZE    

                                                          DESCRIPTIONS AND Elem
  FIELD NAME   CHARS   BYTES   REL TO 1   FMT   COBOL PICTURE   REMARKS 1  
nx-tr trailer
  297   297   GROUP           REDEFINES NXOTR MCRECORD 2  
nx-tr trailer – num
  12   12   1-12   GROUP   X(12)   VALUE ‘9999999999999’ 3  
nx-tr trailer – ind
  1   1   13   AN   X(1)   VALUE ‘Z’ 4  
nx-tr tape date
  8   8   14-21   AN   X(8)   YYYYMMDD FORMAT 5  
nx-tr frequency ind
  1   1   22   AN   X(1)   VALUE ‘W’ OR ‘M’ 6  
FILLER
  3   3   23-25   NU   X(3)     7  
nx-tr mc hmo
  3   3   26-28   AN   X(3)     8  
nx-tr hmo name
  19   19   29-47   AN   X(19)     9  
FILLER
  9   9   48-56   AN   X(9)     10  
nx-tr total count
  9   9   57-65   AN   X(9)     11  
FILLER
  232   232   66-297   NU   X(232)    

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medical/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



     
FORMAT B1=BINARY PD=PACKED DECIMAL
  ED = EXTENDED DECIMAL      AN
ALPHANUMERIC NU = NUMBERIC
   
LAST DATE UPDATED 3/11/2005 51/30/2002

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medical/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



B.4.6 School-Based Youth Services Program
The contractor shall utilize the following DHS website to access an updated list
of School Based Youth Service Programs and program director:
http://www.state.nj.us/humanservices/sp&i/sbys-list.html

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medical/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



PROGRAM DIRECTORS
School-Based Youth Services Program

     
ATLANTIC
   
Dan Carter
  Atlantic City Teen Service Center
 
  Altantic City high School
(609) 345-8336
  1400 Albany Ave
FAX (609) 345-8373
  Altantic City, New Jersey 08401
 
   
Trish Helms
  Pleasantville School Based Program
(609) 383-6900x240
  701 Mill Road
FAX (609) 383-6952
  Pleasantville, NJ 07601
 
   
BERGEN
   
 
   
Dominic Polifrone
  Hackensack High School
(201)646-0722
  First and Beech Streets
FAX (201)646-1558
  Hackensack, NJ 07601
 
   
BURLINGTON
   
 
   
Shaun Stern
  Pemberton School Based Program
 
  PO Box 256
(609)894-0170
  Pemberton High School
FAX (609) 894-0153
  Pemberton, NJ 08068
 
   
CAMDEN
   
Sharon Shields
  Camden High Vocational Annex
Office (856)541-0253
  Park and Baird boulevards
FAX (856)541-1989
  Camden, NJ 08103
Camden HS Site (856)614-7680
   
FAX (856)966-5282
   
Woodrow Wilson Site (856)966-4282
   
East Camden Middle
   
 
   
CAPE MAY
   
Caren Maene
  Cape Counseling Service, Inc.
 
  ATTN: SBYSP
609-884-8641
  128 Crest Haven Road
FAX 609-884-4840
  Cape May Court House, NJ 08219

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



     
CUMBERLAND
   
Robert Gondolf
  CHCI SBYSP Teen Center
856-451-4440
  Bridgeton High School
 
  Bridgeton, NJ 08302
Fax 856-451-5815
   
 
   
ESSEX
   
Mary Ellen Mess
  Teen Powerhouse MEM’s Office 973-972-635391   west Market Street
Site 973-622-1100 x4080
  Newark, NJ 07103
Fax 973-372-6545
   
 
   
Beverly Canady, site Manager
  Irvington School Based Program
973-228-3000
  Caldwell, NJ 07006
 
   
GLOUCESTER
   
 
   
Frankie Lamborne
  Gloucester Co. Institute of Technology
856-468-1445
  PO Box 800
ext. 2151
  1360 Tanyard Road
 
  Sewell, NJ 08080
 
   
Wayne Copeland
  Clayton Place
 
  457 North Delsea Drive
 
  PO Box 85
Fax 856-863-8329
  Clayton, NJ 08312

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



     
Hudson
   
Richard Quagliariello
  Union City Board of Education
Program Director
  3912 Bergen Turnpike
 
  Union City, NJ 08087
 
   
(201)392-3646
   
FAX 201-348-1810
   
 
   
Nivia Rojas
  Emerson High School
Human Services Coordinator
  318 18th street
201-392-3265
  Union City, NJ 07087
 
   
Agnes Gillespie
  Bayonne School Based Program
 
  Bayonne Board of Education
201-858-7885
  Student Center, Room 124
 
  Avenue A and 29th St
 
  Bayonne, NJ 07002
 
   
HUNTERDON
   
Gary Piscitelli
  Hunterdon Medical Center HBH
908-788-6401
  2100 Wescott Drive
fax 908-788-6584
  Flemington, NJ 08822
David Eichlin, coordinator
   
 
   
MERCER
   
Pam Lackey
  Trenton School Based Program
 
  Trenton Central High School
609-989-2965
  400 Chambers ST. Portable Unit
 
  Trenton, NJ 08609
 
   
MIDDLESEX
   
Gail Reynolds
  New Brunswick High School
732-235-53206
  School Based Program
 
  1125 Livingston Avenue
 
  New Brunswick, NJ 08901
 
   
Marylyn Green
  Roosevelt School
 
  83 Livingston Ave
732-235-8438
  New Brunswick, NJ 08901

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



     
Leslie Hodes
  South Brunswick School Based Program
 
  South Brunswick High SBYSP
732-329-4044 x3224
  750 Ridge Road, PO Box 183
FAX 732-274-1237
  Monmouth Junction, NJ 08852
 
   
MONMOUTH
   
 
   
Pamela Zern Coviello
  Long Branch High School
732-728-9533
  391 Westwood Ave
FAX 732-728-9670
  Long Branch, NJ 07740
 
   
MORRIS
   
 
   
Linda Seeley
  Dover High School
973-989-0540 (Site)
  !00 Grace Street
973-989-0045
  Dover, NJ 07801
 
   
OCEAN 
   
 
   
Dominick Riggi
  Preferred Children’s Services
732-363-7272
  CN 2036
FAX 732-915-5644
  Lakewood, NJ 08701
 
   
Ginny Galaro
  Pinelands Regional High School
 
  Nugentown Road
609-296-3106 Ext. 283
  PO Box 248
FAX 609-294-9519
  Tuckerton, NJ 08087-0248
 
   
PASSAIC
   
 
   
Paula Howe
  School Based Youth Services Program
973-881-3333
  Kennedy High School
973-881-3350/52
  62 127 Preakness Ave.
FAX 973-881-9532
  Paterson, NJ 07522
 
   
Susan Proietti
  Passaic School based Program
973-470-5590
  185 Paulison Ave
973-473-2408
  Passaic, NJ 07055
FAX 973-473-6883
   

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



     
SALEM
   
Joan Hoolahan
  Salem County School Based Youth Services Program
 
  Salem County Vocational Technical Schools
856-935-7365
  166 Salem-Woodstown Road
 
  Salem, NJ 08079
 
   
SOMERSET
   
 
   
Pam Brink
  Somerset County Vocational Technical High School
 
  PO Box 6350
908-526-8900 Ext 7286
  North Bridge St & Vogt Drive
FAX 908-526-9212
  Bridgewater, NJ 08807
 
   
SUSSEX
   
 
   
Sharon Hosking
  Sussex County Vocational Technical School
973-383-6700 x329
  105 North Church Road
973-579-7725
  Sparta, NJ 07871
 
   
UNION
   
 
   
Stacy Greene
  Elizabeth SBYSP YES Program
 
  Social Service Department
908-527-5287
  St. Elizabeth Hospital
FAX 908-226-2551
  225 Williams St
 
  Elizabeth, NJ 07207
 
   
Loise Yohalem
  Plainfield School Based Youth Services Program
908-753-3192
  925 Arlington Ave.
Fax 908-226-2551
  Plainfield, NJ 07060
 
   
WARREN
   
 
   
Sue Pappas
  Philipsburg SBUSP
908-213-2596
  Board of Education
908-859-2127
  575 Elder Ave.
FAX 908-213-2062
  Philipsburg, NJ 08865

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



Sallie Gorohoff
Coordinator of the Children and Family Initiative in Atlantic City
Shore View Building
101 S Shore Road
Northfield, NJ 08225
609-645 7700x4332
FAX 609-645-5809
Essex
Rose Smith
SBYSP
Children’s Hospital of NJ
201 Lyons Ave, H1
Newark, NJ 07112
Monmouth
Therese T. Henderickson
School Based Health & Social Servcie clinic
Keansburg School District
140 Port Monmouth Rd
Keansburg, NJ 07734
Hudson
Marilyn Cintron
Horizon Health Center
Program Administrator for School Based Clinics
714 Bergen Ave
Jersey City, NJ 07360
Kelly Gleason
District Service Broker
Division of community & Support Services
Jersey City Public Schools
346 Clarement Ave, 6th floor
Jersey City, NJ 07305

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



                  STAFFING SITE   SERVICES RENDERED   (with degrees noted)
Bridgeton SBYSP

MAJOR HEALTH PROVIDER

Community Health Center, INC (FQHC)
  Comprehensive adolescent health care, including
Physicals
HIV/STD, pregnancy screenings and treatment
Emergency care and referrals Well and Sick care for infants and toddlers in
child care centers
Chronic Illness oversight Immunizations
EPSDTs
Connect children and families to NJ FamilyCare   2 Registerd Nurses (full time)
who are shared by high school, middle school and elementary school

2 Nurse Practitioners, one full tiem at Bridgeton High, one at the middle school

One MD part time (4 hours/week, plus phone supervision and referrals as needed)
 
       
Atlantic City High SPYSP

MAJOR HEALTH PROVIDER

AtlantiCare
  Comprehensive Adolescent Health
Physical Exams
Immunizations
Primary and preventative Health services Emergency care and referrals
Health Education
Substance Abuse
Connect children and families to NJ FamilyCare   1 Registered Nurse (full time)

1 MD (Pediatrician) part time for 6 hours/week
 
       
Elizabeth High SPYSP

MAJOR HEALTH PROVIDER

St. Elizabeth Hospital through SBYSP funding
  Comprehensive Adolescent Health

Services focused on maturational issues; Pregnancy screens, counseling, prenatal
care, nutrition education, pregnancy prevention education with special attention
to immigrant youth; Emergency care and referrals   1 Doctor (MD) (at hospital
clinic) part time for 4 hours/week on site and referrals as needed

1 BSN Registered Nurse full time

1 BSN Registered Nurse part time

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   





--------------------------------------------------------------------------------



 



                  STAFFING SITE   SERVICES RENDERED   (with degrees noted)
 
  Referrals & Follow up for chronic illness, using hospital services & previous
prescriptions by doctors in other countries;    
 
  Some sports and school re-admission physicals Teen Only clinic at hospital
(one day/week)    
 
  Note: Hospital is across the street from the high school
Connect children and families to NJ    
 
  FamilyCare    
 
       
Long Branch High School
MAJOR HEALTH PROVIDER SBYSP
Lead Agency (board of Ed) and SBYSP Director higher personnel
  Primary Health care (12-13 protocols) asthma, support group, diabetes support
group, health education, pregnancy testing and family planning information,
community health referrals, nutrition counseling, teen parenting support, and
pregnant teen counseling.
Connect children and families to NJ FamilyCare   1 NP MSN (nurse practitioner
with Masters Degree) full time

1 Registered Nurse (full time) part time 16 hours/week

1 MD (Pediatrician) part time for 6 hours/week
 
       
Camden SPYSP
  Comprehensive Adolescent Health Care including:   1 NP Full time at Camden
High School

MAJOR HEALTH PROVIDER

CamCare through $60,000
subcontract SBYSP funds
  Physicals (job, sports)
Test (eg. Anemia, sickle cell, HBP, STD, pregnancy)
Follow up on chronic problems (e.g., diabetes, anemia, asthma, allergies, eating
disorders)
Substance abuse counseling, family, therapy referrals
Psychotic symptoms referred to mental health clinicians
Sexuality: counsel, education, some treatment (eg., STDs), prenatal care
Services focused on maturational issues; Emergency care and referrals  
1 RN full time

1 Doctor (MD)) part time for 4 hours/week at Camden HS and referrals as needed

1NP part time (20 hours/week) at Woodrow Wilson High School

1NP Part time (10 hours/week at east Camden Middle School
 
       
 
  Immunization referrals Well and sick care for infants in child care centers  
 

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



                  STAFFING SITE   SERVICES RENDERED   (with degrees noted)
Plainfield SBYSP
  Comprehensive Adolescent Health Care including:   1 Pediatrician (MD) full
time  
MAJOR HEALTH PROVIDER
  Physicals (job, sports) HIV, STC, pregnancy screenings and treatment   1 RNNP
(Registered Nurse Practitioner) full time  
The Cardinal Health Center, a Satellite of Plainfield Health Center (FQHC)
  Emergency care and referrals Well and sick care for infants and toddlers in
child care centers Chronic Illness oversight Immunizations EPSDTs Connect
children and families to NJ FamilyCare    
 
       

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



B.4.7 Local Health Departments
The contractor shall utilize the following DHSS website to access an updated
list of Local Health Departments in New Jersey
http://www.state.nj.us/health/lh/lhdeirectory.pdf

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



LOCAL HEALTH DEPARTMENTS IN NEW JERSEY
JANUARY 1999
ATLANTIC COUNTY
Atlantic City Health Dept
Ronald L. Cash, M.P.P., M.P.A.
Dir, Div of Hlth
City Hall
1301 Bacharach Blvd. — 4th Floor
Atlantic City, NJ 08401-4603
609-347-5663
Atlantic County Division of Public Health
Tracye M. Ardle, M.P.H.
Health Officer
201 South Shore Road
Northfield, NJ 08225-2370
609-645 5935
ABSECON BRIGANTINE BUENA
BUENA VISTA CORBIN EGG HARBOR CITY
EGG HARBOR TWP ESTELLE MANOR FOLSOM
GALLOWAY HAMILTON TWP (ATLANTIC CO.) HAMMONTON
LINWOOD LONGPORT MARGATE
MULLICA NORTHFIELD PLEASANTVILLE
PORT REPUBLIC SOMERS POINT VENTNOR
WEYMOUTH
BERGEN COUNTY
Bergen County Dept of Health Services
Mark Guarino, MPH
Director
327 E Ridgewood Avenue
Paramus, NJ 07652-4895
201-634-2600

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



ALLENDALE ALPINE CLIFFSIDE PARK
DUMONT EAST RUTHERFORD EDGEWATER
FAIRVIEW FRANKLIN LAKES GLEN ROCK
HASBROUGH HEGHTS HAWORTH HO-HO-KUS
LITTLE FERRY LODI LYNDHURST
MAYWOOD MOONACHIE NORTH ARLINGTON
NORWOOD OAKLAND ORADELL
PARK RIDGE ROCHELLE PARK RUTHERFORD
SADDLE BROOK TETERBORO WOODCLIFF LAKE
WOODRIDGE WYCKOFF TWP
Bergenfield Health Dept
David Volpe, M.A., B.S.
Health Officer
Borough Hall
198 N. Washington Avenue
Bergenfield, NJ 07621-1395
201-387-4055 5
E-mail address: health@bergenfieldboro.com
BERGENFIELD
Closter Health Dept
Louis S. Apa
Health Officer
Municipal Building
295 Closter Dock Road Closter, NJ 07624-2697
201-784-0752
E-mail address: closter.health@verizon.net
http://www.bergenhealth.org
CLOSTER
ROCKLEIGH
DuRidge Regoinal Health Commission
Guy Stark, BS, MA, PhD
Health Officer
50 Washington Ave
Dumont, NJ 07628-3694
201-387-5028 Fax 201-387-6065

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



DUMONT RIDGEFIELD
GARFIELD RIDGEFIELD PARK TWP
MOONACHIE SADDLE RIVER

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



Elmwood Park Dept of Health
Deborah Ricci, M.P.A. Health Officer
Municipal Building 182 Market Street
Elmwood Park, NJ 07407-1497
201-796-1072
E-mail address: elmwoodhealth@aol.com
http://www.bergenhealth.org
ELMWOOD PARK
HASBROUCK HEIGHTS
Englewood Health Dept
Violet P. Cherry, A.C.S.W. ,M.P.H., C.H.E.S.
Health Officer
73 South Van Brunt Street
Englewood, NJ 07631-3485
201-568-3450
E-mail address: violetpcherry@cityofenglewood.org
ENGLEWOOD
Fair Lawn Health Dept
Denise A. DePalma Farr, MA, CHES
Health Officer
Borough of Fair Lawn 8-01 Fair Lawn Avenue
Fair Lawn, NJ 07410
201-794-5327
E-mail address: health@fairlawn.org
http://www.bergenhealth.org
FAIR LAWN
Fort Lee Health Dept
Stephen S. Wielkocz, M.A
Health Officer
Memorial Health Building 309 Main Street Fort Lee, NJ 07024-4799
201-592-3590
E-mail address: s-wielkocz@fortleenj.org
http://www.bergenhealth.org

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



FORT LEE
Hackensack Health Dept
John G. Christ, M.P.A.
Health Officer
215 State Street
Hackensack, NJ 07601-5582
201-646-3965
FAX # 201-646-3989
HACKENSACK
Mid-Bergen Regional Health Commission
Carol Wagner, MS
Director
705 Kinderkamack Road
River Edge, NJ 07661
201-599-6290
BOGOTA
CARLSTADT
ENGLEWOOD CLIFFS
NEW MILFORD
RAMSEY
RIVER EDGE
SOUTH HACKENSACK TWP
TENAFLY
WALLINGTON
N.W. Bergen Regional Health Commission
Rod W. Preiss
Health Officer
22 West Prospect Street
Waldwick, NJ 07463
201-445-7217 Fax # 201-445-7219

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



HILLSDALE
MIDLAND PARK
MONTVALE
NORTHVALE OLD
TAPPAN
UPPER SADDLE RIVER
WALDWICK

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



Palisades Park Health Dept
Jad Mihalinec, M.A.
Health Officer
Municipal Building
275 Broad Avenue
Palisades Park, NJ 07650-1578
201-585-4106
E-mail address: ppbdhealth@aol.com
http://www.bergenhealth.org
PALISADES PARK
Paramus Board of Health
John Hopper Health Officer
Borough Hall, Jockish Square Paramus, NJ 07652-2771
201-265-2100
E-mail address: jhopper@paramusborough.org
http://www.bergenhealth.org
MAHWAH
PARAMUS
Teaneck Dept of Health & Human Services
Wayne A. Fisher, M.A. Health Officer
Municipal Building
818 Teaneck Road
Teaneck, NJ 07666-9998
201-837-4824
E-mail address: wfisher537@aol.com
http://www.bergenhealth.org
TEANECK
Township of Washington Local Health Agency
Daniel G. Levy, M.P.A. Health Officer
350 Hudson Avenue
Twp. of Washington, NJ 07675-4798
201-666-8512
E-mail address: dglevy@bellatlantic.net
http://www.bergenhealth.org
CRESSKILL
DEMAREST
EMERSON

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



HARRINGTON PARK
RIVER VALE
WASHINGTON TWP
BURLINGTON COUNTY
Burlington County Health Dept
Robert Gogats
Health Officer, Pub Hlth Coord
Raphael Meadow Health Center 15 Pioneer Blvd., PO Box 6000 Westampton, NJ
08060-1384
609-265-5548
E-mail address: rgogats@co.burlington.nj.us
 
BASS RIVER TWP BEVERLY BORDENTOWN CITY
BORDENTOWN TWPBURLINGTON CITYBURLINGTON TWP
CHESTERFIELD TWP CINNAMINSON TWPDELANCO TWP
DELRAN TWPEASTAMPTON EDGEWATER PK
EVESHAM TWP FIELDSBORO FLORENCE
HAINESPORT LUMBERTON MANSFIELD (BURLINGTON CO.)
MAPLE SHADE MEDFORD LAKES MEDFORD TWP
MOORESTOWN MT HOLLY MT LAUREL
NEW HANOVER NORTH HANOVER PALMYRA
PEMBERTON PEMBERTON TWP RIVERSIDE
RIVERTON SHAMONG SOUTHAMPTON
SPRINGFIELD TWP (BURLINGTON CO.) TABERNACLE WASHINGTON TWP
(BURLINGTON CO.)
WESTAMPTON WILLINGBORO WOODLAND
WRIGHTSTOWN
CAMDEN COUNTY
Camden County Dept of Health
Jung H. Cho, V.M.D., Dr. P.H. County Health Officer
DiPiero Center, Lakeland Road PO Box 9

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



Blackwood, NJ 08012-0009
856-374-6037
E-mail address: ccho@camdencounty.com
http://www.co.camden.nj.us/

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



 
AUDUBON AUDUBON PARK BARRINGTON
BELLMAWR BERLIN BORO BERLIN TWP
BROOKLAWNCAMDEN CHERRY HILL
CHESILHURST CLEMENTON COLLINGSWOOD
GIBBSBORO GLOUCESTER CITY GLOUCESTER TWP
HADDON HEIGHTS HADDON TWP HADDONFIELD
HI-NELLA LAUREL SPRINGS LAWNSIDE
LINDENWOLD MAGNOLIA MERCHANTVILLE
MT EPHRAIM OAKLYN PENNSAUKEN
PINE HILL PINE VALLEYRUNNEMEDE
SOMERDALE STRATFORD TAVISTOCK
VOORHEES TWP WATERFORD TWP WINSLOW TWP
WOODLYNNE
LHD Code D0400
Fax # 856-374-6034
CAPE MAY COUNTY
Cape May County Health Dept
Louis Lamanna, M.A., H.O. Pub Hlth Coord
4 Moore Road, DN 601 LHD Code D0500
Cape May Court House, NJ 08210-1601
609-465-1187 Fax #609-465-3933
E-mail address: lamann@co.cape-may.nj.us
http://www.capemaycountygov.net/
AVALON CAPE MAYCAPE MAY POINT
DENNIS TWP LOWER TWP MIDDLE TWP
NORTH WILDWOOD OCEAN CITY SEA ISLE
STONE HARBOR UPPER TWP WEST CAPE MAY
WEST WILDWOOD WILDWOOD WILDWOOD CREST
WOODBINE
CUMBERLAND COUNTY
City of Vineland Dept of Health
Louis F. Cresci, Jr., B.A. Health Officer
City Hall
640 E. Wood Street, PO Box 1508
Vineland, NJ 08360-0978
856-794-4131
E-mail address: gsartorio@vinelandcity.org
http://www.salem-cumberlandhealth.org/
VINELAND
Cumberland/Salem Dept. of Health
Herbert W. Roeschke, Sr. M.S. Health Officer
790 East Commerce Street Bridgeton, NJ 08302
856-453-2150
E-mail address: hroeschke@salemco.org
http://www.salem-cumberlandhealth.org/

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



 
BRIDGETON COMMERCIAL TWP DEERFIELD
DOWNE TWP FAIRFIELD TWP (CUMBERLAND CO.) GREENWICH TWP (CUMBERLAND CO.)
HOPEWELL TWP (CUMBERLAND CO.) LAWRENCE TWP (CUMBERLAND CO.)
MAURICE RIVER
MILLVILLE SHILOH STOW CREEK
UPPER DEERFIELD
LHD Code D0680
Fax # 856-794-1159
LHD Code D0600
Fax # 856-453-0338
ESSEX COUNTY
Bloomfield Dept of Health
Trevor J. Weigle
Health Officer
1 Municipal Plaza
Room 111
Bloomfield, NJ 07003-3487 LHD Code D0708
973-680-4024 Fax # 973-680-4825 E-mail address: health@mail.bloomfieldtwpnj.com
http://www.co.essex.nj.us/
BLOOMFIELD CALDWELL

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



East Orange Health Dept
Attn: Rochelle Evans, Director Health Department -143 New Street
East Orange, NJ 07017-4918LHD Code D0724
973-266-5465 Fax # 973-266-5402 E-mail address:
http://www.co.essex.nj.us/
EAST ORANGE
Essex County Dept of Health
Michael Festa, Ph.D. Health Officer
120 Fairview Avenue
Cedar Grove, NJ 07009 LHD Code D0725
973-228-8152 Fax # 973-403-1754 E-mail address: ecdoh@viconet.com
http://www.co.essex.nj.us/
Essex Regional Health Commission
Robert Ferraiuolo, MPA Health Officer
2 Babcock Place
West Orange, NJ 07052
973-325-3212
E-mail address: essexrhc@aol.com
Irvington Dept of Health & Welfare
Sandra M. Harris, M.S.
Health Officer
Civic Square, Municipal Building
Irvington, NJ 07111-2497 LHD Code D0736
973-399-6647 Fax # 973-371-1489 E-mail address: Plasmodium99@yahoo.com
IRVINGTON
Livingston Health Dept
Louis E. Anello, M.E.S.
Director of Health
204 Hillside Avenue
Livingston, NJ 07039-3994
973-535-7961 Fax # 973-535-3234 E-mail address: livingstonhd@aol.com
LIVINGSTON
Maplewood Health Dept
Robert D. Roe, M.P.A.
Health Officer
574 Valley Street
Maplewood, NJ 07040-2691

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



973-762-8120 Fax # 973-762-1934
MAPLEWOOD
Montclair Health Dept
Thomas A. Restaino Dir, Hlth & Hum Srvcs
205 Claremont Avenue
Montclair, NJ 07042-3401 LHD Code D0752
973-509-4967 Fax # 973-509-1479 E-mail address: tarestaino@aol.com
http://www.co.essex.nj.us/
BELLEVILLE CEDAR GROVEGLEN RIDGE
MONTCLAIR NUTLEY VERONA WAYNE (PASSAIC CO.)
Newark Dept of Health
Marsha McGowan, M.P.H., M.A.
Health Officer
110 William Street
Newark, NJ 07102-1316 LHD Code D0756
973-733-7592 Fax # 973-733-5614 E-mail address: mcgowanm@ci.newark.nj.us
NEWARK
West Caldwell Health Dept
Peter N. Tabbot, M.P.H.
Health Officer

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



Boro Hall
30 Clinton Road
West Caldwell, NJ 07006-6774
973-226-2303
E-mail address: PTabbot@aol.com
http://www.co.essex.nj.us/
FAIRFIELDWEST
CLADWELL

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



West Orange Health Dept
Joseph A. Fonzino, M.S.
Health Officer
Municipal Building
66 Main Street
West Orange, NJ 07052-5404
973-325-4124 Fax # 973-325-4005 E
ESSEX FELLS
ORANGE
WEST ORANGE
GLOUCESTER COUNTY
Gloucester County Dept of Health
Donald Benedik
Health Officer
160 Fries Mill Road
Turnersville, NJ 08012
856-262-4101 Fax #856-262-4109
 
CLAYTON LOGAN SWEDESBORO
DEPTFORD MANTUA EAST GREENWICH
ELK TWP FRANKLIN TWP (GLOUCESTER CO.) GLASSBORO
GREENWICH TWP (GLOUCESTER CO.) HARRISON TWP (GLOUCESTER CO.)
MONROE TWP (GLOUCESTER CO.) NATIONAL PARK
NEWFIELD PAULSBORO PITMAN
SOUTH HARRISON WASHINGTON TWP (GLOUCESTER CO.)
WENONAH WEST DEPTFORD WESTVILLE
WOODBURY WOODBURY HEIGHTS WOOLWICH
HUDSON COUNTY
Bayonne Dept of Health
Brigid Breivogel, R.N., M.S.
Health Officer
Municipal Building
630 Avenue C
Bayonne, NJ 07002-3878
201-858-6112 Fax # 201-858-6111
BAYONNE

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



Harrison Board of Health
Karen Comer, M.S., C.H.E.S.
Health Officer
318 Harrison Avenue
Harrison, NJ 07029-1752
973-268-2441 Fax # 973-482-2924
HARRISON
Hoboken Health Dept
Frank S. Sasso, M.S., M.S.W.
Health Officer
124 Grand Street Hoboken, NJ 07030-4297
201-420-2365 Fax # 201-420-7862
HOBOKEN
Jersey City Division of Health
Joseph Castagna, M.S.
Health Officer
586 Newark Avenue
Jersey City, NJ 07306-2302
201-547-5545 Fax # 201-547-4848
JERSEY CITY
Kearny Dept of Health
John P. Sarnas, M.A.
Health Officer
645 Kearny Avenue Kearny, NJ 07032-2998
201-997-0600
Fax #201-997-9703
EAST NEWARK KEARNY
HUDSON CO. DIV. OF ENVIRONMENTAL HEALTH
North Bergen Health Dept
Richard J. Censullo, M.P.H.
Health Officer

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



1116 43rd Street
North Bergen, NJ 07047
201-392-2084
NORTH BERGEN
UNION CITY
Secaucus Health Department
VACANT
Health Officer
20 Centre Avenue
Secaucus, NJ 07094
201-330-2030 FAX 201-330-8352
SECAUCUS
West New York Health Dept
Vincent A. Rivelli, M.S.
Health Officer
428 — 60th Street, Room 31 West New York, NJ 07093
201-295-5070
Fax # 201-869-1715
GUTTENBERG
WEEHAWKEN
WEST NEW YORK
HUNTERDON COUNTY
Hunterdon County Dept of Health
John Beckley, M.P.H.
Health Officer
County Complex, Building #7 Route 12 — PO Box 2900
Flemington, NJ 08822-1396
908-788-1351
Fax # 908-782-7510
ALEXANDRIA TWP BETHLEHAM TWP BLOOMSBURY
CALIFON CLINTON TOWN CLINTON TWP
DELAWARE TWP EAST AMWELL TWP FLEMINGTON
FRANKLIN TWP (HUNTERDON CO.) FRENCHTOWN GLEN GARDNER
HAMPTON BORO (HUNTERDON CO.) HIGH BRIDGE HOLLAND
KINGWOOD LAMBERTVILLE LEBANON
LEBANON TWP MILFORD RARITAN TWP
READINGTON TWP STOCKTON TEWKSBURY
UNION TWP WEST AMWELL TWP

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



MERCER COUNTY
East Windsor Township Health Department
Patricia A. Hart, RS MPH
Health Officer
Municipal Building
16 Lanning Boulevard
East Windsor, NJ 08520-1999
609-443-4000 Fax # 609-443-8030
EAST WINDSOR TWP
HIGHTSTOWN BORO
EWING TWP
Hamilton Township Division of Health
Jeffrey J. Plunkett, B.A., M.Ed. Health Officer
2100 Greenwood Avenue
PO Box 00150
Hamilton, NJ 08650-1050
609-890-3820
E-mail address: jplunkett@hamiltonnj.com
http://www.hamiltonnj.com/index.htm
HAMILTON TWP
Hopewell Township Health Dept
Gary A. Guarino
Health Officer
201 Washington Crossing-Pennington Rd Titusville, NJ 08560-1410
609-737-0120
FAX # 609-737-1022

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



HOPEWELL BORO
HOPEWELL TWP
PENNINGTON BORO

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



Princeton Regional Health Commission
William J Hinshillwood, MA
Health Officer
Borough Hall
1 Monument Drive, PO Box 390 Princeton, NJ 08542
609-497-7610
E-mail address: dhenry@princetonboro.org
PRINCETON BORO
PRINCETON TWP
Lawrence Township Health Department
Carol Chamberlain
Health Officer
PO Box 6006
2207 Lawrenceville Road
Lawrenceville, New Jersey 08648-3198
609-844-7089 Fax # 609-884-5324
LAWRENCE TWP
City of Trenton — Dept of Health & Human Services, DOH
Richard D. Salter, M.A.
Health Officer
222 East State Street
Trenton, NJ 08608-1866
609-989-3636
TRENTON
West Windsor Township Health Dept
Robert Hary, M.A., M.B.A. Health Officer
PO Box 38
271 Clarksville Road
Princeton Junction, NJ 08550-0038
609-799-2400 FAX # 609-799-2044

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



WASHINGTON TWP
WEST WINDSOR TWP

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



MIDDLESEX COUNTY
Edison Dept of Health & Human Resources
John O. Grun, M.S.
Health Officer
Municipal Complex
100 Municipal Boulevard Edison, NJ 08817-3353
732-248-7290
E-mail address: health@edisonnj.org
www.edisonnj.org
EDISON
Middle-Brook Regional Health Commission
Kevin G. Sumner, M.P.H. Health Officer
Boro Hall
1200 Mountain Avenue Middlesex, NJ 08846-1200
732-356-8090 FAX # 732-356-7954
BOUND BROOK (SOMERSET CO.)
GREEN BROOK TWP (SOMERSET CO.)
MIDDLESEX BORO
SOUTH BOUND BROOK (SOMERSET CO.)
WARREN TWP (SOMERSET CO.)
WATCHUNG (SOMERSET CO.)
Middlesex County Public Health Dept
Bernard G Mihalko
Director
35 Oakwood Avenue
Edison, NJ 08837
732-745-3100
 
CARTERET CRANBURY DUNELLEN
EAST BRUNSWICK HELMETTA HIGHLAND PARK
JAMESBURG METUCHEN MILLTOWN
MONROE TWP (MIDDLESEX CO.) NEW BRUNSWICK NORTH BRUNSWICK
OLD BRIDGE PERTH AMBOY PLAINSBORO
 

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



SAYREVILLE SOUTH AMBOY SOUTH PLAINFIELD
SOUTH RIVER SPOTSWOOD

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



Piscataway Township Health Dept
Andrew C. Simpf, Jr., M.A.
Health Officer
455 Hoes Lane
Piscataway, NJ 08854-5097
732-562-2323 Fax # 732-743-2500
PISCATAWAY
South Brunswick Health Dept
Stephen J. Papenberg Health Officer
Ridge Road/Route 522 PO Box 190
Monmouth Junction, NJ 08852-0190
732-329-4000 x 237
ROCKY HILL (SOMERSET CO.)
SOUTH BRUNSWICK
Woodbridge Twp Dept of Hlth & Hum Srvs
Patrick O Hanson
Health Officer
2 George Frederick Plaza
Woodbridge, NJ 07095 LHD Code D1278
732-855-0600 x 5025 Fax # 732-855-0944
WOODBRIDGE
MONMOUTH COUNTY
Colts Neck Township Health Dept
William McBride
Health Officer
124 Cedar Drive
Colts Neck, NJ 07722-0249
732-462-5470
COLTS NECK
Freehold Area Health Department

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



R. Chadwick Taylor, MBA
Health Officer
1 Municipal Plaza
Freehold, NJ 07728-3099
732-294-2060 FAX # 732-462-2340
FREEHOLD BORO
FREEHOLD TWP
MILLSTONE
UPPER FREEHOLD
Hazlet-Aberdeen Health Dept
Robert N. Scapicio, M.A.
Health Officer
3400 State Highway 35
Suite 9
Hazlet, NJ 07730-0371
732-264-5541 Fax # 732-264-0659
ABERDEEN
HAZLET
Long Branch Dept of Health
David Roach, M.P.H. Health Officer
344 Broadway
Long Branch, NJ 07740-6938
732-571-5665
LONG BRANCH
Manalapan Township Dept of Health
W. David Richardson, M.P.H. Health Officer
120 Route 522
Manalapan, NJ 07726-3497
732-446-8345
E-mail address: health@twp.manalapan.nj.us

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



MANALAPAN
Matawan Regional Department of Health
Alan C. Hopper
Health Officer
145 Borad Street
Matawan, New Jersey 07748
732-566-0740 Fax # 732-566-7283

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



HOLMDEL
KEANSBURG
KEYPORT
MATAWAN
Middletown Township Health Dept
Stephen L. McKee
Health Officer
Johnson Gill Annex Building 1 Kings Highway
Middletown, NJ 07748-2594
732-615-2095
E-mail address: smckee@middletownnj.org
MIDDLETOWN
Monmouth County Health Dept
Lester W. Jargowsky, M.P.H. Pub Hlth Coord
3435 Highway 9 Freehold, NJ 07728-2850
732-431-7456
E-mail address: ljargows@co.monmouth.nj.us
ALLENTOWN BORO ASBURY PARK CITY ATL HIGHLANDS BORO
AVON-BY-THE-SEA BORO BELMAR BORO BOROUGH OF LAKE COMO
BRADLEY BEACH BORO ENGLISHTOWN BORO FARMINGDALE BORO
HOWELL TWP MANASQUAN MARLBORO TWP
MATAWAN MILLSTONE TWP NEPTUNE CITY
NEPTUNE TWP OCEANPORT ROOSEVELT BORO
SEA GIRT BORO SPRING LAKE BORO UNION BEACH
WALL TWP
 
Monmouth Cty Reg Health Commission # 1
Sidney B. Johnson, Jr., M.S., MBA Health Officer
1540 West Park Avenue
Suite 1
Ocean Twp, NJ 07712
732-493-9520

HMO Financial Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs



--------------------------------------------------------------------------------



 



E-mail address: IPPY2@IX.NETCOM.COM

 
ALLENHURST BRIELLE DEAL
EATONTOWN FAIR HAVEN HIGHLANDS
HOLMDEL INTERLAKEN KEANSBURG
KEYPORT LITTLE SILVER LOCH ARBOR VILLAGE
MONMOUTH BEACH OCEAN TWP (MONMOUTH CO.) RED BANK
RUMSON SEA BRIGHT SHREWSBURY
SPRING LAKE HEIGHTS SREWSBURY TWP TINTON FALLS
WEST LONG BRANCH
Red Bank Health Department
Frederick A Riehart
Health officer
90 Monmouth Street, Box 868
Red Bank, New Jersey 07701
732-530-2754
FAIRHAVEN RED BANK
LITTLE SILVERRUMSON
MORRIS COUNTY
Denville Division of Health
Herbert J Yardley, MA
Health Officer
1 Saint Mary’s Place Denville, NJ 07834-2199
973-625-8305 FAX 973-627-8371
DENVILLE
Dover Health Dept
Donald N. Costanzo, M.A., M.P.A.
Health Officer
37 North Sussex Street, Box 798
Dover, NJ 07802-0798
973-366-2200 ext. 120 Fax. 973-328-6604



HMO Financial Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs



--------------------------------------------------------------------------------



 



DOVER
East Hanover Health Dept
Peter Summers, MA
Health Officer
411 Ridgedale Avenue
East Hanover, NJ 07936-1487
973-428-3035 E-mail address:chanover@interactive.net
Fax # 973-428-2986
Website: http://www.easthanovertownship.com
EAST HANOVER TWP
ROSELAND BORO (ESSEX CO.)
Township of Hanover Health Dept
George Van Orden, PhD
Health Officer
1000 Route 10, PO Box 250
Whippany,, NJ 07981-0250
973-428-2484 E-mail address:van122w@wonder.em.ede.gov
HARDING TWP MORRIS TWP
HANOVER TWP
Jefferson Township Health Dept
Cindee DeGennaro, M.A. Health Officer
1033 Weldon Road
Lake Hopatcong, NJ 07849-0367
973-697-1500 FAX: 973-697-8090
JEFFERSON TWP
Borough of Kinnelon Health Department
Calliope C. Alexander, MA, BS
Health Officer
Municipal Building, 130 Kinnelon Road
Kinnelon, New Jersey 07405
973-838-5403 fax 973-838-1862



HMO Financial Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs



--------------------------------------------------------------------------------



 



KINNELON
Lincoln Park Health Dept
Pasquale A. Pignatelli, Jr., M.P.A.
Health Officer
34 Chapel Hill Road
Lincoln Park, NJ 07035-1998
973-694-6306 Fax # 973-628-9512
BOONTON TWP
LINCOLN PARK
RIVERDALE
Madison Boro Board of Health
John Theese, M.S.
Health Officer
28 Walnut Street
Madison, NJ 07940-2592
973-593-3079
CHATHAM BORO CHATHAM TWP FLORHAM PARK BORO
LONG HILL TWP MADISON BORO MINE HILL TWP
MORRIS PLAINS BORO MOUNT ARLINGTON BORO VICTORY GARDEN BORO
Montville Township Health Dept
John A. Wozniak, Jr., M.E.H. Health Officer
195 Changebridge Road
Montville, NJ 07045-9498
973-331-3316 FAX 973-402-0787
MONTVILLE
MOUNTAIN LAKES
Morris County Office of Health Management
Howard Steinberg
Health Officer



HMO Financial Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs



--------------------------------------------------------------------------------



 



200 South Street PO Box 914
Morristown, NJ 07963-0914
973-292-6707 FAX# 973-292-6730
MORRISTOWN
Mt. Olive Township Health Dept
Frank P. Wilpert
Dir, Hlth, Welf & San
Route 46, PO Box 450 Budd Lake, NJ 07828-3200
973-691-0900 FAX # 973-691-7681
MT OLIVE
Parsippany Health Dept
P. Wayne Croughn
Health Officer
Municipal Building
1001 Parsippany Blvd
Parsippany, NJ 07054-1222
973-263-7160 Fax # 973-299-1349
PARSIPPANY-TROY HILLS
Pequannock Township Board of Health
Peter Correale
Health Officer
530 Newark-Pompton Turnpike
Pompton Plains, NJ 07444-1799
973-835-5700 x 128 Fax # 973-835-4328
BLOOMINGDALE (PASSAIC CO.)
BUTLER BORO
PEQUANNOCK
Randolph Township Board of Health
Clement R. Ferdinando, M.P.H.



HMO Financial Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs



--------------------------------------------------------------------------------



 



Health Officer
502 Millbrook Avenue
Randolph, NJ 07869-3799
973-989-7050 Fax # 973-989-7076
http://www.gti.net/randolph/
RANDOLPH ROCKAWAY BORO
Rockaway Township Health Dept
Steven C. Levinson, M.S.
Health Officer
65 Mt. Hope Road
Rockaway, NJ 07866-1699
973-983-2848 Fax # 973-983-2497
BOONTON BORO CHESTER TWP
ROCKAWAY TWP
Roxbury Township Health Department
Frank A. Grisi
Health Officer
72 Eyland Avenue
Succasunna, NJ 07876-1622
973-448-2028 Fax # 973-252-6079
E-mail address: grisif@roxburynj.us
ROXBURY WHARTON BORO
Washington Township Health Dept
Cristianna Cooke-Gibbs, M.P.H. Health Officer
43 Schooley’s Mountain Road
Long Valley, NJ 07853
908-876-3650 Fax # 908-876-5138
WASHINGTON TWP



HMO Financial Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs



--------------------------------------------------------------------------------



 



OCEAN COUNTY
Long Beach Island Health Dept
Timothy J. Hilferty
Health Officer
11601 Long Beach Boulevard
Haven Beach, NJ 08008-3661
609-492-1212 Fax # 609-492-9215
BARNEGAT LIGHT LONG BEACH
BEACH HAVEN SHIP BOTTOM
HARVEY CEDARS SURF CITY
Ocean County Health Dept
Joseph Przywara, B.A.
Pub Health Coordinator
175 Sunset Avenue PO Box 2191
Toms River, NJ 08754-2191
732-341-9700 FAX 732-341-4467
E-mail address: OCHD@americom.net
Website: http://www.ochd.org
BARNEGAT TWP BAY HEAD BEACHWOOD
BERKELEY TWP BRICK TWP DOVER TWP
EAGLESWOOD TWP ISLAND HEIGHTS JACKSON TWP
LAKEHURST LAKEWOOD
LAVALLETTE LITTLE EGG HARBOR TWP MANCHESTER
MANTOLOKING OCEAN GATE OCEAN TWP
PINE BEACH POINT PLEASANT
POINT PLEASANT BEACH S. TOMS RIVER SEASIDE HEIGHTS
SEASIDE PARK STAFFORD TUCKERTON
LACEY TWP PLUMSTEAD
PASSAIC COUNTY



HMO Financial Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs



--------------------------------------------------------------------------------



 



Bloomingdale – See Pequannock (MORRIS CO)
Wanaque – See Pequannock (MORRIS CO)
Wayne – See Montclair (ESSEX CO)
Clifton Board of Health
Albert Greco, MA
Health Officer
900 Clifton Avenue
Clifton, NJ 07013-2705
973-470-5763 FAX 973-470-5768
E-mail address: agrecol@worldnet.att.net
CLIFTON
Township of Little Falls Health Department
John M. Festa, MA
Health Officer
Municipal Annex
35 Stevens Avenue
Little Falls, New Jersey 07424
973-256-0170 FAX 973-890-4501
LITTLE FALLS
SOUTH ORANGE (ESSEX CO.)

PASSAIC
Passaic City Health Dept
Henry C McCafferty
Health Officer
City Hall
330 Passaic Street
Passaic, NJ 07055-5814
973-365-5603 FAX 973-365-5582
PASSAIC



HMO Financial Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs



--------------------------------------------------------------------------------



 



Passaic County Dept of Health
John J. Ferraioli
Health Officer
Administrative Bldg, Annex Rm 201
317 Pennsylvania Avenue
Paterson, NJ 07503-1788
973-881-4396 fax 973-225-0222
Email address: jfpedh@intercall.com
Paterson Division of Health
Joseph J. Surowiec
Health Officer
176 Broadway
Paterson, NJ 07505-1198
973-881-6922 FAX # 973-279-7511
E-mail address: mosses@interactive.net
HALEDON PROSPECT PARK
HAWTHORNE TOTOWA
NORTH HALEDON WEST PATERSON
PATERSON
Ringwood Health Dept
Christopher Chapman, M.P.H.
Health Officer
60 Margaret King Avenue
Ringwood, NJ 07456-1703
973-962-7079 Fax # 973-962-6028
RINGWOOD
WANAQUE
West Milford Township Health Dept
Kenneth R. Hawkswell, M.P.H.
Health Officer
1480 Union Valley Road
West Milford, NJ 07480-1303
973-728-2720
POMPTON LAKES



HMO Financial Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs



--------------------------------------------------------------------------------



 



WEST MILFORD
SALEM COUNTY
Salem Co. Dept of Health
Lawrence P. Devlin, Jr., M.P.A., R.S., CSW
Health Officer
98 Market Street
Salem, NJ 08079-1995
609-935-7510 Fax # 609-935-8483
 
ALLOWAY CARNEYS POINT ELMER
ELSINBORO TWP LOWER ALLOWAYS MANNINGTON
OLDMANS PENNS GROVE PENNSVILLE
PILESGROVE PITTSGROVE QUINTON
SALEM UPPER PITTSGROVE WOODSTOWN
SOMERSET COUNTY
Bround Brook – See Middle Brook (MIDDLESEX CO.)
Green Brook – See Middle Brook (MIDDLESEX CO.)
Rocky Hill – See S. Brunswick (MIDDLESEX CO.)
South Bround Brook – See Middle Brook (MIDDLESEX CO.)
Warren Twp – See Middle Brook (MIDDLESEX CO.)
Watchung – See Middle Brook (MIDDLESEX CO.)
Bernards Township Health Dept
Lucy A. Forgione, M.S.
Health Officer
262 South Finley Avenue
Basking Ridge, NJ 07920-1418
908-204-3070 FAX 908-204-3075
CHESTER BORO (MORRIS CO.) FAR HILLS



HMO Financial Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs



--------------------------------------------------------------------------------



 



BEDMINSTER BERNARDS BERNARDSVILLE
MENDHAM BORO (MORRIS CO.)
MENDHAM TWP (MORRIS CO.) PEAPACK-GLADSTONE



HMO Financial Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs



--------------------------------------------------------------------------------



 



Branchburg Township Health Dept
Leonard H. Williams, MPA, REHS/RS
Health Officer
Branchburg Township Department of Health
34 Kenbury Road
Somersville, NJ 08876
908-526-1300 x 215, FAX # 908-704-1214
E-mail address: bburg@superlink.com
BRANCHBURG
Bridgewater Township Health Dept
Richard N Martini, MPH.
Health Officer
700 Garretson Road
PO Box 6300
Bridgewater, NJ 08807-0300
908-725-5750
website: http://www.bcbex.net/bridgewater
BRIDGEWATER
Franklin Township Health Dept
Walter P. Galanowsky, M.P.H.
Health Officer
935 Hamilton Street Somerset, NJ 08873-3697
732-873-2500 x 377 FAX # 732-214-0969
FRANKLIN TWP
Hillsborough Township Health Dept
Glen Belnay, Ph.D.
Health Officer
379 South Branch Road Hillsborough, NJ 08844
908-369-5652 fax 908-369-8565
HILLSBOROUGH MILLSTONE BORO



HMO Financial Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs



--------------------------------------------------------------------------------



 



Montgomery Township Health Dept
David A. Henry, M.P.H.
Health Officer
Municipal Building
2261 Van Horne Road — Route 206
Belle Mead, NJ 08502-4012
908-359-8211 x245 Fax # 908-359-4308
E-mail address: monthealth@aol.com
MONTGOMERY
North Plainfield Health Department
Herbert W. Roesehke, Sr., M.S.
Health Officer
263 Somerset Street
North Plainfield, New Jersey 07060
908-769-2907, Fax # 908-769-6499
NORTH PLAINFIELD
Somerset County Health Dept
John A. Horensky, M.S.
Health Officer
County Admin. Bldg.,
20 Grove Street PO Box 3000
Somerville, NJ 08876-1262
908-231-7155 Fax 908-704-8042
Somerville Health Dept
Steve Krajewski, M.P.H.
Health Officer
25 West End Avenue Municipal Building
Someville, NJ 08876-0399
908-704-6980 Fax # 908-704-8042
E-mail address: skraj@njpha.org
Website: http://www.njpha.org
MANVILLE RARITAN SOMERVILLE



HMO Financial Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs



--------------------------------------------------------------------------------



 



SUSSEX COUNTY
Borough of Hopatcong
Carl Sever, B.A.,
Health Officer
Municipal Building
111 River Styx Road
Hopatcong, NJ 07843-1535
973-770-1200 143 Fax # 973-398-3650
HOPATCONG
Sparta Health Dept
Ralph J. D’Aries, R.S., M.A.
Health Officer
65 Main Street
Sparta, NJ 07871-1986
973-729-6174
FRANKLIN BORO
HARDYSTOWN
OGDNESBURG
SPARTA
STANHOPE
Sussex Cty Dept of Health, Public Safety & Senior Srvs
Philip Morlock
Administrator
127 Morris Turnpike
Newton, NJ 07860-7860
973-579-0370 Fax #973-948-2593
ANDOVER BORO LAFAYETTE
ANDOVER TWP MONTAGUE



HMO Financial Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs



--------------------------------------------------------------------------------



 



BRANCHVILLE
BYRAM FRANKFORD FREDON
GREEN TWP HAMBURG
NEWTON
SANDYSTON STILLWATER SUSSEX
WALPACK WANTAGE HAMPTON
Vernon Township Board of Health
Gene S. Osias, M.S.W.
Health Officer
Municipal Center, 21 Church Street
PO Box 340
Vernon, NJ 07462-0340
973-764-4055 Fax 973-764-4055
VERNON
UNION COUNTY
Clark Health Dept
Nancy A. Ogonowski, M.P.H.
Health Officer
430 Westfield Avenue
Clark, NJ 07066
732-388-3600 x 3045 Fax # 732-388-1268
CLARK
Township of Cranford Department of Health
Warren J Hehl, MPA
Health Officer
8 Springfield Avenue
Cranford, NJ 07016-2199
908-709-7238 Fax# 908-276-7664



HMO Financial Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs



--------------------------------------------------------------------------------



 



CRANFORD
Elizabeth Dept. of Health & Human Services
John N. Surmay
Health Officer
City Hall of Elizabeth G-12
50 Winfield Scott Plaza
Elizabeth, NJ 07201-2462
908-820-4060 Fax # 908-820-4290
ELIZABETH



HMO Financial Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs



--------------------------------------------------------------------------------



 



Linden Board of Health
Nancy Koblis
Health Officer
City Hall
301 North Wood Avenue
Linden, NJ 07036-4296 LHD Code D2032
908-474-8409 Fax # 908-474-8418
LINDEN ROSELLE
City of Plainfield Health Department
Ruby Hodge, MS, MA
Health Officer
510 Watchung Avenue, PO Box 431
Plainfield, New Jersey 07061- 0431
E-mail Address: jdipane@plainfield.com
Website: http://www.plainfield.com
PLAINFIELD
Rahway Health Department
Anthony D. Deige
Health Officer
1 City Hall Avenue
Rahway, NJ 07065-3930
732-827-2081 Fax # 732-381-7668
HILLSIDE
RAHWAY
WINFIELD TWP
SCOTCH PLAINS
Summit Health Department
Stuart B. Palfreyman, B.S.E.H., M.S.E.H., R.S.
Health Officer
512 Springfield Avenue
Summit, NJ 07901-3682
908-522-3614 Fax # 908-277-0185



HMO Financial Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs



--------------------------------------------------------------------------------



 



BERKELEY HEIGHTS
NEW PROVIDENCE
SUMMIT
Township of Union Department of Health
Dennis V. SanFilippo, MPA
Health Officer
Municipal Building
1976 Morris Avenue
Union, NJ 07083-1894
908-851-8507 Fax # 908-851-4673
UNION
KENILWORTH
Westfield Regional Health Dept
Robert M. Sherr, M.A. Health Officer
Municipal Building
425 East Broad Street
Westfield, NJ 07090-2197
908-789-4070
E-mail address: health@westfieldnj.net
http://www.westfieldnj.net/health
FANWOOD
GARWOOD
MOUNTAINSIDE
ROSELLE PARK
SPRINGFIELD
WESTFIELD
WARREN COUNTY
Warren County Health Dept
John Hawk, MPA
Health Officer
315 W. Washington Avenue
Washington, NJ 07882-2153



HMO Financial Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs



--------------------------------------------------------------------------------



 



 
908-689-6693 Fax # 908-689-3832
E-mail address: hawkjohn@njlincs.net
ALLAMUCHY ALPHA BELVIDERE
BLAIRSTOWN FRANKLIN TWP (WARREN CO.) FREINGHUYSEN
GREENWICH TWP (WARREN CO.) HACKETTSTOWN HARDWICK
HARMONY HOPE INDEPENDENCE
KNOWLTON LIBERTY LOPATCONG
MANSFIELD (WARREN CO.) OXFORD PHILLPSBURG
POHATCONG WASHINGTON BORO (WARREN CO.) WASHINGTON TWP (WARREN CO.)
WHITE TWP



HMO Financial Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs



--------------------------------------------------------------------------------



 



B.4.9 Mental Health/Substance Abuse Screening Tools

HMO Financial Reporting Specifications   State of New Jersey

For Medicaid/NJ FamilyCare Rate Cell Grouping Costs



--------------------------------------------------------------------------------



 



o Americhoice   o Amerigroup     o Horizon MercyNJ Health   o Health Net   o
University Health
Plans

Well-Being Screening Tool
For Adolescents & Adults
Patient Problem Questionnaire

             
Patient Name:
      Date Completed:    
 
           
Member ID#:
      PCP Name:    
 
           

The purpose of this questionnaire is to identify problems your doctor may be
able to help you with.
Please answer all questions by checking one box per question.

          During the past month generally (questions 1-11):   YES   NO  
1. Have you been feeling tired or have low energy?
       
 
       
2. Have you been having trouble sleeping (Too much or too little)?
       
 
       
3. Have you been feeling sad, hopeless, or unusually happy?
       
 
       
4. Have you been feeling bad about yourself that you are a failure or have let
yourself or your family down?
       
 
       
5. Have you been having trouble concentrating on things, such as watching TV,
reading the newspaper, or reading a book?
       
 
       
6. Have you been feeling on edge, nervous?
       
 
       
7. Have your eating patterns or appetite changed?
       
 
       
8. Have you been trying not to gain weight (making yourself vomit, taking
excessive laxatives, or exercising more than an hour per day)?
       
 
       
9. Have you felt sudden fear or panic for no obvious reason?
       
 
       
10. Have you been having thoughts that you would be better off dead, or of
hurting yourself?
       
 
       
11. Are you troubled by being unable to control your anger or by having thoughts
about hurting others?
       
 
       
12. Have you
       
 
       
a. Ever felt you ought to cut down on your drinking or drug use?
       
 
       
b. Ever felt annoyed by people who comment on your drinking or drug use?
       
 
       
c. Ever felt bad or guilty about your drinking or drug use?
       
 
       
d. Ever had a drink or used drugs first thing in the morning to steady your
nerves or get rid of a hangover (eye opener)?
       
 
       
13. Do you have any other concerns about your well-being? Please Explain
       
 
       
14. Have you ever sought treatment for any of the above problems for which you
checked yes?
       
 
       
15. If you checked yes to any of the above questions, how difficult have these
problems made it for you to do your work, go to school, take care of things at
home or get along with other people?
       
Not Difficult At All Somewhat Difficult Very Difficult Extremely Difficult
       

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



B.4.11 Special Child Health Services Network
The contractor shall utilize the following DHSS website to access an updated
list of special Child Health Services County Case Management Units:
http://www.state.nj.us/health/fhs/sccasemg.htm
The following pages list special child health services network agencies by
provider type.

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



NEW JERSEY DEPARTMENT OF HEALTH AND SENIOR SERVICES
SPECIAL CHILD, ADULT AND EARLY INTERVENTION SERVICES
County Case Management Units
Atlantic County SCHS Case Management Unit
Department. Of Intergenerational Services
101 South Shore Road
Northfield, NJ 08225-2320
609-645-77010 Ext. 4358
Fax # 609-645-5907
Bergen County SCHS-Case Management Unit
Bergen County Dept. of Health Services
327 Ridgewood Avenue, Second Floor
Paramus, NJ 07652-4895
(201) 634-2620
Fax # (201) 599-8947
Burlington County SCHS-Case Management Unit
Community Nursing Services
Raphael Meadow Health Center
P.O. Box 287 Woodlane Road
Mount Holly, NJ 08060-0287
(609) 267-1950 Ext. 42882
Fax # (609) 702-0541
Camden County SCHS-Case Management Unit
Camden County Division of Health
Jefferson House — Lakeland Road, PO Box 9
Blackwood, NJ 08012-0009
(856) 374-6021 or (800) 999-9045
Fax # (856) 374-9734
Cape May County SCHS-Case Management Unit
Cape May Dept. of Health
6 Moore Rd. Crest Haven Complex
Cape May Court House, NJ 08210-3067
(609) 465-1203
Fax # (609) 463-3527
Cumberland County SCHS-Case Management Unit
Cumberland County Dept. of Health
790 East Commerce Street
Bridgeton, NJ 08302-2293
(856) 453-2154
Fax # (856) 453-0338

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   



--------------------------------------------------------------------------------



 



Essex County SCHS-Case Management Unit
County of Essex Department of Health and Rehabilitation
Division of Community Health Services
Unit of Special Child, Adult and Early Intervention Services
160 Fairview Ave. Rawson Hall, Bldg. #37
Cedar Grove, NJ 07009
(973) 857-4663 or 857-4745
Fax # (973) 857-5163
Gloucester County SCHS-Case Management Unit
Gloucester County Health Department
160 Fries-Mill Road
Turnersville, NJ 08012-2496
(856) 262-4100 (Ext. 4157)
Fax # (856) 629-0469
Hudson County SCHS-Case Management Unit
Jersey City Medical Center
50 Baldwin Avenue, Dept. 2124
12 th Floor Clinic Bldg.
Jersey City, NJ 07304-3199
(201) 915-2514
Fax # (201) 915-2565
Hunterdon County SCHS-Case Management Unit
Hunterdon Medical Center
2100 Wescott Drive
Flemington, NJ 08822-9238
(908) 788-6399
Fax # (908) 788-6581
Mercer County SCHS-Case Management Unit
Sypek Center
129 Bull Run Road
Pennington, NJ 08534
(609) 730-4152 or (609) 730-4151
Fax # (609) 730-4154
Middlesex County SCHS-Case Management Unit
Middlesex County Department of Health
75 Bayard Street — 5 th Floor
New Brunswick, NJ 08901
(732) 745-3100
Fax # (732) 296-7990

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   



--------------------------------------------------------------------------------



 



Monmouth County SCHS-Case Management Unit
Monmouth County — Special Child Health/Early Intervention
141 Bodman Place
Red Bank, NJ 07701
(732) 224-6950
Fax # (732) 747-4404
Morris County SCHS-Case Management Unit
Morristown Memorial Hospital
100 Madison Avenue, Box 99
Morristown, NJ 07960-6095
(973) 971-4155
Fax # (973) 290-7358
Ocean County SCHS-Case Management Unit
Ocean County Department of Health
PO Box 2191
Sunset Avenue
Toms River, NJ 08754-2191
(732) 341-9700 Ext. 7602
Fax # (732) 341-5461
Passaic County SCHS-Case Management Unit
Catholic Family and Community Services
279 Carroll Street
Paterson, NJ 07505
(973) 523-6778
Fax # (973) 523-7715
E-mail address: schspassaic@aol.com
Salem County SCHS-Case Management Unit
Salem County Department of Health
98 Market Street
Salem, NJ 08079-1911
(856) 935-7510 Ext. 8479
Fax # (856) 935-8483
Somerset County SCHS-Case Management Unit
Somerset Handicapped Children’s Treatment Center
377 Union Avenue
P.O. Box 6824
Bridgewater, NJ 08807-0824
(908) 725-2366
Fax # (908) 725-3945

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



Sussex County SCHS-Case Management Unit
Sussex County Health Department
Division of Public Health Nursing
129 Morris Turnpike
Newton, NJ 07860
(973) 948-5400 Ext. 49
Fax # (973) 948-2270
Union County SCHS-Case Management Unit
328 South Avenue
Fanwood, NJ 07023
(908) 889-0950
Fax # (908) 889-7535
Warren County SCHS-Case Management Unit
Warren County Health Department
Special Child, Adult and Early Intervention Services
162 East Washington Avenue
Washington, NJ 07882-2196
(908) 689-6000 Ext. 258
Fax # (908) 835-1172
E-mail address: wcschs@netscape.net


     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



B.4.13 Ryan White CARE Act Grantees Statewide Family Centered HIV Care Network
(Ryan White Title IV)
The contractor shall utilize the following DHSS website to access an updated
list of the Statewide Family Centered HIV Network — (Ryan White Title V)
centers.
http://www.state.nj.us/health/fhs/sregional.htm

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



RYAN WHITE HIV CARE
CONSORTIA/RESOURCE CENTERS
The Consortia/Resource Centers provide regional planning and coordination of
comprehensive HIVrelated services: information and referral, prevention
education, and a network of care and treatment based on community-based case
management.
AIDS Coalition of Southern New Jersey
Resource Center
100 Essex Road, Suite 300
Bellmawr, NJ 08031
609-933-9500 FAX (609)933-9515
Good Shepherd Community Services, Inc.
1576 Palisade Avenue
Ft. Lee, NJ 07024
201-461-7241 Fax: 201-461-2307
Mercer County HIV Consortium
447 Bellevue Avenue
Trenton, NJ 08618
609-278-9555 or 1-800-550-6755 Fax: 609-278-0553
Middlesex County HIV Resource Center
Visiting Nurse Association of Central Jersey
275 Hobart Street
Perth Amboy, NJ 08861
732-442-6225 Fax: 732-442-4285
Monmouth-Ocean HIV Care Consortium
VNA of Central Jersey Foundation, Inc.
625 Bangs Avenue
Asbury Park, NJ 07712
732-502-5122 or 1-800-947-0020 Fax: 732-774-6006
Resource Center: 732-502-5128
Passaic County AIDS Resource Center
Coalition on AIDS in Passaic County, Inc.
100 Hamilton Plaza, Room 707
Paterson, NJ 07505
973-742-6742 Fax: 973-742-6750

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



Somerset-Hunterdon HIV Care Consortium
Women’s Health and Counseling Center
95 Veteran’s Memorial Drive
Somerville, NJ 08876
1-800-313-2335 Fax: 908-526-7023
Resource Center 908-704-9641
South Jersey AIDS Alliance
Resource Center Atlantic/Cape May HIV Case Consortium
19 Gordon’s Alley
Atlantic City, NJ 08101
609-347-1085 FAX 609-348-8775
South Jersey Council on AIDS
(serving Burlington, Camden, Salem and Gloucester)
120 White Horse Pike, Suite 110
Haddon Heights, NJ 08035
609-547-6600 Fax: 609-547-6656
The HIV Care Consortium/Resource Center
Atlantic City Medical Center
16 South Ohio Avenue
Atlantic City, NJ 08401
609-441-8181 or 1-800-281-2437 Fax: 609-441-8938
Union County HIV Consortium
Union County HIV Resource Center
80 West Grand Street — Lower Level
Elizabeth, NJ 07202
908-352-7700 or 1-800-279-2437 Fax: 908-352-7727

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



B.5.2 Cost-Sharing Requirements for NJ FamilyCare Plan C, Plan D and Plan H
Beneficiaries

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



COST-SHARING REQUIREMENTS FOR
NJ FAMILYCARE PLAN H
Copayments will be required of individuals eligible through NJ FamilyCare Plan H
whose family income is between 151% and up to and including 250% of the federal
poverty level. The total family limit (regardless of family size) on all
cost-sharing may not exceed 5% of the annual family income.
Below is listed the services requiring copayments and the amount of each
copayment.

      SERVICE   AMOUNT OF COPAYMENT
1. Outpatient Hospital Clinic Visits, including Diagnostic Testing
  $5 copayment for each outpatient clinic visit that is not for preventive
services
 
   
2. Independent Clinic Visits
  $5 copayment for each visit except for preventive services
 
   
3. Hospital Outpatient Mental Health Visits
  $25 copayment for each visit
 
   
4. Outpatient Substance Abuse Services for Detoxification
  $5 copayment for each visit
 
   
5. 4. Hospital Outpatient Emergency Services Covered for Emergency Services
only, including services provided in an outpatient hospital department or an
urgent care facility. [Note: Triage and medical screenings must be covered in
all situations.]
  $35 copayment; no copayment is required if the member was referred to the
Emergency Room by his/her primary care provider for services that should have
been rendered in the primary care provider’s office or if the member is admitted
into the hospital.
 
   
6. 5. Primary Care Provider Services provided during normal office hours
  $5 copayment for each visit (except for preventive services.)
 
   
7. 6. Primary Care Provider Services during nonoffice hours and for home visits
  $10 copayment for each visit
 
   
8. 7. Prescription Drugs
  $5 copayment. If greater than a 34-day supply of a prescription drug is
dispensed, a $10 copayment applies.
 
   
9. 8. Nurse Midwives, non-maternity services; certified nurse practitioner,
clinical nurse specialist
  $5 copayment except for preventive services; $10 for services rendered during
non-office hours and for home visits
 
   
10. 9. Physician specialist office visits during normal office hours
  $5 copayment per visit
 
   
11. 10. Physician specialist office visits during nonoffice hours or home visits
  $10 copayment per visit
 
   
12. 11. Psychologist Services
  $5 copayment for each visit
 
   
13. 12. Laboratory and X-ray Services
  $5 copayment for each visit that is not part of an office visit

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



B.7.3 Financial Guide for Reporting Medicaid/NJ FamilyCare Rate Cell Grouping
CostsReserved

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



HMO Financial
Reporting Manual
For Medicaid/NJ FamilyCare
Rate Cell Grouping Costs
State of New Jersey

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



Contents

         
1. Introduction
    2  
 
       
2. General Instructions
    7  
 
       
3. Report Specifications
    9  
 
       
• Report #1: Lag Report (Table 20, Parts A-E)
    9  
 
       
• Report #2: Income Statements by Rate Cell Grouping (Table 19, Parts A-V)
    13  
 
       
Table 19, Parts A – S3: Medicaid/NJ FamilyCare Managed Care at Risk Groupings
       
 
       
Table 19, Part T: Non State Plan Services
       
 
       
Table 19, Parts U and V: Managed Care Service Administrator Groupings
       
 
       
• Report #3: Maternity Outcome Counts (Table 21)
    24  
 
       
• Report #4: Claims Processing Lag Report (Parts A – B)
    25  
 
       
• Report #7: Stop Loss Summary (Parts A- C)
    29  
 
       
• Report #10: Third Party Liability Collections
    30  
 
       
4. Incurred But Not Reported (IBNR) Methodology
  Appendix A
 
       
5. Report Forms
  Appendix B

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



Introduction
 
Purpose

The objective of this Financial Reporting Specifications is to ensure
uniformity, accuracy and completeness in reporting Medicaid/NJ FamilyCare rate
cell groupings. In addition, the provision of this Financial Reporting
Specifications to the HMOs will help to eliminate inconsistencies, as reports
can vary in the presentation of items such as allocation of expenses, accrual of
incurred but not reported (IBNR) claims, handling of maternity claims, and other
items. All reports shall be submitted as outlined in the general instructions.
The financial reports submitted from this Financial Reporting Specifications
will be used in future rate setting and to better assess the financial
performance of HMOs.
The reports in this Financial Reporting Specifications are to supplement, not
replace, the reporting requirements currently required in the Division of
Medical Assistance and Health Services (DMAHS) Managed Care Contract (please
refer to Section A of the contract). Key differences between this Financial
Reporting Specifications and the reports currently submitted to the State are as
follows:
*Rate cell grouping detail;
*Regional detail;
*IBNR calculation detail; and
*Timing of submissions.
Rate Cell Groupings
     This Financial Reporting Specifications requires key cost reporting by rate
cell grouping. Rate cells have been combined into nineteen rate cell groupings
for these reporting purposes (seventeen rate call groupings for Medicaid/NJ
FamilyCare Managed care at risk populations and two rate cell groupings for
Managed Care Service Administrator (MCSA) populations). Please note where
Acquired Immunodeficiency Syndrome (AIDS) individuals are included or excluded
in the rate cell groupings. Also note that maternity and newborn costs are
reported as separate rate cell groupings and shall be excluded from other rate
cell groupings. The rate cell groupings are as follows:



HMO Financial Reporting Specifications
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs   State of New Jersey 

 



--------------------------------------------------------------------------------



 



Introduction
 

                  Rate Cell             Reference   Rate Cell Grouping  
Capitation Code   Description AFDC/SSI/DDD

 
               
Table #19 – Parts A, B, C
  AFDC/NJCPW/ NJ KidCare A (Excluding AIDS)   125R1 – 125R3
143R1 – 143R3
171R1 – 171R3
172R1 – 172R3
183R1 – 183R3   Individuals eligible for Aid to Families with Dependent Children
(AFDC), New Jersey Care Pregnant Women (NJCPW), or NJ KidCare A (children below
the age of 19 with family incomes up to and includingi 133% of the federal
poverty level (FPL)), excluding individuals with AIDS.
 
               
Table #19 – Part D
  DYFS Clients (Excluding AIDS)     32599, 34399     Individuals eligible
through the Division of Youth and Family Services (DYFA), including Foster Care
children and children with Adoption Assistance, excluding individuals with AIDS.
 
               
Table #19 – Part E
  ABD with Medicare – DDD (Excluding AIDS)     48399     ABD (Aged, Blind,
and/or Disabled) individuals who receive Medicare and are eligible for services
through the Division of Developmental Disabilities (DDD), excluding individuals
with AIDS.
 
               
Table #19 – Part F
  ABD with Medicare – DDD (Excluding AIDS)     711R1 – 711R3
813R1 – 813R3
823R1 – 823R3     ABD individuals who receive Medicare and are not eligible for
services through the DDD, excluding individuals with AIDS.
 
               
Table #19 – Part G
  Non ABD – DDD (Excluding AIDS)     47399     Non ABD individuals eligible for
services through the DDD, excluding individuals with AIDS.
 
               
Table #19 – Part H
  ABD without Medicare – DDD (Including AIDS)     49339     ABD individuals not
receiving Medicare and eligible for services through the DDD, including
individuals with AIDS.



HMO Financial Reporting Specifications
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs   State of New Jersey 

 



--------------------------------------------------------------------------------



 



Introduction
 

                  Rate Cell             Reference   Rate Cell Grouping  
Capitation Code   Description AFDC/SSI/DDD

 
               
Table #19 – Part I
  ABD without Medicare – DDD (Including AIDS)     71099,     ABD individuals not
receiving Medicare and eligible for services through the DDD, including
individuals with AIDS.
 
                NJ FamilyCare/NJ KidCare

 
               
Table #19 – Part J
  NJ KidCare B&C (Excluding AIDS)     62599, 63399     Eligible children under
age 19 with family income above 133% and up to and including 200% FPL, excluding
individuals with AIDS.
 
               
Table #19 – Part K
  NJ KidCare D (Excluding AIDS)     92599. 93399     Eligible children under age
19 with family income between 201% and up to and including 350% FPL, excluding
individuals with AIDS.
 
               
Table #19 – Part M
  NJ FamilyCare Parents 0-133% FPL (Excluding AIDS)     57199, 57899, 58499    
Parents with dependent children with family income between 0% and 133% FPL,
excluding individuals with AIDS.
 
               
Table #19 – Part O
  NJ FamilyCare Parents 134-250% FPL (Excluding AIDS)     95499, 97499, 98499  
  Parents with dependent children with family income between 134% and 200% FPL,
Parents/caretakers with children below the age of 23, and children from the age
of 19 through 22 years, who are full time students who do not qualify for AFDC
Medicaid with family incomes up to and including 250% of FPL, excluding
individuals with AIDS.
 
                Special Populations/Data

 
               
Table #19 – Part
  ABD with Medicare P- AIDS     28499, 45499     ABD individuals with AIDS who
receive Medicare, including those eligible for DDD, excluding the risk adjusted
populations.



HMO Financial Reporting Specifications
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs   State of New Jersey 

 



--------------------------------------------------------------------------------



 



Introduction
 

              Rate Cell             Reference   Rate Cell Grouping   Capitation
Code   Description AFDC/SSI/DDD

 
           
Table #19 – Part Q
  Non ABD — AIDS   27499, 47499, 27699   Non ABD individuals with AIDS including
AFDC, NJCPW, NJ KidCare DYFS, and NJ FamilyCare Parents, excluding the risk
adjusted populations.
 
           
Table #19 – Part R1
  Maternity   N/A   Please refer to criteria outlined in the instructions for
Report #2R1 in the Report Specifications section.
 
           
Table #19 – PartR2
  Newborn   Include 6 newborn claims costs associated within: 103R1, 103R3.
30399, 60399, 80399, 90399   Pleae refer to criteria outlined in the
instructions for Report #2R2, in the Report Specifications section.
 
            MCSA

 
           
Table #19 – Part U
  NJ FamilyCare Adults 0-100% FPL (Excluding AIDS)   65499, 97499, 68499  
Single adults and couples without dependent children with family income between
0% and 100% FPL, adults and couples without dependent children under the age of
23, with family incomes up to and including 250% of FPL, excluding individuals
with AIDS. Includes health Access Individuals without dependent children.
 
           
Table #19 – Part V
  Adult Restricted Aliens   40199, 40299, 40399   Classification based on
restricted alien status in PSCs 310- 330, 410- 430, 470 and 380 over the age of
20, or FamilyCare PSCs 763, and 497 & 498, and corresponding cap codes.



HMO Financial Reporting Specifications
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs   State of New Jersey 

 



--------------------------------------------------------------------------------



 



Introduction
 
Geographic Regions
     Some of the reports in this HMO Reporting Specifications request
information from the three geographic regions corresponding to those used in
rate setting. Listed below are the counties included in each geographic region:

          Northern (Region 1)   Central (Region 2)   Southern (Region 3)
Bergen
  Essex   Atlantic
Hudson
  Mercer   Burlington
Hunterdon
  Middlesex   Camden
Morris
  Union   Cape May
Passaic
      Cumberland
Somset
      Gloucester
Sussex
      Monmouth
Warren
      Ocean
 
      Salem



HMO Financial Reporting Specifications
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs   State of New Jersey 

 



--------------------------------------------------------------------------------



 



General Instructions
 
The following are general instructions for completing the various reports
required to be submitted by the HMOs to the State. These instructions are
designed to promote uniformity in reporting.
Due Dates
All Medicaid/NJ FamilyCare revenues and expenses must be reported using the
accrual basis of accounting except for Report #2 Parts T-V (Non-State Plan
Services by rate cell grouping and MCSA groupings). Report #2 Parts T-V shall be
reported on a paid basis. Reports shall be submitted quarterly and are due
45 days following each quarter end:
Quarterly Reports

      Quarter Ending:   Due Date:
March 31
  May 15
June 30
  August 15
September 30
  November 15
December 31
  February 15

If a due date falls on a weekend or state holiday, reports will be due the next
business day. Please submit the completed reports to:
State of New Jersey
Director, HMO Financial Reporting
David.Moran@dhs.state.nj.us
and
Mercer Government Human Services Consulting

Actuarial Services
Mike.Nordstrom@mercer.com
Format
The HMO will submit these reports electronically, including notes to the
financial statements, in the formats specified, to the e-mail addresses listed
above. Copies of the reports are included in Appendix B of this manual.



HMO Financial Reporting Specifications
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs   State of New Jersey 

 



--------------------------------------------------------------------------------



 



General Instructions
 
Annual Audit Requirement
Please refer to Section 7.27 for the audit requirements in the managed care
contract.
Other Instructions
Line titles and columnar headings of the various reports are, in general, self
explanatory. Specific instructions are provided for items that may have some
question as to content. Any entry for which no specific instructions are
included shall be made in accordance with sound accounting principles and in a
manner consistent with related items covered by specific instructions.
Incorporate adjustments to prior data in current reporting period. Adjustments
for prior period IBNR estimates shall be included on Report #2, Table 19, Parts
S1 and S2, in Line 42, and a detailed reconciliation shall be included on Report
#2, Table 19, Part S3. Information about any adjustments that pertain to prior
periods shall be explained in a note to the reports. However, if there was
material error in preparation of the prior period report, a revised report shall
be submitted.
Unanswered questions or blank lines on any report or schedule will render the
report or schedule incomplete and may result in a resubmission request. Any
resubmission must be clearly identified as such. If no answers or entries are to
be made, write “None”, “Not Applicable (N/A)”, or “0” in the space provided.
Always use predefined categories or classifications before reporting an amount
as “Other”.
Dollar amounts shall be reported to the nearest dollar. Per member month
(PMPM) amounts, however, shall be shown with two digits to the right of the
decimal point.
Additional sheets referencing the applicable reports must be attached for
further explanation. The contractor shall use “Notes to Financial Reports” in
Appendix B for write ins and explanations.



HMO Financial Reporting Specifications
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs   State of New Jersey 

 



--------------------------------------------------------------------------------



 



Report Specifications
 
Report #1: Lag Reports (Table 20, Parts A-E)
Analyzing the accuracy of historical medical claims liability estimates is
necessary in assessing the adequacy of current liabilities. In addition, valid
IBNR liability estimates are crucial when utilizing financial statements in the
managed care rate setting process. This schedule provides the necessary
information to make this analysis.
Information is provided on Inpatient Hospital, Physician, Pharmacy, and Other
Medical Payments on Parts A through D, respectively, with all rate cell
groupings combined, excluding the managed Care Service Administrator (MCSA) rate
cell groupings. Lag report information shall be provided for each Medical Cost
Grouping as defined below and map to the corresponding consolidated category of
service for the corresponding incurral period within Report #2, Table 19, Parts
S1 and S2. A detailed reconciliation of the lag report information and Income
Statements by Rate Cell Group shall be included on Report #2, Table 19, Part S3.
Information about any adjustments that pertain shall be explained in a note to
the reports.

                              Managed Care         Consolidated   Income
Statement   Category of   Medical Cost   Lag Report Category of Service  
Reference   Service Codes   Grouping   Reference
Inpatient Hospital
  Table #19 – Parts
S1 & S2, Line 9     01     Inpatient Hospital   Table #20 – Part A
Primary Care
  Table #19 – Parts
S1 & S2, Line 10     10P     Physician   Table #20 – Part B
Physician
Specialty Services
  Table #19 – Parts
S1 & S2, Line 11     10S     Physician   Table #20 – Part B
Pharmacy (not to include Reimbursable HIV/AIDS Drugs and Blood Products)
  Table #19 – Parts
S1 & S2, Line 18     20N     Pharmacy   Table #20 – Part C
Reimbursable HIV/AIDS Drugs and Blood Products
  Table #19 – Parts
S1 & S2, Line 19     20H     Pharmacy   Table #20 – Part C
Outpatient
Hospital (excludes
ER)
  Table #19 – Parts
S1 & S2, Line 12     04N     Other   Table #20 – Part D
Other Professional
Services
  Table #19 – Parts
S1 & S2, Line 13   14, 15S, 17, PAS   Other   Table #20 – Part D
Emergency Room
  Table #19 – Parts
S1 & S2, Line 14     04e     Other   Table #20 – Part D



HMO Financial Reporting Specifications
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs   State of New Jersey 

 



--------------------------------------------------------------------------------



 



Report Specifications
 

                              Managed Care         Consolidated   Income
Statement   Category of   Medical Cost   Lag Report Category of Service  
Reference   Service Codes   Grouping   Reference
DME/Medical
Supplies
  Table #19 – Parts
S1 & S2, Line 15     30, 31, 32     Other   Table #20 – Part D
Prosthetics and Orthotics
  Table #19 – Parts
S1 & S2, Line 16     18     Other   Table #20 – Part D
Dental
  Table #19 – Parts
S1 & S2, Line 17     11     Other   Table #20 – Part D
Home health,
Hospice, & PDN
  Table #19 – Parts
S1 & S2, Line 20   40, 50, PDN   Other   Table #20 – Part D
Transportation
  Table #19 – Parts
S1 & S2, Line 21     70     Other   Table #20 – Part D
Lab & X-ray
  Table #19 – Parts
S1 & S2, Line 22     60, 65     Other   Table #20 – Part D
Vision Care
including
Eyeglasses
  Table #19 – Parts
S1 & S2, Line 23     09, 13     Other   Table #20 – Part D
Mental Health/Substance
Abuse
  Table #19 – Parts
S1 & S2, Line 24   MH, SA   Other   Table #20 – Part D
EPSDT Medical & PDN
  Table #19 – Parts
S1 & S2, Line 26a   08D, EPM   Other   Table #20 – Part D
EPSDT Dental
  Table #19 – Parts
S1 & S2, Line 26b   EPD   Other   Table #20 – Part D
Family Planning
  Table #19 – Parts
S1 & S2, Line 27   FP   Other   Table #20 – Part D
Other Medical
  Table #19 – Parts
S1 & S2, Line 28   XM   Other   Table #20 – Part D

The schedules are arranged with the month of service horizontally and the month
of payment vertically. Therefore, payments made during the current month for
services rendered during the current month would be reported in Line 1, Column
3, while payments made during the current month for services rendered in prior
months would be reported on Line 1, Columns 4 through 39. Please note that
columns 13 through 38 and rows 11 through 36 are hidden in the sample worksheet.
Lines 1 though 3 contain data for payments made in the current period. Earlier
data on Lines 4 through 37 shall match data on appropriate lines on the prior
period’s submission. If Lines 4 through 37 change from the prior period’s
submission, include an explanation. The current month is the last month of the
period that is being reported. For example, in the report for the



HMO Financial Reporting Specifications
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs   State of New Jersey 

 



--------------------------------------------------------------------------------



 



Report Specifications
 
period ended June 30, 2003, the current month would be June 2003, and the first
prior month would be May 2003. Do not include risk pool distributions as
payments in this schedule.
Report #1 must provide data for the period beginning with the first month the
HMO is responsible for providing medical benefits to Medicaid/NJ FamilyCare
recipients, and ending with the current month.
Line 39 – Subcapitation payments shall be reported here, by month of payment.
They are not to be included above Line 39. For the current period, Line 39 shall
contain new data in Columns 3 through 5. Data in columns 6 through 38 shall
match data in appropriate columns on the prior period’s submission. If columns 6
through 38 change from the prior period’s submission, include an explanation.
Line 40 – Report pharmacy rebates anticipated for drugs dispensed this period.
Adjust as appropriate any adjustment applicable to a prior period. Only complete
for the Pharmacy Payment report, Part C.
Line 41 – The HMO shall report payments on Lines 1-36. If the HMO makes a
settlement or other payment that cannot be reported on Lines 1-36 due to lack of
data, the amount shall be reported on Line 41. If the service month(s) can be
determined, the settlement dollars can be allocated to the service month.
Otherwise, the payment month can be used as a substitute for the service month.
If an amount is shown on Line 41 in columns 3 through 5, include an explanation.
If columns 6 and greater change from the prior submission, also include an
explanation.
Line 42 – This line is the total amount paid to date for services rendered. Line
42 shall equal the sum of Lines 38, 39 and 41. For the Pharmacy Payment report,
Part C, also include Line 40.
Line 43 – This line provides the current estimate of remaining liability for
unpaid claims for each month of service. The amount in each column on this line
must be updated each period. The amount in Column 40 is the sum of amounts in
Columns 3 through 39. The sum of the amounts in Column 40, in parts A through D,
is the unpaid claim liability (IBNR and reported but unpaid claims (RBUC)).
Please refer to attachment A for a methodology for calculating IBNR.
Line 44 – The total incurred claims is the sum of Lines 42 (the amounts paid to
date) and Line 43 (estimate of unpaid claims liability). Amounts on Line 44 are
shown for each month.
The State recognizes that claims liabilities may include the administrative
portion of claim settlement expenses. Any liability for future claim settlement
expense must be disclosed in the notes in the reports.



HMO Financial Reporting Specifications
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs   State of New Jersey 

 



--------------------------------------------------------------------------------



 



The Family Care Adults 0 – 100 percent of FPL, Health Access individuals without
dependent children, and Adult Restricted Aliens (excluding pregnant women)
populations are classified into two groups under the MCSA program. As the State
has assumed the responsibility for financial risk for medical costs of these
populations, the medical expenses for these populations shall be excluded from
Parts A – D of the Lag Report. All medical expenses for these populations must
be reported within Part E of the Lag Report.



HMO Financial Reporting Specifications
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs   State of New Jersey 

 



--------------------------------------------------------------------------------



 



Report Specifications
 
Report #2: Income Statement by Rate Cell Grouping (Table 19, Parts A – V)
This report is meant to provide detailed summary information on revenues and
expenses. A separate report is to be completed for each of the fifteen rate cell
groupings and for Maternity and Newborn, with Report #2 Part S1 and S2 being the
summations fo Parts A-R2 respectively for quarter end and calendar year to date
end. For reporting purposes, AIDS revenues and expenses are included or excluded
from the rate cell groupings as indicated on the report forms and in the chart
defining the rate cell groupings provided on page 2.
Additionally, State fiscal year end information will be provided on the first
fiscal quarter ending reports (September 30). This information shall include all
data with incurred dates through the most recent completed state fiscal year,
with paid data through September 30 (incurred in 12 months, paid in 15 months).
Reports are to be completed for each of the fifteen rate cell groupings and for
Maternity and Newborn categories. Besides quarter ending September 30, this
information is not required for any other quarter ending time periods.
The Family Care Adults 0 – 100 percent of FPL, Health Access individuals without
dependent children, and Adult Restricted Aliens (excluding pregnant women)
populations are classified into two groups under the MCSA program. As the State
has assumed the responsibility for financial risk for medical costs of these
populations, the medical expenses for these populations shall be excluded from
Parts A –T and reported separately in Parts U and V. Part V has been created to
provide information on services for the non-risk Adult Restricted Aliens
(excluding pregnant women). The Adult Restricted Aliens (excluding pregnant
women) expenses and revenues, which have been scattered across several COAs,
shall now only be included in Part V. Revenue and expenses for non-risk
FamilyCare Adults 0 – 100 percent of FPL will be reported within Part U.
Do not include maternity or newborn revenues or expenses in Parts A – Q. Only
include Maternity and newborn revenues and maternity expenses on the Income
Statement for Maternity, part R1,and for All Rate Cell Groupings, parts S1 and
S2. Include newborn expenses on the Income Statement for Newborn, part R2, and
for All Rate Cell Groupings, Parts S1 and S2. Include Maternity costs associated
with the following codes for still births or live births after the twelfth week
of gestation, excluding elective abortions:



HMO Financial Reporting Specifications
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs   State of New Jersey 

 



--------------------------------------------------------------------------------



 



Report Specifications
 
ICD 9 Diagnosis Codes:

 
*640.01, 640.81, 640.91
*641.01, 641.11, 641.21, 641.31, 641.81, 641.91,
*642.01, 642.11, 642.21, 642.31, 642.41, 642.51, 642.61, 642.71, 642.91, 642.02,
642.12, 642.22, 642.32, 642.42, 642.52, 642.62, 642.72, 642.92
*643.01, 643.11, 643.21, 643.81, 643.81
*645.01
*646.01, 646.11, 646.12, 646.21, 646.22, 646.31, 646.41, 646.42, 646.51, 646.52,
646.61, 646.62, 646.71, 646.81, 646.82, 646.91
*647.01,647.11, 647.21, 647.31, 647.41, 647.51, 647.61, 647.81, 647.91, 647.02,
647.12, 647.22, 647.32, 647.42, 647.52, 647.62, 647.82, 647.92
*648.01,648.11, 648.21, 648.31, 648.41, 648.51, 648.61, 648.71, 648.81, 648.91,
648.02, 648.12, 648.22, 648.32, 647.42, 648.52, 648.62, 648.72, 648.82, 648.92
*650 (and any or no trailing characters)
*651.01,651.11, 651.21, 651.31, 651.41, 651.51, 651.61, 651.81, 651.91
*652.01,652.11, 652.21, 652.31, 652.41, 652.51, 652.61, 652.71, 652.81, 652.91
*653.01,653.11, 653.21, 653.31, 653.41, 653.51, 653.61, 653.71, 653.81, 653.91
*654.01,654.11, 654.21, 654.31, 654.41, 654.51, 654.61, 654.71, 654.81, 654.91,
654.02, 654.12, 654.22, 654.32, 647.42, 654.52, 654.62, 654.72, 654.82, 654.92
*655.01,655.11, 655.21, 655.31, 655.41, 655.51, 655.61, 655.71, 655.81, 655.91
*656.01,656.11, 656.21, 656.31, 656.41, 656.51, 656.61, 656.71, 656.81, 656.91
*657.01
*658.01,658.11, 658.21, 658.31, 658.41, 658.81, 658.91
*659.01,659.11, 659.21, 659.31, 659.41, 659.51, 659.61, 659.71, 659.81, 659.91
*660.01,660.11, 660.21, 660.31, 660.41, 660.51, 660.61, 660.71, 660.81, 660.91
*661.01,661.11, 661.21, 661.31, 661.41, 661.91
*662.01,662.11, 662.21, 662.31
*663.01,663.11, 663.21, 663.31, 663.41, 663.51, 663.61, 663.81, 663.91
*664 (and any or no trailing characters)
*665.01,665.11, 665.31, 665.41, 665.51, 665.61, 665.71, 665.81, 665.91, 665.22,
665.72, 665.82, 665.92
*666.02, 666.12, 666.22, 666.32
*667.02, 667.12
*668.01, 668.11, 668.21, 668.81, 668.02, 668.12, 668.22, 668.82
*669.01, 669.11, 669.21, 669.31, 669.41, 669.51, 669.61, 669.71, 669.81, 669.91,
669.02, 669.12, 669.22, 669.32, 669.42, 669.82, 669.92
*670.02
*671.01, 671.11, 671.21, 671.31, 671.42, 671.51, 671.81, 671.91, 671.02, 671.12,
671.22, 671.52, 671.82, 671.92
*672.02
*673.01, 673.11, 673.21, 673.31, 673.81, 673.02, 673.12, 673.22, 673.32, 673.82
*674.01, 674.02, 674.12, 674.22, 674.32, 674.42, 674.82, 674.92
*675.01, 675.11, 675.21, 675.81, 675.91, 675302, 675.12, 675.22, 675.22, 675.82,
675.92



HMO Financial Reporting Specifications
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs   State of New Jersey 

 



--------------------------------------------------------------------------------



 



Report Specifications
 

 
*676.01, 676.11, 676.21, 676.31, 676.41, 676.51, 676.61, 676.81, 676.91, 676.02,
676.12, 676.22, 676.32, 676.42, 676.52, 676.62, 676.82, 676.92, 677 (no other
characters)
*V27, V27.0, V27.1, V27.2, V27.3, V27.4, V27.5, V27.6, V27.7, V27.9
 
CPT-4 Codes
*59400, 59409, 59410, 54912, 59414, 59430, 59510, 59514, 59515, 59525, 59610,
59612, 59614, 59618, 596250, 59622, 59821
 
Revenue Codes
*720, 722, 724, 729

Additionally, Report R2 (Income Statement for Newborn) includes newborn claims
for the partial month of birth and the first two (2) months thereafter,
previously reported in the AFDC/NJCPW/KidCare B, C, and D, DYFS, and
Blind/Disabled rate cell groupings. Age shall be determined by counting the
child’s age as of their last birthday, on the first of the month in which the
claim is incurred.
Except for non-State Plan Services (Part T) and MCSA reports (Parts U – V), all
revenues and expenses must be reported on Report #2 using the accrual basis of
accounting for the requested period of the calendar year. Cumulative YTD
revenues and expenses are also required in this report. Each report is based on
statewide reporting except for the rate cell grouping AFDC/NJCPW/NJ KidCare A,
which is to be reported for each of the Norther, Central and southern regions
(Report #2 Parts A-C). Each report must provide total dollar amounts and PMPM
amounts. Cells shaded are not to be filled out.
The non-State Plan services (see: Supplemental Benefits, Article 4.1.8 of the
contract) report (Part T) has been created to provide information on
benefits/services reported within Report #2, Parts A-S2 in excess of the State
Plan. All medical and administrative expenses must be reported using actual
incurred and paid data for the current period of the calendar year. Unit cost
expenses for the non-State Plan services must also be provided. An example of
non-State Plan approved medical expenses would be enhanced eyeglass allowance
and over the counter drugs for adults.
All medical and administrative expenses within the MCSA reports (Parts U – V)
must be reported using paid data for he current period of the calendar year.
Member Months
A member month is equivalent to the one member for whom th HMO has recognized
capitation based revenue for the entire month. Where the revenue is recognized
for only part of a month for a given individual, a partial, pro-rated member
month shall be counted. A partial member month is pro-rated based on the actual
number of days in a particular month. The member months shall be reported on a
cumulative basis by the rate cell grouping as shown on the report. Enter the
number of member months for the



HMO Financial Reporting Specifications
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs   State of New Jersey 

 



--------------------------------------------------------------------------------



 



Report Specifications
 
current period in the second column of the Member Months line and the member
months for the year to date in the fourth column.
The Maternity Income Statement, Part R1, shall list number of deliveries, rather
than member months. Newborn member months, as defined in the previous section,
will be reported within Part R2 and are not to be included with Parts S1 – S2.
Revenue
Line 1 – Capitated Premiums – Revenue recognized on a prepaid basis for
enrollees for provision of a specified range of health services over a defined
period of time, generally one month. If advance payments are made to the HMO,
for more than one reporting period, the portion of he payment that has not been
earned must be treated as a liability (Unearned Premiums). Refer to Part S3 for
reconciliations.
Line 2 – Supplemental Premiums – Revenue paid to the HMO in addition to
capitated premiums for certain services provided. See Lines 2a through 2f below.
Line 2a — Maternity75 — Supplemental payment per pregnancy outcome. This line
item shall only be included in Part R1 (Maternity) and Parts S1 and S2 (All Rate
Cell Groupings).
Line 2b – Reimbursable HIV/AIDS Drugs and Blood Products – Supplemental payment
for HIV/AIDS Drugs (protease inhibitors and, effective 7/1/01 other
anti-retrovirals) and clotting factor VIII and IX blood products.
Line 2c – Early and periodic Screening, Diagnosis and Treatment
(EPSDT) Incentive Payment – Supplemental payment for EPSDT services.
Line 2d – Reimbursible Medical and Hospital – Supplemental payment for medical
and hospital expenses for FamilyCare Adults 0 – 100 percent of FPL, health
Access individuals without dependent children, and Adult Restricted Aliens
(excluding pregnant women) populations who are under a MCSA program. This
revenue shall only be included in Part U (FamilyCare Adults 0 – 100 percent of
FPL) and Part V (Adult Restricted Aliens), and is not be included in Parts S1
and S2 (All Rate Cell Groupings).
 

      75   Because costs for pregnancy outcomes were not included in the
capitation rates, a separate maternity payment is paid for pregnancy outcomes
(each live birth, still birth, or miscarriage occurring at or after the
thirteenth (13th) wee of gestation). This supplemental payment reimburses HMOs
for its inpatient hospital, antepartum, and postpartum costs incurred in
connection with delivery. Costs for care of the baby are included only for the
first two months of newborn claims in the AFDC/NJCPW/NJ KidCare A, NJ KidCare B,
C, and D, DYFS, and Blind/Disabled rate cell groupings.



HMO Financial Reporting Specifications
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs   State of New Jersey 

 



--------------------------------------------------------------------------------



 



Line 2e – Managed Care Service Administrator Premium – Supplemental payment for
administrative expenses for FamilyCare Adults 0 – 100 percent of FPL, Health
Access
Report Specifications
individuals without dependent children, and Adult Restricted Aliens (excluding
pregnant women) populations who are under a MCSA program. This revenue shall
only be included in Part U (FamilyCare Adults 0 – 100 percent of FPL), and
Part V (Adult Restricted Aliens), and is not be included in Parts S1 and S2 (All
Rate Cell Groupings).
Line 2f – Other – Any other revenue paid by DMAHS to the HMO in addition to
capitation for covered services that is not included in Lines 2a, 2b, 2c, 2d or
2e above.
Line 3 – Total Premiums – All Medicaid/NJ FamilyCare premiums pad to the HMO
reported on lines 1, 2a, 2b, 2c, 2 d, 2e and 2f. A detailed reconciliation of
total premiums received and reported on the Income Statement in Part S1 shall be
included on Report #2, Table 19, Part S3. Information about any differences
shall be explained in a note to the reports.
Line 4 – Interest — Interest earned from all sources including escrow and
reserve accounts.
Line 5 – C.O.B. – Income from Coordination of Benefits (COB) and Subrogration.
Alternatively, COB for a particular claim may be recognized as a negative claim
expense.
Line 6 – Reinsurance Recoveries – Income from the settlement of claims resulting
from a plicy with a private reinsurance carrier.
Line 7 – Other Revenue – Revenue from sources not covered in the previous
revenue accounts.
Line 8 – Total Revenue – Total revenue (the sume of lines 3 through 7).
Expenses
Medical and Hospital
Line 9 – Inpatient Hospital – Code 01 – For description, see the Medicare/NJ
FamilyCare Managed Care Contract.
Line 10 – Primary Care – Code 10P – For description, see the Medicare/NJ
FamilyCare Managed Care Contract.
Line 11 – Physician Specialty Services – Code 10S — For description, see the
Medicare/NJ FamilyCare Managed Care Contract.

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



Line 12 – Outpatient Hospital (excludes ER) – Code 04N — For description, see
the Medicare/NJ FamilyCare Managed Care Contract.
Report Specifications
Line 13 – Other Professional Services – Codes 14, 15S, 17, PAS — For
descriptions see the Medicare/NJ FamilyCare Managed Care Contract.
Line 14 – Emergency Room – Code 04E — For description, see the Medicare/NJ
FamilyCare Managed Care Contract.
Line 15 – DME/Medical Supplies – Codes 30, 31, 32 — For descriptions see the
Medicare/NJ FamilyCare Managed Care Contract.
Line 16 – Prosthetics and Orthotics – Code 18 — For description, see the
Medicare/NJ FamilyCare Managed Care Contract.
Line 17 – Covered Dental – Code 11 — For description, see the Medicare/NJ
FamilyCare Managed Care Contract.
Line 18 – Pharmacy (not to include Reimbursable HIV/AIDS Drugs and Blood
Products) – Code 20N — For description, see the Medicare/NJ FamilyCare Managed
Care Contract.
Line 19 – Reimbursable HIV/AIDS Drugs and Blood Products – Code 20H — For
description, see the Medicare/NJ FamilyCare Managed Care Contract.
Line 20 – Home Health, Hospice, PDN – Codes 40, 50, PDN — For descriptions, see
the Medicare/NJ FamilyCare Managed Care Contract.
Line 21 – Transportation – Code 70 –For description, see the Medicare/NJ
FamilyCare Managed Care Contract.
Line 22 – Lab & X-ray – Codes 60, 65 — For descriptions, see the Medicare/NJ
FamilyCare Managed Care Contract.
Line 23 – vision Care including Eyeglasses – Codes 09, 13 — For descriptions,
see the Medicare/NJ FamilyCare Managed Care Contract.
Line 24 – Mental health/Substance Abuse – Codes MH, SA — For descriptions, see
the Medicare/NJ FamilyCare Managed Care Contract.
Line 25 – Reinsurance Expenses – Expenses for reinsurance or “stop loss”
insurance made to a contracted reinsurer.

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



Line 26a – EPSDT Medical & PDN – Codes 08D, EPM — For descriptions, see the
Medicare/NJ FamilyCare Managed Care Contract.
Line 26b – EPSDT Dental – Code EPD — For description, see the Medicare/NJ
FamilyCare Managed Care Contract.
Report Specifications
Line 27 – Family Planning – Code FP – For description, see the Medicare/NJ
FamilyCare Managed Care Contract.
Line 28 – Other Medical – Code XM — For description, see the Medicare/NJ
FamilyCare Managed Care Contract
Line 29 – Total Medical and Hospital – The total of all medical and hospital
expenses. (sum of lines 9 through 28)
Administration
Administrative expenses shall be reported on designated forms for the MCSA
populations (Parts U and V) and the forms for all rate cell groupings (Parts S1
– s2). Except for the MCSA rate cell groupings, this eliminates the need to
allocate these costs across the remaining rate cell groupings. As the State has
the responsibility for financial risk for medical costs of the NJ FamilyCare
Adults 0 – 100 percent of FPL, Health Access individuals without dependent
children, and Adult Restricted Aliens (excluding pregnant women) populations,
the administrative expenses for these populations shall be excluded from Parts
S1 – S2. The administration expenses for these populations shall be reported
separately in Parts U – V. Administration must also be reported on Part T if the
HMO provides any non-State Plan services. Costs associated with the overall
management and operation of the HMO including the following components:
Line 30 – Compensation – All expenses for administrative services including
compensation and fringe benefits for personnel time devoted to or in direct
support of administration. Include expenses for management contracts. Do not
include marketing expenses her.
Line 31 – Occupancy, Depreciation, and Amortization.
Line 32 – Interest expense – Interest paid during the period on loans.
Line 33 – Education/Outreach and Marketing – Expenses incurred for education and
outreach activities for enrollees. Expenses directly related to marketing
activities including advertising, printing, marketing salaries and fringe
benefits, commissions, broker fees, travel, occupancy, and other expenses
allocated to the marketing activity.

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



Line 34 – Sanctions – Expenses related to events where DMAHS finds the
contractor to be out of compliance with the program standards, performance
standards, or the terms and conditions of the Medicaid managed care contract.
Line 35 – Corporate Overhead Allocations – All expenses for management fees, and
other allocations of corporate expenses. Methodologies for allocated expenses
may include PMPM, percent of revenue, percent of head counts and/or full time
equivalents
Report Specifications

(FTE), etc. Include an explanation of the expenses included and the basis of
methodology in the notes to the financial reports.
Line 36 – Subcontracted/Delegated Administrative Services – Administrative
portion of delegated administrative expenses such as Pharmacy Benefits Manager
(PBM) or Third Party Administrators (TPA) payments that cover costs such as
claims processing and medical management of the PBM/TPA. An example of TPA
expenses includes dental subcontractors and delegated case management
administrative expenses.
Line 37 – Other C – Costs which are not appropriately assigned to the health
plan administration categories defined in lines 30 to 36 above. An explanation
for this expense must be detailed on Table 19, Part S3 for categories where the
expense is greater than $250,000.
Line 38 – Total Administration – the total of costs of administration (the sum
of lines 30 through 37).
Line 39 – Total Expenses – The sum of Total Medical and Hospital Expenses (line
29) and Total Administration (line 38).
Line 40 – Operation Income (Loss) – Excess or deficiency of Total Revenue (line
8) minus Total Expenses (line 39).
Line 41 – Extraordinary Item – A non-recurring gain or loss.
Line 42 – Provision for State, and Federal, and other governmental Income Taxes
– All income taxes for the period.
Line 43 – Other than Income Taxes – Expenses other than state or federal income
taxes (i.e. State assessments irrespective of profit position).
Line 44 – Adjustment for prior period IBNR estimates – Shall include a
reconciliation within Part S3, an explanation of prior period IBNR estimates,
and a detailed calculation within Report

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



#2, Table 20, Parts A through D. A contra expense would be reported if IBNR
estimates exceeded actual expenses.

     
HMO Financial Reporting Specifications
  State of New Jersey
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
   

 



--------------------------------------------------------------------------------



 



Report Specifications
 
In the explanation below, the term “IBNR” (Incurred But Not Reported) is used to
represent all claims incurred but unpaid. In statutory accounting for HMOs the
incurred claims for a period are calculated as follows:

                      Example for             Quarter Ending 06/30/20xx  
Example using     Reporting Period   Dollars
- Claims paid in the period
  - Claims paid in quarter ending 06/30/20xx     $48,000,000  
 
               
+ IBNR at the end of the period
  + IBNR as of 06/30/20xx     +$11,000,000  
 
               
- IBNR at the end of the prior period
  - IBNR as of 03/31/20xx     -$9,000,000  
 
               
+ Subcapitation Payments, Pharmacy Rebates, Settlements at the end of theperiod
  + Subcapitaiton Payments, Pharmacy Rebates, Settlements as of 06/30/20xx    
+$500,000  
 
               
- Subcapitation Payments, Pharmacy Rebates, Settlements at the end of theperiod
  - Subcapitation Payments, Pharmacy Rebates, Settlements as of 03/31/20xx    
-$450,000  
 
               
- Claims incurred in the period
  - Claims incurred in quarter ending 06/30/20xx     $50,050,000  

 

HMO Financial Reporting Specifications
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs   State of New Jersey 

 



--------------------------------------------------------------------------------



 



Report Specifications

 
The above calculation can be split into two components — the first for services
rendered in the period and the second for services rendered prior to the period,
as follows:

                              Incurred in     Incurred in             Quarter
Ending     03/31/20xx &             06/30/20xx     Prior     Total  
Claims Paid in Qtr Ending 06/30/20xx
    $35,500,000       $8,500,000       $48,000,000  
 
                       
+ IBNR as of 06/30/20xx
    $10,900,000       $100,000       $11,000,000  
 
                       
- IBNR as of 3/31/20xx
  None       $9,000,000       $9,000,000  
 
                       
+ Subcapitaiton Payments, Pharmacy Rebates, Settlements as of 06/30/20xx
    $50,000       $450,000       $500,000  
 
                       
+ Subcapitaiton Payments, Pharmacy Rebates, Settlements as of 03/31/20xx
  None       $450,000       $450,000  
 
                       
Recognized in Qtr Ending 06/30/20xx
    $50,450,000       -$400,000       $50,050,-000  

In the example, claims incurred in the quarter ending 06/30/20xx are
$50.45 million. This is the amount that would be shown on Report #2S line 29;
the Statewide Total Hospital and Medical Expense for the 3 months ended
06/30/20xx. The negative $0.4 million would be reported on line 44 Adjustment
for prior period IBNR estimates. This is the effect of the estimation error for
the prior year end IBNR. Such estimation errors are to be expected, since the
actual amount of unpaid claims will never exactly match the estimate made
earlier.
The sum of the amounts on lines 29 and 44 shall be consistent with the statutory
accounting amount of claims recognized as incurred in the period, $50 million in
the
 

HMO Financial Reporting Specifications
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs   State of New Jersey 

 



--------------------------------------------------------------------------------



 



Report Specifications

 
example above. Any non-claim adjustments for prior periods which are not to be
grouped into Line 44, but in line 45, and shall be explained in a note to the
reports. A detailed reconciliation of prior period IBNR shall be included on
Report #2, Table 19, Part S3.
Line 45 — Non claim adjustments for prior periods.
Line 46 — Net Income (Loss) — Operation Income (Loss) (line 40) minus Lines 41,
42, 43, 44, and 45.
 

HMO Financial Reporting Specifications
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs   State of New Jersey 

 



--------------------------------------------------------------------------------



 



Report Specifications
 
Report #3 (Table 21): Maternity Outcome Counts
This report provides counts of second and third trimester maternity outcomes76
for the current period and year to date.
The HMO will provide counts for the following:
*Live births
Cesarean Section deliveries
Vaginal deliveries
*Non live births
These counts will be reported for the following rate cell groupings and
geographic areas:

      Rate Cell Grouping   Geographic Area
AFDC/NJCPW/NJ KidCare A
  Northern
AFDC/NJCPW/NJ KidCare A
  Central
AFDC/NJCPW/NJ KidCare A
  Southern
All Other
  Statewide

Multiple births should be counted as one maternity outcome.
 

76   Still or live births at or after the thirteenth week of gestation,
excluding elective abortions.

 

HMO Financial Reporting Specifications
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs   State of New Jersey 

 



--------------------------------------------------------------------------------



 



Report Specifications
 
Report #4: Claims Processing Lag Report (Tables 4A & 4B)
This report is meant to provide a detailed summary of manual and electronic
submitted claims that were processed during the quarter.
Table 4A
Use Table 4A, to report manually submitted claims that were processed during the
quarterly period. Claims submitted and processed electronically must be reported
separately on Table 4B. Manual claims submission shall be processed within
40 days of receipt. Report amounts for each consolidated category of service and
total listed in Column 1 in the following columns:
Column 2 Non-Processed Claims from Prior Quarters — Enter the number of manually
submitted claims on hand that were unprocessed as of the closing date of the
last quarterly period. The number shall be the same that was reported in Column
16 of the last prior quarterly report.
Column 3 — Claims Received During Quarter — Enter the amount of all manually
submitted claims that were received curing the quarterly period being reported.
Column 4 — Total Claims — Enter the sum of Columns 2 and 3.
Column 5- Claims Processed This Quarter —Enter the amount of all manually
submitted claims processed (both paid and denied) during the quarterly period
being reported. Do not count pended claims.
Column 6 — 01-40 Days — Enter the number of manually submitted claims that were
processed (either paid or denied) within 40 days of their receipt. Note: The
number of days required to process a claim is calculated by comparing the date
the claim was received by the contractor to the date the claim was paid or
denied by the contractor (See Article 7.16.5 of this contract for further
details.).
Column 7 — Percent of Total- Enter the percentage of manually submitted claims
processed within 40 days (Compared to the total claims processed. Divide Column
6 by Column 5 to arrive at percent).
Column 8 — 41-60 Days — Enter the number of manually submitted claims that were
processed (either paid or denied) between 41-60 days of their receipt.
Column 9 Percent of Total — Enter the percentage of manually submitted claims
processed within between 41-60 days (Compared to the total claims processed.
Divide Column 8 by Column 5 to arrive at percent).
Column 10 — 61-90 Days- Enter the number of manually submitted claims that were
processed (either paid or denied) between 61-90 days of their receipt
 

HMO Financial Reporting Specifications
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs   State of New Jersey 

 



--------------------------------------------------------------------------------



 



Column 11 — Percent of Total — Enter the percentage of manually submitted claims
processed within between 61-90 days (Compared to the total claims processed.
Divide Column 12 by Column 5 to arrive at percent).
Column 12 — 91-120 Days -Enter the number of manually submitted claims that were
processed (either paid or denied) between 90-120 days of their receipt
Column 13 — Percent of Total — Enter the percentage of manually submitted claims
processed within between 90-120 days (Compared to the total claims processed.
Divide Column 12 by Column 5 to arrive at percent).
Column 14 — >120 Days Enter the number of manually submitted claims that were
processed (either paid or denied) after 120 days of their receipt.
Column 15 — Percent of Total — Enter the percentage of manually submitted claims
processed after 120 days (Compared to the total claims processed. Divide Column
14 by Column 5 to arrive at percent).
Column 16 — Non Processed Claims on Hand at End of Quarter -Enter the number of
manually submitted claims on hand that were not processed as of closing date of
the last report period. (Should be the difference of Column 4 minus Column 5).
Same number should match number of claims entered in column 2 of next quarter
reports.
Column 17 — Percent of Claims Not Processed at End of Quarter (Column 17).
Divide Column 16 by Column 4 to arrive at percent.
Table 4B
Use Table 4B, to report electronically submitted claims that were processed
during the quarterly period. Claims submitted and processed manually must be
reported separately on Table 4A. Electronic claims submission shall be processed
within 30 days of receipt. Report amounts for each consolidated category of
service and total listed in Column 1 in the following columns:
Column 2 Non-Processed Claims from Prior Quarters — Enter the number of
electronically submitted claims on hand that were unprocessed as of the closing
date of the last quarterly period. The number shall be the same that was
reported in Column 16 of the last prior quarterly report.
Column 3 — Claims Received During Quarter — Enter the amount of all
electronically submitted claims that were received curing the quarterly period
being reported.
Column 4 — Total Claims — Enter the sum of Columns 2 and 3.
 

HMO Financial Reporting Specifications
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs   State of New Jersey 

 



--------------------------------------------------------------------------------



 



Column 5- Claims Processed This Quarter —Enter the amount of all electronically
submitted claims processed (both paid and denied) during the quarterly period
being reported. Do not count pended claims.
Column 6 — 01-30 Days — Enter the number of electronically submitted claims that
were processed (either paid or denied) within 30 days of their receipt. Note:
The number of days required to process a claim is calculated by comparing the
date the claim was received by the contractor to the date the claim was paid or
denied by the contractor (See Article 7.16.5 of this contract for further
details.).
Column 7 — Percent of Total- Enter the percentage of electronically submitted
claims processed within 40 days (Compared to the total claims processed. Divide
Column 6 by Column 5 to arrive at percent).
Column 8 — 31-60 Days — Enter the number of electronically submitted claims that
were processed (either paid or denied) between 31-60 days of their receipt.
Column 9 Percent of Total — Enter the percentage of electronically submitted
claims processed within between 31-60 days (Compared to the total claims
processed. Divide Column 8 by Column 5 to arrive at percent).
Column 10 — 61-90 Days- Enter the number of electronically submitted claims that
were processed (either paid or denied) between 61-90 days of their receipt
Column 11 — Percent of Total — Enter the percentage of electronically submitted
claims processed within between 61-90 days (Compared to the total claims
processed. Divide Column 12 by Column 5 to arrive at percent).
Column 12 — 91-120 Days -Enter the number of electronically submitted claims
that were processed (either paid or denied) between 90-120 days of their receipt
Column 13 — Percent of Total — Enter the percentage of electronically submitted
claims processed within between 90-120 days (Compared to the total claims
processed. Divide Column 12 by Column 5 to arrive at percent).
Column 14 — >120 Days Enter the number of electronically submitted claims that
were processed (either paid or denied) after 120 days of their receipt.
Column 15 — Percent of Total — Enter the percentage of electronically submitted
claims processed after 120 days (Compared to the total claims processed. Divide
Column 14 by Column 5 to arrive at percent).
Column 16 — Non Processed Claims on Hand at End of Quarter -Enter the number of
electronically submitted claims on hand that were not processed as of closing
date of the last report period. (Should be the difference of Column 4 minus
Column 5). Same number should match number of claims entered in column 2 of next
quarter reports.
 

HMO Financial Reporting Specifications
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs   State of New Jersey 

 



--------------------------------------------------------------------------------



 



Column 17 — Percent of Claims Not Processed at End of Quarter (Column 17).
Divide Column 16 by Column 4 to arrive at percent.

  HMO Financial Reporting Specifications
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs   State of New Jersey 

 



--------------------------------------------------------------------------------



 



Report # 7:   Stop Loss Summary (Table 7, Parts A-C)
The contractor shall identify reinsurance coverage in effect during the calendar
year for the reporting period ending Dec 31 of each year. For each of the
designated eligibility categories, the contractor shall report the total number
of enrollees that exceeded the stop loss threshold and the total net
expenditures exceeding the stop loss threshold during the period.
 

HMO Financial Reporting Specifications
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs   State of New Jersey 

 



--------------------------------------------------------------------------------



 



Report # 10: Third Party Liability Collections (Table 10)
The contractor shall report quarterly the categories of all third party
liability collections and shall include the amounts and nature of all third
party payments recovered for Medicaid/NJ FamilyCare enrollees including but not
limited to payments for services ad condition which are:

  •      Covered through coordination of benefits;     •      Employment related
injuries or illnesses;     •      Related to motor vehicle accidents, whether
injured as pedestrians, drivers, passengers or bicyclists; and    
•      Contained in diagnosis Codes 800 through 999 (ICD9CM) with the exception
of Code 994.6.

 

HMO Financial Reporting Specifications
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs   State of New Jersey 

 



--------------------------------------------------------------------------------



 



Appendix A — IBNR Methodology
IBNR Methodology
IBNRs are difficult to estimate because of the quantity of service and exact
service cost are not always known until claims are actually received. Since
medical claims are the major expenses incurred by the HMOs, it is extremely
important to accurately identify costs for outstanding unbilled services. To
accomplish this, a reliable claims system and a logical IBNR methodology are
required.
Selection of the most appropriate system for estimating IBNR claims expense
requires judgment based on an HMO’s own circumstances, characteristics, and the
availability and reliability of various data sources. A primary estimation
methodology along with supplementary analysis usually produces the most accurate
IBNR estimates. Other common elements needed for successful IBNR systems are:

  •   An IBNR system must function as part of the overall financial management
and claims system. These systems combine to collect, analyze, and share claims
data. They require effective referral, prior authorization, utilization review,
and discharge planning functions. Also, the HMO must have a full accrual
accounting system. Full accrual accounting systems help properly identify and
record the expense, together with the related liability, for all unpaid and
unbilled medical services provided to HMO members.     •   An effective IBNR
system requires the development of reliable lag tables that identify the length
of time between provision of service, receipt of claims, and processing and
payment of claims by major provider type (inpatient hospital, physician,
pharmacy, and other medical). Reliable claims/cash disbursement systems
generally produce most of the necessary data. Lag tables, and the projections
developed from them, are most useful when there is sufficient, accurate claims
history, which show stable claims lag patterns. Otherwise, the tables will need
modification, on a pro forma basis, to reflect corrections for known errors or
skewed payment patterns. The data included in the lag schedules shall include
all information received to date in order to take advantage of all known amounts
(i.e., RBUCs and paid claims).     •   Accurate, complete, and timely claims
data should shall be monitored, collected, compiled, and evaluated as early as
possible. Whenever practical, claims data collection and analysis shall begin
before the service is provided (i.e. prior authorization records). This
prospective claims data, together with claims data collected as the services are
provided, shall be used to identify claims liabilities. Claims data shall also
be segregated to permit analysis by major rate code, region/county, and
consolidated category of service.

Subcontractor agreements shall clearly state each party’s responsibility for
claims/encounter submission, prior notification, authorization, and
reimbursement rates. These agreements shall be in writing, clearly understood
and followed consistently by each party.
 

HMO Financial Reporting Specifications
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs   State of New Jersey 

 



--------------------------------------------------------------------------------



 



The individual IBNR amounts, once established, shall be monitored for adequacy
and adjusted as needed. If IBNR estimates are subsequently found to be
significantly inaccurate, analysis shall be performed to determine the reasons
for the inaccuracy. Such an analysis shall be used to refine an HMO’s IBNR
methodology if applicable.
There are several different methods that can be used to determine the amount of
IBNRs. The HMO shall employ the one that best meets its needs and accurately
estimates its IBNRs. If an HMO is utilizing a method different from the methods
included herein, a detailed description of the process must be submitted to the
State for approval. This process may be described in the “notes to Financial
Reports” section. The IBNR methodology used by the HMO must be evaluated by the
HMO’s independent accountant or actuary for reasonableness.
Case Basis Method
Accruals are based on estimates of individual claims and/or episodes. This
method is generally used for those types of claims where the amount of the cost
will be large, requiring prior authorization. The final estimated cost could be
made after the services have been authorized by the HMO. For example, if an HMO
knows how many hospitals days were authorized for a certain time period, and can
incorporate the contracted reimbursement arrangement(s) with the hospital (s), a
reasonable estimate should be attainable. This is also the most common and can
be the most accurate method for small and medium sized organizations.
Average Cost Method
As the name suggests, average costs of services are used to estimate total
expense. The expenses estimated using average costs. Two primary average costs
methods are discussed below. It is important to note that each method may be
used by and HMO to estimate different categories of IBNRs (i.e. hospitalization
vs. other medical). Also, either method may be utilized in conjunction with
other IBNR methodologies discussed in this document.
PMPM Averages
Under this method the average costs are based on the population of each rate
code (or group of homogenous rate codes) over a given time period, in this case
one month. The average cost may cover one or more service categories and it
multiplied by the number of members in the specific population to estimate the
total expense of the service category. Any claims paid are subtracted from the
expense estimate that results in the IBNR liability estimate for that service
category.
 

HMO Financial Reporting Specifications
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs   State of New Jersey 

 



--------------------------------------------------------------------------------



 



Per Diem or Per Service Averages
Averages for this method are of specific occurrences known by the HMO at the
time of the estimation. Therefore, it is first necessary to know how many
hospital days, procedure or visits were authorized as of the date for which the
IBNR is being estimated. Again, once the total expense has been estimated, the
amount of related paid claims shall be subtracted to get the IBNR liability.
This method is primarily used for hospitalization IBNRs as HMOs know the amount
of hospital days authorized at any given time.
Lag Tables
Lag tables are used to track historical payment patterns. When a sufficient
history exists and a regular claims submission pattern has been established,
this methodology can be employed. All HMOs shall use lag information as a
validation test for accruals calculated using other methods, if it is not the
primary methodology employed. Typically, the information on the schedules I
organized according to the month claims are incurred on the horizontal axis and
the month claims are paid by the HMO on the vertical axis.
Once a number of months becomes “fully developed” (i.e. claims submissions are
thought to be complete for the month of service), the information can be
utilized to effectively estimate IBNRs. Computing the average period over which
claims are submitted historically and applying this information to months that
are not yet fully developed does this.

  HMO Financial Reporting Specifications
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs   State of New Jersey 

 



--------------------------------------------------------------------------------



 



Appendix B — Report Forms
Quarterly Report Forms
This section includes copies of the forms to be completed electronically by the
HMO for each quarter.

   •    Quarterly Certification Statement      •    Report #1: Lag Report

   •    Part A: Lag Report for Inpatient Hospital Payments Excluding MCSA
Populations.      •    Part B: Lag Report for Physician Payments Excluding MCSA
Populations      •    Part C: Lag Report for Pharmacy Payments Excluding MCSA
Populations      •    Part D: Lag Report for Other Medical Payments Excluding
MCSA Populations      •    Part E: Lag Report for MCSA Populations

   •    Report #2: Income Statement by RATE CELL GROUPING

   •    Part A: AFDC/NJCPW/NJ KidCare A — Northern Region      •    Part B:
AFDC/NJCPW/NJ KidCare A — Central Region      •    Part C: AFDC/NJCPW/NJ KidCare
A — Southern Region      •    Part D: DYFS — Statewide      •    Part E: ABD
with Medicare — DDD — Statewide      •    Part F: ABD with Medicare — non-DDD —
Statewide      •    Part G: Non-ABD — DDD — Statewide      •    Part H: ABD
without Medicare — DDD — Statewide      •    Part I: ABD without Medicare — Non
DDD — Statewide      •    Part J: NJ KidCare B&C Statewide      •    Park K: NJ
KidCare D Statewide      •    Part L: Reserved      •    Part M: NJ FamilyCare
Parents 0-133% FPL — Statewide

 

HMO Financial Reporting Specifications
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs   State of New Jersey 

 



--------------------------------------------------------------------------------



 



  •   Part N: (Reserved)     •   Part O: NJ FamilyCare Parents 134-200 250% FPL
— Statewide     •   Part P: ABD with Medicare — AIDS- Statewide     •   Part Q:
Non- ABD — AIDS- Statewide     •   Part R1: Maternity- Statewide     •  
Part R2: Newborn — Statewide     •   Part S1: All Rate Cell Groupings Current
Quarter — Statewide     •   Part S2: All Rate Cell Groupings Year — To -Date —
Statewide     •   Part S3: Reconciliations     •   Part T: Non-State Plan
Services     •   Part U: NJ FamilyCare Adults 0-100% FPL — Statewide     •  
Part V: Adult Restricted Aliens — Statewide

  •   Report #3: table 21: Maternity Outcome Counts     •   Report #4: Claims
Processing Lag Report

  •   Part A: Claims Processing Lag Report for Manually Submitted Claims     •  
Part B: Claims Processing Lag Report for Electronically Submitted Claims

  •   Report #7: Stop Loss Summary     •   Report #10 : Third Party Liability
Collections     •   Notes to Financial Reports

 

HMO Financial Reporting Specifications
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs   State of New Jersey 

 



--------------------------------------------------------------------------------



 



Appendix B — Report Forms
QUARTERLY CERTIFICATION STATEMENT
OF

 
HMO NAME
TO THE
NEW JERSEY DEPARTMENT OF HUMAN SERVICES
DIVISION OF MEDICAL ASSISTANCE AND HEALTH SERVICES
FOR THE PERIOD ENDED
 
(Month/day/year)
Name of Preparer ___
Title ___
Phone Number ___
Please check which reports are included with this packet:
O Report #1                O Report #2                O Report #3
O Report #4                O Report #7                O Report #10
I hereby attest that the information submitted in the reports herein is current,
complete and accurate to the best of my knowledge. I understand that whoever
knowingly and willfully makes or causes to be made a false statement or
representation on the reports may be prosecuted under applicable state laws. In
addition, knowingly and willfully failing to fully and accurately disclose the
information requested may result in denial of a request to participate, or where
the entity already participates, a termination of an HMO’s agreement or contract
with the State.
Date                Chief Financial Officer                               
Signature

     
HMO Financial Reporting Specifications
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
  State of New Jersey

 



--------------------------------------------------------------------------------



 



Appendix B — Report Forms
NOTE TO FINANCIAL REPORTS
Any notes or further explanation of any items contained in any of the reports or
in the reporting of financial disclosures are to be noted here. Appropriate
references and attachments are to be used as necessary. Space is provided below
or you may use a separate page as necessary.

     
HMO Financial Reporting Specifications
For Medicaid/NJ FamilyCare Rate Cell Grouping Costs
  State of New Jersey

 



--------------------------------------------------------------------------------



 



B.7.4 Agreed Upon Procedures — For Rate Cell Cost Report Reserved

 



--------------------------------------------------------------------------------



 



AGREED UPON PROCEDURES
For Rate Cell Cost Reports
The following agreed upon procedures between the plan and its independent public
accountant are required to meet audit requirements of Rate Cell Grouping Cost
Reports as further explained in Article 7.27.1B of the contract.
Procedures contained herein are established as minimum requirements. Additional
procedures may be added and performed as agreed to by the contractor and the
accountant performing them without DMAHS approval. However, changes, deletions
or variations to the procedures specified herein will require prior approval of
DMAHS.

 



--------------------------------------------------------------------------------



 



Report #1 Claim Lag Triangles
Step 1: Validate the mathematical accuracy of Report #1.
Step 2: Validate the accuracy of the amounts paid for each month.

  a.   Trace and agree monthly amount to the supporting documentation used by
the contractor to complete the report.     b.   Trace and agree each monthly
amount to the monthly check register or claims system monthly summary.

Step 3: Validate the accuracy of the amounts paid in the individual cells.

  a.   For the claims paid and incurred on Report #1, trace and agree 4 cells to
the supporting documentation used by the contractor to complete the report.

Step 4: Validate the accuracy of the amounts that comprise the individual cells.

  b.   Select 8 claims from each lag triangle.     c.   Verify the claim is
reported in the correct month of service by tracing and agreeing to the date of
service on the claim.     d.   Verify the claim is reported in the correct month
of payment by tracing and agreeing to bank statements.     e.   Verify the claim
is reported in the correct month of payment by tracing and agreeing type of
service to the hard/electronic copy of the claim.     f.   Verify the claim is
related to a New Jersey Medicaid or NJ Family Care beneficiary by tracing and
agreeing to the member eligibility system.

Step 5: Validate the accuracy of the subcapitation payments reported

  a.   Select 2 cells from each of applicable lag triangles     b.   Trace and
agree selected cells to the supporting documentation used by the contractor to
complete the report.

Step 6: Validate the accuracy of the amounts that comprise subcapitation
payments

  a.   Verify that the transaction is recorded in the correct month of service
by tracing and agreeing to the invoice or check request that substantiates the
check.

  b.   Verify that the check has cleared the bank by tracing and agreeing to the
bank statement.

  c.   Verify the transaction is accurately reported in Report #1 by tracing and
agreeing to the contract provider type and covered services.

Step 7: Validate the accuracy of amounts reported as Pharmacy Rebates.

  a.   Select 2 cells from each of the applicable lag triangles.

 



--------------------------------------------------------------------------------



 



  b.   Trace and agree selected cells the supporting documentation used by the
contractor to complete the report.     c.   Trace and agree each monthly amount
to the monthly check register or claims system monthly summary.

Report #2 Income Statement by Rate Cell Groupings
Step 1: Verify that amounts reported as Medicaid/NJ Family Care expense are
consistent with amounts reported in statutory filings.

  a.   Trace and agree total amounts reported as Medicaid/NJ Family Care expense
to statutory filings as of December 31.

Step 2: Verify member months reported is accurate

  a.   Confirm member months with the State of New Jersey

Step 3: Verify the accuracy of dollar amounts reported as capitated premiums

  a.   Select 5 income statement categories by Rate Cell Grouping (IS).     b.  
Trace and agree selected cells to the supporting documentation used by the
contractor to complete the IS.     c.   Select 4 months of capitated premiums
and trace and agree amounts to remittance advices received from the DMAHS.

Step 4: Verify the accuracy of dollar amounts reported as HIV/AIDS Reimbursable
Drugs Revenue.

  a.   Select 5 income statement categories by Rate Cell Grouping (IS).     b.  
Trace and agree selected cells to the supporting documentation used by the
contractor to complete the IS.     c.   Select 4 months of capitated premiums
and trace and agree amounts to remittance advices received from the DMAHS.

Step 5: Verify the accuracy of dollar amounts reported as EPSDT Incentive
Payment Revenue.

  a.   Select 5 income statement categories by Rate Cell Grouping (IS).     b.  
Trace and agree selected cells to the supporting documentation used by the
contractor to complete the IS.     d.   Select 4 months of capitated premiums
and trace and agree amounts to remittance advices received from the DMAHS.

Step 6: Verify the accuracy of dollar amounts reported as Interest Revenue.

  a.   Select 5 income statement categories by Rate Cell Grouping (IS).

 



--------------------------------------------------------------------------------



 



  b.   Trace and agree selected cells to the supporting documentation used by
the contractor to complete the IS.

Step 7: Verify the accuracy of dollar amounts reported as COB.

  a.   Select 5 income statement categories by Rate Cell Grouping (IS).     b.  
Trace and agree selected cells to the supporting documentation used by the
contractor to complete the IS.

Step 8: Verify the accuracy of dollar amounts reported as Reinsurance
Recoveries.

  a.   Select 5 income statement categories by Rate Cell Grouping (IS).     b.  
Trace and agree selected cells to the supporting documentation used by the
contractor to complete the IS.

Step 9: Verify the accuracy of amounts reported as Medical and Hospital
Expenses.

  a.   Select at least one type of Medical and Hospital Expense from each of the
income statement categories by Rate Cell Groupings.     b.   Trace and agree
selected cells to the supporting documentation used by the contractor to
complete the IS.     c.   Select one claim from each of the rate cell groupings
selected in step 9a.     d.   Trace and agree amount reported in each cell to
actual claims paid and an allocation of expenses incurred but not paid.     e.  
For the claim selected in step 9c, recalculate the allocation of incurred but
not reported to each income statement to determine if they are in same
proportional amounts as claims paid.     f.   For the claim selected in step c,
trace and agree the classification of the medical expense to the classification
prescribed by DMAHS in the “HMO Guide for Reporting Medicaid/NJ Family Care Rate
Cell Grouping Costs.” Determine the claims selected from step 9a and are
included in the appropriate IS by Rate Cell Grouping and that all Medical and
Hospital Expenses are classified appropriately in lines 9-27.

Step 10: Verify the accuracy of the amounts reported in Part S — Income.

  a.   Trace and agree total amounts reported in Part S to amounts reported in
the individual income statements by Rate Cell Groupings.

 



--------------------------------------------------------------------------------



 



Report #3 Maternity Outcomes
Step 1: Verify the accuracy of amounts reported in Report 3.

  a.   Trace and agree amounts reported as maternity outcomes to the supporting
documentation used by the contractor to complete the report.     b.   Select 5
outcomes from step a.     c.   Verify the outcome is reported in the correct
region by tracing and agreeing back to supporting documentation.     d.   Verify
the outcome is reported in the correct eligibility category by tracing and
agreeing back to supporting documentation.     e.   Verify the outcome is
reported in the correct category (c-section, vaginal, or non live birth) by
tracing and agreeing back to supporting documentation.     f.   Verify the
outcome is not an elected abortion by tracing and agreeing back to supporting
documentation.     g.   Verify the outcome was reported for outcomes after
12 weeks of gestation by tracing and agreeing back to supporting documentation.

 